

116 S3591 RS: America's Water Infrastructure Act of 2020
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 453116th CONGRESS2d SessionS. 3591IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Barrasso (for himself, Mr. Carper, Mrs. Capito, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksMay 11, 2020Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, to provide for water pollution control activities, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the America's Water Infrastructure Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Water resources developmentSubtitle A—General provisionsSec. 1001. Upper and Lower Missouri River comprehensive flood protection studies.Sec. 1002. Great Lakes comprehensive flood protection study.Sec. 1003. Additional studies under North Atlantic Coast comprehensive study.Sec. 1004. Maintenance and construction of water resources development projects by non-Federal interests.Sec. 1005. Watercraft inspection stations.Sec. 1006. Local government reservoir permit review.Sec. 1007. Upper Mississippi River protection.Sec. 1008. Beneficial use of dredged material.Sec. 1009. Klamath Basin Water Supply Enhancement Act of 2000 technical corrections.Sec. 1010. Project modifications for improvement of environment.Sec. 1011. Non-Federal implementation pilot program.Sec. 1012. Thin layer placement pilot program.Sec. 1013. Annual report to Congress on authorized studies and projects.Sec. 1014. Annual report to Congress on water resources infrastructure.Sec. 1015. Operation and maintenance.Sec. 1016. Transparency and accountability in cost sharing for water resources development projects.Sec. 1017. Continuing authority programs.Sec. 1018. Shore damage prevention or mitigation.Sec. 1019. Sediment management plan.Sec. 1020. Criteria for funding environmental infrastructure projects.Sec. 1021. Aging infrastructure.Sec. 1022. Expediting repairs and recovery from flooding.Sec. 1023. Upper Snake River levees.Sec. 1024. Uniformity of notification systems.Sec. 1025. Susquehanna, Delaware, and Potomac River Basin commissions.Sec. 1026. Wilmington Harbor South Disposal Area, Delaware.Sec. 1027. Conveyance of Wilmington Harbor North Disposal Area, Delaware.Sec. 1028. Coastal storm damage reduction contracts.Sec. 1029. Corps flood policy within urban areas.Sec. 1030. Reporting on over budget and behind schedule Corps projects.Sec. 1031. Dam remediation for ecosystem restoration.Sec. 1032. Conveyance of certain Federal land to the city of Montgomery, Alabama.Sec. 1033. Maintenance of high-risk flood control projects.Sec. 1034. Projects to accommodate irregular dredging.Sec. 1035. Chesapeake Bay environmental restoration and protection program.Sec. 1036. Implementation guidance, reports, and briefings.Sec. 1037. Interagency task force on small dams and fish passages.Sec. 1038. Project completion.Sec. 1039. Levee accreditation process; levee certifications.Sec. 1040. Rehabilitation of flood control pump stations affecting Corps of Engineers flood risk management projects.Sec. 1041. Brandon Road study.Sec. 1042. Credit or reimbursement.Sec. 1043. Emergency contracting.Sec. 1044. Project partnership agreement.Sec. 1045. Acceptance of funds for harbor dredging.Sec. 1046. Emergency flooding protection for lakes.Sec. 1047. Levee safety.Sec. 1048. Replacement capacity.Sec. 1049. Implementation guidance for post-flood improvements.Sec. 1050. Willamette Valley Project water reallocation.Sec. 1051. Central Appalachia water.Sec. 1052. Reviewing hydropower at Corps of Engineers facilities.Sec. 1053. Establishing permanent features from emergency response measures.Sec. 1054. Studies of water resources development projects by non-Federal interests.Sec. 1055. Subsurface drain systems research and development.Sec. 1056. Limitation on contract execution in the Arkansas River Basin.Sec. 1057. Support for mitigation efforts for small dams in National Heritage Corridors.Sec. 1058. Report on barriers to infrastructure development at United States ports.Sec. 1059. Rye Harbor, New Hampshire, navigation improvement project.Sec. 1060. Cape Arundel disposal site, Maine.Sec. 1061. Rio Grande environmental management program, Colorado, New Mexico, and Texas.Sec. 1062. Restoration of abandoned sites.Sec. 1063. Rural Western water.Sec. 1064. Thad Cochran Lock and Dam.Sec. 1065. Report on Corps of Engineers facilities in Appalachia.Sec. 1066. Report on Corps of Engineers hydropower facilities in Appalachia.Sec. 1067. Harris County, Texas.Sec. 1068. Identification of nonpowered dams for hydropower development.Sec. 1069. Inland waterway transportation.Sec. 1070. Federal interest determination.Sec. 1071. Report on single levee standard.Sec. 1072. South Atlantic Coastal Study.Sec. 1073. Completion of reports.Sec. 1074. Delegation of work for Comprehensive Everglades Restoration Plan projects.Sec. 1075. Material breaches of contract.Sec. 1076. Repair and restoration of embankments.Sec. 1077. Non-Federal interest repayment obligations.Sec. 1078. Great Lakes confined disposal facilities.Sec. 1079. Coastal mapping.Sec. 1080. Disposal of dredged materials.Sec. 1081. Upper Missouri River Basin mainstem dam fish loss research.Sec. 1082. Briefings on dissemination of information.Sec. 1083. Corps of Engineers projects in underserved communities, economically distressed areas, or rural areas.Sec. 1084. Interim risk reduction measures.Sec. 1085. Maintenance dredging permits.Sec. 1086. Technical correction.Sec. 1087. Annual debris removal.Sec. 1088. Enhanced development demonstration program.Sec. 1089. Report on benefits calculation for flood control structures.Sec. 1090. High water-low water preparedness.Sec. 1091. East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New York.Sec. 1092. Report on antecedent hydrologic conditions.Sec. 1093. Harmful algal blooms demonstration program.Sec. 1094. Sense of Congress relating to annual maintenance dredging.Sec. 1095. Selection of dredged material disposal method for certain purposes.Sec. 1096. Increasing access for recreation at Corps of Engineers projects.Sec. 1097. Extinguishment of flowage easements, Rough River Lake, Kentucky.Sec. 1098. Small flood control projects.Sec. 1099. Comprehensive study of Mississippi River System from Old River Control Structure to Gulf of Mexico.Sec. 1100. Missouri River.Sec. 1101. Flexibility for projects.Sec. 1102. Development of categorical exclusions.Subtitle B—Studies and reportsSec. 1201. Authorization of proposed feasibility studies and modifications.Sec. 1202. Expedited completion.Sec. 1203. Inclusion of certain projects in annual report to Congress.Sec. 1204. Assistance to non-Federal sponsors.Sec. 1205. Rahway flood risk management feasibility study, New Jersey.Sec. 1206. Arctic deep draft port.Sec. 1207. Nassau County Back Bays coastal storm risk management.Subtitle C—Deauthorizations, modifications, and related provisionsSec. 1301. Deauthorization of Watch Hill Cove, Rhode Island and Connecticut.Sec. 1302. Rush River and Lower Rush River, North Dakota.Sec. 1303. Willamette Falls Locks, Willamette River, Oregon.Sec. 1304. Camden Harbor, Maine.Sec. 1305. Deauthorization of flood control project for Taylor Creek Reservoir and Levee L–73, Upper St. Johns River Basin, Central and Southern Florida.Sec. 1306. New London Harbor Waterfront Channel, Connecticut.Sec. 1307. No deauthorization of certain projects.Sec. 1308. Comprehensive Everglades Restoration Plan.Subtitle D—Water resources infrastructureSec. 1401. Project authorizations.Sec. 1402. Expedited completion of certain projects.Sec. 1403. Additional project authorizations.Subtitle E—Water supply and storageSec. 1501. Small water storage projects.Sec. 1502. Missouri River reservoir sediment management.Sec. 1503. Planning Assistance for States.Sec. 1504. Forecast-informed reservoir operations.Sec. 1505. Study on data for water allocation, supply, and demand.Sec. 1506. GAO report on certain Federal dams and reservoirs.Sec. 1507. Aquatic ecosystem restoration.Sec. 1508. Improving reviews for non-Federal hydropower at existing Corps of Engineers projects.Sec. 1509. Surplus water contracts and water storage agreements.Sec. 1510. Reduced pricing for certain water supply storage.Subtitle F—Invasive SpeciesSec. 1601. Definition of invasive species.Sec. 1602. Invasive species in impaired waters.Sec. 1603. Aquatic invasive species research.Sec. 1604. Invasive species mitigation and reduction.Sec. 1605. Terrestrial noxious weed control pilot program.Sec. 1606. Invasive species risk assessment, prioritization, and management.Sec. 1607. Asian carp prevention and control pilot program.Sec. 1608. Aquatic invasive species prevention.Sec. 1609. Invasive species in alpine lakes pilot program.TITLE II—Clean waterSec. 2001. Clean water infrastructure resiliency and sustainability program.Sec. 2002. Increased funding for technical assistance.Sec. 2003. Small and medium publicly owned treatment works circuit rider program.Sec. 2004. Small publicly owned treatment works efficiency grant program.Sec. 2005. Wastewater efficiency grant pilot program.Sec. 2006. Pilot program for alternative water source projects.Sec. 2007. Sewer overflow and stormwater reuse municipal grants.Sec. 2008. Water infrastructure and workforce investment.Sec. 2009. Water Resources Research Act amendments.Sec. 2010. Grants for construction, refurbishing, and servicing of individual household decentralized wastewater systems for individuals with low or moderate income.Sec. 2011. Connection to publicly owned treatment works.Sec. 2012. Use of clean water State revolving loan funds.Sec. 2013. Water data sharing pilot program.Sec. 2014. Water infrastructure financing reauthorization.Sec. 2015. Final rating opinion letters.Sec. 2016. Reauthorization of clean water State revolving funds.Sec. 2017. Wastewater infrastructure discretionary grant program.Sec. 2018. Small and disadvantaged community analysis.Sec. 2019. Stormwater infrastructure technology.TITLE III—Tribal and other mattersSec. 3001. Tribal partnership program.Sec. 3002. Cost sharing provisions for territories and Indian tribes.Sec. 3003. Inclusion of Tribal interests in project consultations.Sec. 3004. Indian Irrigation Fund reauthorization.Sec. 3005. Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 3006. Grants to ports to reduce emissions from waterborne vessels.Sec. 3007. Mapping and screening tool.Sec. 3008. Assessment of coastal water infrastructure vulnerabilities.Sec. 3009. Report on potential for blue energy at coastal wastewater treatment plants.Sec. 3010. Great Lakes Restoration Initiative.Sec. 3011. San Francisco Bay restoration.Sec. 3012. Lake Tahoe restoration program.Sec. 3013. Puget Sound coordinated recovery.Sec. 3014. Reauthorization of the Denali Commission.Sec. 3015. Municipal ombudsman.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army.IWater resources developmentAGeneral provisions1001.Upper and Lower Missouri River comprehensive flood protection studies(a)Definition of Missouri River projectIn this section, the term Missouri River project means—(1)a project constructed as part of— (A)the Pick-Sloan Missouri River Basin Program authorized by section 9(b) of the Act of December 22, 1944 (commonly known as the “Flood Control Act of 1944”) (58 Stat. 891, chapter 665); or (B)the Missouri River Bank Stabilization and Navigation Project authorized by section 2 of the Act of March 2, 1945 (commonly known as the “River and Harbor Act of 1945”) (59 Stat. 19, chapter 19); and (2)a locally owned or operated levee system located within the Upper or Lower Missouri River basin. (b)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct, and submit to Congress a comprehensive strategy and report that describes the results of and aligns the recommendations of, 2 comprehensive studies to address flood risk in areas affected by severe flooding in 2019 along the Upper and Lower Missouri River, including an examination of—(1)the use of structural and nonstructural flood control and floodplain management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)));(2)continued operation and maintenance of the navigation project;(3)management of bank caving and erosion;(4)maintenance of water supply;(5)fish and wildlife habitat management;(6)recreation needs; (7)environmental restoration needs;(8)the division of responsibilities of the Federal Government and non-Federal interests with respect to Missouri River flooding;(9)the roles and responsibilities of Federal agencies with respect to Missouri River flooding; and(10)any other related matters, as determined by the Secretary.(c)ContentsThe studies conducted under subsection (b) shall—(1)include 1 study for the Upper Missouri River and 1 study for the Lower Missouri River;(2)include recommendations on management plans and actions to be carried out by the responsible Federal agencies to reduce flood risk and improve resiliency that shall be used in recommending projects for construction authorization;(3)address whether changes are necessary to the general comprehensive plan for flood control and other purposes in the Missouri River Basin under section 4 of the Act of June 28, 1938 (52 Stat. 1218, chapter 795) and modified by section 9(b) of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665);(4)address the potential for the transfer of flood risk between and within the Upper and Lower Missouri River Basin for any changes recommended under paragraph (3);(5)address adverse impacts to navigation and other authorized purposes of the applicable Missouri River project for any changes recommended under paragraph (3);(6)address whether there are opportunities for increased non-Federal management in the Missouri River Basin;(7)recognize the interest and rights of States in—(A)determining the development of watersheds within the borders of the State; and(B)water utilization and control;(8)recognize the primary responsibilities of States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes; and(9)include recommendations for—(A)non-Federal and Federal action where appropriate; and(B)follow-up studies for problem areas for which data or current technology does not allow immediate solutions.(d)Further analysis(1)In generalAs part of the studies conducted under subsection (b), the Secretary shall—(A)identify institutional and other barriers to providing protection to the areas evaluated in the studies; (B)carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies; and(C)provide recommendations for inclusion of projects and feasibility studies in the report under section 1013.(2)TreatmentA feasibility study carried out under paragraph (1)(B) shall be considered to be a continuation of the applicable study under subsection (b).(3)Cost-share(A)In generalExcept as provided in subparagraph (B), the non-Federal share of the cost of carrying out a feasibility study under paragraph (1)(B) shall not be more than 35 percent.(B)Waiver for small or disadvantaged communitiesIn carrying out a feasibility study under paragraph (1)(B) in partnership with a small community or a disadvantaged community (as those terms are defined in section 1017(a)(1)), if the Secretary determines that the life safety or economic viability of the community is at risk, the Secretary shall reduce the non-Federal cost share applicable to the study through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(i)not less than 10 percent of the total project cost; and(ii) up to 100 percent of the non-Federal cost share applicable to the study. (4)TimelinessThe Secretary shall carry out feasibility studies under paragraph (1)(B) as expeditiously as possible.(5)Delegation of approvalThe Secretary shall delegate the approval authority for initiating any feasibility study under paragraph (1)(B) to the Commander of the Northwestern Division of the Corps of Engineers. (e)Consultation; use of existing data(1)ConsultationIn conducting the studies under subsection (b), the Secretary shall consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders.(2)Use of dataIn conducting the studies under subsection (b), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies, States, Indian Tribes, and other stakeholders.(f)Cost sharingThe studies conducted under subsection (b) shall be at full Federal expense.(g)Application of certain requirementsSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a))—(1)shall not apply to the studies conducted under subsection (b); and(2)shall apply to a feasibility study carried out under subsection (d)(1)(B).(h)ReportsThe Secretary shall submit to Congress—(1)an interim report on the results of the studies under subsection (b) by not later than 1 year after the date of enactment of this Act; and(2)a final report on the results of the studies under subsection (b) by not later than 3 years after the date of enactment of this Act.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended.1002.Great Lakes comprehensive flood protection study(a)Definition of Great LakesIn this section, the term Great Lakes has the meaning given the term in section 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)).(b)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct, and submit to Congress a report that describes the results of, a comprehensive study to address shoreline protection and resiliency in areas affected by flooding in 2019 due to high lake water levels along the Great Lakes, including an examination of—(1)structural and nonstructural coastal storm and flood risk management measures and flood zone management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a))); (2)continued operation and maintenance of navigation projects within or along the Great Lakes impacted by flooding related to high water levels;(3)management of shoreline caving and erosion;(4)recreation needs;(5)environmental restoration needs;(6)the division of responsibilities of the Federal Government and non-Federal interests with respect to Great Lakes coastal storm and flood risk management measures;(7)the roles and responsibilities of Federal agencies with respect to Great Lakes coastal storm and flood risk management measures; and(8)other related matters, as determined by the Secretary.(c)ContentsThe study under subsection (b) shall—(1)include recommendations on management plans and actions to be carried out by the responsible Federal agencies, including the identification of—(A)additional work that can be carried out by the Corps of Engineers under existing authorities to further reduce flood risk; and(B)additional studies that may be needed;(2)address whether changes are necessary to—(A)the management plan for the Great Lakes; and(B)the management plans for individual lakes of the Great Lakes;(3)address whether there are opportunities for increased non-Federal management in the Great Lakes; and(4)include recommendations for—(A)non-Federal and Federal action, where appropriate; and(B)follow-up studies for problem areas for which data or current technology does not allow immediate solutions.(d)Further analysis(1)In generalAs part of the study conducted under subsection (b), the Secretary shall—(A)identify institutional and other barriers to providing protection to the areas evaluated in the study; and (B)carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies.(2)TreatmentA feasibility study carried out under paragraph (1)(B) shall be considered to be a continuation of the study under subsection (b).(e)Consultation; use of existing data(1)ConsultationIn conducting the study under subsection (b), the Secretary shall consult with appropriate Federal and State agencies.(2)Use of dataIn conducting the study under subsection (b), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies and States.(f)Cost sharingThe study conducted under subsection (b) shall be at full Federal expense.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $25,000,000, to remain available until expended. 1003.Additional studies under North Atlantic Coast comprehensive study(a)In generalThe Secretary shall carry out a study to determine the feasibility of a project for hurricane and storm damage risk reduction for any major metropolitan area located in the study area for the comprehensive study authorized under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army under title X of division A of Public Law 113–2 (127 Stat. 23) that was not included in a high-risk focus area identified in the study.(b)TreatmentA study carried out under subsection (a) shall be considered to be a continuation of the comprehensive study described in that subsection. 1004.Maintenance and construction of water resources development projects by non-Federal interestsSection 204(c)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(c)(1)) is amended by striking under subsection (b) and inserting under this section.1005.Watercraft inspection stationsSection 104(d)(1)(A)(iii) of the River and Harbor Act of 1958 (33 U.S.C. 610(d)(1)(A)(iii)) is amended by striking Arizona River and inserting Arkansas River.1006.Local government reservoir permit reviewSection 1119(b) of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2347 note; Public Law 115–270) is amended by striking owned or operated by the Secretary.1007.Upper Mississippi River protectionSection 2010(e) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270; 132 Stat. 3812) is amended by striking the Act of October 15, 1940 (33 U.S.C. 701h–1) and inserting section 5 of the Act of June 22, 1936 (commonly known as the Flood Control Act of 1936) (49 Stat. 1572, chapter 688; 33 U.S.C. 701h).1008.Beneficial use of dredged materialSection 1148 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2326 note; Public Law 115–270) is amended—(1)in subsection (a)—(A)by striking grant and inserting approve; and(B)by striking granting and inserting approving; and(2)in subsection (b), by striking grants and inserting approves.1009.Klamath Basin Water Supply Enhancement Act of 2000 technical correctionsSection 4(b) of the Klamath Basin Water Supply Enhancement Act of 2000 (114 Stat. 2222; 132 Stat. 3887) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A)—(i)by striking Pursuant to the reclamation laws and subject and inserting Subject; and(ii)by striking may and inserting is authorized to; and(B)in subparagraph (A), by inserting , including conservation and efficiency measures, land idling, and use of groundwater, after administer programs;(2)in paragraph (3)(A), by inserting and after the semicolon at the end;(3)by redesignating the second paragraph (4) (relating to the effect of the subsection) as paragraph (5); and(4)in paragraph (5) (as so redesignated)—(A)by striking subparagraph (B);(B)in subparagraph (A), by striking ; or and inserting a period; and(C)by striking the Secretary— and all that follows through to develop in subparagraph (A) and inserting the Secretary to develop.1010.Project modifications for improvement of environmentSection 1203(g) of the America's Water Infrastructure Act of 2018 (132 Stat. 3805) is amended, in the matter preceding paragraph (1), by striking For fiscal years 2019 and 2020 and inserting Until September 30, 2026.1011.Non-Federal implementation pilot programSection 1043 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is amended—(1)in subsection (a)—(A)in paragraph (4), by striking this Act and inserting the America's Water Infrastructure Act of 2020;(B)in paragraph (7), by striking the date that is and all that follows through the period at the end and inserting December 31, 2026.; and(C)in paragraph (8), by striking 2019 and inserting 2026; and(2)in subsection (b)—(A)in paragraph (3)(A), by striking this Act each place it appears and inserting the America's Water Infrastructure Act of 2020;(B)in paragraph (4), by striking this Act and inserting the America's Water Infrastructure Act of 2020;(C)in paragraph (7), by striking the date that is and all that follows through the period at the end and inserting December 31, 2026.; and(D)in paragraph (8), by striking 2023 and inserting 2026.1012.Thin layer placement pilot programSection 1122 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2326 note; Public Law 114–322) is amended—(1)in subsection (b)(1), by striking 20 projects for the beneficial use of dredged material and inserting 40 projects for the beneficial use of dredged material, 10 of which shall be projects using thin layer placement of dredged fine and coarse grain sediment for the maintenance and restoration of wetlands; and(2)in subsection (g), by striking 20 and inserting 40.1013.Annual report to Congress on authorized studies and projects(a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives an annual report, to be entitled Report to Congress on Water Resources Development Projects and Studies Available for Appropriation, that identifies each authorized study or authorized water resources development project that—(1)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); and(2)meets the criteria established under subsection (c)(1)(A).(b)Requests for proposals(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for authorized studies and authorized water resources development projects to be included in the annual report.(2)Deadline for requestsThe Secretary shall include in each notice under this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.(3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall—(A)make the notice publicly available, including on the internet; and(B)provide written notification of the publication to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives.(c)Contents(1)Inclusions(A)CriteriaThe Secretary shall include in the annual report only an authorized study or authorized water resources development project—(i)that has been authorized by Congress and does not require any additional authorization to be carried out;(ii)for which funds may be appropriated under any of the Investigations, Construction, Operation and Maintenance, or Mississippi River and Tributaries appropriations accounts for the Corps of Engineers; and(iii)for which the non-Federal interest—(I)in the case of a study or a project other than a project for which funds may be appropriated for operation and maintenance, has entered into, or is willing to enter into, a feasibility cost-sharing agreement, design agreement, or project partnership agreement with the Corps of Engineers; and(II)demonstrates the legal and financial capability to satisfy the requirements of local cooperation for the study or project.(B)Description of benefits(i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each authorized study and authorized water resources development project included in the annual report, the benefits, as described in clause (ii), of each authorized study or project.(ii)BenefitsThe benefits referred to in clause (i) are benefits to—(I)the protection of human life and property;(II)improvement to transportation;(III)the national, regional, or local economy;(IV)the environment; or(V)the national security interests of the United States.(2)TransparencyThe Secretary shall include in the annual report, for each authorized study and authorized water resources development project included under paragraph (1)(A)—(A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of the authorized study or authorized water resources development project;(B)the purpose of the authorized study or authorized water resources development project;(C)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of the authorized study or authorized water resources development project, including, to the extent practicable, the fully funded capability of the Corps of Engineers for—(i)the 3 fiscal years following the fiscal year in which the report is submitted, in the case of an authorized study; and(ii)the 5 fiscal years following the fiscal year in which the report is submitted, in the case of an authorized water resources development project; and(D)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of the authorized study or authorized water resources development project.(3)CertificationThe Secretary shall include in the annual report a certification stating that each authorized study or authorized water resources development project included in the annual report meets the criteria established under paragraph (1)(A).(4)Appendix(A)In generalThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under that paragraph.(B)LimitationIn carrying out subparagraph (A), the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis of a policy of the Secretary.(d)Special rule for initial annual reportNotwithstanding any other deadline under this section, the Secretary shall—(1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice under subsection (b)(1); and(2)include in the notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.(e)PublicationOn submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the internet.(f)FundingThe Secretary shall develop the annual report using funds available and not otherwise obligated from the Expenses appropriations account for the Corps of Engineers.(g)DefinitionsIn this section:(1)Annual reportThe term annual report means a report under subsection (a).(2)Authorized studyThe term authorized study means—(A)a study authorized by Congress to be carried out by the Corps of Engineers; or(B)a feasibility study (as defined in section 105 of the Water Resources Development Act of 1986 (33 U.S.C. 2215)) that has been authorized by Congress.(3)Authorized water resources development projectThe term authorized water resources development project includes any water resources development project of the Corps of Engineers, including a project under an environmental infrastructure assistance program.(4)Non-Federal interestThe term non-Federal interest has the meaning given the term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b).1014.Annual report to Congress on water resources infrastructureSection 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) is amended—(1)in subsection (c)(1)(B)(ii)(III), by inserting , regional, or local after national; and(2)in subsection (g)(5), by striking if authorized and all that follows through 2016.1015.Operation and maintenanceSection 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) is amended—(1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;(3)in the matter preceding subparagraph (A) (as so redesignated), by striking Whenever and inserting the following:(1)In generalSubject to paragraph (2), in any case in which; and(4)by adding at the end the following:(2)Report(A)In generalTo be eligible for assumption of operation and maintenance of improvements to a federally authorized harbor or inland harbor, a non-Federal interest shall submit to the Secretary a report on the improvements carried out by the non-Federal interest under paragraph (1).(B)InclusionsA report under subparagraph (A) shall include any information necessary for the Secretary to make a determination under paragraph (1), including—(i)economic justification for the improvements;(ii)details of the project improvement plan and design;(iii)proposed arrangements for the work to be performed; and(iv)documents relating to any applicable permits required for the project improvements.(3)Requirements(A)Peer review waiverIn the case of a project with a cost of less than $200,000,000, the Secretary shall not be required to subject the project to independent peer review pursuant to section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343).(B)Calculation of costsIn calculating the benefit-cost ratio for a project under paragraph (1), the Secretary shall not include non-Federal costs.(4)DeadlineThe Secretary shall make a determination on whether the requirement under paragraph (1)(A)(i) has been met by not later than 180 days after the date on which the Secretary receives the report under paragraph (2)..1016.Transparency and accountability in cost sharing for water resources development projectsSection 1120 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2315b) is amended by adding at the end the following:(d)Excess fundsIn the case of a beach nourishment project carried out by the Secretary for which funds in excess of the funds needed to complete the nourishment cycle in the current fiscal year have been contributed by a non-Federal interest, on the request of the non-Federal interest, the Secretary shall, at the end of the fiscal year—(1)transfer the excess non-Federal funds to the non-Federal interest; or(2)transfer the excess non-Federal funds to a separate account of the Secretary, in which the funds shall remain available until the non-Federal interest uses the funds to pay the cost-share for other projects carried out by the Secretary for which a non-Federal cost-share is required..1017.Continuing authority programs(a)Small or disadvantaged communities(1)DefinitionsIn this subsection:(A)Continuing authority programThe term continuing authority program means any of—(i)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r);(ii)section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g);(iii)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577);(iv)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i);(v)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326);(vi)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s);(vii)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330);(viii)section 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g); and(ix)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). (B)Disadvantaged communityThe term disadvantaged community means a city, town, or other incorporated or unincorporated political subdivision of a State that—(i)provides general local government for a population of less than 20,000; and(ii)(I)is an economically distressed area (as defined in section 1083(a));(II)is at risk from repeat flooding events; or(III)has a degraded ecosystem. (C)Small communityThe term small community means a city, town, or other incorporated or unincorporated political subdivision of a State that provides general local government for a population of less than 10,000.(2)Cost-share for small communities and disadvantaged communitiesSubject to paragraph (3), in carrying out a project under a continuing authority program in a small community or a disadvantaged community, if the Secretary determines that the life safety, economic viability, or environmental sustainability of the community would be threatened without the project, the Secretary shall reduce the non-Federal cost share applicable to the project through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(A)not less than 10 percent of the total project cost; and(B)up to 100 percent of the non-Federal cost share applicable to the project.(3)LimitationsIn any fiscal year, the Secretary may apply a waiver under paragraph (2) to—(A)not more than 50 projects in small communities;(B)not more than 50 projects in disadvantaged communities;(C)not more than 3 projects in small communities within any 1 district of the Corps of Engineers; and(D)not more than 3 projects in disadvantaged communities within any 1 district of the Corps of Engineers.(b)Authorizations of appropriations and project limits(1)Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended—(A)by striking $25,000,000 and inserting the amount described in subsection (b); (B)in the proviso, by striking That not more and inserting That, except as provided in subsection (c), not more;(C)by striking The Secretary and inserting the following:(a)In generalThe Secretary; and(D)by adding at the end the following:(b)Amounts describedThe amount referred to in subsection (a) is—(1)for fiscal year 2021, $28,000,000;(2)for fiscal year 2022, $28,500,000;(3)for fiscal year 2023, $29,000,000;(4)for fiscal year 2024, $29,500,000;(5)for fiscal year 2025, $30,000,000;(6)for fiscal year 2026, $30,500,000;(7)for fiscal year 2027, $31,000,000;(8)for fiscal year 2028, $31,500,000;(9)for fiscal year 2029, $32,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $32,500,000.(c)IncreaseThe Secretary may increase the maximum amount for a single project under the proviso in subsection (a) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(2)Storm and hurricane restoration and impact minimization programSection 3(c) of the Act of August 13, 1946 (33 U.S.C. 426g(c)) is amended—(A)in paragraph (1)—(i)by striking $37,500,000 and inserting the amount described in subparagraph (B);(ii)by striking the paragraph designation and heading and all that follows through Subject to paragraph (2) and inserting the following:(1)Annual limit(A)In generalSubject to paragraph (2); and(iii)by adding at the end the following:(B)Amounts describedThe amount referred to in subparagraph (A) is—(i)for fiscal year 2021, $41,500,000; (ii)for fiscal year 2022, $42,000,000;(iii)for fiscal year 2023, $42,500,000;(iv)for fiscal year 2024, $43,000,000;(v)for fiscal year 2025, $43,500,000;(vi)for fiscal year 2026, $44,000,000;(vii)for fiscal year 2027, $44,500,000;(viii)for fiscal year 2028, $45,000,000;(ix)for fiscal year 2029, $45,500,000; and(x)for fiscal year 2030 and each fiscal year thereafter, $46,000,000.; and(B)in paragraph (2)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; (ii)in the matter preceding clause (i) (as so redesignated), by striking The total amount and inserting the following:(A)In generalExcept as provided in subparagraph (B), the total amount; and(iii)by adding at the end the following:(B)IncreaseThe Secretary may increase the maximum amount under subparagraph (A)(ii) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(3)Small river and harbor improvement projectsSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended—(A)in subsection (a)—(i)by striking $62,500,000 and inserting the amount described in paragraph (2); (ii)by striking the subsection designation and all that follows through That the Secretary and inserting the following:(a)Authorization(1)In generalThe Secretary; and(iii)by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $69,000,000; (B)for fiscal year 2022, $69,500,000;(C)for fiscal year 2023, $70,000,000;(D)for fiscal year 2024, $70,500,000;(E)for fiscal year 2025, $71,000,000;(F)for fiscal year 2026, $71,500,000;(G)for fiscal year 2027, $72,000,000;(H)for fiscal year 2028, $72,500,000;(I)for fiscal year 2029, $73,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $73,500,000.; and(B)in subsection (b)—(i)by striking the subsection designation and all that follows through Not more than and inserting the following:(b)Limitation(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(4)Shore damage prevention or mitigation(A)In generalSection 111(c) of the River and Harbor Act of 1968 (33 U.S.C. 426i(c)) is amended—(i)by striking No such project shall be initiated and inserting the following:(1)In generalExcept as provided in paragraph (2), a project under this section shall not be initiated; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(B)Certain projectSection 3085 of the Water Resources Development Act of 2007 (121 Stat. 1129) is amended—(i)by striking The maximum and inserting the following:(a)In generalExcept as provided in subsection (b), the maximum; and(ii)by adding at the end the following:(b)IncreaseThe Secretary may increase the maximum amount under subsection (a) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(5)Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended—(A)in subsection (c)(1)(C)—(i)by striking The total and inserting the following:(i)In generalExcept as provided in clause (ii), the total; and(ii)by adding at the end the following:(ii)IncreaseThe Secretary may increase the maximum amount under clause (i) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.; and(B)by striking subsection (g) and inserting the following:(g)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section—(A)for fiscal year 2021, $69,000,000; (B)for fiscal year 2022, $69,500,000;(C)for fiscal year 2023, $70,000,000;(D)for fiscal year 2024, $70,500,000;(E)for fiscal year 2025, $71,000,000;(F)for fiscal year 2026, $71,500,000;(G)for fiscal year 2027, $72,000,000;(H)for fiscal year 2028, $72,500,000;(I)for fiscal year 2029, $73,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $73,500,000.(2)Set-asidesOf the amounts made available under paragraph (1) for each fiscal year—(A)not more than $5,000,000 may be used for the development of regional sediment management plans under subsection (e); and(B)not more than $3,000,000 may be used for construction of projects to which subsection (c)(1)(B)(ii) applies. (3)AvailabilityAmounts made available under paragraph (1) shall remain available until expended..(6)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended—(A)in the fifth sentence, by striking The work and inserting the following:(e)No additional improvementsA project carried out under this section; (B)in the fourth sentence, by striking The provisions and inserting the following:(d)Local cooperationThe provisions;(C)in the third sentence—(i)by striking Not more than and inserting the following:(c)Project limit(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(D)in the second sentence, by striking The amount and inserting the following:(b)Federal participationThe amount; and(E)in the first sentence—(i)by striking $68,750,000 and inserting the amount described in paragraph (2);(ii)by striking That the Secretary and inserting the following:(a)Authorization(1)In generalThe Secretary; and(iii)by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $76,000,000; (B)for fiscal year 2022, $76,500,000;(C)for fiscal year 2023, $77,000,000;(D)for fiscal year 2024, $77,500,000;(E)for fiscal year 2025, $78,000,000;(F)for fiscal year 2026, $78,500,000;(G)for fiscal year 2027, $79,000,000;(H)for fiscal year 2028, $79,500,000;(I)for fiscal year 2029, $80,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $80,500,000..(7)Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(A)in subsection (d)—(i)by striking Not more than and inserting the following:(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.; and(B)by striking subsection (f) and inserting the following:(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2021, $69,000,000; (2)for fiscal year 2022, $69,500,000;(3)for fiscal year 2023, $70,000,000;(4)for fiscal year 2024, $70,500,000;(5)for fiscal year 2025, $71,000,000;(6)for fiscal year 2026, $71,500,000;(7)for fiscal year 2027, $72,000,000;(8)for fiscal year 2028, $72,500,000;(9)for fiscal year 2029, $73,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $73,500,000..(8)Removal of obstructions; clearing channelsSection 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g) is amended—(A)by striking flood control: and all that follows through not more than and inserting the following: “flood control.(b)Project limit(1)In generalExcept as provided in paragraph (2), not more than;(B)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(C)by striking The Secretary of the Army is authorized to allot not to exceed $7,500,000 and inserting the following:(a)Authorization(1)In generalThe Secretary of the Army may allot not more than the amount described in paragraph (2); and(D)in subsection (a) (as so designated), by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $8,500,000;(B)for fiscal year 2022, $9,000,000;(C)for fiscal year 2023, $9,500,000;(D)for fiscal year 2024, $10,000,000;(E)for fiscal year 2025, $10,500,000;(F)for fiscal year 2026, $11,000,000;(G)for fiscal year 2027, $11,500,000;(H)for fiscal year 2028, $12,000,000;(I)for fiscal year 2029, $12,500,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $13,000,000..(9)Project modifications for improvement of environmentSection 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) is amended—(A)in subsection (d)—(i)in the third sentence—(I)by striking Not more than and inserting the following:(3)Project limit(A)In generalExcept as provided in subparagraph (B), not more than; and(II)by adding at the end the following:(B)IncreaseThe Secretary may increase the maximum amount under subparagraph (A) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(ii)in the second sentence, by striking The non-Federal share and inserting the following:(2)In-kind contributionsThe non-Federal share; and(iii)in the first sentence, by striking The non-Federal share and inserting the following:(1)In generalThe non-Federal share; and(B)by striking subsection (h) and inserting the following:(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2021, $55,000,000;(2)for fiscal year 2022, $55,500,000;(3)for fiscal year 2023, $56,000,000;(4)for fiscal year 2024, $56,500,000;(5)for fiscal year 2025, $57,000,000;(6)for fiscal year 2026, $57,500,000;(7)for fiscal year 2027, $58,000,000;(8)for fiscal year 2028, $58,500,000;(9)for fiscal year 2029, $59,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $59,500,000..1018.Shore damage prevention or mitigationSection 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) is amended by adding at the end the following:(f)Use of United States Fish and Wildlife Service fundsThe Director of the United States Fish and Wildlife Service shall allow a non-Federal interest to use funds from the Service to satisfy all or a portion of the non-Federal share of the costs of a project under this section..1019.Sediment management plan(a)In general(1)Initial planNot later than 1 year after the date of enactment of this Act, the District Commander of each district of the Corps of Engineers that carries out any dredging activity for navigation or other water resources development project purposes shall develop, at full Federal expense, and submit to the Secretary a 5-year sediment management plan.(2)ScopeEach plan developed under this section shall include—(A)a sediment budget for each watershed or littoral system within the district; (B)a description of the scheduled dredging and other sediment removal activities;(C) an estimate of the amount of sediment anticipated to be dredged or removed as a result of each activity described under subparagraph (B); and (D)an evaluation of— (i)the suitability of the sediment anticipated to be dredged or removed as a result of each activity described under subparagraph (B) for a full range of beneficial uses; and (ii)the economic and environmental benefits and impacts, and feasibility, of using the material for such beneficial uses. (3)RevisionOn an annual basis, the District Commander of each district of the Corps of Engineers shall—(A)revise the plan developed under paragraph (1); and(B)submit the revised plan to the Secretary.(b)Public commentIn developing or revising a plan under subsection (a), a District Commander shall provide notice and an opportunity for public comment.(c)PublicationA District Commander that develops or revises a plan under subsection (a) shall make the plan or revision to the plan, as applicable, publicly available.(d)Transmission to CongressAs soon as practicable after receiving a plan or a revision to a plan under subsection (a), the Secretary shall transmit the plan or revision to the plan, as applicable, to Congress. (e)Regional sediment management plansA plan developed under this section—(1)shall be in addition to regional sediment management plans prepared under section 204(a) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)); and(2)shall not be subject to section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)). 1020.Criteria for funding environmental infrastructure projects(a)Certain environmental projects(1)In generalExcept as provided in paragraph (3), the Secretary shall develop written criteria for the ranking of environmental infrastructure projects of the Secretary for the purpose of prioritizing funding, including, at a minimum—(A)the extent of the local economic impact of the project;(B)whether the project is in a rural community;(C)whether the project is in or would benefit counties or communities with high poverty rates; and(D)whether the project is in a financially distressed area.(2)Inclusion in guidanceThe Secretary shall include the criteria developed under paragraph (1) in the annual Civil Works Direct Program Development Policy Guidance of the Secretary.(3)ApplicabilityThis subsection shall not apply to any environmental infrastructure project authorized under section 219 of the Water Resources Development Act of 1992 (106 Stat. 4835).(b)Environmental infrastructureSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335) is amended by adding at the end the following:(g)Criteria for ranking projects(1)In generalThe Secretary shall develop written criteria for ranking projects authorized under this section for funding.(2)RequirementsThe written criteria under paragraph (1) shall include—(A)the benefits of the project to the local economy;(B)the extent to which the project will enhance local development;(C)the number of jobs that will be directly created by the project; and(D)any other criteria that the Secretary considers to be appropriate..1021.Aging infrastructure(a)DefinitionsIn this section:(1)Aging infrastructureThe term aging infrastructure means a project of the Corps of Engineers or any other water resources, water storage, or irrigation project of another Federal agency that is greater than 75 years old.(2)Enhanced inspectionThe term enhanced inspection means an inspection that uses current or innovative technology, including Light Detection and Ranging (commonly known as LiDAR), ground penetrating radar, subsurface imaging, or subsurface geophysical techniques, to detect whether the features of the aging infrastructure are structurally sound and can operate as intended, or are at risk of failure.(b)Contracts for enhanced inspection(1)In generalThe Secretary is authorized to enter into a contract with another Federal agency or a non-Federal entity that owns, or operates and maintains, a water resources, water storage, or irrigation project for carrying out enhanced inspections of aging infrastructure.(2)Certain circumstancesSubject to the availability of appropriations, the Secretary shall enter into a contract described in paragraph (1), if—(A)another Federal agency or a non-Federal entity requests that the Secretary carry out the inspections; and(B)the inspection is at the full expense of the other Federal agency or non-Federal entity requesting the inspections. (c)LimitationThe Secretary shall not require a non-Federal entity associated with a project under the jurisdiction of another Federal agency to carry out corrective or remedial actions in response to an inspection under this section.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000, to remain available until expended.1022.Expediting repairs and recovery from flooding(a)In generalDuring the 5-year period beginning on the date of enactment of this Act, the Secretary shall prioritize and expedite the processing of applications for permits under section 10 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1151, chapter 425; 33 U.S.C. 403), and section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and permissions under section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408), to complete repairs, reconstruction (including improvements), and upgrades to flood control infrastructure damaged by flooding events during calendar years 2017 through 2020, including flooding events caused by ice jams. (b)Public interestAn activity described in subsection (a) shall be considered to be in the public interest, unless the activity would induce flooding in another location. (c)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1023.Upper Snake River levees(a)In generalThe Secretary shall prioritize and expedite, in coordination with State and local authorities, the completion of maintenance and repair activities to levee systems that are—(1)operated and maintained by the Secretary; and(2)in the Upper Snake River Basin.(b)Savings provisionNothing in this section modifies or waives the responsibility of the Secretary to comply with any applicable Federal law in carrying out this section.1024.Uniformity of notification systems(a)InventoryNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an inventory of all communication and notification systems used by the Corps of Engineers with respect to projects, initiatives, and facilities of the Corps of Engineers. (b)Uniform plan(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan for the uniformity of communication and notification systems for projects, initiatives, and facilities of the Corps of Engineers. (2)InclusionsThe plan under paragraph (1) shall—(A)provide access to information in all forms practicable, including email, text messages, news programs and websites, radio, and other forms of notification;(B)establish a notification system for any projects, initiatives, or facilities of the Corps of Engineers that do not have a notification system;(C)streamline existing communication and notification systems to improve the strength and uniformity of those systems; and(D)emphasize the necessity of timeliness in notification systems and ensure that the methods of notification can transmit information in a timely manner. (3)Implementation(A)In generalExcept as provided in subparagraph (B), not later than 2 years after the date of enactment of this Act, the Secretary shall complete the implementation of the plan under paragraph (1).(B)Emergency management notificationNot later than 18 months after the date of enactment of this Act, the Secretary shall implement the provisions of the plan relating to emergency management notifications. (4)Savings provisionNothing in this section authorizes the elimination of any existing communication or notification system used by the Corps of Engineers. 1025.Susquehanna, Delaware, and Potomac River Basin commissionsSection 5019 of the Water Resources Development Act of 2007 (121 Stat. 1201; 128 Stat. 1307) is amended—(1)in subsection (a)(3), by inserting , who may be the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) (or a designee), after member; and(2)in subsection (b)—(A)in paragraph (1), by striking The Secretary and inserting Subject to the availability of appropriations, the Administrator;(B)in paragraph (2), by striking For each fiscal year, the Secretary and inserting Subject to the availability of appropriations, for each fiscal year, the Administrator; and(C)in paragraph (3), by striking Secretary each place it appears and inserting Administrator.1026.Wilmington Harbor South Disposal Area, Delaware(a)Sediment fill heightSediment fill in the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, shall not be more than 45 feet. (b)UseUntil the conveyance under subsection (c) is completed, the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, shall be used for the purposes of—(1)a dredge disposal facility for the Port of Edgemoor; and(2)other uses, as determined by the State of Delaware.(c)ConveyanceAs soon as practicable after sediment fill in the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, reaches 45 feet, the Secretary shall complete the conveyance of nonusable land at the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, to the State of Delaware for fair market value. 1027.Conveyance of Wilmington Harbor North Disposal Area, DelawareAs soon as practicable, the Secretary shall complete the conveyance of the Wilmington Harbor North Disposal Area confined disposal facility, Delaware, to the State of Delaware. 1028.Coastal storm damage reduction contractsFor any project for coastal storm damage reduction, the Secretary shall seek input from the community or communities where the project is located that may be impacted due to the timing of the coastal storm damage reduction activities under the project to minimize, to the maximum extent practicable, any negative impacts to the local economy due to the timing of those activities. 1029.Corps flood policy within urban areasThe Secretary shall expedite the completion of the report required under section 1211 of the America's Water Infrastructure Act of 2018 (132 Stat. 3808) relating to flooding within urban floodplains and Federal policy constraints on the ability of the Corps of Engineers to address urban flooding. 1030.Reporting on over budget and behind schedule Corps projectsNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes each water resources project of the Secretary for which—(1)the total budget of the project exceeds the total estimated budget of the project by not less than $100,000,000; or(2)the anticipated completion date of the project exceeds the estimated completion date of the project by not less than 5 years.1031.Dam remediation for ecosystem restorationSection 542(b)(2) of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150) is amended—(1)in subparagraph (F), by striking or at the end;(2)by redesignating subparagraph (G) as subparagraph (H); and(3)by inserting after subparagraph (F) the following:(G)measures to restore, protect, and preserve an ecosystem affected by a dam (which may include construction of a dam)—(i)that has been constructed, in whole or in part, by the Corps of Engineers for flood control purposes;(ii)for which construction was completed before 1940;(iii)that is classified as high hazard potential by the State dam safety agency of the State in which the dam is located; and(iv)that is operated by a non-Federal entity; or.1032.Conveyance of certain Federal land to the city of Montgomery, Alabama(a)DefinitionsIn this section:(1)CityThe term City means the city of Montgomery, Alabama.(2)Federal landThe term Federal land means the 62.38 acres of land and water under the primary jurisdiction of the Secretary in the R.E. Bob Woodruff Project Area that is covered by lease number DACW01–1–05–0037, including the parcels and structure known as Powder Magazine, which is a National Historic Site.(b)Conveyance authorizedTo the extent practicable, not later than 180 days after the date of enactment of this Act, the Secretary shall, on request of the City, convey to the City all right, title, and interest of the United States in and to the Federal land.(c)Conveyance of Federal land for use as historic monumentIf the Secretary of the Interior determines that any portion of the Federal land is suitable and desirable for use as a historic monument, the Secretary may convey such portion of the Federal land to the City, without monetary consideration, in accordance with section 550(h) of title 40, United States Code.(d)Conveyance of Federal land not suitable for use as historic monumentThe Secretary shall convey any portion of the Federal land not conveyed under subsection (c)—(1)by quitclaim deed; and(2)subject to terms and conditions that area mutually satisfactory to the Secretary and the City, including such additional terms and conditions as the Secretary considers appropriate—(A)to protect the interests of the United States, such as any required easements; (B)to protect and maintain the National Historic Site described in subsection (a)(2), in accordance with applicable law; and(C)to preserve public access to the Federal land.(e)Consideration requiredAs consideration for a conveyance under subsection (d), the City shall pay to the Secretary an amount that is not less than the fair market value of the Federal land, as determined by the Secretary.(f)Payment of costs of conveyance(1)Payment requiredThe Secretary shall require the City to pay the costs incurred by the Secretary after the date of enactment of this Act relating to any conveyance of the Federal land under this section, including—(A)survey costs;(B)costs relating to environmental documentation; and(C)any other administrative costs relating to the conveyance.(2)Refund of excess amountsIf the Secretary collects amounts from the City under paragraph (1) before the costs are actually incurred and those amounts exceed the costs actually incurred by the Secretary in carrying out the conveyance, the Secretary shall refund the excess amounts to the City.(3)Treatment of amounts receivedAmounts received by the Secretary as reimbursement under paragraph (1) shall be—(A)credited to, and merged with amounts in, the fund or account that was used to cover the costs incurred by the Secretary; and(B)available for the same purposes, and subject to the same conditions and limitations, as amounts in the fund or account to which the amounts are credited under subparagraph (A).(g)LiabilityThe City shall hold the United States harmless from any liability with respect to activities carried out on the Federal land on or after the date of conveyance of the Federal land.1033.Maintenance of high-risk flood control projectsIn any case in which the Secretary has assumed, as of the date of enactment of this Act, responsibility for the maintenance of a project classified as class III or higher urgency under the Dam Safety Action Classification of the Corps of Engineers, the Secretary shall continue to be responsible for the maintenance of that project until the earlier of—(1)the date on which the project is modified to reduce that risk and the Secretary determines that the project is determined to be adequately safe; and(2)the date that is 15 years after the date of enactment of this Act.1034.Projects to accommodate irregular dredging(a)In generalNot later than 2 years after the date of enactment of this Act, pursuant to the continuing authority program under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall, to the maximum extent practicable, carry out not less than 1 project to improve a harbor to accommodate an eligible event described in subsection (b).(b)Eligible event describedAn eligible event referred to in subsection (a) is a special event that—(1)is hosted by a government entity; (2)is open to the public; and(3)would have significant educational and regional economic development benefits. (c)JustificationThe Secretary shall not require national economic development benefits to exceed costs for any project carried out under this section if—(1)dredging or other harbor improvements are necessary to accommodate 1 or more eligible events; and(2)the eligible event or events produce significant regional economic development benefits. (d)Cost-Sharing requirement(1)In generalThe Federal share of the cost of initial construction and operation and maintenance of a project under this section—(A)shall be not more than 50 percent; and(B)may not exceed the limit under section 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)).(2)Form of non-Federal shareThe non-Federal share of the cost of activities carried out under this section may be in the form of in-kind contributions.(3)Operation and maintenanceThe non-Federal interest shall be responsible for 100 percent of the cost to operate and maintain a project under this section after the limit under section 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)) has been met. 1035.Chesapeake Bay environmental restoration and protection program(a)In generalSection 510 of the Water Resources Development Act of 1996 (110 Stat. 3761; 121 Stat. 1202; 128 Stat. 1318) is amended—(1)by redesignating subsection (h) as subsection (i);(2)by inserting after subsection (g) the following:(h)Project capA project carried out under this section may not have a total cost of more than $15,000,000.; and(3)in subsection (i) (as so redesignated), by striking $40,000,000 and inserting $90,000,000.(b)Outreach and training(1)In generalThe Secretary shall conduct public outreach and workshops for non-Federal interests to provide information on the Chesapeake Bay environmental restoration and protection program under section 510 of the Water Resources Development Act of 1996 (110 Stat. 3761; 121 Stat. 1202; 128 Stat. 1318), including how to participate in the program.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,500,000 for each of fiscal years 2021 and 2022. 1036.Implementation guidance, reports, and briefings(a)Report on status of implementation guidance and reportsNot later than 150 days after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the status of implementation guidance and reports required under this Act or an amendment made by this Act. (b)Use of existing dataTo the maximum extent practicable, the Secretary shall use existing data in completing any report required under—(1)the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193);(2)the Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628);(3)the America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765); (4)this Act; and(5)any amendments made by an Act described in paragraphs (1) through (4). (c)Briefings(1)In generalNot less frequently than quarterly, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the status of the implementation of each provision of law under—(A)the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193);(B)the Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628);(C)the America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765); (D)this Act; and(E)any amendments made by an Act described in subparagraphs (A) through (D). (2)TerminationThis subsection shall terminate on the date that the Secretary completes the implementation of each provision of law referred to in paragraph (1). 1037.Interagency task force on small dams and fish passages(a)In generalThe Secretary shall establish an interagency task force (referred to in this section as the task force) to study small dams and fish passages.(b)MembershipThe task force shall be composed of—(1)the Assistant Secretary of the Army for Civil Works;(2)the Director of the United States Fish and Wildlife Service;(3)the Administrator of the Environmental Protection Agency;(4)the Administrator of the Federal Emergency Management Agency; (5)the Chief of the Natural Resources Conservation Service;(6)the Chairman of the Federal Energy Regulatory Commission;(7)the Commissioner of Reclamation; (8)the Assistant Secretary for Indian Affairs; and(9)the Director of the United States Geological Survey.(c)MeetingsThe task force shall meet quarterly and make available public summaries of the meetings.(d)ReportNot later than December 31, 2021, the task force shall submit to Congress a report that includes—(1)recommendations for interagency cooperation, including shared grant programs or other coordinated funding sources, to support monitoring, tracking, and efforts to remove or refurbish small dams to improve those structures and alleviate concerns related to public safety, flood risk, fish passage, wildlife conservation, water quality, and ecosystem and environmental health;(2)an analysis of the quality of existing data and need for additional surveys or other studies, to be conducted by Federal agencies in coordination with States, to determine—(A)the locations and conditions of small dams in the United States;(B)the risk, if any, posed by those dams to public safety, flood risk, fish passage, wildlife conservation, water quality, and ecosystem and environmental health; and(C)ownership and rights to access small dams; and(3)a national strategy for identifying, prioritizing, and successfully removing or refurbishing small dams of concern by not later than 2030. 1038.Project completionSection 1157(a)(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1666) is amended by striking 2021 and inserting 2024. 1039.Levee accreditation process; levee certifications(a)Sense of CongressIt is the sense of Congress that the process developed by the Flood Protection Structure Accreditation Task Force established under section 100226 of Public Law 112–141 (42 U.S.C. 4101 note; 126 Stat. 942) should not be limited to levee systems in the inspection of completed works program of the Corps of Engineers, but should apply equally to federally owned levee systems operated by the Secretary, including federally owned levee systems operated by the Secretary as part of a reservoir project. (b)Levee certificationsSection 3014 of the Water Resources Reform and Development Act of 2014 (42 U.S.C. 4131) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking under the inspection of completed works program and inserting for levee systems under the levee safety and dam safety programs; and(ii)by striking and at the end;(B)in paragraph (2)—(i)by striking activities under the inspection of completed works program of the Corps of Engineers and inserting the activities referred to in paragraph (1); (ii)by striking chapter 1 and inserting chapter I; and(iii)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)in the case of a levee system that is operated and maintained by the Corps of Engineers, to the maximum extent practicable, cooperate with local governments seeking a levee accreditation decision for the levee to provide information necessary to support the accreditation decision in a timely manner.; and(2)in paragraph (b)(3), by adding at the end the following:(C)Contributed fundsNotwithstanding subparagraph (B), a non-Federal interest may fund up to 100 percent of the cost of any activity carried out under this subsection..1040.Rehabilitation of flood control pump stations affecting Corps of Engineers flood risk management projects(a)DefinitionsIn this section:(1)Eligible pump stationThe term eligible pump station means a pump station—(A)that—(i)has been constructed, in whole or in part, by the Corps of Engineers for flood risk management purposes; or(ii)that has been constructed by non-Federal interests; and(B)the failure of which would impair the function of a flood risk management project constructed by the Corps of Engineers.(2)Rehabilitate(A)In generalThe term rehabilitate, with respect to an eligible pump station, means to address a major deficiency of the eligible pump station caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the eligible pump station.(B)InclusionsThe term rehabilitate, with respect to an eligible pump station, includes—(i)the incorporation into the eligible pump station of—(I)current design standards;(II)efficiency improvements; and(III)associated drainage; and(ii)increasing the capacity of the eligible pump station, subject to the condition that the increase shall—(I)significantly decrease the risk of loss of life and property damage; or(II)decrease total lifecycle rehabilitation costs for the eligible pump station.(b)AuthorizationThe Secretary may carry out rehabilitation of an eligible pump station, if the Secretary determines that the rehabilitation is feasible.(c)Cost sharing(1)Federal projectsThe non-Federal share of the cost of rehabilitation carried out pursuant to this section at an eligible pump station constructed by the Corps of Engineers shall be the equal to the non-Federal share that was applicable to construction of the eligible pump station.(2)Non-Federal projectsA non-Federal interest shall provide—(A)an amount equal to 35 percent of the cost of any rehabilitation carried out pursuant to this section for a locally constructed eligible pump station; and(B)all land, easements, rights-of-way, and necessary relocations associated with the rehabilitation described in subparagraph (A), at no cost to the Federal Government.(d)Agreement requiredThe rehabilitation of an eligible pump station pursuant to this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary—(1)to pay the non-Federal share of the costs of rehabilitation under subsection (c); and(2)to pay 100 percent of the operation and maintenance costs of the rehabilitated eligible pump station, in accordance with regulations promulgated by the Secretary.(e)TreatmentThe rehabilitation of an eligible pump station pursuant to this section shall not be considered to be a separable element of the associated flood risk management project constructed by the Corps of Engineers.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000, to remain available until expended. 1041.Brandon Road studySection 3061(d)(2) of the Water Resources Development Act of 2007 (121 Stat. 1121; 132 Stat. 3785) is amended by striking the paragraph designation and heading and all that follows through any project and inserting the following:(2)Cost share(A)ConstructionThe Federal share of the cost of construction of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1) shall be 75 percent.(B)Operation and maintenanceOperation and maintenance of any project.1042.Credit or reimbursement(a)Credit or reimbursement for contribution of materials or servicesSection 1024 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking Subject to subsection (b), the and inserting The;(2)by striking subsection (b);(3)by redesignating subsections (c) and (d) as subsections (b) and (h), respectively; (4)in subsection (b) (as so redesignated), by adding at the end the following:(3)Integral to projectThe Secretary may provide reimbursement under subsection (c) only if the Secretary determines that the materials or services provided are integral to the project.(4)TimelinessThe Secretary shall ensure that a reimbursement under subsection (c) is provided in a timely manner.; and(5)by inserting after subsection (b) (as so redesignated) the following:(c)Cost limitationsExcept as provided in this section and subject to subsection (g), a non-Federal interest that contributes materials or services under subsection (a) shall be eligible for reimbursement, not to exceed an amount that is equal to the estimated Federal cost for the performance of those materials or services.(d)AgreementBefore contributing materials or services under subsection (a), a non-Federal interest shall enter into an agreement with the Secretary that specifies, with respect to the use of those materials and services, the terms and conditions that are acceptable to the non-Federal interest and the Secretary.(e)RequirementAs part of an agreement under subsection (a), a non-Federal interest shall hold and save the United States free from any and all damage that arises from the use of any materials or services of the non-Federal interest, except for damage due to the fault or negligence of a contractor of the Federal Government.(f)Use of emergency authoritiesThe Secretary may use existing emergency authorities of the Secretary following a flood or storm event to accept materials, services, or funds under this section if those materials, services, or funds are being used for the purpose of—(1)restoring an authorized navigation or flood risk management project up to authorized dimensions;(2)repairing or reconstructing any authorized navigation or flood risk management project, including other authorized associated features; or(3)any other activities the Secretary determines to be in the public interest as a result of the emergency.(g)LimitationsA reimbursement under subsection (c) shall be—(1)subject to the availability of appropriations; and(2)subject to the compliance of the non-Federal interest with all Federal laws and regulations that would apply to the use of materials or services described in that subsection if provided by the Secretary..(b)Determining the value of in-Kind contributionsSection 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by inserting , as determined by the Secretary, after value;(B)in clause (ii), by striking and at the end;(C)in clause (iii), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(iv)the value of materials and services contributed by non-Federal third parties, without charge, to the non-Federal interest for—(I)planning carried out after execution of a feasibility cost-sharing agreement; or(II)construction carried out after execution of a partnership agreement or in accordance with subparagraph (C).; (2)in subparagraph (D)—(A)in clause (ii), by inserting and after the semicolon at the end;(B)in clause (iii), by striking ; and and inserting a period; and(C)by striking clause (iv); (3)by redesignating subparagraph (H) as subparagraph (I); and(4)by inserting after subparagraph (G) the following:(H)TimelinessThe Secretary shall ensure that a credit under subparagraph (A) is provided in a timely manner..(c)TimelinessSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended by adding at the end the following: (d)TimelinessThe Secretary shall ensure that a reimbursement described in this section is provided in a timely manner..1043.Emergency contracting(a)In generalIn carrying out emergency work in an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary shall, in competitive acquisitions, maximize use of tradeoff procedures that place approximately equal or greater importance on schedule and other non-price factors relative to cost or price.(b)Savings provisionNothing in this section limits or otherwise affects authority provided to the Secretary under any other statute or regulation to select procedures permitting other than full and open competition when carrying out work described in subsection (a). 1044.Project partnership agreementSection 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) is amended—(1)by striking Any project and inserting the following:(A)In generalAny project; and(2)by adding at the end the following:(B)InclusionAn agreement under subparagraph (A) shall include a brief description of and estimated costs for anticipated operation, maintenance, repair, replacement, and rehabilitation obligations of the non-Federal interest for the project..1045.Acceptance of funds for harbor dredgingThe Secretary may accept and expend funds contributed by a State or other non-Federal interest—(1)to dredge a non-Federal harbor or channel; or(2)to provide technical assistance related to the planning and design of dredging activities in a non-Federal harbor or channel. 1046.Emergency flooding protection for lakesThe Secretary shall submit to Congress a report on the extent to which the program under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), applies to lakes, including lakes with the flow of a slow-moving river, including, if applicable, recommendations for legislative changes to ensure that such lakes are eligible for the program. 1047.Levee safetySection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended by adding at the end the following:(d)Identification of deficiencies(1)In generalFor each levee identified in the national levee database under subsection (a), the Secretary shall—(A)identify the specific engineering and maintenance deficiencies, if any; and(B)describe the recommended remedies to correct each deficiency identified under subparagraph (A) and the associated costs of those remedies.(2)ConsultationIn identifying deficiencies and describing remedies for a levee under paragraph (1), the Secretary shall consult with relevant non-Federal interests, including by providing an opportunity for comment by those non-Federal interests..1048.Replacement capacitySection 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)) is amended—(1)in the subsection heading, by inserting or replacement capacity after Additional capacity;(2)by striking paragraph (1) and inserting the following:(1)Provided by Secretary(A)In generalSubject to subparagraph (B), at the request of a non-Federal interest with respect to a project, the Secretary may—(i)provide additional capacity at a dredged material disposal facility constructed by the Secretary beyond the capacity that would be required for project purposes; or(ii)permit the use of dredged material disposal facility capacity required for project purposes by the non-Federal interest if the Secretary determines that replacement capacity can be constructed at the facility or another facility or site before such capacity is needed for project purposes.(B)AgreementBefore the Secretary takes an action under subparagraph (A), the non-Federal interest shall agree to pay—(i)all costs associated with the construction of the additional capacity or replacement capacity in advance of construction of such capacity; and(ii)in the case of use by a non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), any increase in the cost of operation and maintenance of the project that the Secretary determines results from the use of the project capacity by the non-Federal interest in advance of each cycle of dredging.(C)CreditIn the event the Secretary determines that the cost to operate or maintain the project decreases as a result of use by the non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), the Secretary, at the request of the non-Federal interest, shall credit the amount of the decrease toward any cash contribution of the non-Federal interest required thereafter for construction, operation, or maintenance of the project, or of another navigation project.;(3)in paragraph (2), in the first sentence, by inserting under paragraph (1)(A)(i) after additional capacity; and(4)by adding at the end the following:(3)Special rule for designation of replacement capacity facility or site(A)In generalSubject to such terms and conditions as the Secretary determines to be necessary or advisable, an agreement under paragraph (1)(B) for use permitted under paragraph (1)(A)(ii) shall reserve to the non-Federal interest—(i)the right to submit to the Secretary for approval at a later date an alternative to the facility or site designated in the agreement for construction of replacement capacity; and(ii)the right to construct the replacement capacity at the alternative facility or site at the expense of the non-Federal interest.(B)RequirementThe Secretary shall not reject a site for the construction of replacement capacity under paragraph (1)(A)(ii) that is submitted by the non-Federal interest for approval by the Secretary before the date of execution of the agreement under paragraph (1)(B), or thereafter, unless the Secretary—(i)determines that the site is environmentally unacceptable or technically unsound; and(ii)provides a written basis for the determination under clause (i) to the non-Federal interest..1049.Implementation guidance for post-flood improvementsThe Secretary shall expedite completion of implementation guidance for the amendments made by section 1176 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1673). 1050.Willamette Valley Project water reallocation(a)In generalThe Secretary shall assist the State of Oregon in the implementation of the reallocation of water within the Willamette Basin, including the development of instream flow targets and facilitation of the conversion of Willamette Valley Project stored water to instream water rights to ensure fish and wildlife benefits, as required by the biological opinion for the Willamette Basin Review issued by the National Marine Fisheries Service on June 28, 2019.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000, to remain available until expended.1051.Central Appalachia water(a)In generalThe Secretary shall establish a program for providing environmental assistance to non-Federal interests in Central and North Central Appalachia (as defined by the Appalachian Regional Commission).(b)Form of assistanceAssistance under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in Central and North Central Appalachia (as defined by the Appalachian Regional Commission), including projects for wastewater treatment and related facilities, water supply and related facilities, and surface water resource protection and development.(c)Public ownershipThe Secretary may provide assistance for a project under this section only if the project is publicly owned.(d)Local cooperation agreements(1)In generalBefore providing assistance under this section, the Secretary shall enter into a local cooperation agreement with the non-Federal interest to provide for design and construction of the project to be carried out with the assistance.(2)RequirementsEach local cooperation agreement entered into under this subsection shall provide for the following:(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications.(B)Legal and institutional structuresEstablishment of any legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest.(3)Cost sharing(A)In generalThe Federal share of the cost of a project carried out with assistance under this section shall be 75 percent.(B)Credit for design workThe non-Federal interest shall receive credit toward the non-Federal share for the reasonable costs of design work completed by the non-Federal interest before entering into a local cooperation agreement with the Secretary for a project.(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project carried out with assistance under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share of the cost of the project.(D)Land, easements, and rights-of-way creditThe non-Federal interest shall receive credit toward the non-Federal share for land, easements, rights-of-way, and relocations (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), not to exceed 25 percent of the total cost of the project.(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for a project carried out with assistance under this section shall be 100 percent.(e)Applicability of other Federal and State lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance under this section.(f)Nonprofit entitiesFor the purposes of this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government.(g)Administrative costsNot more than 10 percent of the amounts made available to carry out this section may be used by the district offices of the Corps of Engineers for the administrative costs of carrying out this section.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $120,000,000, to remain available until expended. 1052.Reviewing hydropower at Corps of Engineers facilitiesSection 1008 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2321b) is amended by adding at the end the following:(c)Reviewing hydropower at Corps of Engineers facilities(1)Definition of eligible non-Federal interestIn this subsection, the term eligible non-Federal interest means a non-Federal interest that owns or operates an existing non-Federal hydropower facility at a Corps of Engineers project.(2)Evaluation(A)In generalOn the written request of an eligible non-Federal interest, the Secretary shall conduct an evaluation to consider operational changes at the applicable project to facilitate production of non-Federal hydropower, consistent with authorized project purposes.(B)DeadlineNot later than 180 days after the date on which the Secretary receives a written request under subparagraph (A), the Secretary shall provide to the non-Federal interest a written response to inform the non-Federal interest—(i)that the Secretary has approved the request to conduct an evaluation; or(ii)of any additional information necessary for the Secretary to approve the request to conduct an evaluation.(3)Operational changesAn operational change referred to in paragraph (2)(A) may include—(A)changes to seasonal pool levels;(B)modifying releases from the project; and(C)other changes included in the written request submitted under that paragraph that enhance the usage of the project to facilitate production of non-Federal hydropower, consistent with authorized project purposes.(4)Cost-shareThe eligible non-Federal interest shall pay 100 percent of the costs associated with an evaluation under this subsection, including the costs to prepare the report under paragraph (6).(5)DeadlineThe Secretary shall complete an evaluation under this subsection by the date that is not later than 1 year after the date on which the Secretary begins the evaluation.(6)ReportOn completion of an evaluation under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the effects of the operational changes proposed by the non-Federal interest and examined in the evaluation on the authorized purposes of the project, including a description of any negative impacts of the proposed operational changes on the authorized purposes of the project.(7)Savings provisionNothing in this subsection—(A)affects, modifies, or changes the authorized purposes of a Corps of Engineers project; or(B)affects existing authorities of the Corps of Engineers, including authorities with respect to navigation, flood damage reduction, environmental protection and restoration, and other related purposes.. 1053.Establishing permanent features from emergency response measures(a)DefinitionsIn this section:(1)Impacted communityThe term impacted community means an entity that has received emergency flood fighting assistance under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), that involved the construction of a temporary structure.(2)Permanent featureThe term permanent feature means a structural or nonstructural measure typical in a flood control project.(3)Small or disadvantaged communityThe term small or disadvantaged community means a community—(A)with a population of less than 10,000; or(B)that is—(i)an economically distressed area (as defined in section 1083(a)); or(ii)at risk from repeat flooding events.(b)Evaluation of temporary structuresOn request of an impacted community, the Secretary shall evaluate whether the temporary structure warrants consideration for a permanent feature, in accordance with subsection (c).(c)ConsiderationsIn evaluating a temporary structure under subsection (b), the Secretary shall consider—(1)the likelihood that a similar structure will need to be constructed in the area in the future if the temporary structure, or a similar structure, is not made permanent;(2)the extent to which similar structures have been constructed in the area previously and removed;(3)the economic, safety, and environmental benefits and impacts of establishing a permanent feature in the watershed of the impacted community;(4)the extent of the modifications necessary to make the temporary structure a permanent feature; and(5)the costs of the modifications described in paragraph (4).(d)Conversion of temporary structures(1)In generalAfter the Secretary completes an evaluation under subsection (b), if the Secretary determines that the temporary structure should become a permanent feature, or that a permanent feature would prevent damage similar to damage prevented by the temporary structure, and subject to paragraph (2), the Secretary shall begin the planning and design of the permanent feature in accordance with all applicable design and construction standards and legal requirements of the Secretary, including all applicable environmental laws.(2)Project cost(A)In generalThe Secretary may carry out the planning, design, and construction of a project described in paragraph (1) if the total construction cost of the project is not expected to exceed $17,500,000.(B)Large projectsIf the total construction cost of a project described in paragraph (1) is expected to be greater than $17,500,000, the Secretary—(i)shall submit to Congress a request to carry out the project in a manner similar to a Chief's Report; and(ii)may not carry out the project until Congress authorizes the construction of the project.(C)DemolitionDemolition of a temporary structure under this section shall be subject to the cost-share requirement under paragraph (3), but the costs of that demolition shall not be included in the total construction cost of the project under subparagraphs (A) and (B).(3)Cost-share(A)In generalExcept as provided in subparagraph (B), the non-Federal share of the cost of carrying out a project under this section shall be not more than 35 percent.(B)Waiver for small or disadvantaged communitiesIn carrying out a project under this section in partnership with a small or disadvantaged community, if the Secretary determines that the life safety or economic viability of the community would be threatened without the project, the Secretary shall reduce the non-Federal cost share applicable to the project through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(i)not less than 10 percent of the total project cost; and(ii) up to 100 percent of the non-Federal cost share applicable to the project. 1054.Studies of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting or conduct a feasibility study on modifications or improvements to a project constructed by the Corps of Engineers after water resources development project; and(B)in paragraph (2), by striking for feasibility studies and all that follows through the period at the end and inserting for feasibility studies of water resources development projects conducted by non-Federal interests to provide sufficient information for the formulation of the studies, including processes and procedures related to reviews and assistance under subsection (e).; and(2)in subsection (e)(2)—(A)by striking At the request and inserting the following:(A)In generalAt the request; and(B)by adding at the end the following:(B)InclusionTechnical assistance under subparagraph (A) may include any assistance that does not conflict with any other Federal law (including regulations).. 1055.Subsurface drain systems research and development(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Engineer Research and Development Center, shall carry out research and development activities relating to the use of subsurface drain systems as—(1)a flood risk-reduction measure; or(2)a coastal storm risk-reduction measure.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended.1056.Limitation on contract execution in the Arkansas River Basin(a)Definition of covered contractIn this section, the term covered contract means a contract between any local governmental entity and the Secretary for water supply storage in a hydropower lake within the Arkansas River Basin.(b)LimitationFor any new covered contract for a hydropower lake that is entered into during the period beginning on the date of enactment of this Act and ending on December 31, 2022, a local governmental entity shall not pay more than 110 percent of the initial principal cost for the acre-feet being sought for the new covered contract for that hydropower lake. 1057.Support for mitigation efforts for small dams in National Heritage CorridorsIn carrying out a project for ecosystem restoration, the Secretary is authorized to formulate and carry out fish passage measures at a dam associated with a small hydroelectric power project that are otherwise the legal obligation of the hydroelectric power project licensee or exemption holder to provide under the Federal Power Act (16 U.S.C. 791a et seq.), if the ecosystem restoration project is located in a National Heritage Area located within the boundaries of the North Atlantic Division of the Corps of Engineers.1058.Report on barriers to infrastructure development at United States portsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the heads of all relevant Federal agencies, shall submit to Congress a report on—(1)the barriers to infrastructure and capital improvement projects faced by ports and port authorities;(2)the impact those barriers have on the strategic competitiveness of ports of the United States; and(3)recommendations to reduce those barriers. 1059.Rye Harbor, New Hampshire, navigation improvement projectThe Secretary shall expedite authorized activities to address the impacts of shoaling affecting the project for navigation, Rye Harbor, New Hampshire, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 480).1060.Cape Arundel disposal site, MaineSection 1312 of the America's Water Infrastructure Act of 2018 (132 Stat. 3821) is amended by striking December 31, 2021 and inserting September 30, 2024.1061.Rio Grande environmental management program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources Development Act of 2007 (121 Stat. 1214; 128 Stat. 1315) is amended by striking 2019 and inserting 2024.1062.Restoration of abandoned sitesSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking $20,000,000 and inserting $30,000,000, to remain available until expended.1063.Rural Western water(a)In generalSection 595(i) of the Water Resources Development Act of 1999 (113 Stat. 383; 128 Stat. 1613; 130 Stat. 1681) is amended by striking $435,000,000 and inserting $500,000,000. (b)Program managerThe Secretary shall appoint a headquarters employee of the Corps of Engineers as a Program Manager, who shall be responsible for managing the environmental infrastructure program under section 595 of the Water Resources Development Act of 1999 (113 Stat. 383).1064.Thad Cochran Lock and Dam(a)Sense of CongressIt is the sense of Congress that Thad Cochran, whose selfless determination and tireless work, while serving as a congressman and United States Senator from Mississippi for 45 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway.(b)DesignationThe lock and dam located at mile 371 on the Tennessee-Tombigbee Waterway, Mississippi, shall be known and designated as the Thad Cochran Lock and Dam. (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in subsection (b) shall be deemed to be a reference to the Thad Cochran Lock and Dam.1065.Report on Corps of Engineers facilities in AppalachiaNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies each Corps of Engineers facility that—(1)is located within a distressed county (as designated by the Appalachian Regional Commission pursuant to section 14526(a)(1)(A) of title 40, United States Code), with an emphasis on counties that have experienced job loss in the mining, textiles, or timber industry; and(2)could be improved for purposes of economic development, recreation, or other uses. 1066.Report on Corps of Engineers hydropower facilities in Appalachia(a)In generalThe Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, the Secretary of Energy, and the Federal Energy Regulatory Commission, shall conduct a study—(1)to determine the potential, at Corps of Engineers facilities that are located within a county that is identified by the Appalachian Regional Commission as a distressed county or an at-risk county under subparagraph (A) or (B) of section 14526(a)(1) of title 40, United States Code, for— (A)testing, evaluating, piloting, demonstrating, or deploying hydropower or energy storage technologies; and (B)powering non-powered dams; and(2)to identify previously proposed dam sites in distressed counties (as designated by the Appalachian Regional Commission pursuant to section 14526(a)(1)(A) of title 40, United States Code) that may be suitable for activities described in subparagraphs (A) and (B) of paragraph (1). (b)CoordinationIn carrying out the study under subsection (a), the Secretary shall coordinate with any relevant National Laboratories. (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, the Secretary of Energy, and the Federal Energy Regulatory Commission, shall submit a report on the results of the study under subsection (a) to—(1)the Committee on Environment and Public Works of the Senate;(2)the Committee on Transportation and Infrastructure of the House of Representatives;(3)the Committee on Energy and Natural Resources of the Senate; and(4)the Committee on Energy and Commerce of the House of Representatives. 1067.Harris County, TexasSection 575 of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311; 121 Stat. 1253) is repealed.1068.Identification of nonpowered dams for hydropower developmentThe Secretary shall expedite completion of the list required under section 1206 of the America's Water Infrastructure Act of 2018 (132 Stat. 3806).1069.Inland waterway transportationSection 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212) is amended by striking subsection (a) and inserting the following:(a)Construction(1)Definition of constructionIn this subsection, the term construction includes—(A)planning, design, engineering, and surveying;(B)the acquisition of all land, easements, and rights-of-way necessary for the project, including land for disposal of dredged material; and(C)relocations necessary for the project.(2)Cost-shareExcept as provided in paragraph (3), with respect to the cost of construction or major rehabilitation of a project for navigation on an inland waterway—(A)65 percent shall be paid from amounts appropriated from the general fund of the Treasury; and(B)35 percent shall be paid from amounts appropriated from the Inland Waterways Trust Fund.(3)Certain projects(A)In generalWith respect to the cost of construction or major rehabilitation of a project described in subparagraph (B)—(i)50 percent shall be paid from amounts appropriated from the general fund of the Treasury; and(ii)50 percent shall be paid from amounts appropriated from the Inland Waterways Trust Fund.(B)Projects describedA project referred to in subparagraph (A) is—(i)a project authorized by title III;(ii)a project authorized by section 652(j); and(iii)a project authorized by section 844, with respect to the construction costs allocated to inland navigation.(4)Application(A)In generalThis subsection shall apply to the construction or major rehabilitation of a project for navigation on an inland waterway—(i)that was authorized on or after the date of enactment of this Act; and(ii)for which the construction or major rehabilitation has not been initiated or completed by the date of enactment of the America's Water Infrastructure Act of 2020.(B)Other projectsConstruction or major rehabilitation of a project for navigation on the inland waterways that was authorized before the date of enactment of this Act, and for which construction was completed prior to the date of enactment of the America's Water Infrastructure Act of 2020, shall be subject to this subsection as it was in effect on the day before the date of enactment of the America's Water Infrastructure Act of 2020..1070.Federal interest determinationSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by inserting after subsection (a) the following:(b)Federal interest determination(1)In generalBefore initiating a study under subsection (a), the Secretary shall determine the Federal interest in carrying out the study and the projects that may be proposed in the study.(2)Cost-shareThe costs of a determination under paragraph (1)—(A)shall be at full Federal expense; and(B)shall not exceed $100,000.(3)Deadline(A)In generalA determination under paragraph (1) shall be completed by not later than 120 days after the date on which funds are made available to the Secretary for the determination.(B)Treatment(i)TimingThe period during which the determination is being completed under paragraph (1) for a study shall not be included for purposes of the deadline to complete a final feasibility report under section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)).(ii)CostThe cost of a determination under paragraph (1) shall not be included for purposes of the maximum Federal cost under section 1001(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(2))..1071.Report on single levee standardNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Administrator of the Federal Emergency Management Agency, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on—(1)the differences between the levee standards of the Corps of Engineers and levee standards of the Federal Emergency Management Agency; and(2)whether those differences create uncertainty for levee management purposes. 1072.South Atlantic Coastal StudySection 1204 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1685) is amended—(1)by redesignating subsection (c) as subsection (e); (2)by inserting after subsection (b) the following:(c)Annual briefingsThe Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual progress briefing on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements.(d)Annual reportsNot less frequently than annually and not later than 180 days after the annual briefing under subsection (c), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements.; and(3)in subsection (e) (as so redesignated), in the heading, by inserting Final before Report. 1073.Completion of reports(a)In generalThere is authorized to be appropriated to the Secretary $50,000,000, to remain available until expended, for the completion of any report—(1)required under a provision described in subsection (b); and(2)for which appropriations were not or are not otherwise provided.(b)Provisions describedA provision referred to in subsection (a)(1) is any of the following:(1)The Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193).(2)The Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628).(3)The America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765).(4)This Act.(5)Any amendments made by an Act described in paragraphs (1) through (4). 1074.Delegation of work for Comprehensive Everglades Restoration Plan projectsSection 601(e) of the Water Resources Development Act of 2000 (114 Stat. 2684) is amended by adding at the end the following:(6)Delegation of work; transfer of funds(A)In generalOn a determination by the Secretary that the non-Federal sponsor for a project authorized by subsection (b), (c), or (d) is capable of and willing to carry out the project, or a separable element of the project, the Secretary is authorized to enter into a project partnership agreement, or amendment to an agreement, with the non-Federal sponsor that provides for—(i)the non-Federal sponsor to construct, or design and construct, the project or separable element in accordance with the construction plans and specifications approved by the Division Commander; and(ii)the Secretary to transfer to the non-Federal sponsor funds up to an amount equal to the Federal share under paragraph (1) of the cost of carrying out the project or separable element.(B)Technical assistanceThe Secretary is authorized—(i)to provide to the non-Federal sponsor technical assistance, including any technical assistance necessary for the project to achieve compliance with statutory, regulatory, and program requirements; and(ii)to fund the costs of providing the technical assistance described in clause (i) using amounts made available for the project or separable element, subject to the condition that the total amount authorized for transfer to the non-Federal sponsor under subparagraph (A)(ii) is reduced by such amount.(C)RequirementA non-Federal sponsor carrying out work under a partnership agreement described in subparagraph (A) shall comply with—(i)all Federal environmental laws and regulations that would be applicable to the project or separable element if carried out by the Secretary;(ii)subchapter IV of chapter 31 of title 40, United States Code;(iii)chapter 37 of title 40, United States Code; and(iv)any other terms and conditions that the Division Commander determines to be advisable, as determined in consultation with the non-Federal sponsor and in accordance with existing Federal regulations..1075.Material breaches of contractIn a case in which the Armed Services Board of Contract Appeals or other court of competent jurisdiction has rendered a decision during the period beginning on December 1, 2017, and ending on December 31, 2022, awarding damages to a contractor relating to the adjudication of claims arising from the construction of general navigation features of an authorized project, notwithstanding the terms of the Project Partnership Agreement, the Secretary shall waive payment of the share of the non-Federal interest of those damages, including attorney's fees, if—(1)the contracting officer was instructed by the Corps of Engineers to modify the terms of the contract or terminate the contract; and(2)the Armed Services Board of Contract Appeals or a court of competent jurisdiction determined that the failure of the contracting officer to timely take the action described in paragraph (1) was a material breach of the contract that resulted in damages to the contractor awarded by the Armed Services Board of Contract Appeals or the court, as applicable. 1076.Repair and restoration of embankmentsThe Secretary is authorized to repair and restore any portion of an embankment that is adjacent to the shoreline of a reservoir project operated by the Secretary for which damage to, or the failure of, the embankment has adversely affected a roadway that the Secretary has relocated for construction of the reservoir, notwithstanding—(1)the cause of the damage to, or the failure of, the embankment;(2)ownership of the embankment; or(3)any obligation of a non-Federal interest to operate and maintain the roadway under a relocation agreement with the Secretary.1077.Non-Federal interest repayment obligationsSection 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended by adding at the end the following:(o)Non-Federal interest repayment obligations(1)Definition of covered projectIn this subsection, the term covered project means any project of the Corps of Engineers—(A)initiated on or after September 8, 2005; and(B)for which there is a delay of 5 or more years beyond the completion date established in the project partnership agreement for the project. (2)Interest during construction delays(A)In generalNotwithstanding the second sentence of subsection (k), on request of the non-Federal interest for a covered project, the Secretary and the non-Federal interest may renegotiate the repayment terms and conditions, including—(i)recalculation of the interest rate;(ii)forgiveness of construction interest accrued during a project delay; and(iii)a credit against construction interest for a non-Federal investment that benefits the covered project.(B)Temporary freezeIn the case of a non-Federal interest that makes a request under subparagraph (A) for a covered project, the Secretary shall not impose any payment for the covered project during the period—(i)beginning on the date on which the non-Federal interest makes the request; and(ii)ending on the date on which the terms and conditions for the repayment of construction interest are finalized.(3)Credit for non-Federal contributionThe Secretary is authorized to credit any costs incurred by the non-Federal interest (including in-kind contributions) to remedy a design or construction deficiency of a covered project toward the non-Federal share of the cost of the covered project, if the Secretary determines the remedy to be integral to the completion of the covered project.. 1078.Great Lakes confined disposal facilities(a)MitigationThe Secretary shall, to the maximum extent practicable, relocate access to a confined disposal facility owned or operated by a non-Federal interest in the Great Lakes region in which material dredged by the Corps of Engineers is placed, if the Administrator of the Federal Aviation Administration regulates access to the confined disposal facility under title 14, Code of Federal Regulations. (b)Cost-ShareThe cost to relocate access to a confined disposal facility under subsection (a) shall be shared in accordance with the cost-share applicable to operation and maintenance of the Federal navigation project from which material placed in the confined disposal facility is dredged. (c)TerminationThe authority provided under this section shall terminate on December 31, 2024. 1079.Coastal mappingSection 516 of the Water Resources Development Act of 1996 (33 U.S.C. 2326b) is amended—(1)by redesignating subsection (g) as subsection (h); (2)by inserting after subsection (f) the following:(g)Coastal mappingThe Secretary shall develop and carry out a plan for the recurring mapping of coastlines that are experiencing rapid change, including, at a minimum, such coastlines in—(1)Alaska; (2)Hawaii; and(3)any territory or possession of the United States.; and(3)in subsection (h) (as so redesignated), by adding at the end the following:(3)Coastal mappingIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out subsection (g) with respect to Alaska, Hawaii, and the territories and possessions of the United States, $10,000,000, to remain available until expended.. 1080.Disposal of dredged materials(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall amend parts 335 through 338 of title 33, Code of Federal Regulations, to ensure that, when evaluating the placement of dredged materials from operation and maintenance of water resources development projects, the Corps of Engineers shall consider—(1)the suitability of the material to be dredged for a full range of beneficial uses; and(2)the economic and environmental benefits and impacts, and feasibility, of using the material for those beneficial uses. (b)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).1081.Upper Missouri River Basin mainstem dam fish loss research(a)In generalAs part of the program under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall conduct research on the management of fish losses through the mainstem dams of the Missouri River Basin during periods of high flow. (b)ContentsThe research under subsection (a) shall include an examination of—(1)the effects of high flow rates through Upper Missouri River Basin mainstem dam outlet works on fish passage;(2)options used by other Corps of Engineers district offices to mitigate fish losses through dams; and(3)the feasibility of implementing fish loss mitigation options in the Upper Missouri River Basin mainstem dams based on similar ongoing studies.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address fish losses through mainstem dams in the Upper Missouri River Basin. 1082.Briefings on dissemination of informationSection 1104(b) of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2282d note; Public Law 115–270) is amended—(1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;(2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(3)by adding at the end the following:(2)BriefingsNot less frequently than annually, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the progress of the implementation of paragraph (1), including a description of each action the Secretary is taking to implement that paragraph.(3)Guidance; complianceThe Secretary shall—(A)issue guidance on the uniform implementation of the process under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) by each district of the Corps of Engineers; and(B)each year, ensure compliance with the guidance under subparagraph (A).. 1083.Corps of Engineers projects in underserved communities, economically distressed areas, or rural areas(a)DefinitionsIn this section:(1)Economically distressed areaThe term economically distressed area means an area that has—(A)a per capita income of 80 percent or less of the national per capita income; or(B)an unemployment rate that is, for the most recent 24-month period for which data is available, at least 1 percent greater than the national average unemployment rate.(2)Rural areaThe term rural area means an area not included in an urbanized area or urban cluster, as determined by the Director of the Census Bureau.(3)Underserved communityThe term underserved community means a city, town, or other incorporated or unincorporated political subdivision of a State that provides general local government for a population of less than 100,000.(b)Recommendation of projectsThe Secretary may recommend a project without the need to demonstrate that the project is justified by national economic development benefits if the Secretary determines that—(1)the community to be served by the project is an underserved community, is in an economically distressed area, or is in a rural area; (2)the long-term life safety, economic viability, and environmental sustainability of the community would be threatened without the project; and(3)in the case of a project in an underserved community, the benefits of the project are typically more local or regional in nature.(c)Economic considerationThe economic evaluation of a project under subsection (b) shall include—(1)monetary benefits; and(2)nonmonetary benefits.(d)PrioritizationA project recommended by the Secretary under subsection (b) shall be given equivalent budget consideration and priority as projects recommended by national economic development benefits. (e)LimitationsNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1084.Interim risk reduction measures(a)In generalIn the case of any interim risk reduction measure for dam safety purposes that was evaluated in a final environmental assessment completed during the period beginning on March 18, 2019, and ending on the date of enactment of this Act, the Secretary shall carry out a reevaluation of the measure in a timely manner if the final environmental assessment did not consider in detail at least—(1)1 operational water control plan change alternative;(2)1 action alternative other than an operational water control plan change; and(3)the no action alternative. (b)CoordinationThe alternatives described in subsection (a) shall be developed in coordination with Federal agencies, States, units of local government, and other non-Federal interests that have existing water obligations that would be directly affected by implementation of an interim risk reduction measure referred to in that subsection. (c)Implementation prior to reevaluationNothing in this section prohibits the Secretary from implementing an interim risk reduction measure evaluated in a final environmental assessment during the period beginning on March 18, 2019, and ending on the date of enactment of this Act prior to the completion of the reevaluation under subsection (a). 1085.Maintenance dredging permits(a)In generalThe Secretary shall prioritize the reissuance of any regional general permit for maintenance dredging that expires prior to May 1, 2021, and shall use best efforts to ensure the reissuance prior to expiration of such a regional general permit for maintenance dredging.(b)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal or State environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1086.Technical correctionThe project for navigation, Theodore Ship Channel, Mobile Harbor, Alabama, authorized by section 112 of the Water Resources Development Act of 1976 (90 Stat. 2923) is revised to correct a technical error and to designate the 40 foot deep, 300 foot wide, and 1,200 foot long anchorage basin located adjacent to the main ship channel near the bay shoreline as a 40 foot deep, 1,320 foot wide, and approximately 1,468.5 foot long access channel extending north from stations 257+25 and 273+25 from the Theodore Channel to serve the public terminal as obligated under that Act. 1087.Annual debris removal(a)In generalNot later than December 31 of each year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the activities the Secretary plans to start, continue, or complete during the upcoming year pursuant to authority provided to the Secretary under section 3 of the Act of March 2, 1945 (59 Stat. 23, chapter 19; 33 U.S.C. 603a), or another debris removal authority of the Secretary.(b)InclusionsThe report under subsection (a) shall include—(1)a list of debris removal activities to be started, continued, or completed during the upcoming fiscal year within the boundaries of the North Atlantic Division of the Corps of Engineers;(2)the authority under which the debris removal activity is to be carried out;(3)estimated total costs and completion dates for each activity; and(4)the non-Federal partner for each activity. 1088.Enhanced development demonstration program(a)In generalThe Secretary is directed to review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying areas suitable for enhanced development if—(1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and(2)the district office of the Corps of Engineers has received a written request for such a review.(b)Definition of enhanced developmentIn this section, the term enhanced development means structures or other improvements used for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes.(c)Lease authorityThe Secretary is authorized to lease Federal land under the jurisdiction of the Secretary pursuant to this section for such terms as the Secretary determines to be advisable to permit enhanced development in areas approved for such uses under subsection (a).(d)Use of competitive proceduresThe Secretary shall require use of competitive procedures for leases authorized under subsection (c).(e)ConsiderationsFor leases authorized under subsection (c), the Secretary shall—(1)require payment of at least fair market value, up to 50 percent of which amount may be provided in-kind at the discretion of the Secretary;(2)enter into a partnership agreement with a private entity;(3)consider lease durations of up to 100 years; and(4)consider regional economic impacts.(f)Types of in-Kind considerationThe Secretary is authorized to accept as in-kind consideration under subsection (e)(1)—(1)the maintenance, protection, alteration, repair, improvement, or restoration of public recreation facilities under the control of the Secretary; and(2)construction of new public recreation facilities.(g)Disposition of proceedsNotwithstanding section 7 of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701c–3), all proceeds received from issuance of leases authorized under subsection (c) shall be deposited in a special account in the Treasury established for the Secretary and shall be available for the following activities at the lake specified in a lease entered into under this section:(1)Natural resource and recreation management.(2)The investigation, planning, construction, operation, and maintenance of public recreation facilities.(h)Payment of administrative expensesThe Secretary shall recover the administrative expenses associated with leases authorized under subsection (c) in accordance with section 2695 of title 10, United States Code. 1089.Report on benefits calculation for flood control structuresNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the extent to which flood insurance premium reductions that result from implementation of a structural flood risk management project are included in the calculation of the benefits of the project by the Corps of Engineers. 1090.High water-low water preparedness(a)Definition of bypassIn this section, the term bypass means an alternate water route adjacent to a lock and dam that can be used for commercial navigation during high water conditions.(b)Emergency determination(1)In generalThe Secretary, in consultation with the District Commanders responsible for maintaining any affected waterway, the Inland Waterway Users Board, and the Coast Guard, may make a determination that an emergency condition described in paragraph (2) exists, or is anticipated to exist, on an inland navigable waterway or a bypass.(2)Emergency conditionsAn emergency condition includes not less than 1 of the following:(A)Unsafe conditions on an inland navigable waterway or a bypass that prevents the operation of commercial vessels as a result of a major change in water level or flows. (B)An obstruction in an inland navigable waterway or a bypass, including silt, sediment, rock formation, or a shallow channel. (C)An impaired or inoperable Federal lock and dam. (c)Emergency mitigation project(1)In generalSubject to paragraph (2) and the availability of appropriations and in accordance with all applicable Federal requirements, the Secretary may carry out an emergency mitigation project on an inland navigable waterway or a bypass for which the Secretary has determined that an emergency condition exists, or is anticipated to exist, under subsection (b)(1) to remedy or prevent that emergency condition.(2)DeadlineAn emergency mitigation project under paragraph (1) shall—(A)be initiated by not later than 60 days after the date on which the Secretary makes a determination under subsection (b)(1) with respect to the inland navigable waterway or bypass on which the project will be carried out; and(B)be completed by not later than 1 year after the date on which the Secretary makes a determination under subsection (b)(1) with respect to the inland navigable waterway or bypass on which the project will be carried out.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2022 through 2024, to remain available until expended. 1091.East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New York(a)In generalThe Secretary is authorized to carry out the project for hurricane and storm damage reduction, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, Atlantic Coast of New York, substantially in accordance with terms and conditions described in the report of the Chief of Engineers, dated August 22, 2019, and subsection (b).(b)Treatment and cost-ShareFor the project described in subsection (a)—(1)the project shall be considered to be a continuation of the interim response to the authorization under House Report 105–90 of the 105th Congress, and under the heading construction under the heading corps of engineers–civil under chapter 4 of title X of the Disaster Relief Appropriations Act, 2013 (127 Stat. 24); and(2)for renourishment and adaptive management activities for the project, the total estimated periodic renourishment cost shall be $379,526,000, to be shared 50 percent Federal and 50 percent non-Federal. 1092.Report on antecedent hydrologic conditions(a)Report(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the use by the Corps of Engineers since 2010 of data relating to antecedent hydrologic conditions in the Missouri River Basin (including soil moisture conditions, frost depths, snowpack, and streamflow conditions) in—(A)conducting Missouri River mainstem reservoir operations under the Missouri River Master Manual;(B)developing related annual operating plans; and(C)performing seasonal, monthly, and daily operations. (2)InclusionsThe report under paragraph (1) shall include—(A)a review of—(i)the approach of the Corps of Engineers to forecasting basin runoff in developing annual operating plans of the Corps of Engineers;(ii)the assessment of existing and alternative algorithms that could improve forecasting;(iii)the approach of the Corps of Engineers for reservoir releases in the winter, spring, summer, and fall, based on runoff forecasts;(iv)the February 2017 technical report of the Corps of Engineers on long-range forecasting;(v)the use by the Corps of Engineers of data from Federal and State entities in runoff forecasts; and(vi)the use by the Corps of Engineers of advanced data collection, including through the use of unmanned aerial systems, forecasting, and modeling; and(B)findings and recommendations on how to best incorporate antecedent basin conditions in annual operating plans and Missouri River mainstem reservoir operations.(b)Peer review(1)In generalThe Secretary shall seek to enter into an agreement with the National Academy of Sciences or a similar independent scientific and technical advisory organization to establish a panel of experts to conduct a peer review of the report under subsection (a). (2)ReportNot later than 180 days after the date on which the Secretary receives the results of the peer review under paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of the peer review under paragraph (1).(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary—(1)$5,000,000 for the report under subsection (a); and(2)$5,000,000 for the peer review under subsection (b). 1093.Harmful algal blooms demonstration program(a)In generalThe Secretary is authorized to carry out a demonstration program to determine the causes of, and how to effectively treat and eliminate, harmful algal blooms within the Great Lakes and Lake Okeechobee, Florida, and applicable tributaries.(b)Consultation; use of existing data(1)ConsultationIn carrying out the demonstration program under subsection (a), the Secretary shall consult with appropriate Federal and State agencies.(2)Use of dataIn carrying out the demonstration program under subsection (a), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies and States.(c)Cost sharingAn activity carried out under the demonstration program under subsection (a) shall be at full Federal expense.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 1094.Sense of Congress relating to annual maintenance dredgingIt is the sense of Congress that the Corps of Engineers should maintain the annual maintenance dredging for Wilmington Harbor, Delaware. 1095.Selection of dredged material disposal method for certain purposesSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended—(1)in subsection (d)(1)—(A)in the matter preceding subparagraph (A), by striking In developing and all that follows through the non-Federal interest, and inserting At the request of the non-Federal interest for a project involving the disposal of dredged material, the Secretary, using funds appropriated for construction or operation and maintenance of the project, may select; and(B)in subparagraph (B), by striking flood and storm damage and flood reduction benefits and inserting hurricane and storm or flood risk reduction benefits; and(2)in subsection (g) (as amended by section 1017(b)(5)(B))—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking There are and inserting Except as provided in paragraph (3), there are;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)Selection of dredged material disposal method for certain purposesActivities carried out under subsection (d)—(A)shall be carried out using amounts appropriated for construction or operation and maintenance of the project involving the disposal of the dredged material; and(B)shall not carried out using amounts made available under paragraph (1)..1096.Increasing access for recreation at Corps of Engineers projects(a)In generalThe Secretary, in coordination with relevant non-Federal sponsors and State and local recreation organizations, shall develop recommendations to maximize public access and public use of projects owned or operated by the Corps of Engineers.(b)Inventory and planNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that includes—(1)an inventory of projects owned or operated by the Corps of Engineers that are publicly accessible; and(2)recommendations to increase access for recreation as described in subsection (a). 1097.Extinguishment of flowage easements, Rough River Lake, Kentucky(a)In generalSubject to the availability of appropriations and on request of the landowner, the Secretary shall extinguish any flowage easement or portion of a flowage easement held by the United States on developed land of the landowner at Rough River Lake, Kentucky—(1)that is above 534 feet mean sea level; and(2)for which the Secretary determines the flowage easement or portion of the flowage easement is not required to address backwater effects.(b)No liabilityThe United States shall not be liable for any damages to property or injuries to persons from flooding that may be attributable to the operation and maintenance of Rough River Dam, Kentucky, on land that was encumbered by a flowage easement extinguished under subsection (a).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended. 1098.Small flood control projectsSubsection (a)(1) of section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) (as amended by section 1017(b)(6)) is amended by inserting and projects that use natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)) after nonstructural projects. 1099.Comprehensive study of Mississippi River System from Old River Control Structure to Gulf of Mexico(a)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct, and submit to Congress a comprehensive study of the lower Mississippi River, and the tributaries and distributaries of the Mississippi River, from the Old River Control Structure near Point Breeze, Louisiana, to the Gulf of Mexico, including an examination of—(1)hurricane and storm damage reduction, flood risk management, structural and nonstructural flood control, and floodplain management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)));(2)structural and operational modifications to completed water resources development projects within the study area;(3)fish and wildlife habitat resources, including in the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Terrebonne Basin, the Atchafalaya Basin, the Vermilion–Teche Basin, and other outlets of the Mississippi River and Tributaries Project;(4)mitigation of adverse impacts from operations of flood control structures to the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Atchafalaya Basin, and other outlets of the Mississippi River and Tributaries Project, including on water quality;(5)recreation needs;(6)navigation needs;(7)ecosystem restoration needs;(8)monitoring requirements, including as near-real time monitoring as practicable, and adaptive management measures to respond to changing conditions over time;(9)the division of responsibilities of the Federal Government and non-Federal interests with respect to flood risk management and hurricane and storm damage reduction; and(10)the roles and responsibilities of Federal agencies with respect to flood risk management.(b)ContentsThe study under subsection (a) shall—(1)include recommendations on management plans and actions to be carried out by responsible Federal agencies;(2)address whether changes are necessary to the Mississippi River and Tributaries Project authorized by the first section of the Act of May 15, 1928 (commonly known as the Flood Control Act of 1928) (45 Stat. 534, chapter 569; 33 U.S.C. 702a) within the study area; (3)recognize the interest and rights of States in maximum effective river resource use and control; and(4)include recommendations for—(A)Federal and non-Federal action, where appropriate; (B)construction of new water resource projects to improve the maximum effective river resource use and control within the study area; and(C)follow-up studies and data collection and monitoring to be carried out by the relevant Federal or State agency.(c)Further analysis(1)In generalAs part of the study under subsection (a), the Secretary shall carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies. (2)TreatmentA feasibility study carried out under paragraph (1) shall be considered to be a continuation of the study under subsection (a). (d)Consultation; use of existing data(1)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with appropriate Federal and State agencies.(2)Use of dataIn conducting the study under subsection (a), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies, States, universities, and nonprofit entities, including multi-State monitoring programs.(e)Cost sharingThe study conducted under subsection (a) shall be at full Federal expense.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 1100.Missouri River(a)ReportNot later than 1 year after the date of enactment of this Act and biannually thereafter for a period of 10 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the changes to impacts of interception-rearing complex (referred to in this section as IRC) on—(1)flood control, navigation, and other authorized purposes set forth in the Missouri River Master Manual; and(2)the population status of the pallid sturgeon, including population trends.(b)Future IRC construction(1)CommentsThe Secretary shall solicit comments from the public and the Governor of each affected State on proposals to construct additional IRCs.(2)Research and developmentThe Secretary shall conduct further research on IRC design, including any impacts on existing flows and all authorized purposes set forth in the Missouri River Master Manual, to ensure that any construction of IRCs incorporates the best available science.(3)PeriodThe public comment period under paragraph (1) shall be not less than 90 days for each future IRC project.(4)RepairsSubject to the availability of appropriations, the Secretary shall use all existing authorities—(A)to repair dikes and revetments that are impacting flood risk and bank erosion; and(B)to repair or improve water control structures at the headworks of constructed shallow water habitat side channels.(c)Authorized purposes(1)In generalIf the Secretary determines that IRCs have an adverse impact on an authorized purpose set forth in the Missouri River Master Manual, the Secretary shall take corrective action to address any such adverse impacts. (2)No adverse impact on tonnageTo the maximum extent practicable, the Secretary shall ensure that IRCs do not have an adverse impact on tonnage of materials transported on the Missouri River.1101.Flexibility for projects(a)GoalFor each feasibility study initiated by the Secretary on or after the date of enactment of this Act under section 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)), the Secretary shall—(1)establish a goal of completing the feasibility study by not later than 2 years after the date of initiation; and(2)to the maximum extent practicable, attempt to comply with the goal under paragraph (1).(b)AuthorityIn carrying out a feasibility study described in subsection (a), the Secretary shall—(1)exercise all existing flexibilities under and exceptions to any requirement administered by the Secretary, in whole or in part; and(2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1) to meet the goal described in subsection (a)(1).(c)Maintaining protectionsNothing in this section—(1)supersedes, amends, or modifies—(A)section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)); or(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or(2)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this subsection. 1102.Development of categorical exclusions(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall—(1)in consultation with the agencies described in subsection (b), identify the categorical exclusions described in section 230.9 of title 33, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those agencies;(2)collect existing documentation and substantiating information on the categorical exclusions identified under paragraph (1); and(3)provide to each agency described in subsection (b)—(A)a list of the categorical exclusions identified under paragraph (1); and(B)the documentation and substantiating information collected under paragraph (2).(b)Agencies describedThe agencies referred to in subsection (a) are—(1)the Department of the Interior;(2)the Department of Transportation;(3)the Department of Commerce;(4)the Department of Agriculture;(5)the Department of Energy;(6)the Department of Defense; and(7)any other Federal agency that has participated in an environmental review process for a project, as determined by the Secretary.(c)Adoption of categorical exclusions(1)In generalNot later than 1 year after the date on which the Secretary provides the list required under subsection (a)(3)(A), an agency described in subsection (b) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under subsection (a)(1) meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations).(2)Public commentIn a notice of proposed rulemaking under paragraph (1), the applicable agency may solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations). BStudies and reports1201.Authorization of proposed feasibility studies and modificationsThe Secretary is authorized to conduct a feasibility study or initiate project modifications for the following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress on or after June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:(1)The project for coastal storm risk management, Newbury and Newburyport, Massachusetts.(2)The project for flood protection, Jones County, Mississippi.(3)The project for ecosystem restoration, Lower Osage River Basin, Missouri.(4)The project modification for Clarence Cannon Dam and Mark Twain Lake Project Salt River, Missouri.(5)The project modification for Smithville Lake, Plattsburg, Missouri.(6)The project modification for Smithville Lake, Smithville, Missouri.(7)The project for navigation, Lower Missouri River, Missouri.(8)The project for flood risk management, Port Arthur, Texas. (9)The project for flood risk management, Chocolate Bayou, Texas. (10)The project for navigation, Houston-Galveston, Texas. (11)Reauthorization of the project for navigation, Christiansted Harbor, St. Croix, United States Virgin Islands.(12)Modification of the project for water supply desalination, South Perris, California. (13)Reauthorization of the project for navigation, Charlotte Amalie Harbor, St. Thomas, United States Virgin Islands.(14)The project for flood protection, levee rehabilitation, Greater Williamsport, Pennsylvania. 1202.Expedited completionThe Secretary shall expedite the completion, review, or validation of the applicable decision document for the following projects:(1)Modification of the Tennessee-Tombigbee Waterway for improved access and navigation.(2)The project for ecosystem restoration, Hudson-Raritan Estuary, New York and New Jersey.(3)The project for flood risk management, Peckman River Basin, New Jersey.(4)The project for navigation, St. George Harbor, Alaska.(5)The project for navigation, Kentucky Lock and Dam, Tennessee River, Kentucky. (6)The project for navigation, New Haven Harbor, Connecticut.(7)The project for flood risk management, Fairfield and New Haven Counties, Connecticut. (8)The project for navigation, Wilmington Harbor, North Carolina. (9)The project for hurricane and storm damage risk reduction, Carolina Beach, North Carolina. (10)The project for hurricane and storm damage risk reduction, Wrightsville Beach, North Carolina. (11)The project for flood risk management, Raymondville Drain Project, Lower Rio Grande Basin, Texas.(12)The project for navigation, Port of Corpus Christi, Texas.(13)The project for flood risk management, Westminster and East Garden Grove, California.(14)The project for flood risk management, Prado Basin, California.(15)The project for ecosystem restoration, Malibu Creek watershed, California.(16)The project for flood risk management, San Francisquito Creek, California.(17)The project for navigation, Georgetown Harbor, South Carolina.(18)The project for coastal storm risk management, Myrtle Beach, South Carolina.(19)The project for flood risk management, Dorchester County, South Carolina.(20)The project for navigation, Florence, Alabama.(21)The project for navigation, North Landing Bridge, Atlantic Intracoastal Waterway, Virginia.(22)The project for flood risk management, Upper Barataria, Louisiana.(23)The project for navigation, Port Fourchon, Belle Pass, Louisiana.(24)The project for ecosystem restoration, Lake Okeechobee, Florida. (25)The project for ecosystem restoration, Western Everglades, Florida. (26)The project for ecosystem restoration, Canal 111, South Dade, Florida. (27)The project for ecosystem restoration, Caloosahatchee River C–43, West Basin Storage Reservoir, Florida. (28)The project for flood risk management, Hanapepe River, Kaua'i, Hawaii.(29)The project for flood risk management, Wailupe Stream, Oahu, Hawaii.(30)The project for flood risk management, Lower Santa Cruz watershed, Arizona. (31)The project for navigation, Upper St. Anthony Falls Lock and Dam, Minnesota. (32)The project for flood risk management, Westchester County streams, New York.(33)The project for hurricane and storm damage risk reduction, Fire Island to Montauk Point Reformulation, New York. (34)The project for flood risk management, Savan Gut Phase II, St. Thomas, United States Virgin Islands. (35)The project for flood risk management, Rio Culebrinas, Puerto Rico. (36)The project for flood risk management, Turpentine Run, St. Thomas, United States Virgin Islands. (37)The project for flood risk management, Rio Guayanilla, Puerto Rico. (38)The project for hurricane and storm damage risk reduction, Highlands, New Jersey. (39)The project for navigation, Seattle Harbor, Washington. (40)The project for flood risk management, metropolitan Louisville, Kentucky.(41)The feasibility study for the project for rehabilitation of Lock E–32, Erie Canal, Pittsford, New York. (42)The project for ecosystem restoration, Hudson River Habitat Restoration, New York. (43)The project for navigation, Lake Montauk Harbor, New York. (44)Modifications to the project for navigation, Milwaukee Harbor, Wisconsin, pursuant to section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408). (45)An economic reevaluation report for the navigation and sustainability program under title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note; Public Law 110–114).(46)The project for water supply, Willamette River Basin Review Reallocation, Oregon.(47)The project for ecosystem restoration, South Fork of the South Branch of the Chicago River (Bubbly Creek), Illinois. 1203.Inclusion of certain projects in annual report to CongressThe Secretary shall complete the review of each of the following submissions for consideration for inclusion in the report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d):(1)Modification of the authorization for the environmental infrastructure project, DeSoto County, Mississippi, under section 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 122 Stat. 1623). (2)Modification of the types of activities authorized under the environmental infrastructure project, Jackson County, Mississippi, under section 331 of the Water Resources Development Act of 1999 (113 Stat. 305; 121 Stat. 1134). (3)Modification of the environmental restoration infrastructure and resource protection development program, southern West Virginia, under section 340 of the Water Resources Development Act of 1992 (106 Stat. 4856; 113 Stat. 320; 114 Stat. 2678; 121 Stat. 1257).(4)Modification of the environmental assistance program, central West Virginia, under section 571 of the Water Resources Development Act of 1999 (113 Stat. 371; 121 Stat. 1257).(5)Modification of the authorized funding level for the project for water and wastewater assistance, Madison and St. Claire Counties, Illinois, authorized by section 219(f)(55) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 114 Stat. 2763A–221). (6)A study on the reallocation of water storage at Lake Whitney, Texas, in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b). (7)Reallocation of water storage at Aquilla Lake, Texas, in accordance with the Aquilla Lake Reallocation Study of the Corps of Engineers, dated February 2018, and section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b). (8)Expansion of the Abiquiu Reservoir, New Mexico, to allow more flexibility for concurrent storage of San Juan-Chama and Rio Grande system water, while changing the authorized water supply storage limit within the flood control space from a volume of 200,000 acre-feet to an elevation of 6,230 feet National Geodetic Vertical Datum, in order to increase the currently available space by approximately 30,000 acre-feet until the space diminishes over time due to sediment inflow.(9)A watershed assessment to determine problems, needs, and opportunities within the Lower Rio Grande Valley watershed, Texas. 1204.Assistance to non-Federal sponsors(a)In generalThe Corps of Engineers shall provide assistance to the non-Federal interest of a project proposal described in subsection (b) during the Corps of Engineers outreach required under section 7001(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(b)).(b)Project proposals describedA project proposal referred to in subsection (a) is any of the following:(1)Development of a management plan for restoration of the Chicago River, Illinois, pursuant to the resolution of the Committee on Environment and Public Works of the Senate (108th Congress, 2d Session) relating to the Chicago River System Restoration Management Plan, Illinois, and dated June 23, 2004.(2)Modification of the authorized funding level for the project for flood damage reduction, Des Moines and Raccoon Rivers, Des Moines, Iowa, authorized by section 1001(21) of the Water Resources Development Act of 2007 (121 Stat. 1053).(3)Modification of the project for navigation, Ouachita-Black Rivers, Arkansas and Louisiana, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 481) to include water supply as an authorized purpose.(4)Modification of the project for navigation, McClellan-Kerr Arkansas River, to deepen the navigation channel to a minimum depth of 12 feet, as authorized under section 136 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1842). (5)Modification of the project for flood risk management and water supply, Tenkiller Ferry Lake, Arkansas River Basin, Oklahoma, authorized by section 4 of the Act of June 28, 1938 (52 Stat 1218, chapter 795) to modify water storage and provide for a sufficient quantity of water supply storage space in the inactive pool storage to support the fishery downstream from Tenkiller Reservoir. (6) Reauthorization of the project for environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), and deauthorized pursuant to section 6001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579b) (as in effect on the day before the date of enactment of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1690)). (7)Modification of the project for flood damage reduction, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), to provide that in the case of phase II of the project, the non-Federal interest is not required to pay any cost of the project above the initial estimate. (8)A feasibility study for a project for flood risk management, Hoosic River, Massachusetts.(9)A feasibility study for a project for aquatic ecosystem restoration at the mouth of the Hood River, Oregon, at the confluence of that river with the Columbia River, Oregon.(10)A feasibility study on resolving increased silting and shoaling adjacent to, but outside of, the Federal channel, experienced at the Port of Bandon, Coquille River, Oregon.(11)A feasibility study on increasing the frequency and depth of dredging assistance from the Corps of Engineers at the Port of Astoria, located at the mouth of the Columbia River, Oregon. (12)A feasibility study on modifying the project for navigation, Port of Gulfport, Mississippi, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4094), to deepen the navigation channel to 46 feet.(13)A feasibility study to identify and evaluate opportunities to reduce the risk of flooding and restore lost habitat within the Escatawpa River Basin, Mississippi and Alabama. (14)The project described in section 219(f)(231) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1266). (15)A feasibility study for a project to design and construct the Naugatuck River Greenway Trail, a multiuse trail on Federal land between Torrington and Derby, Connecticut. (16)A feasibility study for a project for coastal and flood risk management, Stratford, Connecticut. (17)A feasibility study for projects for flood risk management, Woodbridge, Connecticut.(18)Modification of the authorized funding level for the project to eliminate or control combined sewer overflows, St. Louis, Missouri, authorized by section 219(f)(32) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 337; 121 Stat. 1233).(19)A feasibility study for projects for ecosystem restoration, Bangert Island, St. Charles, Missouri, related to channels and aquatic habitats. (20)Modification of the authorized funding level for the project to carry out water related infrastructure, El Paso, Texas, authorized by section 219(f)(269) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268).(21)Modification of the authorized funding level for the South Central Pennsylvania environmental restoration infrastructure and resource protection development pilot program under section 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 121 Stat. 1146).(22)A feasibility study for dam safety improvements, Oroville Dam, California. (23)Modification of the authorized funding level for the project for water supply, Lakes Marion and Moultrie, South Carolina. (24)An environmental infrastructure project to increase hydrologic variability, Sacramento Regional Water Bank, California. (25)A study for a project for aquatic ecosystem restoration and allied purposes, Blue River Watershed, Missouri and Kansas. (26)A project for aquatic and riparian restoration, Line Creek, Riverside, Kansas. (27)Modification of the authorized funding level for the environmental infrastructure program, Central New Mexico, under section 593 of the Water Resources Development Act of 1999 (113 Stat. 381; 119 Stat. 2255). (28)Modification of the authorized funding level for the environmental assistance program, Ohio and North Dakota, under section 594 of the Water Resources Development Act of 1999 (113 Stat. 383; 121 Stat. 1140; 121 Stat. 1944). (29)A study for a fish passage for ecological restoration, Lower Alabama River, Alabama.(30)Modification of the project for Atlantic Intracoastal Waterway Deep Creek bridge replacement, Virginia. (31)Modification of projects for water supply, wastewater infrastructure, and environmental restoration, Virginia, authorized by section 219(f)(10) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1255).(32)Modification of the project for flood risk management, Red River below Denison Dam, Arkansas, Louisiana, and Texas, for Caddo Levee District, Louisiana, to incorporate the Cherokee Park Levee into the project. (33)Modification of the Mississippi River and Tributaries Project authorized by the first section of the Act of May 15, 1928 (45 Stat. 534, chapter 569) to include the portion of the Ouachita River Levee System at and below Monroe, Louisiana, to Caldwell Parish, Louisiana.(34)Modification of the project for navigation, Port of Iberia, Louisiana.(35)A feasibility study for flood risk management and storm damage reduction in the Hoey's Basin area of the eastbank of Jefferson Parish, including a study of the pump to the river concept.(36)A feasibility study for a project for flood risk management, Cataouatche Subbasin, which encompasses part of the westbank of Jefferson Parish, Louisiana.(37)Modification of the project for beach erosion and hurricane protection, Grand Isle, Louisiana, to include periodic beach nourishment. (38)A feasibility study, Arkansas River Basin, Oklahoma, to determine whether the purchase of additional flood easements, changes in lake level management, additional levee infrastructure, or implementation of other flood risk management or containment mechanisms along the Arkansas River Basin would benefit local communities by reducing flood risks around projects of the Secretary in a range of different flood scenarios. (39)Modification of the authorized funding level for critical restoration projects, Lake Champlain watershed, Vermont and New York, authorized by section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150).(40)Modification of the authorized funding level for wastewater infrastructure, Charlotte County, Florida, authorized by section 219(f)(121) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 334; 121 Stat. 1261).(41)A project to extend dredging of the South Haven Harbor, Michigan, to include the former Turning Basin. (42)Modification of the project for flood risk management, Upper Rouge River, Wayne County, Michigan. (43)A feasibility study for the project for flood risk management, Tonto Creek, Arizona. (44)A feasibility study for the project for flood risk management, Sikorsky Airport, Bridgeport, Connecticut.(45)Modification of the authorized funding level for the environmental infrastructure project, Calaveras County, California, under section 219(f)(86) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1259). (46)Modification of the project for navigation, River Rouge, Michigan.(47)A feasibility study for dredge disposal management activities, Port of Florence, Alabama.(48)A feasibility study for the project for navigation, Port of Oswego, New York. (49)A project for repairs to the West Pier and West Barrier Bar, Little Sodus Bay Harbor, Cayuga County, New York. (50)A project for repair of sheet pile wall and east breakwater, Great Sodus Bay, New York. (51)A study of the resiliency of the Allegheny Reservoir, in consultation with the Seneca Nation. (52)A feasibility study for potential projects for the rehabilitation of the Glenn Falls Feeder Canal, which begins at the Feeder Dam intersection with the Hudson River in Queensbury, New York, and runs to the confluence of the Old Champlain Canal in Kingsbury, New York. (53)A feasibility study for the rehabilitation of the tainter gates and guard gate, Caughdenoy Dam, New York, including an evaluation of the rehabilitation work necessary to extend the service life of those structures, such as—(A)improvements to the hydraulic efficiency of the gate systems;(B)improvements to the concrete foundation and gate support structures; and(C)any other improvements the Secretary determines to be necessary. (54)Modification of the Upper Mississippi River Restoration program authorized by section 1103 of the Water Resources Development Act of 1986 (33 U.S.C. 652). (55)The project for flood protection, Bloomington, Indiana. (56)The project for flood protection, Gary, Indiana. (57)Modification of the environmental infrastructure project, Athens, Tennessee, authorized by section 219(f)(254) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (58)Modification of the environmental infrastructure project, Blaine, Tennessee, authorized by section 219(f)(255) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (59)Modification of the environmental infrastructure project, Claiborne County, Tennessee, authorized by section 219(f)(256) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).(60)Modification of the environmental infrastructure project, Giles County, Tennessee, authorized by section 219(f)(257) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (61)Modification of the environmental infrastructure project, Grainger County, Tennessee, authorized by section 219(f)(258) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (62)Modification of the environmental infrastructure project, Hamilton County, Tennessee, authorized by section 219(f)(259) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (63)Modification of the environmental infrastructure project, Harrogate, Tennessee, authorized by section 219(f)(260) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (64)Modification of the environmental infrastructure project, Johnson County, Tennessee, authorized by section 219(f)(261) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (65)Modification of the environmental infrastructure project, Knoxville, Tennessee, authorized by section 219(f)(262) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (66)Modification of the environmental infrastructure project, Nashville, Tennessee, authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (67)Modification of the environmental infrastructure project, Lewis, Lawrence, and Wayne Counties, Tennessee, authorized by section 219(f)(264) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (68)Modification of the environmental infrastructure project, Oak Ridge, Tennessee, authorized by section 219(f)(265) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (69)Modification of the environmental infrastructure project, Plateau Utility District, Morgan County, Tennessee, authorized by section 219(f)(266) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (70)Extension of existing authority to the City of Sheffield, Alabama, for the Nashville District of the Corps of Engineers to replace a sewer pipe that floods when the Corps of Engineers mitigates flooding upstream as authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).(71)A research study to examine the causes of harmful algal blooms, such as agricultural runoff, sewer discharge, and commercial or industrial flows, and possible mitigation strategies for algal blooms in the Allegheny Reservoir Watershed, New York. 1205.Rahway flood risk management feasibility study, New JerseyThe Secretary shall—(1)nullify the determination of the North Atlantic Division of the Corps of Engineers that further study of the feasibility study for flood risk management, Rahway, New Jersey, is not warranted; (2)identify an acceptable alternative to the project described in paragraph (1) that could receive Federal support; and(3)expedite the completion of a feasibility study for the acceptable alternative identified under paragraph (2). 1206.Arctic deep draft port(a)FindingsCongress finds the following:(1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the economic and military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions.(2)On January 19, 2018, Secretary of Defense James Mattis released the 2018 National Defense Strategy of the United States of America in which the Secretary outlined the reemergence of long-term, strategic competition by countries such as China and Russia.(3)Russia and China have conducted military exercises together in the Arctic, have agreed to connect the Northern Sea Route, claimed by Russia, with the Maritime Silk Road of China, and are working together in developing natural gas resources in the Arctic.(4)The Government of the Russian Federation has prioritized the development of Arctic capabilities and has made significant investments in military infrastructure in the Arctic, including the creation of a new Arctic Command and the construction or refurbishment of 16 deepwater ports and 14 airfields in the region.(5)The Government of the People’s Republic of China—(A)released, in January 2018, its new Arctic Strategy, the Polar Silk Road, in which it declares itself as a near-Arctic state; and(B)has publicly stated that it seeks to expand its Belt and Road Initiative to the Arctic region, including current investment in the natural gas fields in the Yamal Peninsula in Russia, rare-earth element mines in Greenland, and the real estate, alternative energy, and fisheries in Iceland.(6)The significance of the Arctic continues to grow as countries around the globe begin to understand the magnitude of the natural resources in the Arctic, including, at a minimum, oil, natural gas, rare earth minerals, gold, diamonds, and abundant fisheries.(7)The Bering Strait is experiencing significant increases in international traffic from vessels transiting the Northern Sea Route, increases that are projected to continue if decreases in sea ice coverage continue.(8)Increases in human, maritime, and resource development activity in the Arctic region create additional mission requirements for Federal agencies, given—(A)the strategic focus of the Government of the Russian Federation and the Government of the People’s Republic of China on the Arctic;(B)overlapping territorial claims; and(C)the potential for maritime accidents, oil spills, and illegal fishing near the exclusive economic zone of the United States.(9)The increasing role of the United States in the Arctic has been highlighted in each of the last 4 National Defense Authorization Acts.(10)The United States Coast Guard Arctic Strategic Outlook released in April 2019 states that [d]emonstrating commitment to operational presence, Canada, Denmark, and Norway have made strategic investments in ice-capable patrol ships charged with national or homeland security missions. [The United States] is the only country with an Arctic presence that has not made similar investments in ice-capable surface maritime security assets. This limits the ability of the Coast Guard, and the Nation, to credibly uphold sovereignty or respond to contingencies in the Arctic.(11)On December 6, 2018, Secretary of the Navy Richard Spencer stated that [w]e need to have a strategic Arctic port up in Alaska.(12)Meanwhile, the 2 closest strategic seaports, as designated by the Department of Defense, to the Arctic Circle are the Port of Anchorage and the Port of Tacoma, located approximately 1,500 nautical miles and 2,400 nautical miles away, respectively, and approximately 1,900 nautical miles and 2,800 nautical miles, respectively, from Barrow, Alaska.(b)Definition of ArcticIn this section, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).(c)Sense of CongressIt is the sense of Congress that—(1)the Arctic is a region of strategic importance to the national security interests of the United States;(2)there is a compelling national, regional, Alaska Native, and private sector need for permanent maritime and other infrastructure development and for a presence in the Arctic region by the United States to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of subsistence and commercial fishing, port of refuge, Arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean; and(3)it is in the national interest to enhance existing and develop maritime and other infrastructure in the Arctic that would allow the Coast Guard and the Navy each to perform their respective statutory duties and functions on a more permanent basis with minimal mission interruption.(d)United States Arctic deep draft portThe Secretary shall expedite the completion of the applicable decision document for the project for navigation, Arctic Deep Draft Port, Nome, Alaska. 1207.Nassau County Back Bays coastal storm risk managementSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)) shall not apply to the Nassau County Back Bays Costal Storm Risk Management feasibility study, authorized by the first section of the Act of June 15, 1955 (69 Stat. 132, chapter 140). CDeauthorizations, modifications, and related provisions1301.Deauthorization of Watch Hill Cove, Rhode Island and ConnecticutThe portion of the project for navigation, Pawcatuck River, Rhode Island and Connecticut, authorized by section 2 of the Act of March 2, 1945 (commonly known as the River and Harbor Act of 1945) (59 Stat. 13), consisting of a 10-foot deep, 16-acre anchorage area in Watch Hill Cove is no longer authorized beginning on the date of enactment of this Act.1302.Rush River and Lower Rush River, North Dakota(a)In generalThe portion of the comprehensive plan for flood control and other purposes in the Red River of the North drainage basin, North Dakota, South Dakota, and Minnesota, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1177) and modified by section 204 of the Flood Control Act of 1950 (64 Stat. 176), consisting of clearing and rectification of the channel from mile 28.3 near Amenia to the mouth of the Rush River, known as Cass County Drain No. 12, is no longer authorized beginning on the date of enactment of this Act.(b)Lower Branch Rush RiverThe project for flood control, Lower Branch Rush River, North Dakota, carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), known as Cass County Drain No. 2, is no longer authorized beginning on the date of enactment of this Act. 1303.Willamette Falls Locks, Willamette River, Oregon(a)In generalThe Secretary is authorized to dispose of the project for navigation, Willamette Falls Locks, Willamette River, Oregon, authorized by the Act of June 25, 1910 (36 Stat. 664, chapter 382) (referred to in this section as the Willamette Falls Locks project), subject to the conditions described in this section and in accordance with the report of the Director of Civil Works entitled Willamette Falls Locks, Willamette River, Oregon, Section 216 Disposition Study with Integrated Environmental Assessment (Study) and dated July 11, 2019.(b)RepairsBefore the disposal under subsection (a), the Secretary shall carry out repairs to address primary seismic and safety risks in accordance with the recommendations approved in the report referred to in that subsection.(c)DeauthorizationOn the completion of the repairs under subsection (b) and the requirements under subsection (d)(5), Willamette Falls Locks project shall no longer be authorized as a Federal project.(d)Conveyance(1)In generalSubject to the requirements of this subsection, the Secretary is authorized to convey to an entity to be named by the Willamette Falls Locks Commission or the State of Oregon, all right, title, and interest of the United States in and to any land in which the Federal Government has a property interest for the Willamette Falls Locks project, together with any improvements on the land.(2)Quitclaim deedThe Secretary shall convey the property and improvements described in paragraph (1) by quitclaim deed to the transferee identified under that paragraph under such terms and conditions as the Secretary determines to be appropriate to protect the interests of the United States, in accordance with applicable Federal and State law.(3)Applicability of real property screening requirementsSection 2696 of title 10, United States Code, shall not apply to the conveyance under paragraph (1).(4)Subject to existing easements and other interestsThe conveyance of property and improvements under paragraph (1) shall be subject to all existing deed reservations, easements, rights-of-way, and leases that are in effect as of the date of the conveyance. (5)Requirements before conveyance(A)Perpetual road easementBefore a conveyance under paragraph (1), the Secretary shall acquire a perpetual road easement from the adjacent property owner for use of the access road.(B)Environmental complianceBefore a conveyance under paragraph (1)—(i)in accordance with the real estate report in Appendix A of the report referred to in subsection (a), the Secretary shall complete a Phase 1 Environmental Site Assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and(ii)the Secretary shall satisfy all conditions set forth in the Phase 1 Site Assessment for the Willamette Falls Locks project, including a Phase 2 Site Assessment, and any needed property restoration.(C)Historic preservationBefore a conveyance under paragraph (1), the Secretary shall comply with obligations of the Secretary under the Memorandum of Agreement with the Oregon State Historic Preservation Office and the Advisory Council on Historic Preservation and dated September 2016. (e)Savings clauseIf the transferee under subsection (d)(1) does not accept the conveyance under that subsection, the Secretary may dispose of the land and improvements in which the Federal Government has a property interest for the Willamette Falls Locks project under subchapter III of chapter 5 of title 40, United States Code. 1304.Camden Harbor, Maine(a)In generalThe portions of the project for navigation, Camden Harbor, Maine, described in subsection (b) are no longer authorized beginning on the date of enactment of this Act.(b)Portions describedThe portions referred to in subsection (a) are the following:(1)The portion of the 10-foot deep inner harbor area, authorized by the first section of the Act of March 3, 1873 (17 Stat. 565, chapter 233), and the first section of the Act of August 11, 1888 (25 Stat. 400, chapter 860), approximately 50,621.75 square feet in area—(A)starting at a point with coordinates N197,640.07, E837,851.71;(B)thence running S84°43' 23.94"W about 381.51 feet to a point with coordinates N197,604.98, E837,471.82;(C)thence running N43°47'51.43"W about 270.26 feet to a point with coordinates N197,800.05, E837,284.77;(D)thence running S59°02' 26.62"E about 219.18 feet to a point with coordinates N197,687.30, E837,472.72;(E)thence running S81°50' 09.76"E about 144.70 feet to a point with coordinates N197,666.75, E837,615.96;(F)thence running N57°27' 07.42"E about 317.32 feet to a point with coordinates N197,866.52, E837,928.96; and(G)thence running S18°50' 04.48"W about 239.27 feet to the point described in subparagraph (A).(2)The portion of the 14-foot deep outer harbor area, authorized by the first section of the Act of August 11, 1888 (25 Stat. 400, chapter 860), and the first section of the Act of June 13, 1902 (32 Stat. 331, chapter 1079), approximately 222,015.94 square feet in area—(A)starting at a point with coordinates N197,640.07, E837,851.71;(B)thence running N18°50'04.48"E about 239.27 feet to a point with coordinates N197,866.53, E837,928.96;(C)thence running N58°28' 51.05"E about 308.48 feet to a point with coordinates N198,027.79, E838,191.93;(D)thence running N84°20' 01.88"E about 370.06 feet to a point with coordinates N198,064.33, E838,560.18;(E)thence running S05°32' 03.42"E about 357.31 feet to a point with coordinates N197,708.68, E838,594.64; and(F)thence running S84°43' 23.94"W about 746.08 feet to the point described in subparagraph (A). 1305.Deauthorization of flood control project for Taylor Creek Reservoir and Levee L–73, Upper St. Johns River Basin, Central and Southern FloridaThe portions of the project for flood control and other purposes, Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1176), consisting of the Taylor Creek Reservoir and Levee L–73 within the Upper St. Johns River Basin, Florida, are no longer authorized beginning on the date of enactment of this Act.1306.New London Harbor Waterfront Channel, Connecticut(a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, 23-foot Waterfront Channel, authorized by the first section of the Act of June 13, 1902 (32 Stat. 333, chapter 1079), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.(b)Area describedThe area referred to in subsection (a) is generally the portion between and around the 2 piers at State Pier New London, specifically the area—(1)beginning at a point N691263.78, E1181259.26;(2)running N 35°01'50.75" W about 955.59 feet to a point N692046.26, E1180710.74;(3)running N 54°58'06.78" E about 100.00 feet to a point N692103.66, E1180792.62;(4)running S 35°01'50.75" E about 989.8 feet to a point N691293.17, E1181360.78; and(5)running S 73°51'15.45" W about 105.69 feet to the point described in paragraph (1). 1307.No deauthorization of certain projectsNotwithstanding any other provision of law, during the period ending on September 30, 2024, an environmental infrastructure assistance project or program of the Corps of Engineers shall not be deauthorized. 1308.Comprehensive Everglades Restoration PlanNotwithstanding any other provision of law, a project or separable element of a project under the Comprehensive Everglades Restoration Plan authorized by section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680) shall not be deauthorized prior to December 31, 2030.DWater resources infrastructure1401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress on or after June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports designated in this section:(1)Ecosystem restorationA. StateB. NameC. Date of Report of Chief of Engineers or Director of Civil WorksD. Estimated Costs1. MDAnacostia River, Prince George's CountyDecember 19, 2018Federal: $23,171,000Non-Federal: $12,476,000Total: $35,647,0002. ILGreat Lakes and Mississippi River Interbasin Study–Brandon Road, Will CountyMay 23, 2019Federal: $647,478,000Non-Federal: $215,826,000Total: $863,304,0003. COSouth Platte River and Tributaries, Adams and Denver CountiesJuly 29, 2019Federal: $334,412,000Non-Federal: $200,406,000Total: $534,818,0004. MOSt. Louis Riverfront—Meramec River BasinNovember 1, 2019Federal: $60,124,000Non-Federal: $32,375,000Total: $92,499,0005. CADelta Islands and LeveesDecember 18, 2018Federal: $16,746,395Non-Federal: $9,016,736Total: $25,763,1316. CAYuba RiverJune 20, 2019Federal: $65,014,326Non-Federal: $35,008,268Total: $100,022,5947. NMSandia Pueblo to Isleta PuebloAugust 5, 2019Federal: $16,163,000Non-Federal: $8,703,000Total: $24,866,0008. TXJefferson CountySeptember 12, 2019Federal: $37,615,000Non-Federal: $20,254,000Total: $57,869,0009. FLLoxahatchee River WatershedApril 8, 2020Federal: $372,232,000Non-Federal: $368,528,000Total: $740,760,000(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NDSouris River Basin, Bottineau, McHenry, Renville, and Ward CountiesApril 16, 2019Federal: $58,041,750Non-Federal: $31,253,250Total: $89,295,0002. AZLittle Colorado River at Winslow, Navajo CountyDecember 14, 2018Federal: $52,462,000Non-Federal: $28,249,000Total: $80,711,0003. NMMiddle Rio Grande floor protection, Bernalillo to Belen, New Mexico, at Albuquerque, New MexicoMarch 13, 2020Federal: $190,538,000Non-Federal: $102,598,000Total: $293,136,0004. OKTulsa and West Tulsa Levee SystemApril 23, 2020Federal: $86,780,000Non-Federal: $46,728,000Total: $133,508,000(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NYEast Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, Atlantic CoastAugust 22, 2019Federal: $793,966,000Non-Federal: $189,763,000 Total: $983,729,000 2. RIPawcatuck RiverDecember 19, 2018Federal: $37,848,000Non-Federal: $20,379,000 Total: $58,227,0003. VANorfolk Coastal Storm Risk ManagementFebruary 5, 2019Federal: $909,040,000Non-Federal: $489,480,000 Total: $1,398,520,0004. NYHashamomuck CoveDecember 9, 2019 Initial Federal: $11,549,000Initial Non-Federal: $6,218,000 Initial Total: $17,767,000Renourishment Federal: $23,481,500Renourishment Non-Federal: $23,481,500Renourishment Total: $46,963,0005. DEDelaware River Dredged Material UtilizationMarch 6, 2020Initial Federal: $53,220,000Initial Non-Federal: $28,660,000 Initial Total: $81,880,000Renourishment Federal: $116,380,000Renourishment Non-Federal: $116,380,000Renourishment Total: $232,760,000(4)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. AKUnalaska, Dutch Harbor ChannelsFebruary 7, 2020Federal: $26,202,750Non-Federal: $8,734,000Total: $34,937,0002. TXGulf Intracoastal Waterway, Brazos River Floodgates and Colorado River LocksOctober 23, 2019Total: $409,777,000 (to be derived 65 percent from the general fund of the Treasury and 35 percent from the Inland Waterways Trust Fund)3. TXMatagorda Ship Channel Improvement Project, Port LavacaNovember 15, 2019Federal: $138,660,000Non-Federal: $79,664,000Total: $218,324,0004. TX Houston Ship Channel Expansion Improvement ProjectApril 23, 2020Federal: $462,803,000Non-Federal: $414,045,000Total: $876,848,0005. NY, NJNew York and New Jersey Harbor AnchoragesApril 23, 2020Federal: $18,940,000Non-Federal: $6,310,000Total: $25,250,000(5)Coastal storm risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NJ, PANew Jersey Dredged Material Utilization, Delaware RiverApril 8, 2020Federal: $162,920,000Non-Federal: $125,640,000 Total: $288,560,0001402.Expedited completion of certain projectsThe Secretary shall provide priority funding for and expedite the completion of the following projects:(1)The project for ecosystem restoration, Caño Martín Peña, Puerto Rico, as authorized by section 5127 of the Water Resources Development Act of 2007 (121 Stat. 1242). (2)The project for navigation for Portsmouth Harbor and the Piscataqua River, Maine and New Hampshire, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173). (3)The project for flood risk management, Rio de Flag, Arizona. (4)The project for flood risk management, East Hartford Levee System, Connecticut.(5)The project for flood risk management, Hartford Levee System, Connecticut.(6)The project for navigation, Guilford Harbor and Sluice Channel, Connecticut.(7)Phase 5 of the Bluestone Dam Project Remediation, West Virginia.(8)The project for water supply and ecosystem restoration, Howard Hanson Dam, Washington, authorized by section 101(b)(15) of the Water Resources Development Act of 1999 (113 Stat. 281).(9)The project for ecosystem restoration, Puget Sound, Washington, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197).(10)The project for navigation, Tacoma Harbor, Washington. (11)The project for water storage, Halligan Dam, Colorado. (12)The project for construction of tribal housing authorized by title IV of Public Law 100–581 (102 Stat. 2944). (13)The replacement of the Bourne and Sagamore Bridges, Cape Cod, Massachusetts. 1403.Additional project authorizationsThe following projects for water resources development and conservation and other purposes are authorized to be carried out by the Secretary as recommended in the respective reports, designated in this section, that were prepared by non-Federal interests under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231), with such modifications as the Secretary determines advisable, subject to preparation of a report by the Secretary to address the concerns, recommendations, and conditions, if any, identified by the Secretary in the review assessments designated in this section: (1)Coastal storm risk managementA. StateB. NameC. Date of Report D. Date of Review Assessment1. FLSt. Lucie County, Fort Pierce Shore ProtectionJune 2018July 2018(2)NavigationA. StateB. NameC. Date of Report D. Date of Review Assessment1. LAHouma Navigation Canal DeepeningJune 2018July 20182. LABaptiste–Collette Bayou Navigation Channel DeepeningJanuary 2017, amended April 2018June 2018(3)Flood risk managementA. StateB. NameC. Date of Report D. Date of Review Assessment1. TXChacon CreekAugust 2018September 2018EWater supply and storage1501.Small water storage projects(a)In generalThe Secretary shall carry out a program to study and construct new, or enlarge existing, small water storage projects in rural States, in partnership with a non-Federal interest.(b)RequirementsTo be eligible to participate in the program under this section, a water storage project shall—(1)be located in a State with a population of less than 1,000,000;(2)(A)in the case of a new water storage project, have a water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet; and(B)in the case of an enlargement of an existing water storage project, be for an enlargement of not less than 1,000 acre-feet and not more than 30,000 acre-feet;(3)provide—(A)flood risk management benefits; or(B)ecological benefits; and(4)be economically justified, environmentally acceptable, and technically feasible.(c)Expedited projectsFor the 10-year period beginning on the date of enactment of this Act, the Secretary shall expedite projects under this section for which applicable Federal permitting requirements have been completed.(d)Use of data(1)In generalIn conducting a study under this section, to the maximum extent practicable, the Secretary shall use any applicable hydrologic, economic, or environmental data from State water plans or other State planning documents relating to water resources management.(2)Use of existing materials(A)StudiesOn the agreement of the Secretary and the non-Federal interest, the Secretary may use any applicable existing studies of the non-Federal interest.(B)Federal permittingThe Secretary may use Federal permitting that has been completed by other Federal agencies for the purpose of determining project eligibility with respect to the requirements described in subsection (b)(4).(e)Cost-Share(1)StudyThe Federal share of the cost of a study conducted under this section shall be 75 percent.(2)ConstructionThe Federal share of the cost of a project constructed under this section shall be 80 percent.(f)OMRRR responsibilityThe costs of operation, maintenance, repair, replacement, and rehabilitation for a project constructed under this section shall be the responsibility of the non-Federal interest.(g)Individual project limitNot more than $65,000,000 in Federal funds may be made available to a project under this section.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $130,000,000 for each fiscal year.1502.Missouri River reservoir sediment managementSection 1179(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675; 132 Stat. 3782) is amended—(1)in paragraph (3)—(A)in subparagraph (B), by inserting project purposes, including before storage capacity; and(B)in subparagraph (C), by striking preliminary;(2)by striking paragraph (9);(3)by redesignating paragraphs (4) through (8) as paragraphs (6) through (10), respectively; and(4)by inserting after paragraph (3) the following:(4)JustificationIn determining the economic justification of a sediment management plan under paragraph (2), the Secretary shall—(A)measure and include flooding, erosion, and accretion damages both upstream and downstream of the reservoir that are likely to occur as a result of sediment management within the reservoir compared to the damages that are likely to occur if the sediment management plan is not implemented; and(B)include lifecycle costs and a 100-year period of analysis. (5)ImplementationAs part of a sediment management plan under paragraph (2), the Secretary may carry out sediment removal activities at reservoirs owned and operated by the Secretary in the Upper Missouri River Basin, or at reservoirs for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709), in the Upper Missouri River Basin, in accordance with section 602 of the Water Resources Development Act of 1986 (100 Stat. 4148; 121 Stat. 1076) as if those reservoirs were listed in subsection (a) of that section..1503.Planning Assistance for StatesThe Secretary shall ensure that the planning assistance for States program under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) provides equal priority for all authorized purposes, including water supply and water conservation. 1504.Forecast-informed reservoir operations(a)Working group(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in conjunction with the Commissioner of Reclamation, shall establish a working group to advance the science to support forecast-informed reservoir operations in the Upper Missouri River Basin.(2)MembersThe working group established under paragraph (1) shall be composed of—(A)the Secretary;(B)the Commissioner of Reclamation;(C)the Director of the United States Geological Survey;(D)the Administrator of the National Oceanic and Atmospheric Administration; and(E)representatives of affected State and local agencies.(3)DutiesThe working group established under paragraph (1) shall develop recommendations to implement the use of forecast-informed reservoir operations in the Upper Missouri River Basin and submit to Congress a report on the findings and recommendations of the working group.(b)Viability assessments(1)In generalOn request of a non-Federal interest, the Secretary, the Commissioner of Reclamation, and the non-Federal interest shall jointly conduct a viability assessment on the use of forecast-informed reservoir operations at a reservoir—(A)that is located within the Upper Missouri River Basin; and(B)for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709).(2)Completion dateTo the maximum extent practicable, a viability assessment under paragraph (1) shall be completed by not later than 1 year after the date on which the viability assessment begins.(3)Federal shareThe Federal share of the cost of a viability assessment under paragraph (1) shall be 100 percent.(c)Plan for temporary deviationIf a viability assessment conducted under subsection (b)(1) indicates that forecast-informed reservoir operations are viable at a reservoir described in that subsection, the Secretary and the Commissioner of Reclamation shall develop and implement a pilot program to carry out forecast-informed reservoir operations at that reservoir.1505.Study on data for water allocation, supply, and demand(a)In generalThe Secretary shall offer to enter into an agreement with the National Academy of Sciences to conduct a study on the ability of Federal agencies to coordinate with other Federal agencies, State and local agencies, communities, universities, consortiums, councils, and other relevant entities with expertise in water resources to facilitate and coordinate the sharing of water allocation, supply, and demand data, including—(1)any catalogs of data;(2)definitions of any commonly used terms relating to water allocation, supply, and demand; and(3)a description of any common standards used by those entities.(b)ReportIf the National Academy of Sciences enters into the agreement under subsection (a), to the maximum extent practicable, not later than 1 year after the date of enactment of this Act, the National Academy of Sciences shall submit to Congress a report that includes—(1)the results of the study under subsection (a);(2)recommendations for ways to streamline and make cost-effective methods for Federal agencies to coordinate interstate sharing of data, including recommendations for the development of a publicly accessible, internet-based platform that can allow entities described in subsection (a) to communicate and coordinate ongoing data collection efforts relating to water allocation, supply, and demand, and share best practices relating to those efforts; and(3)a recommendation as to an appropriate Federal entity that should—(A)serve as the lead coordinator for data relating to water allocation, supply, and demand; and(B)host and manage the internet-based platform described in paragraph (2).(c)FundingOut of funds made available to the Secretary for operations and maintenance activities of the Corps of Engineers that are not otherwise obligated, the Secretary may use to carry out this section $3,900,000.1506.GAO report on certain Federal dams and reservoirsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes—(1)with respect to each Federal dam and reservoir in the United States located west of the 100th meridian—(A)an identification of the water control manuals that were changed or updated by the Corps of Engineers during the previous 10 years; and(B)an identification of any water storage reallocations approved by the Corps of Engineers during the previous 10 years;(2)a summary of the process and policies used by the Corps of Engineers to establish and update flood control curves within water control manuals at the Federal dams and reservoirs described in paragraph (1); and(3)recommendations for changes to the process and policies referred to in paragraph (2) to allow for increased water storage at the Federal dams and reservoirs described in paragraph (1).1507.Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)PriorityFor the period of fiscal years 2021 through 2024, in carrying out this section, the Secretary shall give priority to a project that—(1)is located in the South Platte River Basin;(2)is on a body of water that is identified by the applicable State under section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)) as being impaired;(3)has the potential to provide flood risk management and recreational benefits in addition to ecosystem restoration benefits; and(4)is located in a city with a population of 80,000 or less.. 1508.Improving reviews for non-Federal hydropower at existing Corps of Engineers projects(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)Environmental review processThe term environmental review process means the process of preparing an environmental impact statement or environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Licensing application(A)In generalThe term licensing application means the process of seeking a license from the Commission to construct or operate a hydropower facility at a qualifying facility.(B)InclusionThe term licensing application includes any prelicensing coordination conducted with the Commission prior to submission of a formal application.(4)Memorandum of UnderstandingThe term Memorandum of Understanding means the Memorandum of Understanding between the Corps of Engineers and the Commission on Non-Federal Hydropower Projects, signed in July 2016.(5)Qualifying facilityThe term qualifying facility means any dam, dike, embankment, or other barrier—(A)the construction of which was completed on or before the date of enactment of this section; and(B)that is operated, owned, or constructed by the Corps of Engineers.(b)ApplicabilityThis section shall apply to each licensing application for a qualifying facility—(1)for which prelicensing coordination described in subsection (a)(3)(B) is initiated on or after the date of enactment of this section; or(2)that is submitted on or after the date of enactment of this section.(c)Environmental review process(1)In generalExcept as provided under paragraph (2) and consistent with the Memorandum of Understanding, the Commission and the Secretary shall develop and implement an environmental review process for a licensing application at a qualifying facility, which shall include conducting the Commission prelicensing process concurrently with the process of preparing an environmental impact statement or environmental assessment under the jurisdiction of the Secretary that may be required to construct or operate a hydropower facility at a qualifying facility.(2)ExceptionThe environmental review process shall not include a licensing application in which the proposed activity qualifies for a general permit under section 10 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1151, chapter 425; 33 U.S.C. 403) or section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or categorical permission under section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408).(3)Length of processTo the maximum extent practicable, and without affecting the obligations or requirements of any Federal environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Commission and the Secretary shall ensure that the environmental review process described in paragraph (1) is completed in a timely manner so that the Commission is able to make a final decision on an application for a license by not later than 2 years after the date on which the Commission receives a completed licensing application.(4)Purpose and needNotwithstanding the authority of the Secretary in determining overall project purposes under part 230 of title 33, Code of Federal Regulations (or successor regulations), the Secretary, consistent with the Memorandum of Understanding, shall coordinate with the Commission to define the purpose and need for an environmental impact statement or environmental assessment as part of the environmental review process described in paragraph (1).(d)CertificationNo hydropower facility planned under this section shall be approved by the Commission or the Secretary unless the Secretary certifies in writing that the proposed hydropower facility will not adversely affect or undermine—(1)the structural integrity of the qualifying facility; and(2)the ability of the qualifying facility—(A)to achieve the congressionally authorized purposes of the facility; and (B)to comply with applicable laws and policies, including the national water resources planning policy under section 2031(a) of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3(a)).(e)Savings clauseNothing in this section waives or affects the obligations or requirements of any Federal environmental laws, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1509.Surplus water contracts and water storage agreementsSection 1046(c) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1254; 132 Stat. 3784) is amended—(1)by striking paragraph (3); and(2)by redesignating paragraph (4) as paragraph (3). 1510.Reduced pricing for certain water supply storageSection 322 of the Water Resources Development Act of 1990 (33 U.S.C. 2324) is amended—(1)in subsection (b), by striking 2,000,000 and inserting 3,000,000; and(2)in subsection (g)—(A)by striking the period at the end and inserting ; or;(B)by striking means a community and inserting the following: “means—(1)a community; and(C)by adding at the end the following:(2)a regional water system that serves a population of less than 100,000, for which the per capita income is less than the per capita income of not less than 50 percent of the counties in the United States.. FInvasive Species1601.Definition of invasive speciesIn this subtitle, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).1602.Invasive species in impaired waters(a)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) may provide technical assistance to support efforts to eradicate invasive species from waterways of the United States to—(1)States;(2)Indian Tribes; and(3)units of local government.(b)No costThe technical assistance under subsection (a) shall be provided at no cost to the entities described in that subsection.(c)PrioritizationIn selecting efforts to which to provide technical assistance under subsection (a), the Administrator shall give priority to those efforts that target an invasive species in a waterway that is identified by the applicable State under subparagraph (A) or (B) of section 303(d)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)(1)).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.1603.Aquatic invasive species researchSection 1108 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2263a) is amended—(1)in subsection (a)—(A)by striking management and inserting prevention, management,; and(B)by inserting , elodea, quagga mussels, after Asian carp; and(2)in subsection (b)—(A)by inserting or could be impacted in the future after impacted; and(B)by inserting Arctic, after Pacific,.1604.Invasive species mitigation and reductionSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking this section $110,000,000 and inserting this section (except for subsections (f) and (g)) $120,000,000;(ii)in subparagraph (B), by striking and at the end;(iii)in subparagraph (C), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(D)$10,000,000 shall be made available to carry out subsection (d)(1)(A)(iv).;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Other programs(A)In generalThere are authorized to be appropriated—(i)$10,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (f); and(ii)$50,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (g)(2).(B)Invasive plant species pilot programThere is authorized to be appropriated to the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, $10,000,000 to carry out subsection (g)(3).; and(D)in paragraph (3) (as so redesignated), by inserting or (2)(A) after paragraph (1);(2)in subsection (d)—(A)in the subsection heading, by inserting and decontamination after inspection;(B)in paragraph (1)—(i)in subparagraph (A)—(I)in the subparagraph heading, by inserting and decontamination after inspection;(II)in clause (ii), by striking and at the end;(III)in clause (iii), by striking the period at the end and inserting ; and; and(IV)by adding at the end the following:(iv)to protect basins and watersheds that adjoin an international border between the United States and Canada.; and(ii)by striking subparagraph (B) and inserting the following:(B)LocationsThe Secretary shall place watercraft inspection and decontamination stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species into and out of waters of the United States, as determined by the Secretary in consultation with the Governors and entities described in paragraph (3).;(C)in paragraph (3)(A), by striking (iii) and inserting (iv); and(D)by striking watercraft inspection stations each place it appears and inserting watercraft inspection and decontamination stations; and(3)by adding at the end the following:(f)Invasive species management pilot program(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).(2)Development of plansThe Secretary shall carry out a pilot program under which the Secretary shall collaborate with States in the Upper Missouri River Basin in developing voluntary aquatic invasive species management plans to mitigate the effects of invasive species on public infrastructure facilities located on reservoirs of the Corps of Engineers in those States.(3)Management plan(A)In generalThe Secretary, in consultation with the Governor of each State in the Upper Missouri River Basin that elects to participate in the pilot program, shall prepare a management plan for each participating State that identifies public infrastructure facilities located on reservoirs of the Corps of Engineers in those States that—(i)are affected by aquatic invasive species; and (ii)need financial and technical assistance in order to maintain operations.(B)Use of existing plansIn developing a management plan under subparagraph (A), the Secretary shall consider a management plan submitted by a participating State under section 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)). (4)Termination of authorityThe authority provided under this subsection shall terminate on September 30, 2024.(g)Invasive species prevention and reduction(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).(2)Invasive species partnerships(A)In generalThe Secretary may enter into partnerships with applicable States and other Federal agencies to carry out actions to reduce, to the maximum extent practicable, invasive species that adversely impact water quantity or water quality in the Platte River Basin, the Upper Colorado River Basin, the Upper Snake River Basin, and the Upper Missouri River Basin.(B)PrioritizationIn selecting actions to carry out under a partnership under subparagraph (A), the Secretary shall give priority to projects that are intended to control or manage the Russian olive (Elaeagnus angustfolia) or saltcedar (of the genus Tamarix). (3)Invasive plant species pilot program(A)DefinitionsIn this paragraph:(i)Eligible entityThe term eligible entity means a partnership between or among 2 or more entities that—(I)includes—(aa)at least 1 flood control district; and(bb)at least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and(II)may include any other entity (such as a nonprofit organization or institution of higher education), as determined by the Secretary.(ii)Invasive plant speciesThe term invasive plant species means a plant that is nonnative to the ecosystem under consideration, the introduction of which causes or is likely to cause economic harm or harm to human health.(iii)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.(B)Pilot programThe Secretary shall establish a pilot program under which the Secretary shall work with eligible entities to carry out activities—(i)to remove invasive plant species in riparian areas that contribute to drought conditions in—(I)the Lower Colorado River Basin;(II)the Rio Grande River Basin;(III)the Texas Gulf Coast Basin; and(IV)the Arkansas-White-Red Basin;(ii)where appropriate, to replace the invasive plant species described in clause (i) with ecologically suitable native species; and(iii)to maintain and monitor riparian areas in which activities are carried out under clauses (i) and (ii).(C)Report to CongressNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the implementation of the pilot program.(D)Termination of authorityThe authority provided under this paragraph shall terminate on September 30, 2024.(4)Cost-shareThe Federal share of an action carried out under a partnership under paragraph (2) or the pilot program under paragraph (3) shall not exceed 80 percent of the total cost of the action..1605.Terrestrial noxious weed control pilot program(a)In generalThe Secretary shall carry out a pilot program, in consultation with the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, to identify and develop new and improved strategies for terrestrial noxious weed control on Federal land under the jurisdiction of the Secretary.(b)PartnershipsIn carrying out the pilot program under subsection (a), the Secretary shall act in partnership with such other individuals and entities as the Secretary determines to be appropriate.(c)Cooperative agreementsThe Secretary may utilize cooperative agreements with county and State agencies for the implementation of the pilot program under subsection (a). (d)Report to congressNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the new and improved strategies developed through the pilot program under subsection (a). 1606.Invasive species risk assessment, prioritization, and managementSection 528(f)(2) of the Water Resources Development Act of 1996 (110 Stat. 3771) is amended—(1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;(2)by inserting after subparagraph (H) the following:(I)shall, using existing amounts appropriated to the Task Force, develop and update, as appropriate, a priority list of invasive species that—(i)reflects an assessment of ecological risk that the listed invasive species represent;(ii)includes populations of invasive plants and animals that—(I)are significantly impacting the structure and function of ecological communities, native species, or habitat within the South Florida ecosystem; or (II)demonstrate a strong potential to reduce, obscure, or otherwise alter key indicators used to measure Everglades restoration progress; and (iii)shall be used by the Task Force and agencies and entities represented on the Task Force to focus cooperative and collaborative efforts—(I)to guide applied research;(II)to develop innovative strategies and tools to facilitate improved management, control, or eradication of listed invasive species; (III)to implement specific management, control, or eradication activities at the appropriate periodicity and intensity necessary to reduce or neutralize the impacts of listed invasive species, including the use of qualified skilled volunteers when appropriate; and(IV)to develop innovative strategies and tools to prevent future introductions of nonnative species;;(3)in subparagraph (J) (as so redesignated), by striking ecosystem and inserting ecosystem, including the activities described in subparagraph (I); and(4)in clause (i) of subparagraph (K) (as so redesignated), by inserting , including the priority list under subparagraph (I) and the activities described in that subparagraph after Task Force. 1607.Asian carp prevention and control pilot program(a)In generalThe Secretary shall carry out an Asian carp prevention and control pilot program (referred to in this section as the pilot program) to carry out projects to manage and prevent the spread of, reduce the population of, or eradicate Asian carp using innovative technologies, methods, and measures.(b)Project selection(1)LocationEach project under the pilot program shall be carried out in a river system or reservoir in which Asian carp populations are expanding or have been documented.(2)Limitations(A)In generalNot later than September 30, 2024, the Secretary shall carry out and complete not more than 20 projects under the pilot program.(B)RequirementNot fewer than 5 of the projects under subparagraph (A) shall be carried out at reservoirs of the Corps of Engineers or the Tennessee Valley Authority that are located in—(i)the Cumberland River watershed; or(ii)the Tennessee River watershed.(3)ConsultationIn selecting projects to carry out under the pilot program, the Secretary shall consult with—(A)the Director of the U.S. Army Engineer Research and Development Center;(B)the Director of the United States Fish and Wildlife Service;(C)the Director of the United States Geological Survey;(D)other applicable Federal, State, and local agencies;(E)the Mississippi Interstate Cooperative Resource Association and associated sub-basin partnerships of the Mississippi River;(F)institutions of higher education; and(G)relevant private organizations, including nonprofit organizations.(c)Treatment of unsuccessful projectsIf the Secretary determines that a project carried out under this section does not achieve the goals of the pilot program described in subsection (a), the Secretary shall remove the project. (d)Cost-Share(1)In generalSubject to paragraphs (2) and (3), the Federal share of the costs of a project carried out under the pilot program shall be 80 percent.(2)Operation, maintenance, rehabilitation, and repairAfter the completion of a project under the pilot program, the Federal share of the costs for operation, maintenance, rehabilitation, and repair of the project shall be 100 percent.(3)Federal responsibilityThe Federal share of the costs of the removal of a project under subsection (c) shall be 100 percent.(e)ReportNot later than 2 years after the date of enactment of this Act, and 2 years thereafter, the Secretary shall submit to Congress a report describing the results of the pilot program, including an analysis of the effectiveness of the innovative technologies, methods, and measures used in projects of the pilot program at preventing the spread of, managing the spread of, reducing the population of, or eradicating Asian carp.(f)TransferThe Secretary may transfer projects carried out under the pilot program at reservoirs of the Tennessee Valley Authority to the Tennessee Valley Authority. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $35,000,000, to remain available until expended.(h)Termination of authority(1)In generalExcept as provided in paragraph (2), the authority provided under the pilot program shall terminate on September 30, 2024.(2)ExceptionThe authority under subsection (f) does not terminate on the date described in paragraph (1). 1608.Aquatic invasive species preventionSection 1039(b) of the Water Resources Reform and Development Act of 2014 (16 U.S.C. 4701 note; Public Law 113–121) is amended—(1)in paragraph (1)—(A)in the paragraph heading, by striking upper mississippi and ohio river basins and tributaries and inserting mississippi river and tributaries, including sub-basins;(B)in subparagraph (A), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and(C)in subparagraph (B), by striking and the document prepared and all that follows through February 2012. and inserting the Mississippi River Basin Asian Carp Control Strategy Frameworks, and the Asian Carp Regional Coordinating Committee’s Asian Carp Action Plan.; and (2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking December 31 of each year and inserting December 31, 2020, and biennially thereafter; and(ii)by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River; and(B)in subparagraph (B)—(i)in clause (i), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and(ii)in clause (ii), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River. 1609.Invasive species in alpine lakes pilot program(a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program (referred to in this section as the pilot program) to carry out measures necessary to prevent, reduce the number of, or eradicate aquatic invasive species in alpine lakes in areas in which the Secretary of the Interior is carrying out environmental projects.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $25,000,000 for the period of fiscal years 2022 through 2024. IIClean water2001.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Clean water infrastructure resiliency and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an intermunicipal, interstate, or State agency.(2)Natural hazardThe term natural hazard means a hazard caused by natural forces, including extreme weather events, sea-level rise, and extreme drought conditions.(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard.(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural hazard through—(1)the conservation of water;(2)the enhancement of water use efficiency;(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of—(A)natural and engineered green infrastructure; and(B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;(4)the modification or relocation of an existing publicly owned treatment works that is at risk of being significantly impaired or damaged by a natural hazard;(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard; or(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater.(d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be planned, designed, or constructed using funds under the program;(2)an identification of the natural hazard risk to be addressed by the proposed project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located;(4)a description of any recent natural hazard events that have affected the publicly owned treatment works;(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard; and(6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to an anticipated natural hazard.(e)Grant amount and other federal requirements(1)Cost shareA grant under the program shall not exceed 75 percent of the total cost of the proposed project.(2)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2024.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2002.Increased funding for technical assistanceSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (7) and inserting (7); and(2)in paragraph (7)—(A)by striking 2023 and inserting 2020; and(B)by striking the period at the end and inserting ; and (8) not to exceed $75,000,000 for each of fiscal years 2021 through 2024 for carrying out subsections (b)(3), (b)(8), and (g), of which not less than $50,000,000 each year shall be used to carry out subsection (b)(8)..2003.Small and medium publicly owned treatment works circuit rider programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2001) is amended by adding at the end the following:223.Small and medium publicly owned treatment works circuit rider program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish a circuit rider program (referred to in this section as the circuit rider program) under which the Administrator shall award grants to qualified nonprofit entities, as determined by the Administrator, to provide assistance to owners and operators of small and medium publicly owned treatment works to carry out the activities described in section 602(b)(13).(b)LimitationA grant provided under the circuit rider program shall be in an amount that is not more than $75,000.(c)ReportNot later than 180 days after the date on which the Administrator establishes the circuit rider program, and every 180 days thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the circuit rider program; and(2)a summary of the activities carried out under the circuit rider program.(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2021 through 2024.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2004.Small publicly owned treatment works efficiency grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2003) is amended by adding at the end the following:224.Small publicly owned treatment works efficiency grant program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish an efficiency grant program (referred to in this section as the efficiency grant program) under which the Administrator shall award grants to eligible entities for the replacement or repair of equipment that improves water or energy efficiency of small publicly owned treatment works, as identified in an efficiency audit.(b)Eligible entitiesThe Administrator may award a grant under the efficiency grant program to an owner or operator of a small publicly owned treatment works that serves—(1)a population of not more than 10,000 people; or(2)a disadvantaged community.(c)ReportNot later than 180 days after the date on which the Administrator establishes the efficiency grant program, and every 180 days thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the efficiency grant program; and(2)a summary of the activities carried out under the efficiency grant program.(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2024, to remain available until expended.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. .2005.Wastewater efficiency grant pilot program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Pilot programThe term pilot program means the wastewater efficiency grant pilot program established under subsection (b).(3)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a wastewater efficiency grant pilot program to award grants to owners or operators of publicly owned treatment works to carry out projects that create or improve waste-to-energy systems.(c)Selection(1)ApplicationsTo be eligible to receive a grant under the pilot program, an owner or operator of a treatment works shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(2)Number of recipientsThe Administrator shall select not more than 15 recipients of grants under the pilot program from applications submitted under paragraph (1).(d)Use of funds(1)In generalSubject to paragraph (2), a recipient of a grant under the pilot program may use grant funds for—(A)sludge collection;(B)installation of anaerobic digesters;(C)methane capture;(D)methane transfer;(E)facility upgrades and retrofits necessary to create or improve waste-to-energy systems; and(F)other new and emerging, but proven, technologies that transform waste to energy.(2)LimitationA grant to a recipient under the pilot program shall be not more than $4,000,000.(e)Reports(1)Report to the AdministratorNot later than 1 year after receiving a grant under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (f), the recipient of the grant shall submit to the Administrator a report describing the impact of that project on the communities within 3 miles of the treatment works.(2)Report to CongressNot later than 1 year after first awarding grants under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (f), the Administrator shall submit to Congress a report describing—(A)the applications received by the Administrator for grants under the pilot program; and(B)the projects for which grants were awarded under the pilot program.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the pilot program $17,500,000 for each of fiscal years 2021 and 2022, to remain available until expended.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. 2006.Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended—(1)in subsection (b), in the heading, by striking In General and inserting Establishment;(2)in subsection (d)—(A)by striking paragraph (2); and(B)by redesignating paragraph (3) as paragraph (2);(3)by striking subsection (e);(4)in subsection (i)—(A)in the matter preceding paragraph (1), by striking , the following definitions apply; and(B)in paragraph (1), in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater or by treating wastewater or stormwater;(5)in subsection (j)—(A)in the first sentence, by striking There is and inserting the following:(1)In generalThere is;(B)in paragraph (1) (as so designated), by striking a total of $75,000,000 for fiscal years 2002 through 2004. Such sums shall and inserting $25,000,000 for each of fiscal years 2022 through 2024, to; and(C)by adding at the end the following:(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.; and(6)by redesignating subsections (b), (c), (d), (i), and (j) as subsections (c), (d), (e), (b), and (i), respectively, and moving those subsections so as to appear in alphabetical order. 2007.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (a)(1) —(A)in subparagraph (A), by striking and at the end;(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following:(B)notification systems to inform the public of combined sewer or sanitary overflows that result in sewage being released into rivers and other waters; and; and(2)in subsection (f)—(A)in paragraph (1)—(i)by striking There is and inserting There are;(ii)by striking the period at the end and inserting ; and;(iii)by striking this section $225,000,000 and inserting the following: this section—(A)$225,000,000; and(iv)by adding at the end the following:(B)$250,000,000 for each of fiscal years 2021 and 2022.; and(B)in paragraph (2)—(i)by striking To the extent and inserting the following:(A)Green infrastructureTo the extent; and(ii)by adding at the end the following:(B)Rural allocation(i)Definition of rural areaIn this subparagraph, the term rural area means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.(ii)AllocationTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 15 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects in rural areas for the purpose of planning, design, and construction of—(I)treatment works to intercept, transport, control, treat, or reuse municipal sewer overflows, sanitary sewer overflows, or stormwater; or(II)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c)..2008.Water infrastructure and workforce investmentSection 4304 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended—(1)in subsection (a)(3)(B), by inserting and public works departments and agencies after organizations;(2)in subsection (b)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking institutions— and inserting institutions, or public works departments and agencies—; and(ii)in subparagraph (A)(ii), by inserting for entities that are not public works departments and agencies, before working; and(B)in paragraph (4), by striking $1,000,000 for each of fiscal years 2019 and 2020 and inserting $2,000,000 for each of fiscal years 2021 through 2024;(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and(4)by inserting before subsection (b) (as so redesignated) the following:(a)Definition of public works department or agencyIn this section, the term public works department or agency means a political subdivision of a local, county, or regional government that designs, builds, operates, and maintains water infrastructure, sewage and refuse disposal systems, and other public water systems and facilities..2009.Water Resources Research Act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (c) and inserting the following:(c)Grants(1)In generalFrom the sums appropriated pursuant to subsection (f) of this section, the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar.(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..(c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $8,250,000 for each of fiscal years 2021 through 2024.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,750,000 for each of fiscal years 2021 through 2024. 2010.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
 systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2004) is amended by adding at the end the following:225.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
 systems for individuals with low or moderate income(a)Definition of eligible individualIn this section, the term eligible individual means a member of a household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census.(b)Grant program(1)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of providing assistance to eligible individuals who reside in the mid-Atlantic, the southeast, and the Appalachian regions of the United States, in accordance with subsection (c).(2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.(3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems.(4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of the services described in subsection (c)(1), as the Administrator determines to be appropriate.(c)Assistance(1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) for the construction, refurbishing, and servicing of individual household decentralized waste systems for eligible individuals.(2)Public utility connection available(A)In generalIn any case in which an eligible individual who submits to a private nonprofit organization an application for the services described in paragraph (1) resides in a household that could be connected to an available public wastewater utility, the private nonprofit organization shall conduct a cost analysis to determine whether establishing such a connection would be a more cost-effective use of funds, as compared to the services described in paragraph (1).(B)Use of fundsIf a cost analysis under subparagraph (A) demonstrates that the connection of the applicable household to a public wastewater utility is more cost-effective than the services described in paragraph (1) with respect to the household, the eligible individual may use amounts received from the private nonprofit organization to establish the connection.(3)ApplicationTo be eligible to receive the services described in paragraph (1), an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate.(4)PriorityIn awarding subgrants under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system.(d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants under the program under this section and the results of the program under this section.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section $15,000,000 for each of fiscal years 2021 and 2022.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2011.Connection to publicly owned treatment worksTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2010) is amended by adding at the end the following:226.Connection to publicly owned treatment works(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an owner or operator of a publicly owned treatment works that assists or is seeking to assist individuals with connecting the household of the individual to the publicly owned treatment works; or(B)a nonprofit entity that assists individuals with the costs associated with connecting the household of the individual to a publicly owned treatment works.(2)ProgramThe term program means the competitive grant program established under subsection (b).(3)Qualified individualThe term qualified individual has the meaning given the term eligible individual in section 603(j).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program under which the Administrator awards grants to eligible entities to provide funds to assist qualified individuals in covering the costs incurred by the qualified individual in connecting the household of the qualified individual to a publicly owned treatment works.(c)Application(1)In generalAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may by regulation require.(2)RequirementNot later than 90 days after the date on which the Administrator receives an application from an eligible entity under paragraph (1), the Administrator shall notify the eligible entity of whether the Administrator will award a grant to the eligible entity under the program.(d)Selection criteriaIn selecting recipients of grants under the program, the Administrator shall use the following criteria:(1)Whether the eligible entity seeking a grant provides services to, or works directly with, qualified individuals.(2)Whether the eligible entity seeking a grant—(A)has an existing program to assist in covering the costs incurred in connecting a household to a publicly owned treatment works; or(B)seeks to create a program described in subparagraph (A). (e)Requirements(1)Voluntary connectionBefore providing funds to a qualified individual for the costs described in subsection (b), an eligible entity shall ensure that—(A)the qualified individual has connected to the publicly owned treatment works voluntarily; and(B)if the eligible entity is not the owner or operator of the publicly owned treatment works to which the qualified individual has connected, the publicly owned treatment works to which the qualified individual has connected has agreed to the connection.(2)Reimbursements from publicly owned treatment worksAn eligible entity that is an owner or operator of a publicly owned treatment works may reimburse a qualified individual that has already incurred the costs described in subsection (b) by—(A)reducing the amount otherwise owed by the qualified individual to the owner or operator for wastewater or other services provided by the owner or operator; or(B)providing a direct payment to the qualified individual.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the program $20,000,000 for each of fiscal years 2021 and 2022.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2012.Use of clean water State revolving loan funds(a)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (d), in the matter preceding paragraph (1), by inserting and provided in subsection (l) after State law; and(2)by adding at the end the following:(k)Required subsidies(1)In generalNotwithstanding any other provision of this title, to the extent that there are sufficient applications from eligible recipients, and subject to paragraph (3), a State shall use not less than 10 percent of a capitalization grant to the State under this title to provide the additional subsidies described in paragraph (2) to eligible recipients under subsection (d) if the additional subsidies described in that paragraph are used—(A)as initial financing for the eligible recipient; or(B)to buy, refinance, restructure, or forgive the debt obligations of the eligible recipient, if the debt obligation was incurred on or after the date of enactment of this subsection.(2)Additional subsidies describedThe additional subsidies referred to in paragraph (1) are—(A)forgiveness of principal of loans owed to the State water pollution control revolving fund of the State;(B)negative interest loans;(C)grants; or(D)a combination of the subsidies described in subparagraphs (A) through (C).(3)ApplicabilityThe authority of a State to provide additional subsidization under this subsection shall apply to amounts received by the State in capitalization grants under this title for fiscal years beginning after September 30, 2020.(l)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to each State under this section for nonprofit organizations (as defined in section 104(w)) to provide technical assistance to rural, small, and tribal publicly owned treatment works (within the meaning of section 104(b)(8)(B)) in the State..(b)Technical amendmentSection 104(w) of the Federal Water Pollution Control Act (33 U.S.C. 1254(w)) is amended by striking treatments works and inserting treatment works.2013.Water data sharing pilot program(a)Establishment(1)In generalSubject to the availability of appropriations, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a competitive grant pilot program (referred to in this section as the pilot program) under which the Administrator may award grants to eligible entities under subsection (b) to establish systems that improve the sharing of information concerning water quality, water infrastructure needs, and water technology between States or among counties and other units of local government within a State, which may include—(A)establishing a website or data hub to exchange water data, including data on water quality or water technology, including new and emerging, but proven, water technology; and(B)intercounty communications initiatives related to water data. (2)Requirements(A)Data sharingThe Internet of Water principles developed by the Nicholas Institute for Environmental Policy Solutions shall, to the extent practicable, guide any water data sharing efforts under the pilot program.(B)Use of existing dataThe recipient of a grant under the pilot program to establish a website or data hub described in paragraph (1)(A) shall, to the extent practicable, leverage existing data sharing infrastructure.(b)Eligible entitiesAn entity eligible for a grant under the pilot program is—(1)a State, county, or other unit of local government that—(A)has a coastal watershed with significant pollution levels;(B)has a water system with significant pollution levels; or(C)has significant individual water infrastructure deficits; or(2)a regional consortium established under subsection (d).(c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible entity under subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(d)Regional consortia(1)EstablishmentStates may establish regional consortia in accordance with this subsection.(2)RequirementsA regional consortium established under paragraph (1) shall—(A)include not fewer than 2 States that have entered into a memorandum of understanding—(i)to exchange water data, including data on water quality; or (ii)to share information, protocols, and procedures with respect to projects that evaluate, demonstrate, or install new and emerging, but proven, water technology;(B)carry out projects—(i)to exchange water data, including data on water quality; or(ii)that evaluate, demonstrate, or install new and emerging, but proven, water technology; and(C)develop a regional intended use plan, in accordance with paragraph (3), to identify projects to carry out, including projects using grants received under this section.(3)Regional intended use planA regional intended use plan of a regional consortium established under paragraph (1)—(A)shall identify projects that the regional consortium intends to carry out, including projects that meet the requirements of paragraph (2)(B); and (B)may include—(i)projects included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium; and(ii)projects not included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium. (e)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $15,000,000 for each of fiscal years 2022 through 2024, to remain available until expended.(2)RequirementOf the funds made available under paragraph (1), not more than 35 percent may be used to provide grants to regional consortia established under subsection (d). 2014.Water infrastructure financing reauthorizationSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—(1)in subsection (a), by adding at the end the following:(3)Fiscal years 2022 through 2024There is authorized to be appropriated to the Administrator to carry out this subtitle $50,000,000 for each of fiscal years 2022 through 2024, to remain available until expended.;(2)in subsection (b)(2)—(A)in the paragraph heading, by striking 2020 and 2021 and inserting after 2019; and(B)by striking 2020 and 2021 and inserting 2022 through 2024; and(3)in subsection (e)(1), by striking 2020 and 2021 and inserting 2022 through 2024.2015.Final rating opinion lettersSection 5028(a)(1)(D)(ii) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)(1)(D)(ii)) is amended by striking final rating opinion letters from at least 2 rating agencies and inserting a final rating opinion letter from at least 1 rating agency. 2016.Reauthorization of clean water State revolving fundsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— (1)in the matter preceding paragraph (1), by striking There is and inserting There are; and(2)by striking paragraphs (1) through (5) and inserting the following:(1)$2,000,000,000 for fiscal year 2022;(2)$2,500,000,000 for fiscal year 2023; and(3)$3,000,000,000 for fiscal year 2024..2017.Wastewater infrastructure discretionary grant program(a)EstablishmentSubject to the availability of appropriations, not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a wastewater discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in wastewater infrastructure projects.(b)Eligible entitiesAn entity eligible to receive a grant under the program is—(1)a Federal, State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;(2)a Tribal government or consortium of Tribal governments;(3)a State infrastructure financing authority; and(4)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).(c)Eligible projects(1)In generalA project eligible to be carried out with funds under the program includes—(A)1 or more activities described in section 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)); and(B)any other wastewater infrastructure project that the Administrator determines to appropriate.(2)Other Federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received assistance—(A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or(C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(d)Application(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application.(3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).(e)Selection(1)Criteria(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program.(B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—(i)issue a notice of funding opportunity for the program; and(ii)include in the notice the selection criteria established under subparagraph (A).(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects—(A)for which a Federal grant would assist in completing an overall financing package for the project; and(B)that would help bring publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) into compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—(A)on an equitable geographical basis; and(B)in a manner that balances the needs of urban, suburban, and rural communities.(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program.(f)Requirements(1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.(2)Federal share(A)In generalSubject to subparagraph (B), the Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent.(B)WaiverThe Administrator may waive the requirement of subparagraph (A).(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section.(h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372).(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program.(j)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2024.(2)AvailabilityFunds made available to carry out this section shall be available until expended.(3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program.2018.Small and disadvantaged community analysis(a)AnalysisNot later than 1 year after the date of enactment of this Act, using environmental justice data of the Environmental Protection Agency, including data from the environmental justice mapping and screen tool of the Environmental Protection Agency, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall carry out an analysis under which the Administrator shall assess the programs under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to identify historical distributions of funds to small and disadvantaged communities and new opportunities and methods to improve on the distribution of funds under those programs to low-income communities, rural communities, minority communities, and communities of indigenous peoples, in accordance with Executive Order 12898 (42 U.S.C. 4321 note; 60 Fed. Reg. 6381; relating to Federal actions to address environmental justice in minority populations and low-income populations).(b)ReportOn completion of the analysis under subsection (a), the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing—(1)the results of the analysis; and(2)the criteria the Administrator used in carrying out the analysis. 2019.Stormwater infrastructure technology(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)CenterThe term center means a center of excellence for stormwater control infrastructure established under subsection (b)(1).(3)Eligible entityThe term eligible entity means—(A)a State, Tribal, or local government; or(B)a local, regional, or other public entity that manages stormwater or wastewater resources or other related water infrastructure.(4)Eligible institutionThe term eligible institution means an institution of higher education, a research institution, or a nonprofit organization that has demonstrated excellence in researching and developing new and emerging stormwater control infrastructure.(b)Centers of Excellence for
 stormwater control infrastructure(1)Establishment of centers(A)In generalSubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for new and emerging stormwater control infrastructure, to be located in various regions throughout the United States.(B)General operationEach center shall—(i)conduct research on new and emerging stormwater control infrastructure that is relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, alternative funding approaches, and other environmental, economic, and social benefits;(ii)maintain a listing of—(I)stormwater control infrastructure needs; and(II)an analysis of new and emerging stormwater control infrastructure that is available;(iii)analyze whether additional financial programs for the implementation of new and emerging, but proven, stormwater control infrastructure would be useful; (iv)provide information regarding research conducted under clause (i) to the national electronic clearinghouse center for publication on the internet website established under paragraph (3)(B)(i) to provide to the Federal Government and State, Tribal, and local governments and the private sector information regarding new and emerging, but proven, stormwater control infrastructure;(v)provide technical assistance to State, Tribal, and local governments to assist with the construction, operation, and maintenance of stormwater control infrastructure projects;(vi)collaborate with institutions of higher education and private and public organizations, including community-based public-private partnerships, in the geographical region in which the center is located; and(vii)coordinate with the other centers to avoid duplication of efforts.(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible institution shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.(3)National electronic clearinghouse
 centerOf the centers established under paragraph (1)(A), 1 shall—(A)be designated as the national electronic clearinghouse center; and(B)in addition to the other functions of that center—(i)develop, operate, and maintain an internet website and a public database that contains information relating to new and emerging, but proven, stormwater control infrastructure; and(ii)post to the website information from all centers.(4)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 and 2023.(B)Limitation on use of fundsOf the amounts made available for grants under subparagraph (A), not more than 2 percent may be used to pay the administrative costs of the Administrator. (c)Stormwater control infrastructure project grants(1)Grant authoritySubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible entities to carry out stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technology in accordance with this subsection.(2)Stormwater control
			 infrastructure projects(A)Planning and development
 grantsThe Administrator may make planning and development grants under this subsection for the following projects:(i)Planning and designing stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technology, including engineering surveys, landscape plans, maps, and implementation plans.(ii)Identifying and developing standards necessary to accommodate stormwater control infrastructure projects, including those projects that incorporate new and emerging, but proven, stormwater control technology.(iii)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of stormwater control infrastructure, including new and emerging, but proven, stormwater control infrastructure.(iv)Developing approaches for community-based public-private partnerships for the financing and construction of stormwater control infrastructure, including feasibility studies, stakeholder outreach, and needs assessments.(v)Developing training and educational materials regarding new and emerging, but proven, stormwater control infrastructure for distribution to—(I)individuals and entities with applicable technical knowledge; and(II)the public.(B)Implementation grantsThe Administrator may make implementation grants under this subsection for the following projects:(i)Installing new and emerging, but proven, stormwater control infrastructure.(ii)Protecting or restoring interconnected networks of natural areas that protect water quality.(iii)Monitoring and evaluating the environmental, economic, or social benefits of stormwater control infrastructure that incorporate new and emerging, but proven, stormwater control technology.(iv)Implementing a best practices standard for stormwater control infrastructure programs.(3)ApplicationExcept as otherwise provided in this section, to be eligible to receive a grant under this subsection, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable—(A)a description of the stormwater control infrastructure project that incorporates new and emerging, but proven, technology;(B)a plan for monitoring the impacts of the stormwater control infrastructure project on the water quality and quantity;(C)an evaluation of other environmental, economic, and social benefits of the stormwater control infrastructure project; and(D)a plan for the long-term operation and maintenance of the stormwater control infrastructure project and a tracking system, such as asset management practices.(4)PriorityIn making grants under this subsection, the Administrator shall give priority to applications submitted on behalf of—(A)a community that—(i)has combined storm and sanitary sewers in the collection system of the community; or(ii)is a small, rural, or disadvantaged community, as determined by the Administrator; or(B)an eligible entity that will use not less than 15 percent of the grant to provide service to a small, rural, or disadvantaged community, as determined by the Administrator.(5)Maximum amounts(A)Planning and development grants(i)Single grantThe amount of a single planning and development grant provided under this subsection shall be not more than $200,000.(ii)Aggregate amountThe total amount of all planning and development grants provided under this subsection for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this subsection.(B)Implementation grants(i)Single grantThe amount of a single implementation grant provided under this subsection shall be not more than $2,000,000.(ii)Aggregate amountThe total amount of all implementation grants provided under this subsection for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this subsection.(6)Federal share(A)In generalExcept as provided in subparagraph (C), the Federal share of a grant provided under this subsection shall not exceed 65 percent of the total project cost.(B)Credit for implementation
 grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this subsection the cost of planning, design, and construction work completed for the project using funds other than funds provided under this section.(C)ExceptionThe Administrator may waive the Federal share limitation under subparagraph (A) for an eligible entity that has adequately demonstrated financial need.(d)Report to CongressNot later than 1 year after the date on which the Administrator first awards a grant under this section, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report—(1)a description of all grants provided under this section;(2)a detailed description of—(A)the projects supported by those grants; and(B)the outcomes of those projects;(3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this section;(4)recommendations for improvements to promote and support new and emerging, but proven, stormwater control infrastructure, including research into new and emerging technologies, for the centers, grants, and activities under this section; and(5)a description of existing challenges concerning the use of new and emerging, but proven, stormwater control infrastructure.(e)Authorization of
 appropriations(1)In generalThere is authorized to be appropriated to carry out this section (except for subsection (b)) $10,000,000 for each of fiscal years 2022 and 2023. (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. IIITribal and other matters3001.Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269(b)(4)) is amended by striking $12,500,000 each place it appears and inserting $22,500,000.3002.Cost sharing provisions for territories and Indian tribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended—(1)by inserting on an annual basis after inflation; and(2)by striking the date of enactment of the Water Resources Development Act of 2018 and inserting December 31, 2024. 3003.Inclusion of Tribal interests in project consultations(a)Report requiredNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643).(b)ConsultationThe Secretary shall ensure—(1)that all existing Tribal consultation policies, regulations, and guidance continue to be implemented; and(2)that consultations with Federal and State agencies and Indian Tribes required for a water resources development project are carried out. 3004.Indian Irrigation Fund reauthorization(a)Deposits to fundsSection 3212(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended by striking 2028 and inserting 2030.(b)Expenditures from fundSection 3213(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(c)TerminationSection 3216 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.3005.Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects(a)In generalSection 3221(b) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1751; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(b)Status report on certain projectsSection 3224(d) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(c)Allocation among projectsSection 3226 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753; 132 Stat. 3892) is amended—(1)in subsection (a), by striking 2028 and inserting 2030; and(2)in subsection (b), by striking the day before the date of enactment of America’s Water Infrastructure Act of 2018 and inserting the day before the date of enactment of the America's Water Infrastructure Act of 2020. 3006.Grants to ports to reduce emissions from waterborne vessels(a)In generalThe Administrator of the Environmental Protection Agency shall establish a grant program under which the Administrator shall award grants for the purpose of reducing emissions at ports that result from waterborne vessels.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 and 2022.3007.Mapping and screening toolThe Administrator of the Environmental Protection Agency shall continue to update, on an annual basis, and make available to the public EJSCREEN or an equivalent environmental justice mapping and screening tool.3008.Assessment of coastal water infrastructure vulnerabilitiesNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report that includes—(1)an assessment of coastal water infrastructure vulnerabilities to sea level rise, storm surge, extreme weather, and other flood risks, including an identification of States and communities with the most immediate and severe risks; and(2)recommendations for investments and other improvements to that infrastructure to ensure long-term survivability. 3009.Report on potential for blue energy at coastal wastewater treatment plantsNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Energy, shall submit to Congress a report that evaluates the potential for using energy generation technologies based on harnessing the salinity differential between freshwater and saltwater at coastal wastewater treatment plants and other facilities.3010.Great Lakes Restoration InitiativeSection 118(c)(7)(J)(i) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)(i)) is amended—(1)by striking There is and inserting There are;(2)by striking the period at the end and inserting ; and;(3)by striking this paragraph $300,000,000 and inserting the following: this paragraph—(I)$300,000,000; and(4)by adding at the end the following: (II)$375,000,000 for fiscal year 2022..3011.San Francisco Bay restorationTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.San Francisco Bay restoration(a)DefinitionsIn this section:(1)Estuary partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership, designated as the management conference for the San Francisco Bay under section 320.(2)San Francisco Bay PlanThe term San Francisco Bay Plan means—(A)until the date of the completion of the plan developed by the Director under subsection (d), the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and(B)on and after the date of the completion of the plan developed by the Director under subsection (d), the plan developed by the Director under subsection (d). (b)Program office(1)Establishment(A)In generalSubject to the availability of appropriations, the Administrator shall establish in the Environmental Protection Agency a San Francisco Bay Program Office (referred to in this section as the Office).(B)LocationThe Office shall be located at the headquarters of Region 9 of the Environmental Protection Agency.(2)Appointment of DirectorThe Administrator shall appoint a Director of the Office (referred to in this section as the Director), who shall have management experience and technical expertise relating to the San Francisco Bay and be highly qualified to direct the development and implementation of projects, activities, and studies necessary to implement the San Francisco Bay Plan.(3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(c)Annual priority list(1)In generalAfter providing public notice, the Director shall annually compile a priority list, consistent with the San Francisco Bay Plan, identifying and prioritizing the projects, activities, and studies to be carried out with amounts made available under subsection (e).(2)InclusionsThe annual priority list compiled under paragraph (1) shall include the following: (A)Projects, activities, and studies, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the San Francisco Bay Plan, for—(i)water quality improvement, including the reduction of marine litter;(ii)wetland, riverine, and estuary restoration and protection;(iii)nearshore and endangered species recovery; and(iv)adaptation to extreme weather events.(B)Information on the projects, activities, and studies specified under subparagraph (A), including—(i)the identity of each entity receiving assistance pursuant to subsection (e); and(ii)a description of the communities to be served.(C)The criteria and methods established by the Director for identification of projects, activities, and studies to be included on the annual priority list.(3)ConsultationIn compiling the annual priority list under paragraph (1), the Director shall consult with, and consider the recommendations of—(A)the Estuary Partnership;(B)the State of California and affected local governments in the San Francisco Bay estuary watershed;(C)the San Francisco Bay Restoration Authority; and(D)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Director determines to be appropriate.(d)San Francisco Bay Plan(1)In generalNot later than 5 years after the date of enactment of this section, the Director, in conjunction with the Estuary Partnership, shall review and revise the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary to develop a plan to guide the projects, activities, and studies of the Office to address the restoration and protection of the San Francisco Bay.(2)Revision of San Francisco Bay PlanNot less often than once every 5 years after the date of the completion of the plan described in paragraph (1), the Director shall review, and revise as appropriate, the San Francisco Bay Plan.(3)OutreachIn carrying out this subsection, the Director shall consult with the Estuary Partnership and Indian tribes and solicit input from other non-Federal stakeholders.(e)Grant program(1)In generalThe Director may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for projects, activities, and studies identified on the annual priority list compiled under subsection (c).(2)Maximum amount of grants; non-Federal share(A)Maximum amount of grantsAmounts provided to any entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any projects, activities, and studies that are to be carried out using those amounts.(B)Non-Federal shareNot less than 25 percent of the cost of any project, activity, or study carried out using amounts provided under this section shall be provided from non-Federal sources.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 and 2023.(2)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Director may not use more than 5 percent to pay administrative expenses incurred in carrying out this section.(3)ProhibitionNo amounts made available under this section may be used for the administration of a management conference under section 320..3012.Lake Tahoe restoration programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (as amended by section 3011) is amended by adding at the end the following:125.Lake Tahoe restoration program(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Office appointed under subsection (b)(2).(2)Environmental Improvement ProgramThe term Environmental Improvement Program means the Environmental Improvement Program adopted by the Tahoe Regional Planning Agency, including any amendments to the Environmental Improvement Program.(3)OfficeThe term Office means the Lake Tahoe Program Office established under subsection (b)(1)(A).(b)Lake Tahoe Program(1)Establishment(A)In generalSubject to the availability of appropriations, the Administrator shall establish within the Environmental Protection Agency a Lake Tahoe Program Office.(B)LocationThe Office shall be located at—(i)the headquarters of region 9 of the Environmental Protection Agency; or(ii)another location geographically suitable for the purposes of carrying out the grant program under subsection (c).(2)Director(A)In generalThe Administrator shall appoint an employee of the Environmental Protection Agency who, by reason of management experience and technical expertise relating to Lake Tahoe, shall be highly qualified to support the development and implementation of projects, programs, and studies necessary to carry out the goals of the Environmental Improvement Program as Director of the Office.(B)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such resources as may be necessary to carry out this section.(c)Grant program(1)In generalThe Director may provide funding through cooperative agreements, contracts, interagency agreements, grants, or other means to Federal, State, and regional agencies, public and nonprofit agencies, institutions, and organizations for activities, studies, or projects identified in the Environmental Improvement Program.(2)Federal share(A)In generalThe Federal share of the total cost of an eligible activity, study, or project carried out using amounts provided under this section shall be not greater than 75 percent.(B)Source of non-Federal shareThe non-Federal share of the total cost of an eligible activity, study, or project carried out under the program shall be provided from non-Federal sources.(d)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Director to carry out this section $6,000,000 for each of fiscal years 2021 through 2024.(2)Administrative expensesOf the amounts made available to carry out this section for a fiscal year under paragraph (1), the Director may use not more than 5 percent to pay the administrative expenses incurred in carrying out this section.(3)Relationship to other fundingNothing in this section limits the eligibility of projects identified in the Environmental Improvement Program to receive funding under section 319.(4)ProhibitionNo amounts made available under paragraph (1) may be used for the administration of a management conference under section 320..3013.Puget Sound coordinated recoveryTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (as amended by section 3012) is amended by adding at the end the following:126.Puget Sound coordinated recovery(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Program Office appointed under subsection (b)(2)(A).(2)Federal Action PlanThe term Federal Action Plan means the interim draft report of the Puget Sound Federal Task Force entitled The Puget Sound Federal Task Force Action Plan FY 2017-2021 and accepted by the Puget Sound Federal Task Force on January 18, 2017.(3)International Joint CommissionThe term International Joint Commission means the International Joint Commission established by the Treaty Relating to the Boundary Waters and Questions Arising Along the Boundary Between the United States and Canada, signed at Washington January 11, 1909 (36 Stat. 2448; TS 548) (commonly known as the Boundary Waters Treaty of 1909).(4)Pacific Salmon CommissionThe term Pacific Salmon Commission means the Pacific Salmon Commission established by the United States and Canada under the Treaty between the Government of the United States of America and the Government of Canada Concerning Pacific Salmon, signed at Ottawa, January 28, 1985 (TIAS 11091) (commonly known as the Pacific Salmon Treaty). (5)Program OfficeThe term Program Office means the Puget Sound Recovery National Program Office established by subsection (b)(1).(6)Puget Sound Action Agenda; Action AgendaThe terms Puget Sound Action Agenda and Action Agenda mean the most recent plan developed by the Puget Sound National Estuary Program Management Conference, in consultation with the Puget Sound Tribal Management Conference, and approved by the Administrator as the comprehensive conservation and management plan for Puget Sound under section 320 (including a plan developed after the date of enactment of this section).(7)Puget Sound Federal Task ForceThe term Puget Sound Federal Task Force means the Puget Sound Federal Task Force established in 2016 under a memorandum of understanding among 9 Federal agencies.(8)Puget Sound National Estuary Program Management ConferenceThe term Puget Sound National Estuary Program Management Conference means the management conference for Puget Sound convened pursuant to section 320.(9)Puget Sound Tribal Management ConferenceThe term Puget Sound Tribal Management Conference means the 20 treaty Indian tribes of western Washington and the Northwest Indian Fisheries Commission.(10)Salish SeaThe term Salish Sea means the network of coastal waterways on the west coast of North America that includes the Puget Sound, the Strait of Georgia, and the Strait of Juan de Fuca.(b)Puget Sound Recovery National Program Office(1)EstablishmentThere is established in the Environmental Protection Agency an office, to be known as the Puget Sound Recovery National Program Office, which shall be located in the State of Washington.(2)Director(A)In generalThe Director of the Program Office shall be—(i)appointed by the Administrator; and(ii)a career reserved position (as defined in section 3132(a) of title 5, United States Code).(B)QualificationsThe Director shall have leadership and project management experience and shall be highly qualified—(i)to direct the integration of multiple project planning efforts and programs from different agencies and jurisdictions; and(ii)to align needs toward implementing a shared Action Agenda with visible and measurable outcomes.(3)Delegation of authority; staffingUsing amounts made available under subsection (d), the Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(4)DutiesThe Director shall—(A)coordinate and manage the timely execution of the requirements of this section;(B)coordinate activities related to the restoration and protection of Puget Sound across the Environmental Protection Agency;(C)coordinate and align the activities of the Administrator with the Action Agenda and the Federal Action Plan;(D)promote the efficient use of resources of the Environmental Protection Agency in pursuit of Puget Sound restoration and protection;(E)serve on the Puget Sound Federal Task Force and collaborate with, help coordinate, and carry out activities with other Federal agencies that have responsibilities involving Puget Sound restoration and protection;(F)provide or procure such other advice, technical assistance, research, assessments, monitoring, or other support as is determined by the Director to be necessary or prudent—(i)to most efficiently and effectively fulfill the objectives and priorities of the Action Agenda and the Federal Action Plan, consistent with the best available science; and(ii)to ensure the health of the Puget Sound ecosystem;(G)track the progress of the Environmental Protection Agency towards meeting the specified objectives and priorities of the Environmental Protection Agency within the Action Agenda and the Federal Action Plan;(H)carry out the recommendations of the Comptroller General of the United States, as set forth in the report entitled Puget Sound Restoration: Additional Actions Could Improve Assessments of Progress and dated July 19, 2018;(I)serve as liaison and coordinate activities for the restoration and protection of the Salish Sea with Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission; and(J)carry out such additional duties as the Administrator determines to be necessary and appropriate.(c)Crosscut budget report(1)Financial reportNot later than 1 year after the date of enactment of this section, and every 5 years thereafter, the Director of the Office of Management and Budget, in consultation with the Puget Sound Federal Task Force, shall, in conjunction with the annual budget submission of the President to Congress for the year under section 1105(a) of title 31, United States Code, submit to Congress and make available to the public, including on the internet, a financial report that is certified by the head of each agency represented on the Puget Sound Federal Task Force (referred to in this subsection as the report).(2)ContentsThe report shall contain an interagency crosscut budget relating to Puget Sound restoration and protection activities that includes—(A)the proposed funding for any Federal restoration and protection activity to be carried out in the succeeding fiscal year, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carry out restoration and protection activities;(B)the estimated expenditures for Federal restoration and protection activities from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year; and(C)the estimated expenditures for Federal environmental research and monitoring programs from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year.(3)Included recovery activitiesWith respect to activities described in the report, the report shall only describe activities that have funding amounts of greater than $100,000.(4)Submission to CongressThe Director of the Office of Management and Budget shall submit the report to—(A)the Committee on Appropriations, the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)the Committee on Appropriations, the Committee on Environment and Public Works, and the Committee on Commerce, Science, and Transportation of the Senate.(d)Authorization of appropriationsIn addition to any other funds authorized to be appropriated for activities related to Puget Sound, there is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025.(e)Preservation of treaty obligations and existing federal status(1)Tribal treaty rightsNothing in this section affects, or is intended to affect, any right reserved by treaty between the United States and 1 or more Indian tribes.(2)Other Federal lawNothing in this section affects the requirements and procedures of other Federal law.(f)ConsistencyActions authorized or carried out under this section shall be consistent with other applicable Federal requirements..3014.Reauthorization of the Denali CommissionSection 312(a) of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended by striking 2017 through 2021 and inserting 2021 through 2024.3015.Municipal ombudsmanSection 4 of the Water Infrastructure Improvement Act (42 U.S.C. 4370j) is amended—(1)in subsection (b)(1), by inserting (33 U.S.C. 1251 et seq.) after Control Act;(2)in subsection (c)—(A)in paragraph (2), by striking Act; and and inserting Act (33 U.S.C. 1251 et seq.);;(B)in paragraph (3), by striking Act. and inserting Act (33 U.S.C. 1342(s)); and; and(C)by adding at the end the following:(4)establishing local funding sources, organization analyses, grant application assistance, and developing innovative funding strategies and mechanisms.; and(3)in subsection (d)(1)(D), by inserting (33 U.S.C. 1342(s)) after Control Act.1.Short title; table of contents(a)Short titleThis Act may be cited as the America's Water Infrastructure Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Water resources developmentSubtitle A—General provisionsSec. 1001. Upper and Lower Missouri River comprehensive flood protection studies.Sec. 1002. Great Lakes comprehensive flood protection study.Sec. 1003. Additional studies under North Atlantic Coast Comprehensive Study.Sec. 1004. Maintenance and construction of water resources development projects by non-Federal interests.Sec. 1005. Watercraft inspection stations.Sec. 1006. Local government reservoir permit review.Sec. 1007. Upper Mississippi River protection.Sec. 1008. Beneficial use of dredged material.Sec. 1009. Klamath Basin Water Supply Enhancement Act of 2000 technical corrections.Sec. 1010. Project modifications for improvement of environment.Sec. 1011. Non-Federal implementation pilot program.Sec. 1012. Thin layer placement pilot program.Sec. 1013. Annual report to Congress on authorized studies and projects.Sec. 1014. Annual report to Congress on water resources infrastructure.Sec. 1015. Operation and maintenance.Sec. 1016. Transparency and accountability in cost sharing for water resources development projects.Sec. 1017. Continuing authority programs.Sec. 1018. Shore damage prevention or mitigation.Sec. 1019. Sediment management plan.Sec. 1020. Criteria for funding environmental infrastructure projects.Sec. 1021. Aging infrastructure.Sec. 1022. Expediting repairs and recovery from flooding.Sec. 1023. Upper Snake River levees.Sec. 1024. Uniformity of notification systems.Sec. 1025. Susquehanna, Delaware, and Potomac River Basin commissions.Sec. 1026. Wilmington Harbor South Disposal Area, Delaware.Sec. 1027. Conveyance of Wilmington Harbor North Disposal Area, Delaware.Sec. 1028. Coastal storm damage reduction contracts.Sec. 1029. Corps flood policy within urban areas.Sec. 1030. Reporting on over budget and behind schedule Corps projects.Sec. 1031. Dam remediation for ecosystem restoration.Sec. 1032. Conveyance of certain Federal land to the city of Montgomery, Alabama.Sec. 1033. Maintenance of high risk flood control projects.Sec. 1034. Projects to accommodate irregular dredging.Sec. 1035. Chesapeake Bay environmental restoration and protection program.Sec. 1036. Implementation guidance; reports; and briefings.Sec. 1037. Interagency task force on low-head dams and fish passages.Sec. 1038. Project completion.Sec. 1039. Levee accreditation process; levee certifications.Sec. 1040. Rehabilitation of flood control pump stations affecting Corps of Engineers flood risk management projects.Sec. 1041. Brandon Road study.Sec. 1042. Credit or reimbursement.Sec. 1043. Emergency contracting.Sec. 1044. Project partnership agreement.Sec. 1045. Acceptance of funds for harbor dredging.Sec. 1046. Emergency flooding protection for lakes.Sec. 1047. Levee safety.Sec. 1048. Replacement capacity.Sec. 1049. Implementation guidance for post-flood improvements.Sec. 1050. Willamette Valley Project water reallocation.Sec. 1051. Central Appalachia water.Sec. 1052. Reviewing hydropower at Corps of Engineers facilities.Sec. 1053. Establishing permanent features from emergency response measures.Sec. 1054. Studies of water resources development projects by non-Federal interests.Sec. 1055. Subsurface drain systems research and development.Sec. 1056. Limitation on contract execution in the Arkansas River Basin.Sec. 1057. Support for mitigation efforts for small dams in National Heritage Corridors.Sec. 1058. Report on barriers to infrastructure development at United States ports.Sec. 1059. Rye Harbor, New Hampshire, navigation improvement project.Sec. 1060. Cape Arundel disposal site, Maine.Sec. 1061. Rio Grande environmental management program, Colorado, New Mexico, and Texas.Sec. 1062. Restoration of abandoned sites.Sec. 1063. Rural Western water.Sec. 1064. Thad Cochran Lock and Dam.Sec. 1065. Report on Corps of Engineers facilities in Appalachia.Sec. 1066. Report on Corps of Engineers hydropower facilities in Appalachia.Sec. 1067. Harris County, Texas.Sec. 1068. Identification of nonpowered dams for hydropower development.Sec. 1069. Inland Waterway Transportation.Sec. 1070. Federal interest determination.Sec. 1071. Report on single levee standard.Sec. 1072. South Atlantic Coastal Study.Sec. 1073. Completion of reports.Sec. 1074. Delegation of work for Comprehensive Everglades Restoration Plan projects.Sec. 1075. Material breaches of contract.Sec. 1076. Repair and restoration of embankments.Sec. 1077. Non-Federal interest repayment obligations.Sec. 1078. Great Lakes confined disposal facilities.Sec. 1079. Coastal mapping.Sec. 1080. Disposal of dredged materials.Sec. 1081. Upper Missouri River Basin mainstem dam fish loss research.Sec. 1082. Briefings on dissemination of information.Sec. 1083. Corps of Engineers projects in underserved communities, economically distressed areas, or rural areas.Sec. 1084. Interim risk reduction measures.Sec. 1085. Maintenance dredging permits.Sec. 1086. Technical correction.Sec. 1087. Annual debris removal.Sec. 1088. Enhanced development demonstration program.Sec. 1089. Report on benefits calculation for flood control structures.Sec. 1090. High water-low water preparedness.Sec. 1091. East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New York.Sec. 1092. Report on antecedent hydrologic conditions.Sec. 1093. Harmful algal blooms demonstration program.Sec. 1094. Sense of Congress relating to annual maintenance dredging.Sec. 1095. Selection of dredged material disposal method for certain purposes.Sec. 1096. Increasing access for recreation at Corps of Engineers projects.Sec. 1097. Extinguishment of flowage easements, Rough River Lake, Kentucky.Sec. 1098. Small flood control projects.Sec. 1099. Comprehensive study of Mississippi River System from Old River Control Structure to Gulf of Mexico.Sec. 1100. Missouri River.Sec. 1101. Flexibility for projects.Sec. 1102. Development of categorical exclusions.Sec. 1103. Publication of fee schedules.Sec. 1104. Flood protection projects.Sec. 1105. Rehabilitation of high hazard potential dams.Sec. 1106. Backlog prevention.Sec. 1107. Lease terms for commercial concession leases.Subtitle B—Studies and reportsSec. 1201. Authorization of proposed feasibility studies and modifications.Sec. 1202. Expedited completion.Sec. 1203. Inclusion of certain projects in annual report to Congress.Sec. 1204. Assistance to non-Federal sponsors.Sec. 1205. Rahway flood risk management feasibility study, New Jersey.Sec. 1206. Arctic deep draft port.Sec. 1207. Nassau County Back Bays coastal storm risk management.Subtitle C—Deauthorizations, modifications, and related provisionsSec. 1301. Deauthorization of Watch Hill Cove, Rhode Island and Connecticut.Sec. 1302. Rush River and Lower Rush River, North Dakota.Sec. 1303. Willamette Falls Locks, Willamette River, Oregon.Sec. 1304. Camden Harbor, Maine.Sec. 1305. Deauthorization of flood control project for Taylor Creek Reservoir and Levee L–73, Upper St. Johns River Basin, Central and Southern Florida.Sec. 1306. New London Harbor Waterfront Channel, Connecticut.Sec. 1307. No deauthorization of certain projects.Sec. 1308. Comprehensive Everglades Restoration Plan.Sec. 1309. Cape Porpoise Harbor, Maine, Anchorage Area designation.Sec. 1310. Sacramento River, Glenn–Colusa, California.Subtitle D—Water resources infrastructureSec. 1401. Project authorizations.Sec. 1402. Expedited completion of certain projects.Sec. 1403. Additional project authorizations.Sec. 1404. Treatment of project.Subtitle E—Water supply and storageSec. 1501. Small water storage projects.Sec. 1502. Missouri River reservoir sediment management.Sec. 1503. Planning Assistance for States.Sec. 1504. Forecast-informed reservoir operations.Sec. 1505. Study on data for water allocation, supply, and demand.Sec. 1506. GAO report on certain Federal dams and reservoirs.Sec. 1507. Aquatic ecosystem restoration.Sec. 1508. Improving reviews for non-Federal hydropower at existing Corps of Engineers projects.Sec. 1509. Surplus water contracts and water storage agreements.Sec. 1510. Reduced pricing for certain water supply storage.Subtitle F—Invasive SpeciesSec. 1601. Definition of invasive species.Sec. 1602. Invasive species in impaired waters.Sec. 1603. Aquatic invasive species research.Sec. 1604. Invasive species mitigation and reduction.Sec. 1605. Terrestrial noxious weed control pilot program.Sec. 1606. Invasive species risk assessment, prioritization, and management.Sec. 1607. Asian carp prevention and control pilot program.Sec. 1608. Aquatic invasive species prevention.Sec. 1609. Invasive species in alpine lakes pilot program.Sec. 1610. Invasive species in noncontiguous States and territories pilot program.TITLE II—Clean waterSec. 2001. Clean water infrastructure resiliency and sustainability program.Sec. 2002. Increased funding for technical assistance.Sec. 2003. Small and medium publicly owned treatment works circuit rider program.Sec. 2004. Small publicly owned treatment works efficiency grant program.Sec. 2005. Wastewater efficiency grant pilot program.Sec. 2006. Pilot program for alternative water source projects.Sec. 2007. Sewer overflow and stormwater reuse municipal grants.Sec. 2008. Water infrastructure and workforce investment.Sec. 2009. Water Resources Research Act amendments.Sec. 2010. Grants for construction, refurbishing, and servicing of individual household decentralized wastewater systems for individuals with low or moderate income.Sec. 2011. Connection to publicly owned treatment works.Sec. 2012. Use of clean water State revolving loan funds.Sec. 2013. Water data sharing pilot program.Sec. 2014. Water infrastructure financing reauthorization.Sec. 2015. Final rating opinion letters.Sec. 2016. Reauthorization of clean water State revolving funds.Sec. 2017. Wastewater infrastructure discretionary grant program.Sec. 2018. Small and disadvantaged community analysis.Sec. 2019. Stormwater infrastructure technology.Sec. 2020. Grants to Alaska to improve sanitation in rural and native villages.Sec. 2021. Wastewater infrastructure grants.Sec. 2022. Water reuse interagency working group.TITLE III—Tribal and other mattersSec. 3001. Tribal partnership program.Sec. 3002. Cost sharing provisions for territories and Indian tribes.Sec. 3003. Inclusion of Tribal interests in project consultations.Sec. 3004. Indian Irrigation Fund reauthorization.Sec. 3005. Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 3006. Grants to ports to reduce emissions from waterborne vessels.Sec. 3007. Mapping and screening tool.Sec. 3008. Assessment of coastal water infrastructure vulnerabilities.Sec. 3009. Report on potential for blue energy at coastal wastewater treatment plants.Sec. 3010. Great Lakes Restoration Initiative.Sec. 3011. San Francisco Bay restoration.Sec. 3012. Lake Tahoe restoration program.Sec. 3013. Puget Sound coordinated recovery.Sec. 3014. Reauthorization of the Denali Commission.Sec. 3015. Municipal ombudsman.Sec. 3016. National Estuary Program.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army.IWater resources developmentAGeneral provisions1001.Upper and Lower Missouri River comprehensive flood protection studies(a)Definition of Missouri River projectIn this section, the term Missouri River project means—(1)a project constructed as part of— (A)the Pick-Sloan Missouri River Basin Program authorized by section 9(b) of the Act of December 22, 1944 (commonly known as the “Flood Control Act of 1944”) (58 Stat. 891, chapter 665); or (B)the Missouri River Bank Stabilization and Navigation Project authorized by section 2 of the Act of March 2, 1945 (commonly known as the “River and Harbor Act of 1945”) (59 Stat. 19, chapter 19); and (2)a locally owned or operated levee system located within the Upper or Lower Missouri River basin. (b)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct, and submit to Congress a comprehensive strategy and report that describes the results of and aligns the recommendations of, 2 comprehensive studies to address flood risk in areas affected by severe flooding in 2019 along the Upper and Lower Missouri River, including an examination of—(1)the use of structural and nonstructural flood control and floodplain management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)));(2)continued operation and maintenance of the navigation project;(3)management of bank caving and erosion;(4)maintenance of water supply;(5)fish and wildlife habitat management;(6)recreation needs; (7)environmental restoration needs;(8)the division of responsibilities of the Federal Government and non-Federal interests with respect to Missouri River flooding;(9)the roles and responsibilities of Federal agencies with respect to Missouri River flooding; and(10)any other related matters, as determined by the Secretary.(c)ContentsThe studies conducted under subsection (b) shall—(1)include 1 study for the Upper Missouri River and 1 study for the Lower Missouri River;(2)include recommendations on management plans and actions to be carried out by the responsible Federal agencies to reduce flood risk and improve resiliency that shall be used in recommending projects for construction authorization;(3)address whether changes are necessary to the general comprehensive plan for flood control and other purposes in the Missouri River Basin under section 4 of the Act of June 28, 1938 (52 Stat. 1218, chapter 795) and modified by section 9(b) of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665);(4)address the potential for the transfer of flood risk between and within the Upper and Lower Missouri River Basin for any changes recommended under paragraph (3);(5)address adverse impacts to navigation and other authorized purposes of the applicable Missouri River project for any changes recommended under paragraph (3);(6)address whether there are opportunities for increased non-Federal management in the Missouri River Basin;(7)recognize the interest and rights of States in—(A)determining the development of watersheds within the borders of the State; and(B)water utilization and control;(8)recognize the primary responsibilities of States and local interests in developing water supplies for domestic, municipal, industrial, and other purposes; and(9)include recommendations for—(A)non-Federal and Federal action where appropriate; and(B)follow-up studies for problem areas for which data or current technology does not allow immediate solutions.(d)Further analysis(1)In generalAs part of the studies conducted under subsection (b), the Secretary shall—(A)identify institutional and other barriers to providing protection to the areas evaluated in the studies; (B)carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies; and(C)provide recommendations for inclusion of projects and feasibility studies in the report under section 1013.(2)TreatmentA feasibility study carried out under paragraph (1)(B)—(A)shall be considered to be a continuation of the applicable study under subsection (b); and(B)may be carried out concurrently with the study under subsection (b). (3)Cost-share(A)In generalExcept as provided in subparagraph (B), the non-Federal share of the cost of carrying out a feasibility study under paragraph (1)(B) shall not be more than 35 percent.(B)Waiver for small or disadvantaged communitiesIn carrying out a feasibility study under paragraph (1)(B) in partnership with a small community or a disadvantaged community (as those terms are defined in section 1017(a)(1)), if the Secretary determines that the life safety or economic viability of the community is at risk, the Secretary shall reduce the non-Federal cost share applicable to the study through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(i)not less than 10 percent of the total project cost; and(ii) up to 100 percent of the non-Federal cost share applicable to the study. (4)TimelinessThe Secretary shall carry out feasibility studies under paragraph (1)(B) as expeditiously as possible.(5)Delegation of approvalThe Secretary shall delegate the approval authority for initiating any feasibility study under paragraph (1)(B) to the Commander of the Northwestern Division of the Corps of Engineers. (e)Consultation; use of existing data(1)ConsultationIn conducting the studies under subsection (b), the Secretary shall consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders.(2)Use of dataIn conducting the studies under subsection (b), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies, States, Indian Tribes, and other stakeholders.(f)Cost sharingThe studies conducted under subsection (b) shall be at full Federal expense.(g)Application of certain requirementsSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a))—(1)shall not apply to the studies conducted under subsection (b); and(2)shall apply to a feasibility study carried out under subsection (d)(1)(B).(h)ReportsThe Secretary shall submit to Congress—(1)an interim report on the results of the studies under subsection (b) by not later than 1 year after the date of enactment of this Act; and(2)a final report on the results of the studies under subsection (b) by not later than 3 years after the date of enactment of this Act.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended.1002.Great Lakes comprehensive flood protection study(a)Definition of Great LakesIn this section, the term Great Lakes has the meaning given the term in section 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)).(b)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct and submit to Congress a comprehensive study to address shoreline protection and resiliency in areas affected by flooding in 2019 due to high lake water levels along the Great Lakes, including an examination of—(1)the use of structural and nonstructural coastal storm and flood risk management measures and flood zone management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a))); (2)continued operation and maintenance of navigation projects within or along the Great Lakes impacted by flooding related to high water levels;(3)management of shoreline caving and erosion;(4)recreation needs;(5)environmental restoration needs;(6)the division of responsibilities of the Federal Government and non-Federal interests with respect to Great Lakes coastal storm and flood risk management measures;(7)the roles and responsibilities of Federal agencies with respect to Great Lakes coastal storm and flood risk management measures; and(8)other related matters, as determined by the Secretary.(c)ContentsThe study under subsection (b) shall—(1)include recommendations on management plans and actions to be carried out by the responsible Federal agencies for reducing flood risk and improving resiliency that shall—(A)be used in recommending projects for construction authorization; and(B)include the identification of—(i)additional work that can be carried out by the Corps of Engineers under existing authorities to further reduce flood risk; and(ii)additional studies that may be needed;(2)address whether changes are necessary to—(A)the management plan for the Great Lakes; and(B)the management plans for individual lakes of the Great Lakes;(3)address whether there are opportunities for increased non-Federal management in the Great Lakes; and(4)include recommendations for—(A)non-Federal and Federal action, where appropriate; and(B)follow-up studies for problem areas for which data or current technology does not allow immediate solutions.(d)Further analysis(1)In generalAs part of the study conducted under subsection (b), the Secretary shall—(A)identify institutional and other barriers to providing protection to the areas evaluated in the study; (B)carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies; and(C)provide recommendations for inclusion of projects and feasibility studies in the report under section 1013.(2)TreatmentA feasibility study carried out under paragraph (1)(B)—(A)shall be considered to be a continuation of the study under subsection (b); and(B)may be carried out concurrently with the study under subsection (b). (3)PriorityIn carrying out activities under paragraph (1)(B), the Secretary shall give priority to activities—(A)related to infrastructure projects that are necessary to protect critical public infrastructure, communities, and critical natural or cultural resources; or(B)for which a non-Federal interest has taken substantial emergency action to reduce further damage to failed shore protection revetments and to mitigate threats to life safety. (4)Cost-share(A)In generalThe non-Federal share of the cost of carrying out a feasibility study under paragraph (1)(B) shall not be more than 35 percent.(B)Waiver for small or disadvantaged communitiesIn carrying out a feasibility study under paragraph (1)(B) in partnership with a small or disadvantaged community (as those terms are defined in section 1017(a)), if the Secretary determines the life safety or economic viability of the community is at risk, the Secretary shall reduce the non-Federal cost share applicable to the study through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(i)not less than 10 percent of the total project cost; and(ii)up to 100 percent of the non-Federal cost share applicable to the study. (5)TimelinessThe Secretary shall carry out feasibility studies under paragraph (1)(B) as expeditiously as possible, including by concurrently conducting feasibility studies and subsequently authorized construction activities where advisable.(6)Delegation of approvalThe Secretary shall delegate the approval authority for any feasibility study conducted under paragraph (1)(B) to the appropriate Division Commander of the Corps of Engineers. (e)Consultation; use of existing data(1)ConsultationIn conducting the study under subsection (b), the Secretary shall consult with applicable Federal and State agencies, Indian Tribes, and other stakeholders.(2)Use of dataIn conducting the study under subsection (b), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies, States, Indian Tribes, and other stakeholders.(f)Cost sharingThe study conducted under subsection (b) shall be at full Federal expense. (g)ExemptionSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a))—(1)shall not apply to the studies conducted under subsection (b); and(2)shall apply to a feasibility study carried out under subsection (d)(1)(B). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $50,000,000, to remain available until expended. 1003.Additional studies under North Atlantic Coast Comprehensive Study(a)In generalThe Secretary shall carry out a study to determine the feasibility of a project for hurricane and storm damage risk reduction for any major metropolitan area located in the study area for the comprehensive study authorized under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army under title X of division A of Public Law 113–2 (127 Stat. 23) that was not included in a high-risk focus area identified in the study.(b)TreatmentA study carried out under subsection (a) shall be considered to be a continuation of the comprehensive study described in that subsection. 1004.Maintenance and construction of water resources development projects by non-Federal interestsSection 204(c)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(c)(1)) is amended by striking under subsection (b) and inserting under this section.1005.Watercraft inspection stationsSection 104(d)(1)(A)(iii) of the River and Harbor Act of 1958 (33 U.S.C. 610(d)(1)(A)(iii)) is amended by striking Arizona River and inserting Arkansas River.1006.Local government reservoir permit reviewSection 1119(b) of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2347 note; Public Law 115–270) is amended by striking owned or operated by the Secretary.1007.Upper Mississippi River protectionSection 2010(e) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270; 132 Stat. 3812) is amended by striking the Act of October 15, 1940 (33 U.S.C. 701h–1) and inserting section 5 of the Act of June 22, 1936 (commonly known as the Flood Control Act of 1936) (49 Stat. 1572, chapter 688; 33 U.S.C. 701h).1008.Beneficial use of dredged materialSection 1148 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2326 note; Public Law 115–270) is amended—(1)in subsection (a)—(A)by striking grant and inserting approve; and(B)by striking granting and inserting approving; and(2)in subsection (b), by striking grants and inserting approves.1009.Klamath Basin Water Supply Enhancement Act of 2000 technical correctionsSection 4(b) of the Klamath Basin Water Supply Enhancement Act of 2000 (114 Stat. 2222; 132 Stat. 3887) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A)—(i)by striking Pursuant to the reclamation laws and subject and inserting Subject; and(ii)by striking may and inserting is authorized to; and(B)in subparagraph (A), by inserting , including conservation and efficiency measures, land idling, and use of groundwater, after administer programs;(2)in paragraph (3)(A), by inserting and after the semicolon at the end;(3)by redesignating the second paragraph (4) (relating to the effect of the subsection) as paragraph (5); and(4)in paragraph (5) (as so redesignated)—(A)by striking subparagraph (B);(B)in subparagraph (A), by striking ; or and inserting a period; and(C)by striking the Secretary— and all that follows through to develop in subparagraph (A) and inserting the Secretary to develop.1010.Project modifications for improvement of environmentSection 1203(g) of the America's Water Infrastructure Act of 2018 (132 Stat. 3805) is amended, in the matter preceding paragraph (1), by striking For fiscal years 2019 and 2020 and inserting Until September 30, 2026.1011.Non-Federal implementation pilot programSection 1043 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is amended—(1)in subsection (a)—(A)in paragraph (4), by striking this Act and inserting the America's Water Infrastructure Act of 2020;(B)in paragraph (7), by striking the date that is and all that follows through the period at the end and inserting December 31, 2026.; and(C)in paragraph (8), by striking 2019 and inserting 2026; and(2)in subsection (b)—(A)in paragraph (3)(A), by striking this Act each place it appears and inserting the America's Water Infrastructure Act of 2020;(B)in paragraph (4), by striking this Act and inserting the America's Water Infrastructure Act of 2020;(C)in paragraph (7), by striking the date that is and all that follows through the period at the end and inserting December 31, 2026.; and(D)in paragraph (8), by striking 2023 and inserting 2026.1012.Thin layer placement pilot programSection 1122 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2326 note; Public Law 114–322) is amended—(1)in subsection (b)(1), by striking 20 projects for the beneficial use of dredged material and inserting 40 projects for the beneficial use of dredged material, 10 of which shall be projects using thin layer placement of dredged fine and coarse grain sediment for the maintenance and restoration of wetlands; and(2)in subsection (g), by striking 20 and inserting 40.1013.Annual report to Congress on authorized studies and projects(a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives an annual report, to be entitled Report to Congress on Water Resources Development Projects and Studies Available for Appropriation, that identifies each authorized study or authorized water resources development project that—(1)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); and(2)meets the criteria established under subsection (c)(1)(A).(b)Requests for proposals(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for authorized studies and authorized water resources development projects to be included in the annual report.(2)Deadline for requestsThe Secretary shall include in each notice under this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.(3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall—(A)make the notice publicly available, including on the Internet; and(B)provide written notification of the publication to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives.(c)Contents(1)Inclusions(A)CriteriaThe Secretary shall include in the annual report only an authorized study or authorized water resources development project—(i)that has been authorized by Congress and does not require any additional authorization to be carried out;(ii)for which funds may be appropriated under any of the Investigations, Construction, Operation and Maintenance, or Mississippi River and Tributaries appropriations accounts for the Corps of Engineers; and(iii)for which the non-Federal interest—(I)in the case of a study or a project other than a project for which funds may be appropriated for operation and maintenance, has entered into, or is willing to enter into, a feasibility cost-sharing agreement, design agreement, or project partnership agreement with the Corps of Engineers; and(II)demonstrates the legal and financial capability to satisfy the requirements of local cooperation for the study or project.(B)Description of benefits(i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each authorized study and authorized water resources development project included in the annual report, the benefits, as described in clause (ii), of each authorized study or project.(ii)BenefitsThe benefits referred to in clause (i) are benefits to—(I)the protection of human life and property;(II)improvement to transportation;(III)the national, regional, or local economy;(IV)the environment; or(V)the national security interests of the United States.(2)TransparencyThe Secretary shall include in the annual report, for each authorized study and authorized water resources development project included under paragraph (1)(A)—(A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of the authorized study or authorized water resources development project;(B)the purpose of the authorized study or authorized water resources development project;(C)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of the authorized study or authorized water resources development project, including, to the extent practicable, the fully funded capability of the Corps of Engineers for—(i)the 3 fiscal years following the fiscal year in which the report is submitted, in the case of an authorized study; and(ii)the 5 fiscal years following the fiscal year in which the report is submitted, in the case of an authorized water resources development project; and(D)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of the authorized study or authorized water resources development project.(3)CertificationThe Secretary shall include in the annual report a certification stating that each authorized study or authorized water resources development project included in the annual report meets the criteria established under paragraph (1)(A).(4)Appendix(A)In generalThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under that paragraph.(B)LimitationIn carrying out subparagraph (A), the Secretary shall not include proposals in the appendix of the annual report that otherwise meet the criteria for inclusion in the annual report solely on the basis of a policy of the Secretary.(d)Special rule for initial annual reportNotwithstanding any other deadline under this section, the Secretary shall—(1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice under subsection (b)(1); and(2)include in the notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.(e)PublicationOn submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet.(f)FundingThe Secretary shall develop the annual report using funds available and not otherwise obligated from the Expenses appropriations account for the Corps of Engineers.(g)DefinitionsIn this section:(1)Annual reportThe term annual report means a report under subsection (a).(2)Authorized studyThe term authorized study means—(A)a study authorized by Congress to be carried out by the Corps of Engineers; or(B)a feasibility study (as defined in section 105 of the Water Resources Development Act of 1986 (33 U.S.C. 2215)) that has been authorized by Congress.(3)Authorized water resources development projectThe term authorized water resources development project includes any water resources development project of the Corps of Engineers, including a project under an environmental infrastructure assistance program.(4)Non-Federal interestThe term non-Federal interest has the meaning given the term in section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b).1014.Annual report to Congress on water resources infrastructureSection 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) is amended—(1)in subsection (c)(1)(B)(ii)(III), by inserting , regional, or local after national; and(2)in subsection (g)(5), by striking if authorized and all that follows through 2016.1015.Operation and maintenanceSection 204(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(f)) is amended—(1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(2)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;(3)in the matter preceding subparagraph (A) (as so redesignated), by striking Whenever and inserting the following:(1)In generalSubject to paragraph (2), in any case in which; and(4)by adding at the end the following:(2)Report(A)In generalTo be eligible for assumption of operation and maintenance of improvements to a federally authorized harbor or inland harbor, a non-Federal interest shall submit to the Secretary a report on the improvements carried out by the non-Federal interest under paragraph (1).(B)InclusionsA report under subparagraph (A) shall include any information necessary for the Secretary to make a determination under paragraph (1), including—(i)economic justification for the improvements;(ii)details of the project improvement plan and design;(iii)proposed arrangements for the work to be performed; and(iv)documents relating to any applicable permits required for the project improvements.(3)Requirements(A)Peer review waiverIn the case of a project with a cost of less than $200,000,000, the Secretary shall not be required to subject the project to independent peer review pursuant to section 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343).(B)Calculation of costsIn calculating the benefit-cost ratio for a project under paragraph (1), the Secretary shall not include non-Federal costs.(4)DeadlineThe Secretary shall make a determination on whether the requirement under paragraph (1)(A)(i) has been met by not later than 180 days after the date on which the Secretary receives the report under paragraph (2)..1016.Transparency and accountability in cost sharing for water resources development projectsSection 1120 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2315b) is amended by adding at the end the following:(d)Excess fundsIn the case of a beach nourishment project carried out by the Secretary for which funds in excess of the funds needed to complete the nourishment cycle in the current fiscal year have been contributed by a non-Federal interest, on the request of the non-Federal interest, the Secretary shall, at the end of the fiscal year—(1)transfer the excess non-Federal funds to the non-Federal interest; or(2)transfer the excess non-Federal funds to a separate account of the Secretary, in which the funds shall remain available until the non-Federal interest uses the funds to pay the cost-share for other projects carried out by the Secretary for which a non-Federal cost-share is required..1017.Continuing authority programs(a)Small or disadvantaged communities(1)DefinitionsIn this subsection:(A)Continuing authority programThe term continuing authority program means any of—(i)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r);(ii)section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g);(iii)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577);(iv)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i);(v)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326);(vi)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s);(vii)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330);(viii)section 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g); and(ix)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). (B)Disadvantaged communityThe term disadvantaged community means a city, town, or other incorporated or unincorporated political subdivision of a State that—(i)provides general local government for a population of less than 20,000; and(ii)(I)is an economically distressed area (as defined in section 1083(a));(II)is at risk from repeat flooding events; or(III)has a degraded ecosystem. (C)Small communityThe term small community means a city, town, or other incorporated or unincorporated political subdivision of a State that provides general local government for a population of less than 10,000.(2)Cost-share for small communities and disadvantaged communitiesSubject to paragraph (3), in carrying out a project under a continuing authority program in a small community or a disadvantaged community, if the Secretary determines that the life safety, economic viability, or environmental sustainability of the community would be threatened without the project, the Secretary shall reduce the non-Federal cost share applicable to the project through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(A)not less than 10 percent of the total project cost; and(B) up to 100 percent of the non-Federal cost share applicable to the project.(3)LimitationsIn any fiscal year, the Secretary may apply a waiver under paragraph (2) to—(A)not more than 50 projects in small communities;(B)not more than 50 projects in disadvantaged communities;(C)not more than 3 projects in small communities within any 1 district of the Corps of Engineers; and(D)not more than 3 projects in disadvantaged communities within any 1 district of the Corps of Engineers.(b)Authorizations of appropriations and project limits(1)Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended—(A)by striking $25,000,000 and inserting the amount described in subsection (b); (B)in the proviso, by striking That not more and inserting That, except as provided in subsection (c), not more;(C)by striking The Secretary and inserting the following:(a)In generalThe Secretary; and(D)by adding at the end the following:(b)Amounts describedThe amount referred to in subsection (a) is—(1)for fiscal year 2021, $28,000,000;(2)for fiscal year 2022, $28,500,000;(3)for fiscal year 2023, $29,000,000;(4)for fiscal year 2024, $29,500,000;(5)for fiscal year 2025, $30,000,000;(6)for fiscal year 2026, $30,500,000;(7)for fiscal year 2027, $31,000,000;(8)for fiscal year 2028, $31,500,000;(9)for fiscal year 2029, $32,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $32,500,000.(c)IncreaseThe Secretary may increase the maximum amount for a single project under the proviso in subsection (a) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(2)Storm and hurricane restoration and impact minimization programSection 3(c) of the Act of August 13, 1946 (33 U.S.C. 426g(c)) is amended—(A)in paragraph (1)—(i)by striking $37,500,000 and inserting the amount described in subparagraph (B);(ii)by striking the paragraph designation and heading and all that follows through Subject to paragraph (2) and inserting the following:(1)Annual limit(A)In generalSubject to paragraph (2); and(iii)by adding at the end the following:(B)Amounts describedThe amount referred to in subparagraph (A) is—(i)for fiscal year 2021, $41,500,000; (ii)for fiscal year 2022, $42,000,000;(iii)for fiscal year 2023, $42,500,000;(iv)for fiscal year 2024, $43,000,000;(v)for fiscal year 2025, $43,500,000;(vi)for fiscal year 2026, $44,000,000;(vii)for fiscal year 2027, $44,500,000;(viii)for fiscal year 2028, $45,000,000;(ix)for fiscal year 2029, $45,500,000; and(x)for fiscal year 2030 and each fiscal year thereafter, $46,000,000.; and(B)in paragraph (2)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; (ii)in the matter preceding clause (i) (as so redesignated), by striking The total amount and inserting the following:(A)In generalExcept as provided in subparagraph (B), the total amount; and(iii)by adding at the end the following:(B)IncreaseThe Secretary may increase the maximum amount under subparagraph (A)(ii) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(3)Small river and harbor improvement projectsSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended—(A)in subsection (a)—(i)by striking $62,500,000 and inserting the amount described in paragraph (2); (ii)by striking the subsection designation and all that follows through That the Secretary and inserting the following:(a)Authorization(1)In generalThe Secretary; and(iii)by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $69,000,000; (B)for fiscal year 2022, $69,500,000;(C)for fiscal year 2023, $70,000,000;(D)for fiscal year 2024, $70,500,000;(E)for fiscal year 2025, $71,000,000;(F)for fiscal year 2026, $71,500,000;(G)for fiscal year 2027, $72,000,000;(H)for fiscal year 2028, $72,500,000;(I)for fiscal year 2029, $73,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $73,500,000.; and(B)in subsection (b)—(i)by striking the subsection designation and all that follows through Not more than and inserting the following:(b)Limitation(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(4)Shore damage prevention or mitigation(A)In generalSection 111(c) of the River and Harbor Act of 1968 (33 U.S.C. 426i(c)) is amended—(i)by striking No such project shall be initiated and inserting the following:(1)In generalExcept as provided in paragraph (2), a project under this section shall not be initiated; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(B)Certain projectSection 3085 of the Water Resources Development Act of 2007 (121 Stat. 1129) is amended—(i)by striking The maximum and inserting the following:(a)In generalExcept as provided in subsection (b), the maximum; and(ii)by adding at the end the following:(b)IncreaseThe Secretary may increase the maximum amount under subsection (a) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate..(5)Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended—(A)in subsection (c)(1)(C)—(i)by striking The total and inserting the following:(i)In generalExcept as provided in clause (ii), the total; and(ii)by adding at the end the following:(ii)IncreaseThe Secretary may increase the maximum amount under clause (i) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.; and(B)by striking subsection (g) and inserting the following:(g)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section—(A)for fiscal year 2021, $69,000,000; (B)for fiscal year 2022, $69,500,000;(C)for fiscal year 2023, $70,000,000;(D)for fiscal year 2024, $70,500,000;(E)for fiscal year 2025, $71,000,000;(F)for fiscal year 2026, $71,500,000;(G)for fiscal year 2027, $72,000,000;(H)for fiscal year 2028, $72,500,000;(I)for fiscal year 2029, $73,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $73,500,000.(2)Set-asidesOf the amounts made available under paragraph (1) for each fiscal year—(A)not more than $5,000,000 may be used for the development of regional sediment management plans under subsection (e); and(B)not more than $3,000,000 may be used for construction of projects to which subsection (c)(1)(B)(ii) applies. (3)AvailabilityAmounts made available under paragraph (1) shall remain available until expended..(6)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended—(A)in the fifth sentence, by striking The work and inserting the following:(e)No additional improvementsA project carried out under this section; (B)in the fourth sentence, by striking The provisions and inserting the following:(d)Local cooperationThe provisions;(C)in the third sentence—(i)by striking Not more than and inserting the following:(c)Project limit(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(D)in the second sentence, by striking The amount and inserting the following:(b)Federal participationThe amount; and(E)in the first sentence—(i)by striking $68,750,000 and inserting the amount described in paragraph (2);(ii)by striking That the Secretary and inserting the following:(a)Authorization(1)In generalThe Secretary; and(iii)by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $76,000,000; (B)for fiscal year 2022, $76,500,000;(C)for fiscal year 2023, $77,000,000;(D)for fiscal year 2024, $77,500,000;(E)for fiscal year 2025, $78,000,000;(F)for fiscal year 2026, $78,500,000;(G)for fiscal year 2027, $79,000,000;(H)for fiscal year 2028, $79,500,000;(I)for fiscal year 2029, $80,000,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $80,500,000..(7)Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(A)in subsection (d)—(i)by striking Not more than and inserting the following:(1)In generalExcept as provided in paragraph (2), not more than; and(ii)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.; and(B)by striking subsection (f) and inserting the following:(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2021, $69,000,000; (2)for fiscal year 2022, $69,500,000;(3)for fiscal year 2023, $70,000,000;(4)for fiscal year 2024, $70,500,000;(5)for fiscal year 2025, $71,000,000;(6)for fiscal year 2026, $71,500,000;(7)for fiscal year 2027, $72,000,000;(8)for fiscal year 2028, $72,500,000;(9)for fiscal year 2029, $73,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $73,500,000..(8)Removal of obstructions; clearing channelsSection 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g) is amended—(A)by striking flood control: and all that follows through not more than and inserting the following: “flood control.(b)Project limit(1)In generalExcept as provided in paragraph (2), not more than;(B)by adding at the end the following:(2)IncreaseThe Secretary may increase the maximum amount under paragraph (1) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(C)by striking The Secretary of the Army is authorized to allot not to exceed $7,500,000 and inserting the following:(a)Authorization(1)In generalThe Secretary of the Army may allot not more than the amount described in paragraph (2); and(D)in subsection (a) (as so designated), by adding at the end the following:(2)Amounts describedThe amount referred to in paragraph (1) is—(A)for fiscal year 2021, $8,500,000;(B)for fiscal year 2022, $9,000,000;(C)for fiscal year 2023, $9,500,000;(D)for fiscal year 2024, $10,000,000;(E)for fiscal year 2025, $10,500,000;(F)for fiscal year 2026, $11,000,000;(G)for fiscal year 2027, $11,500,000;(H)for fiscal year 2028, $12,000,000;(I)for fiscal year 2029, $12,500,000; and(J)for fiscal year 2030 and each fiscal year thereafter, $13,000,000..(9)Project modifications for improvement of environmentSection 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) is amended—(A)in subsection (d)—(i)in the third sentence—(I)by striking Not more than and inserting the following:(3)Project limit(A)In generalExcept as provided in subparagraph (B), not more than; and(II)by adding at the end the following:(B)IncreaseThe Secretary may increase the maximum amount under subparagraph (A) by an amount equal to not more than 20 percent, if the Secretary determines the increase to be appropriate.;(ii)in the second sentence, by striking The non-Federal share and inserting the following:(2)In-kind contributionsThe non-Federal share; and(iii)in the first sentence, by striking The non-Federal share and inserting the following:(1)In generalThe non-Federal share; and(B)by striking subsection (h) and inserting the following:(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2021, $55,000,000;(2)for fiscal year 2022, $55,500,000;(3)for fiscal year 2023, $56,000,000;(4)for fiscal year 2024, $56,500,000;(5)for fiscal year 2025, $57,000,000;(6)for fiscal year 2026, $57,500,000;(7)for fiscal year 2027, $58,000,000;(8)for fiscal year 2028, $58,500,000;(9)for fiscal year 2029, $59,000,000; and(10)for fiscal year 2030 and each fiscal year thereafter, $59,500,000..1018.Shore damage prevention or mitigationSection 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) is amended by adding at the end the following:(f)Use of United States Fish and Wildlife Service fundsThe Director of the United States Fish and Wildlife Service shall allow a non-Federal interest to use funds from the Service to satisfy all or a portion of the non-Federal share of the costs of a project under this section..1019.Sediment management plan(a)In general(1)Initial planNot later than 1 year after the date of enactment of this Act, the District Commander of each district of the Corps of Engineers that carries out any dredging activity for navigation or other water resources development project purposes shall develop, at full Federal expense, and submit to the Secretary a 5-year sediment management plan.(2)ScopeEach plan developed under this section shall include—(A)a sediment budget for each watershed or littoral system within the district; (B)a description of the scheduled dredging and other sediment removal activities;(C) an estimate of the amount of sediment anticipated to be dredged or removed as a result of each activity described under subparagraph (B); and (D)an evaluation of— (i)the suitability of the sediment anticipated to be dredged or removed as a result of each activity described under subparagraph (B) for a full range of beneficial uses; and (ii)the economic and environmental benefits and impacts, and feasibility, of using the material for such beneficial uses. (3)RevisionOn an annual basis, the District Commander of each district of the Corps of Engineers shall—(A)revise the plan developed under paragraph (1); and(B)submit the revised plan to the Secretary.(b)Public commentIn developing or revising a plan under subsection (a), a District Commander shall provide notice and an opportunity for public comment.(c)PublicationA District Commander that develops or revises a plan under subsection (a) shall make the plan or revision to the plan, as applicable, publicly available.(d)Transmission to CongressAs soon as practicable after receiving a plan or a revision to a plan under subsection (a), the Secretary shall transmit the plan or revision to the plan, as applicable, to Congress. (e)Regional sediment management plansA plan developed under this section—(1)shall be in addition to regional sediment management plans prepared under section 204(a) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(a)); and(2)shall not be subject to section 204(g) of the Water Resources Development Act of 1992 (33 U.S.C. 2326(g)). 1020.Criteria for funding environmental infrastructure projects(a)Certain environmental projects(1)In generalExcept as provided in paragraph (3), the Secretary shall develop written criteria for the ranking of environmental infrastructure projects of the Secretary for the purpose of prioritizing funding, including, at a minimum—(A)the extent of the local economic impact of the project;(B)whether the project is in a rural community;(C)whether the project is in or would benefit counties or communities with high poverty rates; and(D)whether the project is in a financially distressed area.(2)Inclusion in guidanceThe Secretary shall include the criteria developed under paragraph (1) in the annual Civil Works Direct Program Development Policy Guidance of the Secretary.(3)ApplicabilityThis subsection shall not apply to any environmental infrastructure project authorized under section 219 of the Water Resources Development Act of 1992 (106 Stat. 4835).(b)Environmental infrastructureSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335) is amended by adding at the end the following:(g)Criteria for ranking projects(1)In generalThe Secretary shall develop written criteria for ranking projects authorized under this section for funding.(2)RequirementsThe written criteria under paragraph (1) shall include—(A)the benefits of the project to the local economy;(B)the extent to which the project will enhance local development;(C)the number of jobs that will be directly created by the project; and(D)any other criteria that the Secretary considers to be appropriate..1021.Aging infrastructure(a)DefinitionsIn this section:(1)Aging infrastructureThe term aging infrastructure means a project of the Corps of Engineers or any other water resources, water storage, or irrigation project of another Federal agency that is greater than 75 years old.(2)Enhanced inspectionThe term enhanced inspection means an inspection that uses current or innovative technology, including Light Detection and Ranging (commonly known as LiDAR), ground penetrating radar, subsurface imaging, or subsurface geophysical techniques, to detect whether the features of the aging infrastructure are structurally sound and can operate as intended, or are at risk of failure.(b)Contracts for enhanced inspection(1)In generalThe Secretary is authorized to enter into a contract with another Federal agency or a non-Federal entity that owns, or operates and maintains, a water resources, water storage, or irrigation project for carrying out enhanced inspections of aging infrastructure.(2)Certain circumstancesSubject to the availability of appropriations, the Secretary shall enter into a contract described in paragraph (1), if—(A)another Federal agency or a non-Federal entity requests that the Secretary carry out the inspections; and(B)the inspection is at the full expense of the other Federal agency or non-Federal entity requesting the inspections. (c)LimitationThe Secretary shall not require a non-Federal entity associated with a project under the jurisdiction of another Federal agency to carry out corrective or remedial actions in response to an inspection under this section.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000, to remain available until expended.1022.Expediting repairs and recovery from flooding(a)In generalDuring the 5-year period beginning on the date of enactment of this Act, the Secretary shall prioritize and expedite the processing of applications for permits under section 10 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1151, chapter 425; 33 U.S.C. 403), and section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and permissions under section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408), to complete repairs, reconstruction (including improvements), and upgrades to flood control infrastructure damaged by flooding events during calendar years 2017 through 2020, including flooding events caused by ice jams. (b)Public interestAn activity described in subsection (a) shall be considered to be in the public interest, unless the activity would induce flooding in another location. (c)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1023.Upper Snake River levees(a)In generalThe Secretary shall prioritize and expedite, in coordination with State, Tribal, and local authorities, the completion of maintenance and repair activities to levee systems that are—(1)operated and maintained by the Secretary; and(2)in the Upper Snake River Basin.(b)Savings provisionNothing in this section modifies or waives the responsibility of the Secretary to comply with any applicable Federal law in carrying out this section.1024.Uniformity of notification systems(a)InventoryNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an inventory of all communication and notification systems used by the Corps of Engineers with respect to projects, initiatives, and facilities of the Corps of Engineers. (b)Uniform plan(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan for the uniformity of communication and notification systems for projects, initiatives, and facilities of the Corps of Engineers. (2)InclusionsThe plan under paragraph (1) shall—(A)provide access to information in all forms practicable, including email, text messages, news programs and websites, radio, and other forms of notification;(B)establish a notification system for any projects, initiatives, or facilities of the Corps of Engineers that do not have a notification system;(C)streamline existing communication and notification systems to improve the strength and uniformity of those systems; and(D)emphasize the necessity of timeliness in notification systems and ensure that the methods of notification can transmit information in a timely manner. (3)Implementation(A)In generalExcept as provided in subparagraph (B), not later than 2 years after the date of enactment of this Act, the Secretary shall complete the implementation of the plan under paragraph (1).(B)Emergency management notificationNot later than 18 months after the date of enactment of this Act, the Secretary shall implement the provisions of the plan relating to emergency management notifications. (4)Savings provisionNothing in this section authorizes the elimination of any existing communication or notification system used by the Corps of Engineers. 1025.Susquehanna, Delaware, and Potomac River Basin commissionsSection 5019 of the Water Resources Development Act of 2007 (121 Stat. 1201; 128 Stat. 1307) is amended—(1)in subsection (a)(3), by inserting , who may be the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) (or a designee), after member; and(2)in subsection (b)—(A)in paragraph (1), by striking The Secretary and inserting Subject to the availability of appropriations, the Administrator;(B)in paragraph (2), by striking For each fiscal year, the Secretary and inserting Subject to the availability of appropriations, for each fiscal year, the Administrator; and(C)in paragraph (3), by striking Secretary each place it appears and inserting Administrator.1026.Wilmington Harbor South Disposal Area, Delaware(a)Sediment fill heightSediment fill in the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, shall not be more than 45 feet. (b)UseUntil the conveyance under subsection (c) is completed, the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, shall be used for the purposes of—(1)a dredge disposal facility for the Port of Edgemoor; and(2)other uses, as determined by the State of Delaware.(c)ConveyanceAs soon as practicable after sediment fill in the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, reaches 45 feet, the Secretary shall complete the conveyance of nonusable land at the Wilmington Harbor South Disposal Area confined disposal facility, Delaware, to the State of Delaware for fair market value. 1027.Conveyance of Wilmington Harbor North Disposal Area, DelawareAs soon as practicable, the Secretary shall complete the conveyance of the Wilmington Harbor North Disposal Area confined disposal facility, Delaware, to the State of Delaware. 1028.Coastal storm damage reduction contractsFor any project for coastal storm damage reduction, the Secretary shall seek input from the community or communities where the project is located that may be impacted due to the timing of the coastal storm damage reduction activities under the project to minimize, to the maximum extent practicable, any negative impacts to the local economy due to the timing of those activities. 1029.Corps flood policy within urban areasThe Secretary shall expedite the completion of the report required under section 1211 of the America's Water Infrastructure Act of 2018 (132 Stat. 3808) relating to flooding within urban floodplains and Federal policy constraints on the ability of the Corps of Engineers to address urban flooding. 1030.Reporting on over budget and behind schedule Corps projectsNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes each water resources project of the Secretary for which—(1)the total budget of the project exceeds the total estimated budget of the project by not less than $100,000,000; or(2)the anticipated completion date of the project exceeds the estimated completion date of the project by not less than 5 years.1031.Dam remediation for ecosystem restorationSection 542(b)(2) of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150) is amended—(1)in subparagraph (F), by striking or at the end;(2)by redesignating subparagraph (G) as subparagraph (H); and(3)by inserting after subparagraph (F) the following:(G)measures to restore, protect, and preserve an ecosystem affected by a dam (which may include construction of a dam)—(i)that has been constructed, in whole or in part, by the Corps of Engineers for flood control purposes;(ii)for which construction was completed before 1940;(iii)that is classified as high hazard potential by the State dam safety agency of the State in which the dam is located; and(iv)that is operated by a non-Federal entity; or.1032.Conveyance of certain Federal land to the city of Montgomery, Alabama(a)DefinitionsIn this section:(1)CityThe term City means the city of Montgomery, Alabama.(2)Federal landThe term Federal land means the 62.38 acres of land and water under the primary jurisdiction of the Secretary in the R.E. Bob Woodruff Project Area that is covered by lease number DACW01-1-05-0037, including the parcels and structure known as Powder Magazine.(b)Conveyance authorizedTo the extent practicable, not later than 180 days after the date of enactment of this Act, the Secretary shall, on request of the City, convey to the City all right, title, and interest of the United States in and to the Federal land.(c)Conveyance of Federal land for use as historic monumentIf the Secretary of the Interior determines that any portion of the Federal land is suitable and desirable for use as a historic monument, the Secretary may convey such portion of the Federal land to the City, without monetary consideration, in accordance with section 550(h) of title 40, United States Code.(d)Conveyance of Federal land not suitable for use as historic monumentThe Secretary shall convey any portion of the Federal land not conveyed under subsection (c)—(1)by quitclaim deed; and(2)subject to terms and conditions that are mutually satisfactory to the Secretary and the City, including such additional terms and conditions as the Secretary considers appropriate—(A)to protect the interests of the United States, such as any required easements; (B)to protect and maintain the Federal land, in accordance with applicable law; and(C)to preserve public access to the Federal land.(e)Consideration requiredAs consideration for a conveyance under subsection (d), the City shall pay to the Secretary an amount that is not less than the fair market value of the Federal land, as determined by the Secretary.(f)Payment of costs of conveyance(1)Payment requiredThe Secretary shall require the City to pay the costs incurred by the Secretary after the date of enactment of this Act relating to any conveyance of the Federal land under this section, including—(A)survey costs;(B)costs relating to environmental documentation; and(C)any other administrative costs relating to the conveyance.(2)Refund of excess amountsIf the Secretary collects amounts from the City under paragraph (1) before the costs are actually incurred and those amounts exceed the costs actually incurred by the Secretary in carrying out the conveyance, the Secretary shall refund the excess amounts to the City.(3)Treatment of amounts receivedAmounts received by the Secretary as reimbursement under paragraph (1) shall be—(A)credited to, and merged with amounts in, the fund or account that was used to cover the costs incurred by the Secretary; and(B)available for the same purposes, and subject to the same conditions and limitations, as amounts in the fund or account to which the amounts are credited under subparagraph (A).(g)LiabilityThe City shall hold the United States harmless from any liability with respect to activities carried out on the Federal land on or after the date of conveyance of the Federal land.1033.Maintenance of high risk flood control projectsIn any case in which the Secretary has assumed, as of the date of enactment of this Act, responsibility for the maintenance of a project classified as class III or higher urgency under the Dam Safety Action Classification of the Corps of Engineers, the Secretary shall continue to be responsible for the maintenance of that project until the earlier of—(1)the date on which the project is modified to reduce that risk and the Secretary determines that the project is determined to be adequately safe; and(2)the date that is 15 years after the date of enactment of this Act.1034.Projects to accommodate irregular dredging(a)In generalNot later than 2 years after the date of enactment of this Act, pursuant to the continuing authority program under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall, to the maximum extent practicable, carry out not less than 1 project to improve a harbor to accommodate an eligible event described in subsection (b).(b)Eligible event describedAn eligible event referred to in subsection (a) is a special event that—(1)is hosted by a government entity; (2)is open to the public; and(3)would have significant educational and regional economic development benefits. (c)JustificationThe Secretary shall not require national economic development benefits to exceed costs for any project carried out under this section if—(1)dredging or other harbor improvements are necessary to accommodate 1 or more eligible events; and(2)the eligible event or events produce significant regional economic development benefits. (d)Cost-sharing requirement(1)In generalThe Federal share of the cost of initial construction and operation and maintenance of a project under this section—(A)shall be not more than 50 percent; and(B)may not exceed the limit under section 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)).(2)Form of non-Federal shareThe non-Federal share of the cost of activities carried out under this section may be in the form of in-kind contributions.(3)Operation and maintenanceThe non-Federal interest shall be responsible for 100 percent of the cost to operate and maintain a project under this section after the limit under section 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)) has been met. 1035.Chesapeake Bay environmental restoration and protection program(a)In generalSection 510 of the Water Resources Development Act of 1996 (110 Stat. 3761; 121 Stat. 1202; 128 Stat. 1318) is amended—(1)by redesignating subsection (h) as subsection (i);(2)by inserting after subsection (g) the following:(h)Project capA project carried out under this section may not have a total cost of more than $15,000,000.; and(3)in subsection (i) (as so redesignated), by striking $40,000,000 and inserting $90,000,000.(b)Outreach and training(1)In generalThe Secretary shall conduct public outreach and workshops for non-Federal interests to provide information on the Chesapeake Bay environmental restoration and protection program under section 510 of the Water Resources Development Act of 1996 (110 Stat. 3761; 121 Stat. 1202; 128 Stat. 1318), including how to participate in the program.(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,500,000 for each of fiscal years 2021 and 2022. 1036.Implementation guidance; reports; and briefings(a)Report on status of implementation guidance and reportsNot later than 150 days after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the status of implementation guidance and reports required under this Act or an amendment made by this Act. (b)Use of existing dataTo the maximum extent practicable, the Secretary shall use existing data in completing any report required under—(1)the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193);(2)the Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628);(3)the America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765); (4)this Act; and(5)any amendments made by an Act described in paragraphs (1) through (4). (c)Briefings(1)In generalNot less frequently than quarterly, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the status of the implementation of each provision of law under—(A)the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193);(B)the Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628);(C)the America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765); (D)this Act; and(E)any amendments made by an Act described in subparagraphs (A) through (D). (2)TerminationThis subsection shall terminate on the date that the Secretary completes the implementation of each provision of law referred to in paragraph (1). 1037.Interagency task force on low-head dams and fish passages(a)In generalThe Secretary shall establish an interagency task force (referred to in this section as the task force) to study low-head dams and fish passages.(b)MembershipThe task force shall be composed of—(1)the Assistant Secretary of the Army for Civil Works;(2)the Director of the United States Fish and Wildlife Service;(3)the Administrator of the Environmental Protection Agency;(4)the Administrator of the Federal Emergency Management Agency; (5)the Chief of the Natural Resources Conservation Service;(6)the Chairman of the Federal Energy Regulatory Commission;(7)the Commissioner of Reclamation; (8)the Assistant Secretary for Indian Affairs; (9)the Director of the United States Geological Survey; and(10)the Chief of the Forest Service.(c)MeetingsThe task force shall meet quarterly and make available public summaries of the meetings.(d)ReportNot later than December 31, 2021, and after providing an opportunity for public review and comment, the task force shall submit to Congress a report that includes—(1)recommendations for interagency cooperation, including shared grant programs or other coordinated funding sources, to support monitoring, tracking, and efforts to remove or refurbish low-head dams to improve those structures and alleviate concerns related to public safety, flood risk, fish passage, wildlife conservation, water quality, and ecosystem and environmental health;(2)an analysis of the quality of existing data and need for additional surveys or other studies, to be conducted by Federal agencies in coordination with States and Indian tribes, to determine—(A)the locations and conditions of low-head dams in the United States;(B)the risk, if any, posed by those dams to public safety, flood risk, fish passage, wildlife conservation, water quality, and ecosystem and environmental health; and(C)ownership and rights to access low-head dams; and(3)a national strategy for identifying, prioritizing, and successfully removing or refurbishing low-head dams of concern by not later than 2030. 1038.Project completionSection 1157(a)(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1666) is amended by striking 2021 and inserting 2024. 1039.Levee accreditation process; levee certifications(a)Sense of CongressIt is the sense of Congress that the process developed by the Flood Protection Structure Accreditation Task Force established under section 100226 of Public Law 112–141 (42 U.S.C. 4101 note; 126 Stat. 942) should not be limited to levee systems in the inspection of completed works program of the Corps of Engineers, but should apply equally to federally owned levee systems operated by the Secretary, including federally owned levee systems operated by the Secretary as part of a reservoir project. (b)Levee certificationsSection 3014 of the Water Resources Reform and Development Act of 2014 (42 U.S.C. 4131) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking under the inspection of completed works program and inserting for levee systems under the levee safety and dam safety programs; and(ii)by striking and at the end;(B)in paragraph (2)—(i)by striking activities under the inspection of completed works program of the Corps of Engineers and inserting the activities referred to in paragraph (1); (ii)by striking chapter 1 and inserting chapter I; and(iii)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)in the case of a levee system that is operated and maintained by the Corps of Engineers, to the maximum extent practicable, cooperate with local governments seeking a levee accreditation decision for the levee to provide information necessary to support the accreditation decision in a timely manner.; and(2)in paragraph (b)(3), by adding at the end the following:(C)Contributed fundsNotwithstanding subparagraph (B), a non-Federal interest may fund up to 100 percent of the cost of any activity carried out under this subsection..1040.Rehabilitation of flood control pump stations affecting Corps of Engineers flood risk management projects(a)DefinitionsIn this section:(1)Eligible pump stationThe term eligible pump station means a pump station—(A)that—(i)has been constructed, in whole or in part, by the Corps of Engineers for flood risk management purposes; or(ii)that has been constructed by non-Federal interests; and(B)the failure of which would impair the function of a flood risk management project constructed by the Corps of Engineers.(2)Rehabilitate(A)In generalThe term rehabilitate, with respect to an eligible pump station, means to address a major deficiency of the eligible pump station caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the eligible pump station.(B)InclusionsThe term rehabilitate, with respect to an eligible pump station, includes—(i)the incorporation into the eligible pump station of—(I)current design standards;(II)efficiency improvements; and(III)associated drainage; and(ii)increasing the capacity of the eligible pump station, subject to the condition that the increase shall—(I)significantly decrease the risk of loss of life and property damage; or(II)decrease total lifecycle rehabilitation costs for the eligible pump station.(b)AuthorizationThe Secretary may carry out rehabilitation of an eligible pump station, if the Secretary determines that the rehabilitation is feasible.(c)Cost sharing(1)Federal projectsThe non-Federal share of the cost of rehabilitation carried out pursuant to this section at an eligible pump station constructed by the Corps of Engineers shall be the equal to the non-Federal share that was applicable to construction of the eligible pump station.(2)Non-Federal projectsA non-Federal interest shall provide—(A)an amount equal to 35 percent of the cost of any rehabilitation carried out pursuant to this section for a locally constructed eligible pump station; and(B)all land, easements, rights-of-way, and necessary relocations associated with the rehabilitation described in subparagraph (A), at no cost to the Federal Government.(d)Agreement requiredThe rehabilitation of an eligible pump station pursuant to this section shall be initiated only after a non-Federal interest has entered into a binding agreement with the Secretary—(1)to pay the non-Federal share of the costs of rehabilitation under subsection (c); and(2)to pay 100 percent of the operation and maintenance costs of the rehabilitated eligible pump station, in accordance with regulations promulgated by the Secretary.(e)TreatmentThe rehabilitation of an eligible pump station pursuant to this section shall not be considered to be a separable element of the associated flood risk management project constructed by the Corps of Engineers.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000, to remain available until expended. (g)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1041.Brandon Road studySection 3061(d)(2) of the Water Resources Development Act of 2007 (121 Stat. 1121; 132 Stat. 3785) is amended by striking the paragraph designation and heading and all that follows through any project and inserting the following:(2)Cost share(A)ConstructionThe Federal share of the cost of construction of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1) shall be 75 percent.(B)Operation and maintenanceOperation and maintenance of any project.1042.Credit or reimbursement(a)Credit or reimbursement for contribution of materials or servicesSection 1024 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking Subject to subsection (b), the and inserting The;(2)by striking subsection (b);(3)by redesignating subsections (c) and (d) as subsections (b) and (h), respectively; (4)in subsection (b) (as so redesignated), by adding at the end the following:(3)Integral to projectThe Secretary may provide reimbursement under subsection (c) only if the Secretary determines that the materials or services provided are integral to the project.(4)TimelinessThe Secretary shall ensure that a reimbursement under subsection (c) is provided in a timely manner.; and(5)by inserting after subsection (b) (as so redesignated) the following:(c)Cost limitationsExcept as provided in this section and subject to subsection (g), a non-Federal interest that contributes materials or services under subsection (a) shall be eligible for reimbursement, not to exceed an amount that is equal to the estimated Federal cost for the performance of those materials or services.(d)AgreementBefore contributing materials or services under subsection (a), a non-Federal interest shall enter into an agreement with the Secretary that specifies, with respect to the use of those materials and services, the terms and conditions that are acceptable to the non-Federal interest and the Secretary.(e)RequirementAs part of an agreement under subsection (a), a non-Federal interest shall hold and save the United States free from any and all damage that arises from the use of any materials or services of the non-Federal interest, except for damage due to the fault or negligence of a contractor of the Federal Government.(f)Use of emergency authoritiesThe Secretary may use existing emergency authorities of the Secretary following a flood or storm event to accept materials, services, or funds under this section if those materials, services, or funds are being used for the purpose of—(1)restoring an authorized navigation or flood risk management project up to authorized dimensions;(2)repairing or reconstructing any authorized navigation or flood risk management project, including other authorized associated features; or(3)any other activities the Secretary determines to be in the public interest as a result of the emergency.(g)LimitationsA reimbursement under subsection (c) shall be—(1)subject to the availability of appropriations; and(2)subject to the compliance of the non-Federal interest with all Federal laws and regulations that would apply to the use of materials or services described in that subsection if provided by the Secretary..(b)Determining the value of in-kind contributionsSection 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d-5b(a)(4)) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by inserting , as determined by the Secretary, after value;(B)in clause (ii), by striking and at the end;(C)in clause (iii), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(iv)the value of materials and services contributed by non-Federal third parties, without charge, to the non-Federal interest for—(I)planning carried out after execution of a feasibility cost-sharing agreement; or(II)construction carried out after execution of a partnership agreement or in accordance with subparagraph (C).; (2)in subparagraph (D)—(A)in clause (ii), by inserting and after the semicolon at the end;(B)in clause (iii), by striking ; and and inserting a period; and(C)by striking clause (iv); (3)by redesignating subparagraph (H) as subparagraph (I); and(4)by inserting after subparagraph (G) the following:(H)TimelinessThe Secretary shall ensure that a credit under subparagraph (A) is provided in a timely manner..(c)TimelinessSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended by adding at the end the following: (d)TimelinessThe Secretary shall ensure that a reimbursement described in this section is provided in a timely manner..1043.Emergency contracting(a)In generalIn carrying out emergency work in an area with respect to which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary shall, in competitive acquisitions, maximize use of tradeoff procedures that place approximately equal or greater importance on schedule and other non-price factors relative to cost or price.(b)Savings provisionNothing in this section limits or otherwise affects authority provided to the Secretary under any other statute or regulation to select procedures permitting other than full and open competition when carrying out work described in subsection (a). 1044.Project partnership agreementSection 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) is amended—(1)by striking Any project and inserting the following:(A)In generalAny project; and(2)by adding at the end the following:(B)InclusionAn agreement under subparagraph (A) shall include a brief description of and estimated costs for anticipated operation, maintenance, repair, replacement, and rehabilitation obligations of the non-Federal interest for the project..1045.Acceptance of funds for harbor dredgingThe Secretary may accept and expend funds contributed by a State or other non-Federal interest—(1)to dredge a non-Federal harbor or channel; or(2)to provide technical assistance related to the planning and design of dredging activities in a non-Federal harbor or channel. 1046.Emergency flooding protection for lakesThe Secretary shall submit to Congress a report on the extent to which the program under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), applies to lakes, including lakes with the flow of a slow-moving river, including, if applicable, recommendations for legislative changes to ensure that such lakes are eligible for the program. 1047.Levee safetySection 9004 of the Water Resources Development Act of 2007 (33 U.S.C. 3303) is amended by adding at the end the following:(d)Identification of deficiencies(1)In generalFor each levee identified in the national levee database under subsection (a), the Secretary shall—(A)identify the specific engineering and maintenance deficiencies, if any;(B)describe the recommended remedies to correct each deficiency identified under subparagraph (A) and the associated costs of those remedies.(2)ConsultationIn identifying deficiencies and describing remedies for a levee under paragraph (1), the Secretary shall consult with relevant non-Federal interests, including by providing an opportunity for comment by those non-Federal interests..1048.Replacement capacitySection 217(a) of the Water Resources Development Act of 1996 (33 U.S.C. 2326a(a)) is amended—(1)in the subsection heading, by inserting or replacement capacity after Additional capacity;(2)by striking paragraph (1) and inserting the following:(1)Provided by Secretary(A)In generalSubject to subparagraph (B), at the request of a non-Federal interest with respect to a project, the Secretary may—(i)provide additional capacity at a dredged material disposal facility constructed by the Secretary beyond the capacity that would be required for project purposes; or(ii)permit the use of dredged material disposal facility capacity required for project purposes by the non-Federal interest if the Secretary determines that replacement capacity can be constructed at the facility or another facility or site before such capacity is needed for project purposes.(B)AgreementBefore the Secretary takes an action under subparagraph (A), the non-Federal interest shall agree to pay—(i)all costs associated with the construction of the additional capacity or replacement capacity in advance of construction of such capacity; and(ii)in the case of use by a non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), any increase in the cost of operation and maintenance of the project that the Secretary determines results from the use of the project capacity by the non-Federal interest in advance of each cycle of dredging.(C)CreditIn the event the Secretary determines that the cost to operate or maintain the project decreases as a result of use by the non-Federal interest of dredged material disposal capacity required for project purposes under subparagraph (A)(ii), the Secretary, at the request of the non-Federal interest, shall credit the amount of the decrease toward any cash contribution of the non-Federal interest required thereafter for construction, operation, or maintenance of the project, or of another navigation project.;(3)in paragraph (2), in the first sentence, by inserting under paragraph (1)(A)(i) after additional capacity; and(4)by adding at the end the following:(3)Special rule for designation of replacement capacity facility or site(A)In generalSubject to such terms and conditions as the Secretary determines to be necessary or advisable, an agreement under paragraph (1)(B) for use permitted under paragraph (1)(A)(ii) shall reserve to the non-Federal interest—(i)the right to submit to the Secretary for approval at a later date an alternative to the facility or site designated in the agreement for construction of replacement capacity; and(ii)the right to construct the replacement capacity at the alternative facility or site at the expense of the non-Federal interest.(B)RequirementThe Secretary shall not reject a site for the construction of replacement capacity under paragraph (1)(A)(ii) that is submitted by the non-Federal interest for approval by the Secretary before the date of execution of the agreement under paragraph (1)(B), or thereafter, unless the Secretary—(i)determines that the site is environmentally unacceptable or technically unsound; and(ii)provides a written basis for the determination under clause (i) to the non-Federal interest..1049.Implementation guidance for post-flood improvementsThe Secretary shall expedite completion of implementation guidance for the amendments made by section 1176 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1673). 1050.Willamette Valley Project water reallocation(a)In generalThe Secretary, in consultation with affected Indian tribes, shall assist the State of Oregon in the implementation of the reallocation of water within the Willamette Basin, including the development of instream flow targets and facilitation of the conversion of Willamette Valley Project stored water to instream water rights to ensure fish and wildlife benefits, as required by the biological opinion for the Willamette Basin Review issued by the National Marine Fisheries Service on June 28, 2019.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000, to remain available until expended.1051.Central Appalachia water(a)In generalThe Secretary shall establish a program for providing environmental assistance to non-Federal interests in Central and North Central Appalachia (as defined by the Appalachian Regional Commission).(b)Form of assistanceAssistance under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in Central and North Central Appalachia (as defined by the Appalachian Regional Commission), including projects for wastewater treatment and related facilities, water supply and related facilities, and surface water resource protection and development.(c)Public ownershipThe Secretary may provide assistance for a project under this section only if the project is publicly owned.(d)Local cooperation agreements(1)In generalBefore providing assistance under this section, the Secretary shall enter into a local cooperation agreement with the non-Federal interest to provide for design and construction of the project to be carried out with the assistance.(2)RequirementsEach local cooperation agreement entered into under this subsection shall provide for the following:(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications.(B)Legal and institutional structuresEstablishment of any legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest.(3)Cost sharing(A)In generalThe Federal share of the cost of a project carried out with assistance under this section shall be 75 percent.(B)Credit for design workThe non-Federal interest shall receive credit toward the non-Federal share for the reasonable costs of design work completed by the non-Federal interest before entering into a local cooperation agreement with the Secretary for a project.(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project carried out with assistance under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share of the cost of the project.(D)Land, easements, and rights-of-way creditThe non-Federal interest shall receive credit toward the non-Federal share for land, easements, rights-of-way, and relocations (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), not to exceed 25 percent of the total cost of the project.(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for a project carried out with assistance under this section shall be 100 percent.(e)Applicability of other Federal and State lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance under this section.(f)Nonprofit entitiesFor the purposes of this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government.(g)Administrative costsNot more than 10 percent of the amounts made available to carry out this section may be used by the district offices of the Corps of Engineers for the administrative costs of carrying out this section.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $120,000,000, to remain available until expended. 1052.Reviewing hydropower at Corps of Engineers facilitiesSection 1008 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2321b) is amended by adding at the end the following:(c)Reviewing hydropower at Corps of Engineers facilities(1)Definition of eligible non-Federal interestIn this subsection, the term eligible non-Federal interest means a non-Federal interest that owns or operates an existing non-Federal hydropower facility at a Corps of Engineers project.(2)Evaluation(A)In generalOn the written request of an eligible non-Federal interest, the Secretary shall conduct an evaluation to consider operational changes at the applicable project to facilitate production of non-Federal hydropower, consistent with authorized project purposes.(B)DeadlineNot later than 180 days after the date on which the Secretary receives a written request under subparagraph (A), the Secretary shall provide to the non-Federal interest a written response to inform the non-Federal interest—(i)that the Secretary has approved the request to conduct an evaluation; or(ii)of any additional information necessary for the Secretary to approve the request to conduct an evaluation.(3)Operational changesAn operational change referred to in paragraph (2)(A) may include—(A)changes to seasonal pool levels;(B)modifying releases from the project; and(C)other changes included in the written request submitted under that paragraph that enhance the usage of the project to facilitate production of non-Federal hydropower, consistent with authorized project purposes.(4)Cost-shareThe eligible non-Federal interest shall pay 100 percent of the costs associated with an evaluation under this subsection, including the costs to prepare the report under paragraph (6).(5)DeadlineThe Secretary shall complete an evaluation under this subsection by the date that is not later than 1 year after the date on which the Secretary begins the evaluation.(6)ReportOn completion of an evaluation under this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the effects of the operational changes proposed by the non-Federal interest and examined in the evaluation on the authorized purposes of the project, including a description of any negative impacts of the proposed operational changes on the authorized purposes of the project.(7)Savings provisionNothing in this subsection—(A)affects, modifies, or changes the authorized purposes of a Corps of Engineers project; or(B)affects existing authorities of the Corps of Engineers, including authorities with respect to navigation, flood damage reduction, environmental protection and restoration, and other related purposes.. 1053.Establishing permanent features from emergency response measures(a)DefinitionsIn this section:(1)Impacted communityThe term impacted community means an entity that has received emergency flood fighting assistance under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), that involved the construction of a temporary structure.(2)Permanent featureThe term permanent feature means a structural or nonstructural measure typical in a flood control project.(3)Small or disadvantaged communityThe term small or disadvantaged community means a community—(A)with a population of less than 10,000; or(B)that is—(i)an economically distressed area (as defined in section 1083(a)); or(ii)at risk from repeat flooding events.(b)Evaluation of temporary structuresOn request of an impacted community, the Secretary shall evaluate whether the temporary structure warrants consideration for a permanent feature, in accordance with subsection (c).(c)ConsiderationsIn evaluating a temporary structure under subsection (b), the Secretary shall consider—(1)the likelihood that a similar structure will need to be constructed in the area in the future if the temporary structure, or a similar structure, is not made permanent;(2)the extent to which similar structures have been constructed in the area previously and removed;(3)the economic, safety, and environmental benefits and impacts of establishing a permanent feature in the watershed of the impacted community;(4)the extent of the modifications necessary to make the temporary structure a permanent feature; and(5)the costs of the modifications described in paragraph (4).(d)Conversion of temporary structures(1)In generalAfter the Secretary completes an evaluation under subsection (b), if the Secretary determines that the temporary structure should become a permanent feature, or that a permanent feature would prevent damage similar to damage prevented by the temporary structure, and subject to paragraph (2), the Secretary shall begin the planning and design of the permanent feature in accordance with all applicable design and construction standards and legal requirements of the Secretary, including all applicable environmental laws.(2)Project cost(A)In generalThe Secretary may carry out the planning, design, and construction of a project described in paragraph (1) if the total construction cost of the project is not expected to exceed $17,500,000.(B)Large projectsIf the total construction cost of a project described in paragraph (1) is expected to be greater than $17,500,000, the Secretary—(i)shall submit to Congress a request to carry out the project in a manner similar to a Chief's Report; and(ii)may not carry out the project until Congress authorizes the construction of the project.(C)DemolitionDemolition of a temporary structure under this section shall be subject to the cost-share requirement under paragraph (3), but the costs of that demolition shall not be included in the total construction cost of the project under subparagraphs (A) and (B).(3)Cost-share(A)In generalExcept as provided in subparagraph (B), the non-Federal share of the cost of carrying out a project under this section shall be not more than 35 percent.(B)Waiver for small or disadvantaged communitiesIn carrying out a project under this section in partnership with a small or disadvantaged community, if the Secretary determines that the life safety or economic viability of the community would be threatened without the project, the Secretary shall reduce the non-Federal cost share applicable to the project through a mutual agreement between the Corps of Engineers and the non-Federal interest, in an amount that is—(i)not less than 10 percent of the total project cost; and(ii) up to 100 percent of the non-Federal cost share applicable to the project. 1054.Studies of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting or conduct a feasibility study on modifications or improvements to a project constructed by the Corps of Engineers after water resources development project; and(B)in paragraph (2), by striking for feasibility studies and all that follows through the period at the end and inserting for feasibility studies of water resources development projects conducted by non-Federal interests to provide sufficient information for the formulation of the studies, including processes and procedures related to reviews and assistance under subsection (e).; and(2)in subsection (e)(2)—(A)by striking At the request and inserting the following:(A)In generalAt the request; and(B)by adding at the end the following:(B)InclusionTechnical assistance under subparagraph (A) may include any assistance that does not conflict with any other Federal law (including regulations).. 1055.Subsurface drain systems research and development(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Engineer Research and Development Center, shall carry out research and development activities relating to the use of subsurface drain systems as—(1)a flood risk-reduction measure; or(2)a coastal storm risk-reduction measure.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended.1056.Limitation on contract execution in the Arkansas River Basin(a)Definition of covered contractIn this section, the term covered contract means a contract between any local governmental entity and the Secretary for water supply storage in a Federal or non-Federal hydropower lake within the Arkansas River Basin.(b)LimitationFor any new covered contract for a hydropower lake that is entered into during the period beginning on the date of enactment of this Act and ending on December 31, 2022, a local governmental entity shall not pay more than 110 percent of the initial principal cost for the acre-feet being sought for the new covered contract for that hydropower lake. 1057.Support for mitigation efforts for small dams in National Heritage CorridorsIn carrying out a project for ecosystem restoration, the Secretary is authorized to formulate and carry out fish passage measures at a dam associated with a small hydroelectric power project that are otherwise the legal obligation of the hydroelectric power project licensee or exemption holder to provide under the Federal Power Act (16 U.S.C. 791a et seq.), if the ecosystem restoration project is located in a National Heritage Area located within the boundaries of the North Atlantic Division of the Corps of Engineers.1058.Report on barriers to infrastructure development at United States portsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the heads of all relevant Federal agencies, shall submit to Congress a report on—(1)the barriers to infrastructure and capital improvement projects faced by ports and port authorities;(2)the impact those barriers have on the strategic competitiveness of ports of the United States; and(3)recommendations to reduce those barriers. 1059.Rye Harbor, New Hampshire, navigation improvement projectThe Secretary shall expedite authorized activities to address the impacts of shoaling affecting the project for navigation, Rye Harbor, New Hampshire, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 480).1060.Cape Arundel disposal site, MaineSection 1312 of the America's Water Infrastructure Act of 2018 (132 Stat. 3821) is amended by striking December 31, 2021 and inserting September 30, 2024.1061.Rio Grande environmental management program, Colorado, New Mexico, and TexasSection 5056(f) of the Water Resources Development Act of 2007 (121 Stat. 1214; 128 Stat. 1315) is amended by striking 2019 and inserting 2024.1062.Restoration of abandoned sitesSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking $20,000,000 and inserting $30,000,000, to remain available until expended.1063.Rural Western water(a)In generalSection 595(i) of the Water Resources Development Act of 1999 (113 Stat. 383; 128 Stat. 1613; 130 Stat. 1681) is amended by striking $435,000,000 and inserting $500,000,000. (b)Program managerThe Secretary shall appoint a headquarters employee of the Corps of Engineers as a Program Manager, who shall be responsible for managing the environmental infrastructure program under section 595 of the Water Resources Development Act of 1999 (113 Stat. 383).1064.Thad Cochran Lock and Dam(a)Sense of CongressIt is the sense of Congress that Thad Cochran, whose selfless determination and tireless work, while serving as a congressman and United States Senator from Mississippi for 45 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway.(b)DesignationThe lock and dam located at mile 371 on the Tennessee-Tombigbee Waterway, Mississippi, shall be known and designated as the Thad Cochran Lock and Dam. (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in subsection (b) shall be deemed to be a reference to the Thad Cochran Lock and Dam.1065.Report on Corps of Engineers facilities in AppalachiaNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies each Corps of Engineers facility that—(1)is located within a distressed county (as designated by the Appalachian Regional Commission pursuant to section 14526(a)(1)(A) of title 40, United States Code), with an emphasis on counties that have experienced job loss in the mining, textiles, or timber industry; and(2)could be improved for purposes of economic development, recreation, or other uses. 1066.Report on Corps of Engineers hydropower facilities in Appalachia(a)In generalThe Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, the Secretary of Energy, and the Federal Energy Regulatory Commission, shall conduct a study—(1)to determine the potential, at Corps of Engineers facilities that are located within a county that is identified by the Appalachian Regional Commission as a distressed county or an at-risk county under subparagraph (A) or (B) of section 14526(a)(1) of title 40, United States Code, for— (A)testing, evaluating, piloting, demonstrating, or deploying hydropower or energy storage technologies; and (B)powering non-powered dams; and(2)to identify previously proposed dam sites in distressed counties (as designated by the Appalachian Regional Commission pursuant to section 14526(a)(1)(A) of title 40, United States Code) that may be suitable for activities described in subparagraphs (A) and (B) of paragraph (1). (b)CoordinationIn carrying out the study under subsection (a), the Secretary shall coordinate with any relevant National Laboratories. (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary, in collaboration with the Appalachian Regional Commission established by section 14301(a) of title 40, United States Code, the Secretary of Energy, and the Federal Energy Regulatory Commission, shall submit a report on the results of the study under subsection (a) to—(1)the Committee on Environment and Public Works of the Senate;(2)the Committee on Transportation and Infrastructure of the House of Representatives;(3)the Committee on Energy and Natural Resources of the Senate; and(4)the Committee on Energy and Commerce of the House of Representatives. 1067.Harris County, TexasSection 575 of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311; 121 Stat. 1253) is repealed.1068.Identification of nonpowered dams for hydropower developmentThe Secretary shall expedite completion of the list required under section 1206 of the America's Water Infrastructure Act of 2018 (132 Stat. 3806).1069.Inland Waterway TransportationSection 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212) is amended by striking subsection (a) and inserting the following:(a)Construction(1)Definition of constructionIn this subsection, the term construction includes—(A)planning, design, engineering, and surveying;(B)the acquisition of all land, easements, and rights-of-way necessary for the project, including land for disposal of dredged material; and(C)relocations necessary for the project.(2)Cost-shareExcept as provided in paragraph (3), with respect to the cost of construction or major rehabilitation of a project for navigation on an inland waterway—(A)65 percent shall be paid from amounts appropriated from the general fund of the Treasury; and(B)35 percent shall be paid from amounts appropriated from the Inland Waterways Trust Fund.(3)Certain projects(A)In generalWith respect to the cost of construction or major rehabilitation of a project described in subparagraph (B)—(i)50 percent shall be paid from amounts appropriated from the general fund of the Treasury; and(ii)50 percent shall be paid from amounts appropriated from the Inland Waterways Trust Fund.(B)Projects describedA project referred to in subparagraph (A) is—(i)a project authorized by title III;(ii)a project authorized by section 1103(j); and(iii)a project authorized by section 844, with respect to the construction costs allocated to inland navigation.(4)Application(A)In generalThis subsection shall apply to the construction or major rehabilitation of a project for navigation on an inland waterway—(i)that was authorized on or after the date of enactment of this Act; and(ii)for which the construction or major rehabilitation has not been initiated or completed by the date of enactment of the America's Water Infrastructure Act of 2020.(B)Other projectsConstruction or major rehabilitation of a project for navigation on the inland waterways that was authorized before the date of enactment of this Act, and for which construction was completed prior to the date of enactment of the America's Water Infrastructure Act of 2020, shall be subject to this subsection as it was in effect on the day before the date of enactment of the America's Water Infrastructure Act of 2020..1070.Federal interest determinationSection 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282) is amended by inserting after subsection (a) the following:(b)Federal interest determination(1)In generalBefore initiating a study under subsection (a), the Secretary shall determine the Federal interest in carrying out the study and the projects that may be proposed in the study.(2)Cost-shareThe costs of a determination under paragraph (1)—(A)shall be at full Federal expense; and(B)shall not exceed $100,000.(3)Deadline(A)In generalA determination under paragraph (1) shall be completed by not later than 120 days after the date on which funds are made available to the Secretary for the determination.(B)Treatment(i)TimingThe period during which the determination is being completed under paragraph (1) for a study shall not be included for purposes of the deadline to complete a final feasibility report under section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)).(ii)CostThe cost of a determination under paragraph (1) shall not be included for purposes of the maximum Federal cost under section 1001(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(2))..1071.Report on single levee standardNot later than 180 days after the date of enactment of this Act, the Secretary, in coordination with the Administrator of the Federal Emergency Management Agency, shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on—(1)the differences between the levee standards of the Corps of Engineers and levee standards of the Federal Emergency Management Agency; and(2)whether those differences create uncertainty for levee management purposes. 1072.South Atlantic Coastal StudySection 1204 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1685) is amended—(1)by redesignating subsection (c) as subsection (e); (2)by inserting after subsection (b) the following:(c)Annual briefingsThe Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual progress briefing on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements.(d)Annual reportsNot less frequently than annually and not later than 180 days after the annual briefing under subsection (c), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of the study under subsection (a), on a State-by-State basis, including information on the engagement of the Corps of Engineers with non-Federal interests, including detailed lists of all meetings and decision outcomes associated with those engagements.; and(3)in subsection (e) (as so redesignated), in the heading, by inserting Final before Report. 1073.Completion of reports(a)In generalThere is authorized to be appropriated to the Secretary $50,000,000, to remain available until expended, for the completion of any report—(1)required under a provision described in subsection (b); and(2)for which appropriations were not or are not otherwise provided.(b)Provisions describedA provision referred to in subsection (a)(1) is any of the following:(1)The Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1193).(2)The Water Infrastructure Improvements for the Nation Act (Public Law 114–322; 130 Stat. 1628).(3)The America's Water Infrastructure Act of 2018 (Public Law 115–270; 132 Stat. 3765).(4)This Act.(5)Any amendments made by an Act described in paragraphs (1) through (4). 1074.Delegation of work for Comprehensive Everglades Restoration Plan projectsSection 601(e) of the Water Resources Development Act of 2000 (114 Stat. 2684) is amended by adding at the end the following:(6)Delegation of work; transfer of funds(A)In generalOn a determination by the Secretary that the non-Federal sponsor for a project authorized by subsection (b), (c), or (d) is capable of and willing to carry out the project, or a separable element of the project, the Secretary is authorized to enter into a project partnership agreement, or amendment to an agreement, with the non-Federal sponsor that provides for—(i)the non-Federal sponsor to construct, or design and construct, the project or separable element in accordance with the construction plans and specifications approved by the Division Commander; and(ii)the Secretary to transfer to the non-Federal sponsor funds up to an amount equal to the Federal share under paragraph (1) of the cost of carrying out the project or separable element.(B)Technical assistanceThe Secretary is authorized—(i)to provide to the non-Federal sponsor technical assistance, including any technical assistance necessary for the project to achieve compliance with statutory, regulatory, and program requirements; and(ii)to fund the costs of providing the technical assistance described in clause (i) using amounts made available for the project or separable element, subject to the condition that the total amount authorized for transfer to the non-Federal sponsor under subparagraph (A)(ii) is reduced by such amount.(C)RequirementA non-Federal sponsor carrying out work under a partnership agreement described in subparagraph (A) shall comply with—(i)all Federal environmental laws and regulations that would be applicable to the project or separable element if carried out by the Secretary;(ii)subchapter IV of chapter 31 of title 40, United States Code;(iii)chapter 37 of title 40, United States Code; and(iv)any other terms and conditions that the Division Commander determines to be advisable, as determined in consultation with the non-Federal sponsor and in accordance with existing Federal regulations..1075.Material breaches of contractIn a case in which the Armed Services Board of Contract Appeals or other court of competent jurisdiction has rendered a decision during the period beginning on December 1, 2017, and ending on December 31, 2022, awarding damages to a contractor relating to the adjudication of claims arising from the construction of general navigation features of an authorized project, notwithstanding the terms of the Project Partnership Agreement, the Secretary shall waive payment of the share of the non-Federal interest of those damages, including attorney's fees, if—(1)the contracting officer was instructed by the Corps of Engineers to modify the terms of the contract or terminate the contract; and(2)the Armed Services Board of Contract Appeals or a court of competent jurisdiction determined that the failure of the contracting officer to timely take the action described in paragraph (1) was a material breach of the contract that resulted in damages to the contractor awarded by the Armed Services Board of Contract Appeals or the court, as applicable. 1076.Repair and restoration of embankmentsThe Secretary is authorized to repair and restore any portion of an embankment that is adjacent to the shoreline of a reservoir project operated by the Secretary for which damage to, or the failure of, the embankment has adversely affected a roadway that the Secretary has relocated for construction of the reservoir, notwithstanding—(1)the cause of the damage to, or the failure of, the embankment;(2)ownership of the embankment; or(3)any obligation of a non-Federal interest to operate and maintain the roadway under a relocation agreement with the Secretary.1077.Non-Federal interest repayment obligationsSection 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended by adding at the end the following:(o)Non-Federal interest repayment obligations(1)Definition of covered projectIn this subsection, the term covered project means any project of the Corps of Engineers—(A)initiated on or after September 8, 2005; and(B)for which there is a delay of 5 or more years beyond the completion date established in the project partnership agreement for the project. (2)Interest during construction delays(A)In generalNotwithstanding the second sentence of subsection (k), on request of the non-Federal interest for a covered project, the Secretary and the non-Federal interest may renegotiate the repayment terms and conditions, including—(i)recalculation of the interest rate;(ii)forgiveness of construction interest accrued during a project delay; and(iii)a credit against construction interest for a non-Federal investment that benefits the covered project.(B)Temporary freezeIn the case of a non-Federal interest that makes a request under subparagraph (A) for a covered project, the Secretary shall not impose any payment for the covered project during the period—(i)beginning on the date on which the non-Federal interest makes the request; and(ii)ending on the date on which the terms and conditions for the repayment of construction interest are finalized.(3)Credit for non-Federal contributionThe Secretary is authorized to credit any costs incurred by the non-Federal interest (including in-kind contributions) to remedy a design or construction deficiency of a covered project toward the non-Federal share of the cost of the covered project, if the Secretary determines the remedy to be integral to the completion of the covered project.. 1078.Great Lakes confined disposal facilities(a)MitigationThe Secretary shall, to the maximum extent practicable, relocate access to a confined disposal facility owned or operated by a non-Federal interest in the Great Lakes region in which material dredged by the Corps of Engineers is placed, if the Administrator of the Federal Aviation Administration regulates access to the confined disposal facility under title 14, Code of Federal Regulations. (b)Cost-shareThe cost to relocate access to a confined disposal facility under subsection (a) shall be shared in accordance with the cost-share applicable to operation and maintenance of the Federal navigation project from which material placed in the confined disposal facility is dredged. (c)TerminationThe authority provided under this section shall terminate on December 31, 2024. 1079.Coastal mappingSection 516 of the Water Resources Development Act of 1996 (33 U.S.C. 2326b) is amended—(1)by redesignating subsection (g) as subsection (h); (2)by inserting after subsection (f) the following:(g)Coastal mappingThe Secretary shall develop and carry out a plan for the recurring mapping of coastlines that are experiencing rapid change, including, at a minimum, such coastlines in—(1)Alaska; (2)Hawaii; and(3)any territory or possession of the United States.; and(3)in subsection (h) (as so redesignated), by adding at the end the following:(3)Coastal mappingIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out subsection (g) with respect to Alaska, Hawaii, and the territories and possessions of the United States, $10,000,000, to remain available until expended.. 1080.Disposal of dredged materials(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall ensure that, when evaluating the placement of dredged material, the Corps of Engineers shall consider—(1)the suitability of the material to be dredged for a full range of beneficial uses; and(2)the economic and environmental benefits and impacts, and feasibility, of using the material for those beneficial uses. (b)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).1081.Upper Missouri River Basin mainstem dam fish loss research(a)In generalAs part of the program under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16), the Secretary shall conduct research on the management of fish losses through the mainstem dams of the Missouri River Basin during periods of high flow. (b)ContentsThe research under subsection (a) shall include an examination of—(1)the effects of high flow rates through Upper Missouri River Basin mainstem dam outlet works on fish passage;(2)options used by other Corps of Engineers district offices to mitigate fish losses through dams; and(3)the feasibility of implementing fish loss mitigation options in the Upper Missouri River Basin mainstem dams based on similar ongoing studies.(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address fish losses through mainstem dams in the Upper Missouri River Basin. 1082.Briefings on dissemination of informationSection 1104(b) of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2282d note; Public Law 115–270) is amended—(1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;(2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(3)by adding at the end the following:(2)BriefingsNot less frequently than annually, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the progress of the implementation of paragraph (1), including a description of each action the Secretary is taking to implement that paragraph.(3)Guidance; complianceThe Secretary shall—(A)issue guidance on the uniform implementation of the process under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) by each district of the Corps of Engineers; and(B)each year, ensure compliance with the guidance under subparagraph (A).. 1083.Corps of Engineers projects in underserved communities, economically distressed areas, or rural areas(a)DefinitionsIn this section:(1)Economically distressed areaThe term economically distressed area means an area that has—(A)a per capita income of 80 percent or less of the national per capita income; or(B)an unemployment rate that is, for the most recent 24-month period for which data is available, at least 1 percent greater than the national average unemployment rate.(2)Rural areaThe term rural area means an area not included in an urbanized area or urban cluster, as determined by the Director of the Census Bureau.(3)Underserved communityThe term underserved community means a city, town, or other incorporated or unincorporated political subdivision of a State that provides general local government for a population of less than 100,000.(b)Recommendation of projectsThe Secretary may recommend a project without the need to demonstrate that the project is justified by national economic development benefits if the Secretary determines that—(1)the community to be served by the project is an underserved community, is in an economically distressed area, or is in a rural area; (2)the long-term life safety, economic viability, and environmental sustainability of the community would be threatened without the project; and(3)in the case of a project in an underserved community, the benefits of the project are typically more local or regional in nature.(c)Economic considerationThe economic evaluation of a project under subsection (b) shall include—(1)monetary benefits; and(2)nonmonetary benefits.(d)PrioritizationA project recommended by the Secretary under subsection (b) shall be given equivalent budget consideration and priority as projects recommended by national economic development benefits. (e)LimitationsNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1084.Interim risk reduction measures(a)In generalIn the case of any interim risk reduction measure for dam safety purposes that was evaluated in a final environmental assessment completed during the period beginning on March 18, 2019, and ending on the date of enactment of this Act, the Secretary shall carry out a reevaluation of the measure in a timely manner if the final environmental assessment did not consider in detail at least—(1)1 operational water control plan change alternative;(2)1 action alternative other than an operational water control plan change; and(3)the no action alternative. (b)CoordinationThe alternatives described in subsection (a) shall be developed in coordination with Federal agencies, States, Indian tribes, units of local government, and other non-Federal interests that have existing water obligations that would be directly affected by implementation of an interim risk reduction measure referred to in that subsection. (c)Implementation prior to reevaluationNothing in this section prohibits the Secretary from implementing an interim risk reduction measure evaluated in a final environmental assessment during the period beginning on March 18, 2019, and ending on the date of enactment of this Act prior to the completion of the reevaluation under subsection (a). 1085.Maintenance dredging permits(a)In generalThe Secretary shall prioritize the reissuance of any regional general permit for maintenance dredging that expires prior to May 1, 2021, and shall use best efforts to ensure the reissuance prior to expiration of such a regional general permit for maintenance dredging.(b)Savings provisionNothing in this section affects, preempts, or interferes with any obligation to comply with the provisions of any Federal or State environmental law, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1086.Technical correctionThe project for navigation, Theodore Ship Channel, Mobile Harbor, Alabama, authorized by section 112 of the Water Resources Development Act of 1976 (90 Stat. 2923) is revised to correct a technical error and to designate the 40 foot deep, 300 foot wide, and 1,200 foot long anchorage basin located adjacent to the main ship channel near the bay shoreline as a 40 foot deep, 1,320 foot wide, and approximately 1,468.5 foot long access channel extending north from stations 257+25 and 273+25 from the Theodore Channel to serve the public terminal as obligated under that Act. 1087.Annual debris removal(a)In generalNot later than December 31 of each year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the activities the Secretary plans to start, continue, or complete during the upcoming year pursuant to authority provided to the Secretary under section 3 of the Act of March 2, 1945 (59 Stat. 23, chapter 19; 33 U.S.C. 603a), or another debris removal authority of the Secretary.(b)InclusionsThe report under subsection (a) shall include—(1)a list of debris removal activities to be started, continued, or completed during the upcoming fiscal year within the boundaries of the North Atlantic Division of the Corps of Engineers;(2)the authority under which the debris removal activity is to be carried out;(3)estimated total costs and completion dates for each activity; and(4)the non-Federal partner for each activity. 1088.Enhanced development demonstration program(a)In generalThe Secretary is directed to review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying areas suitable for enhanced development if—(1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and(2)the district office of the Corps of Engineers has received a written request for such a review.(b)Definition of enhanced developmentIn this section, the term enhanced development means structures or other improvements used for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes.(c)Lease authorityThe Secretary is authorized to lease Federal land under the jurisdiction of the Secretary pursuant to this section for such terms as the Secretary determines to be advisable to permit enhanced development in areas approved for such uses under subsection (a).(d)Use of competitive proceduresThe Secretary shall require use of competitive procedures for leases authorized under subsection (c).(e)ConsiderationsFor leases authorized under subsection (c), the Secretary shall—(1)require payment of at least fair market value, up to 50 percent of which amount may be provided in-kind at the discretion of the Secretary;(2)enter into a partnership agreement with a private entity;(3)consider lease durations of up to 100 years; and(4)consider regional economic impacts.(f)Types of in-kind considerationThe Secretary is authorized to accept as in-kind consideration under subsection (e)(1)—(1)the maintenance, protection, alteration, repair, improvement, or restoration of public recreation facilities under the control of the Secretary; and(2)construction of new public recreation facilities.(g)Disposition of proceedsNotwithstanding section 7 of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701c–3), all proceeds received from issuance of leases authorized under subsection (c) shall be deposited in a special account in the Treasury established for the Secretary and shall be available for the following activities at the lake specified in a lease entered into under this section:(1)Natural resource and recreation management.(2)The investigation, planning, construction, operation, and maintenance of public recreation facilities.(h)Payment of administrative expensesThe Secretary shall recover the administrative expenses associated with leases authorized under subsection (c) in accordance with section 2695 of title 10, United States Code. 1089.Report on benefits calculation for flood control structuresNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the extent to which flood insurance premium reductions that result from implementation of a structural flood risk management project are included in the calculation of the benefits of the project by the Corps of Engineers. 1090.High water-low water preparedness(a)Definition of bypassIn this section, the term bypass means an alternate water route adjacent to a lock and dam that can be used for commercial navigation during high water conditions.(b)Emergency determination(1)In generalThe Secretary, in consultation with the District Commanders responsible for maintaining any affected waterway, the Inland Waterway Users Board, and the Coast Guard, may make a determination that an emergency condition described in paragraph (2) exists, or is anticipated to exist, on an inland navigable waterway or a bypass.(2)Emergency conditionsAn emergency condition includes not less than 1 of the following:(A)Unsafe conditions on an inland navigable waterway or a bypass that prevents the operation of commercial vessels as a result of a major change in water level or flows. (B)An obstruction in an inland navigable waterway or a bypass, including silt, sediment, rock formation, or a shallow channel. (C)An impaired or inoperable Federal lock and dam. (c)Emergency mitigation project(1)In generalSubject to paragraph (2) and the availability of appropriations and in accordance with all applicable Federal requirements, the Secretary may carry out an emergency mitigation project on an inland navigable waterway or a bypass for which the Secretary has determined that an emergency condition exists, or is anticipated to exist, under subsection (b)(1) to remedy or prevent that emergency condition.(2)DeadlineAn emergency mitigation project under paragraph (1) shall—(A)be initiated by not later than 60 days after the date on which the Secretary makes a determination under subsection (b)(1) with respect to the inland navigable waterway or bypass on which the project will be carried out; and(B)be completed by not later than 1 year after the date on which the Secretary makes a determination under subsection (b)(1) with respect to the inland navigable waterway or bypass on which the project will be carried out.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $25,000,000 for each of fiscal years 2022 through 2024, to remain available until expended. 1091.East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, New York(a)In generalThe Secretary is authorized to carry out the project for hurricane and storm damage reduction, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, Atlantic Coast of New York, substantially in accordance with terms and conditions described in the report of the Chief of Engineers, dated August 22, 2019, and subsection (b).(b)Treatment and cost-shareFor the project described in subsection (a)—(1)the project shall be considered to be a continuation of the interim response to the authorization under House Report 105–90 of the 105th Congress, and under the heading construction under the heading corps of engineers–civil under chapter 4 of title X of the Disaster Relief Appropriations Act, 2013 (127 Stat. 24); and(2)for renourishment and adaptive management activities for the project, the total estimated periodic renourishment cost shall be $379,526,000, to be shared 50 percent Federal and 50 percent non-Federal. 1092.Report on antecedent hydrologic conditions(a)Report(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the use by the Corps of Engineers since 2010 of data relating to antecedent hydrologic conditions in the Missouri River Basin (including soil moisture conditions, frost depths, snowpack, and streamflow conditions) in—(A)conducting Missouri River mainstem reservoir operations under the Missouri River Master Manual;(B)developing related annual operating plans; and(C)performing seasonal, monthly, and daily operations. (2)InclusionsThe report under paragraph (1) shall include—(A)a review of—(i)the approach of the Corps of Engineers to forecasting basin runoff in developing annual operating plans of the Corps of Engineers;(ii)the assessment of existing and alternative algorithms that could improve forecasting;(iii)the approach of the Corps of Engineers for reservoir releases in the winter, spring, summer, and fall, based on runoff forecasts;(iv)the February 2017 technical report of the Corps of Engineers on long-range forecasting;(v)the use by the Corps of Engineers of data from Federal and State entities in runoff forecasts; and(vi)the use by the Corps of Engineers of advanced data collection, including through the use of unmanned aerial systems, forecasting, and modeling; and(B)findings and recommendations on how to best incorporate antecedent basin conditions in annual operating plans and Missouri River mainstem reservoir operations.(b)Peer review(1)In generalThe Secretary shall seek to enter into an agreement with the National Academy of Sciences or a similar independent scientific and technical advisory organization to establish a panel of experts to conduct a peer review of the report under subsection (a). (2)ReportNot later than 180 days after the date on which the Secretary receives the results of the peer review under paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of the peer review under paragraph (1).(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary—(1)$5,000,000 for the report under subsection (a); and(2)$5,000,000 for the peer review under subsection (b). 1093.Harmful algal blooms demonstration program(a)In generalThe Secretary is authorized to carry out a demonstration program to determine the causes of, and how to effectively treat and eliminate, harmful algal blooms within the Great Lakes and Lake Okeechobee, Florida, and applicable tributaries.(b)Consultation; use of existing data(1)ConsultationIn carrying out the demonstration program under subsection (a), the Secretary shall consult with appropriate Federal and State agencies.(2)Use of dataIn carrying out the demonstration program under subsection (a), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies and States.(c)Cost sharingAn activity carried out under the demonstration program under subsection (a) shall be at full Federal expense.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 1094.Sense of Congress relating to annual maintenance dredgingIt is the sense of Congress that the Corps of Engineers should maintain the annual maintenance dredging for Wilmington Harbor, Delaware. 1095.Selection of dredged material disposal method for certain purposesSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended—(1)in subsection (d)(1) —(A)in the matter preceding subparagraph (A), by striking In developing and all that follows through the non-Federal interest, and inserting At the request of the non-Federal interest for a project involving the disposal of dredged material, the Secretary, using funds appropriated for construction or operation and maintenance of the project, may select; and(B)in subparagraph (B), by striking flood and storm damage and flood reduction benefits and inserting hurricane and storm or flood risk reduction benefits; and(2)in subsection (g) (as amended by section 1017(b)(5)(B))—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking There are and inserting Except as provided in paragraph (3), there are;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)Selection of dredged material disposal method for certain purposesActivities carried out under subsection (d)—(A)shall be carried out using amounts appropriated for construction or operation and maintenance of the project involving the disposal of the dredged material; and(B)shall not carried out using amounts made available under paragraph (1)..1096.Increasing access for recreation at Corps of Engineers projects(a)In generalThe Secretary, in coordination with relevant non-Federal sponsors and State, Tribal, and local recreation organizations, shall develop recommendations to maximize public access and public use of projects owned or operated by the Corps of Engineers.(b)Inventory and planNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report that includes—(1)an inventory of projects owned or operated by the Corps of Engineers that are publicly accessible; and(2)recommendations to increase access for recreation as described in subsection (a). 1097.Extinguishment of flowage easements, Rough River Lake, Kentucky(a)In generalSubject to the availability of appropriations and on request of the landowner, the Secretary shall extinguish any flowage easement or portion of a flowage easement held by the United States on developed land of the landowner at Rough River Lake, Kentucky—(1)that is above 534 feet mean sea level; and(2)for which the Secretary determines the flowage easement or portion of the flowage easement is not required to address backwater effects.(b)No liabilityThe United States shall not be liable for any damages to property or injuries to persons from flooding that may be attributable to the operation and maintenance of Rough River Dam, Kentucky, on land that was encumbered by a flowage easement extinguished under subsection (a).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended. 1098.Small flood control projectsSubsection (a)(1) of section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) (as amended by section 1017(b)(6)) is amended by inserting and projects that use natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)) after nonstructural projects. 1099.Comprehensive study of Mississippi River System from Old River Control Structure to Gulf of Mexico(a)DevelopmentThe Secretary, in collaboration with the heads of other relevant Federal agencies, shall conduct, and submit to Congress a comprehensive study of the lower Mississippi River, and the tributaries and distributaries of the Mississippi River, from the Old River Control Structure near Point Breeze, Louisiana, to the Gulf of Mexico, including an examination of—(1)hurricane and storm damage reduction, flood risk management, structural and nonstructural flood control, and floodplain management strategies, including the consideration of natural features or nature-based features (as those terms are defined in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)));(2)structural and operational modifications to completed water resources development projects within the study area;(3)fish and wildlife habitat resources, including in the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Terrebonne Basin, the Atchafalaya Basin, the Vermilion–Teche Basin, and other outlets of the Mississippi River and Tributaries Project;(4)mitigation of adverse impacts from operations of flood control structures to the Mississippi Sound Estuary, the Lake Pontchartrain Basin, the Breton Sound, the Barataria Basin, the Atchafalaya Basin, and other outlets of the Mississippi River and Tributaries Project, including on water quality;(5)recreation needs;(6)navigation needs;(7)ecosystem restoration needs;(8)monitoring requirements, including as near-real time monitoring as practicable, and adaptive management measures to respond to changing conditions over time;(9)the division of responsibilities of the Federal Government and non-Federal interests with respect to flood risk management and hurricane and storm damage reduction; and(10)the roles and responsibilities of Federal agencies with respect to flood risk management.(b)ContentsThe study under subsection (a) shall—(1)include recommendations on management plans and actions to be carried out by responsible Federal agencies;(2)address whether changes are necessary to the Mississippi River and Tributaries Project authorized by the first section of the Act of May 15, 1928 (commonly known as the Flood Control Act of 1928) (45 Stat. 534, chapter 569; 33 U.S.C. 702a) within the study area; (3)recognize the interest and rights of States in maximum effective river resource use and control; and(4)include recommendations for—(A)Federal and non-Federal action, where appropriate; (B)construction of new water resource projects to improve the maximum effective river resource use and control within the study area; and(C)follow-up studies and data collection and monitoring to be carried out by the relevant Federal or State agency.(c)Further analysis(1)In generalAs part of the study under subsection (a), the Secretary shall carry out activities that warrant additional analysis by the Corps of Engineers, including feasibility studies. (2)TreatmentA feasibility study carried out under paragraph (1) shall be considered to be a continuation of the study under subsection (a). (d)Consultation; use of existing data(1)ConsultationIn conducting the study under subsection (a), the Secretary shall consult with appropriate Federal and State agencies.(2)Use of dataIn conducting the study under subsection (a), the Secretary shall make maximum use of data in existence on the date of enactment of this Act and ongoing programs and efforts of Federal agencies, States, universities, and nonprofit entities, including multi-State monitoring programs.(e)Cost sharingThe study conducted under subsection (a) shall be at full Federal expense.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 1100.Missouri River(a)ReportNot later than 1 year after the date of enactment of this Act and biannually thereafter for a period of 10 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the changes to impacts of interception-rearing complex (referred to in this section as IRC) on—(1)flood control, navigation, and other authorized purposes set forth in the Missouri River Master Manual; and(2)the population status of the pallid sturgeon, including population trends.(b)Future IRC construction(1)CommentsThe Secretary shall solicit comments from the public, the Governor of each affected State, and each affected Indian tribe on proposals to construct additional IRCs.(2)Research and developmentThe Secretary shall conduct further research on IRC design, including any impacts on existing flows and all authorized purposes set forth in the Missouri River Master Manual, to ensure that any construction of IRCs incorporates the best available science.(3)PeriodThe public comment period under paragraph (1) shall be not less than 90 days for each future IRC project.(4)RepairsSubject to the availability of appropriations, the Secretary shall use all existing authorities—(A)to repair dikes and revetments that are impacting flood risk and bank erosion; and(B)to repair or improve water control structures at the headworks of constructed shallow water habitat side channels.(c)Authorized purposes(1)In generalIf the Secretary determines that IRCs have an adverse impact on an authorized purpose set forth in the Missouri River Master Manual, the Secretary shall take corrective action to address any such adverse impacts. (2)No adverse impact on tonnageTo the maximum extent practicable, the Secretary shall ensure that IRCs do not have an adverse impact on tonnage of materials transported on the Missouri River.1101.Flexibility for projects(a)GoalFor each feasibility study initiated by the Secretary on or after the date of enactment of this Act under section 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)), the Secretary shall—(1)establish a goal of completing the feasibility study by not later than 2 years after the date of initiation; and(2)to the maximum extent practicable, attempt to comply with the goal under paragraph (1).(b)AuthorityIn carrying out a feasibility study described in subsection (a), the Secretary shall—(1)exercise all existing flexibilities under and exceptions to any requirement administered by the Secretary, in whole or in part; and(2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1) to meet the goal described in subsection (a)(1).(c)Maintaining protectionsNothing in this section—(1)supersedes, amends, or modifies—(A)section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)); or(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or(2)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this subsection. 1102.Development of categorical exclusions(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall—(1)in consultation with the agencies described in subsection (b), identify the categorical exclusions described in section 230.9 of title 33, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those agencies;(2)collect existing documentation and substantiating information on the categorical exclusions identified under paragraph (1); and(3)provide to each agency described in subsection (b)—(A)a list of the categorical exclusions identified under paragraph (1); and(B)the documentation and substantiating information collected under paragraph (2).(b)Agencies describedThe agencies referred to in subsection (a) are—(1)the Department of the Interior;(2)the Department of Transportation;(3)the Department of Commerce;(4)the Department of Agriculture;(5)the Department of Energy;(6)the Department of Defense; and(7)any other Federal agency that has participated in an environmental review process for a project, as determined by the Secretary.(c)Adoption of categorical exclusions(1)In generalNot later than 1 year after the date on which the Secretary provides the list required under subsection (a)(3)(A), an agency described in subsection (b) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under subsection (a)(1) meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations).(2)Public commentIn a notice of proposed rulemaking under paragraph (1), the applicable agency may solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations). 1103.Publication of fee schedulesThe Secretary shall make available, at the request of any person and on each public-facing website of a district office of the Corps of Engineers, a schedule of administrative fees charged by the Secretary for covered transactions associated with water resources development project land.1104.Flood protection projectsSection 73(a) of the Water Resources Development Act of 1974 (33 U.S.C. 701b–11(a)) is amended by striking including and all that follows through the period at the end and inserting the following: “, with a view toward formulating the most economically, socially, and environmentally acceptable means of reducing or preventing flood damage, including—(1)floodproofing of structures, including elevation;(2)floodplain regulation;(3)acquisition of floodplain land for recreational, fish and wildlife, and other public purposes;(4)relocation; and(5)the use of a feature described in section 1184(a) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2289a(a)).. 1105.Rehabilitation of high hazard potential dams(a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—(1)by striking paragraph (10);(2)by redesignating paragraphs (11) and (16) as paragraphs (10) and (17), respectively; (3)in paragraph (4)—(A)in subparagraph (A)—(i)in clause (iii)—(I)by striking and at the end and inserting or;(II)by striking the clause designation and inserting (iii)(I); and(III)by adding at the end the following:(II)if the dam is in a State that by law requires an emergency action plan to comply with FEMA guidelines and to be approved by an authorized State agency, the dam—(aa)was identified as having an emergency action plan in the inventory of dams maintained under section 6 before the State required the emergency action plan to comply with FEMA guidelines and to be approved by an authorized State agency; and(bb)as of the date on which, for each fiscal year, funds for assistance under section 8A are distributed under subsection (g)(2) of that section, has an updated emergency action plan that—(AA)is in conformance with State law; and(BB)is pending approval by the authorized State agency; and; and (ii)in clause (iv)(II), by inserting before the period at the end , as determined by the Administrator, in consultation with the Board; and(B)in subparagraph (B)(i), by striking dam; and inserting dam under a hydropower project with an authorized installed capacity of greater than 1.5 megawatts;;(4)by inserting after paragraph (10) (as so redesignated) the following:(11)RecipientThe term recipient means the entity applying for, receiving, and distributing to subrecipients the assistance under section 8A.; and(5)by inserting after paragraph (15) the following:(16)SubrecipientThe term subrecipient, with respect to a project at a dam for which the assistance under section 8A is sought, means an entity that—(A)receives the assistance for the project from a recipient; and(B)(i)if the owner of the dam is a governmental organization or a nonprofit organization, is the owner; or(ii)if the owner of the dam is not a governmental organization or a nonprofit organization, is a governmental organization or nonprofit organization seeking the assistance on behalf of the owner..(b)Rehabilitation of high hazard potential damsSection 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2) is amended—(1)in subsection (a), by striking non-Federal sponsors and inserting recipients;(2)in subsection (c)—(A)in paragraph (1)(A), by striking non-Federal sponsor and inserting recipient; and(B)in paragraph (2)—(i)in subparagraph (A), by striking non-Federal sponsor and inserting recipient;(ii)in subparagraph (B)—(I)in the subparagraph heading, by striking Project grant and inserting Grant;(II)by striking a project grant agreement with the non-Federal sponsor and inserting a grant agreement with the recipient; and(III)by inserting for which the grant is provided after the project;(iii)by striking subparagraph (C) and inserting the following:(C)Grant assuranceAs part of a grant agreement under subparagraph (B), the Administrator shall require that each subrecipient for the applicable project provides an assurance that the subrecipient will carry out a plan for maintenance of the dam to be rehabilitated under the grant agreement during the expected life of the dam.; and(iv)in subparagraph (D), in the matter preceding clause (i), by striking A grant provided under this section shall not exceed the lesser and inserting A subrecipient that receives assistance from a grant provided under this section shall not receive, for any 1 dam, assistance that exceeds the lesser;(3)in subsection (d)—(A)in paragraph (2)—(i)in the paragraph heading, by striking Non-federal sponsor and inserting Subrecipient;(ii)in the matter preceding subparagraph (A), by striking To receive and all that follows through shall and inserting To receive assistance, a subrecipient shall;(iii)in subparagraph (A), by striking participate in, and comply with, and inserting demonstrate that the community in which the dam is located participates in, and complies with,;(iv)in subparagraph (B), in the matter preceding clause (i), by striking have and inserting not later than 2 years after the development of criteria for such a plan by the Administrator, in consultation with the Board, under paragraph (3), demonstrate that the applicable local or Tribal government has; and(v)in subparagraph (C), by striking 50-year period and inserting expected life of the dam; and(B)by adding at the end the following:(3)Hazard mitigation plan criteriaThe Administrator shall develop criteria for hazard mitigation plans under paragraph (2)(B).(4)Recovery of fundsIn the event that a grant is awarded under this section for which required activities may be completed after the date on which the grant is awarded, the Administrator may seek to recoup the amounts awarded under the grant if those activities are not completed within the applicable time period.;(4)in subsection (e)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking non-Federal sponsor and inserting subrecipient; and(ii)in subparagraph (B), by striking 1 year each place it appears and inserting 2 years; and(B)in paragraph (3)—(i)in the paragraph heading, by striking Technical and inserting Plan criteria and technical; and(ii)by striking The Administrator may provide and inserting The Administrator, in consultation with the Board, shall provide criteria and may provide; and(5)in subsection (i)(1), in the matter preceding subparagraph (A), by striking non-Federal sponsor and inserting subrecipient.1106.Backlog prevention(a)Project deauthorization(1)In generalA water resources development project authorized for construction by this Act shall not be authorized after the last day of the 10-year period beginning on the date of enactment of this Act unless—(A)funds have been obligated for construction of, or a post-authorization study for, the project or the separable element during that period; or(B)a subsequent Act of Congress modifies the authorization contained in this Act.(2)Identification of projectsNot later than 60 days after the expiration of the 10-year period described in paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the projects deauthorized under paragraph (1).(b)Report to congressNot later than 60 days after the expiration of the 12-year period beginning on the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available to the public, a report that contains—(1)a list of any water resources development projects authorized by this Act for which construction has not been completed;(2)a description of the reasons each project was not completed;(3)a schedule for the completion of the projects based on expected levels of appropriations;(4)a 5-year and 10-year projection of construction backlog; and(5)any recommendations to Congress regarding how to mitigate the backlog.1107.Lease terms for commercial concession leasesSection 4 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 889, chapter 665; 16 U.S.C. 460d), is amended in the second sentence by striking Provided, and inserting the following: Provided, That a lease for commercial concession purposes, under which the lessee has agreed to build structures or facilities on, or to otherwise improve, the land that is subject to the lease, shall be for a period of not more than 50 years and, unless the Secretary of the Army and the lessee agree otherwise, not less than 25 years: Provided further,. BStudies and reports1201.Authorization of proposed feasibility studies and modificationsThe Secretary is authorized to conduct a feasibility study or initiate project modifications for the following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress on or after June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:(1)The project for coastal storm risk management, Newbury and Newburyport, Massachusetts.(2)The project for flood protection, Jones County, Mississippi.(3)The project for ecosystem restoration, Lower Osage River Basin, Missouri.(4)The project modification for Clarence Cannon Dam and Mark Twain Lake Project Salt River, Missouri.(5)The project modification for Smithville Lake, Plattsburg, Missouri.(6)The project modification for Smithville Lake, Smithville, Missouri.(7)The project for navigation, Lower Missouri River, Missouri.(8)The project for flood risk management, Port Arthur, Texas. (9)The project for flood risk management, Chocolate Bayou, Texas. (10)The project for navigation, Houston-Galveston, Texas. (11)Reauthorization of the project for navigation, Christiansted Harbor, St. Croix, United States Virgin Islands.(12)Modification of the project for water supply desalination, South Perris, California. (13)Reauthorization of the project for navigation, Charlotte Amalie Harbor, St. Thomas, United States Virgin Islands.(14)The project for flood protection, levee rehabilitation, Greater Williamsport, Pennsylvania. 1202.Expedited completionThe Secretary shall expedite the completion, review, or validation of the applicable decision document for the following projects and studies:(1)Modification of the Tennessee-Tombigbee Waterway for improved access and navigation.(2)The project for ecosystem restoration, Hudson-Raritan Estuary, New York and New Jersey.(3)The project for navigation, St. George Harbor, Alaska.(4)The project for navigation, Kentucky Lock and Dam, Tennessee River, Kentucky. (5)The project for navigation, New Haven Harbor, Connecticut.(6)The project for flood risk management, Fairfield and New Haven Counties, Connecticut. (7)The project for navigation, Wilmington Harbor, North Carolina. (8)The project for hurricane and storm damage risk reduction, Carolina Beach, North Carolina. (9)The project for hurricane and storm damage risk reduction, Wrightsville Beach, North Carolina. (10)The project for flood risk management, Raymondville Drain Project, Lower Rio Grande Basin, Texas.(11)The project for flood risk management, Westminster and East Garden Grove, California.(12)The project for flood risk management, Prado Basin, California.(13)The project for ecosystem restoration, Malibu Creek watershed, California.(14)The project for flood risk management, San Francisquito Creek, California.(15)The project for navigation, Georgetown Harbor, South Carolina.(16)The project for coastal storm risk management, Myrtle Beach, South Carolina.(17)The project for flood risk management, Dorchester County, South Carolina.(18)The project for navigation, Florence, Alabama.(19)The project for navigation, North Landing Bridge, Atlantic Intracoastal Waterway, Virginia.(20)The project for flood risk management, Upper Barataria, Louisiana.(21)The project for navigation, Port Fourchon, Belle Pass, Louisiana.(22)The project for ecosystem restoration, Lake Okeechobee, Florida. (23)The project for ecosystem restoration, Western Everglades, Florida. (24)The project for ecosystem restoration, Canal 111, South Dade, Florida. (25)The project for ecosystem restoration, Caloosahatchee River C–43, West Basin Storage Reservoir, Florida. (26)The project for flood risk management, Hanapepe River, Kaua'i, Hawaii.(27)The project for flood risk management, Wailupe Stream, Oahu, Hawaii.(28)The project for flood risk management, Lower Santa Cruz watershed, Arizona. (29)The project for navigation, Upper St. Anthony Falls Lock and Dam, Minnesota. (30)The project for flood risk management, Westchester County streams, New York.(31)The project for hurricane and storm damage risk reduction, Fire Island to Montauk Point Reformulation, New York. (32)The project for flood risk management, Savan Gut Phase II, St. Thomas, United States Virgin Islands. (33)The project for flood risk management, Rio Culebrinas, Puerto Rico. (34)The project for flood risk management, Turpentine Run, St. Thomas, United States Virgin Islands. (35)The project for flood risk management, Rio Guayanilla, Puerto Rico. (36)The project for hurricane and storm damage risk reduction, Highlands, New Jersey. (37)The project for navigation, Seattle Harbor, Washington. (38)The project for flood risk management, metropolitan Louisville, Kentucky.(39)The feasibility study for the project for rehabilitation of Lock E –32, Erie Canal, Pittsford, New York. (40)The project for ecosystem restoration, Hudson River Habitat Restoration, New York. (41)The project for navigation, Lake Montauk Harbor, New York. (42)Modifications to the project for navigation, Milwaukee Harbor, Wisconsin, pursuant to section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408). (43)An economic reevaluation report for the navigation and sustainability program under title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note; Public Law 110–114).(44)The project for water supply, Willamette River Basin Review Reallocation, Oregon.(45)The project for ecosystem restoration, South Fork of the South Branch of the Chicago River (Bubbly Creek), Illinois. (46)The study for the restoration of the Chicago River, Illinois, pursuant to the resolution of the Committee on Environment and Public Works of the Senate (108th Congress, 2d Session) relating to the Chicago River System Restoration Management Plan, Illinois, and dated June 23, 2004.1203.Inclusion of certain projects in annual report to CongressThe Secretary shall complete the review of each of the following submissions for consideration for inclusion in the report submitted under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d):(1)Modification of the authorization for the environmental infrastructure project, DeSoto County, Mississippi, under section 219(f)(30) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 122 Stat. 1623). (2)Modification of the types of activities authorized under the environmental infrastructure project, Jackson County, Mississippi, under section 331 of the Water Resources Development Act of 1999 (113 Stat. 305; 121 Stat. 1134). (3)Modification of the environmental restoration infrastructure and resource protection development program, southern West Virginia, under section 340 of the Water Resources Development Act of 1992 (106 Stat. 4856; 113 Stat. 320; 114 Stat. 2678; 121 Stat. 1257).(4)Modification of the environmental assistance program, central West Virginia, under section 571 of the Water Resources Development Act of 1999 (113 Stat. 371; 121 Stat. 1257).(5)Modification of the authorized funding level for the project for water and wastewater assistance, Madison and St. Claire Counties, Illinois, authorized by section 219(f)(55) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 114 Stat. 2763A–221). (6)A study on the reallocation of water storage at Lake Whitney, Texas, in accordance with section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b). (7)Reallocation of water storage at Aquilla Lake, Texas, in accordance with the Aquilla Lake Reallocation Study of the Corps of Engineers, dated February 2018, and section 301 of the Water Supply Act of 1958 (43 U.S.C. 390b). (8)Expansion of the Abiquiu Reservoir, New Mexico, to allow more flexibility for concurrent storage of San Juan-Chama and Rio Grande system water, while changing the authorized water supply storage limit within the flood control space from a volume of 200,000 acre-feet to an elevation of 6,230 feet National Geodetic Vertical Datum, in order to increase the currently available space by approximately 30,000 acre-feet until the space diminishes over time due to sediment inflow.(9)A watershed assessment to determine problems, needs, and opportunities within the Lower Rio Grande Valley watershed, Texas. 1204.Assistance to non-Federal sponsors(a)In generalThe Corps of Engineers shall provide assistance to the non-Federal interest of a project proposal described in subsection (b) during the Corps of Engineers outreach required under section 7001(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d(b)).(b)Project proposals describedA project proposal referred to in subsection (a) is any of the following:(1)Development of a management plan for restoration of the Chicago River, Illinois, pursuant to the resolution of the Committee on Environment and Public Works of the Senate (108th Congress, 2d Session) relating to the Chicago River System Restoration Management Plan, Illinois, and dated June 23, 2004.(2)Modification of the authorized funding level for the project for flood damage reduction, Des Moines and Raccoon Rivers, Des Moines, Iowa, authorized by section 1001(21) of the Water Resources Development Act of 2007 (121 Stat. 1053).(3)Modification of the project for navigation, Ouachita-Black Rivers, Arkansas and Louisiana, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 481) to include water supply as an authorized purpose.(4)Modification of the project for navigation, McClellan-Kerr Arkansas River, to deepen the navigation channel to a minimum depth of 12 feet, as authorized under section 136 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1842). (5)Modification of the project for flood risk management and water supply, Tenkiller Ferry Lake, Arkansas River Basin, Oklahoma, authorized by section 4 of the Act of June 28, 1938 (52 Stat 1218, chapter 795) to modify water storage and provide for a sufficient quantity of water supply storage space in the inactive pool storage to support the fishery downstream from Tenkiller Reservoir. (6) Reauthorization of the project for environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), and deauthorized pursuant to section 6001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579b) (as in effect on the day before the date of enactment of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1690)). (7)Modification of the project for flood damage reduction, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656), to provide that in the case of phase II of the project, the non-Federal interest is not required to pay any cost of the project above the initial estimate. (8)A feasibility study for a project for flood risk management, Hoosic River, Massachusetts.(9)A feasibility study for a project for aquatic ecosystem restoration at the mouth of the Hood River, Oregon, at the confluence of that river with the Columbia River, Oregon.(10)A feasibility study on resolving increased silting and shoaling adjacent to, but outside of, the Federal channel, experienced at the Port of Bandon, Coquille River, Oregon.(11)A feasibility study on increasing the frequency and depth of dredging assistance from the Corps of Engineers at the Port of Astoria, located at the mouth of the Columbia River, Oregon. (12)A feasibility study on modifying the project for navigation, Port of Gulfport, Mississippi, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4094), to deepen the navigation channel to 46 feet.(13)A feasibility study to identify and evaluate opportunities to reduce the risk of flooding and restore lost habitat within the Escatawpa River Basin, Mississippi and Alabama. (14)The project described in section 219(f)(231) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1266). (15)A feasibility study for a project to design and construct the Naugatuck River Greenway Trail, a multiuse trail on Federal land between Torrington and Derby, Connecticut. (16)A feasibility study for a project for coastal and flood risk management, Stratford, Connecticut. (17)A feasibility study for projects for flood risk management, Woodbridge, Connecticut.(18)Modification of the authorized funding level for the project to eliminate or control combined sewer overflows, St. Louis, Missouri, authorized by section 219(f)(32) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 337; 121 Stat. 1233).(19)A feasibility study for projects for ecosystem restoration, Bangert Island, St. Charles, Missouri, related to channels and aquatic habitats. (20)Modification of the authorized funding level for the project to carry out water related infrastructure, El Paso, Texas, authorized by section 219(f)(269) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268).(21)Modification of the authorized funding level for the South Central Pennsylvania environmental restoration infrastructure and resource protection development pilot program under section 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 121 Stat. 1146).(22)A feasibility study for dam safety improvements, Oroville Dam, California. (23)Modification of the authorized funding level for the project for water supply, Lakes Marion and Moultrie, South Carolina. (24)An environmental infrastructure project to increase hydrologic variability, Sacramento Regional Water Bank, California. (25)A study for a project for aquatic ecosystem restoration and allied purposes, Blue River Watershed, Missouri and Kansas. (26)A project for aquatic and riparian restoration, Line Creek, Riverside, Kansas. (27)Modification of the authorized funding level for the environmental infrastructure program, Central New Mexico, under section 593 of the Water Resources Development Act of 1999 (113 Stat. 381; 119 Stat. 2255). (28)Modification of the authorized funding level for the environmental assistance program, Ohio and North Dakota, under section 594 of the Water Resources Development Act of 1999 (113 Stat. 383; 121 Stat. 1140; 121 Stat. 1944). (29)A study for a fish passage for ecological restoration, Lower Alabama River, Alabama.(30)Modification of the project for Atlantic Intracoastal Waterway Deep Creek bridge replacement, Virginia. (31)Modification of projects for water supply, wastewater infrastructure, and environmental restoration, Virginia, authorized by section 219(f)(10) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1255).(32)Modification of the project for flood risk management, Red River below Denison Dam, Arkansas, Louisiana, and Texas, for Caddo Levee District, Louisiana, to incorporate the Cherokee Park Levee into the project. (33)Modification of the Mississippi River and Tributaries Project authorized by the first section of the Act of May 15, 1928 (45 Stat. 534, chapter 569) to include the portion of the Ouachita River Levee System at and below Monroe, Louisiana, to Caldwell Parish, Louisiana.(34)Modification of the project for navigation, Port of Iberia, Louisiana.(35)A feasibility study for flood risk management and storm damage reduction in the Hoey's Basin area of the eastbank of Jefferson Parish, including a study of the pump to the river concept.(36)A feasibility study for a project for flood risk management, Cataouatche Subbasin, which encompasses part of the westbank of Jefferson Parish, Louisiana.(37)Modification of the project for beach erosion and hurricane protection, Grand Isle, Louisiana, to include periodic beach nourishment. (38)A feasibility study, Arkansas River Basin, Oklahoma, to determine whether the purchase of additional flood easements, changes in lake level management, additional levee infrastructure, or implementation of other flood risk management or containment mechanisms along the Arkansas River Basin would benefit local communities by reducing flood risks around projects of the Secretary in a range of different flood scenarios. (39)Modification of the authorized funding level for critical restoration projects, Lake Champlain watershed, Vermont and New York, authorized by section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150).(40)Modification of the authorized funding level for wastewater infrastructure, Charlotte County, Florida, authorized by section 219(f)(121) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 334; 121 Stat. 1261).(41)A project to extend dredging of the South Haven Harbor, Michigan, to include the former Turning Basin. (42)Modification of the project for flood risk management, Upper Rouge River, Wayne County, Michigan. (43)A feasibility study for the project for flood risk management, Tonto Creek, Arizona. (44)A feasibility study for the project for flood risk management, Sikorsky Airport, Bridgeport, Connecticut.(45)Modification of the authorized funding level for the environmental infrastructure project, Calaveras County, California, under section 219(f)(86) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1259). (46)Modification of the project for navigation, River Rouge, Michigan.(47)A feasibility study for dredge disposal management activities, Port of Florence, Alabama.(48)A feasibility study for the project for navigation, Port of Oswego, New York. (49)A project for repairs to the West Pier and West Barrier Bar, Little Sodus Bay Harbor, Cayuga County, New York. (50)A project for repair of sheet pile wall and east breakwater, Great Sodus Bay, New York. (51)A study of the resiliency of the Allegheny Reservoir, in consultation with the Seneca Nation. (52)A feasibility study for potential projects for the rehabilitation of the Glens Falls Feeder Canal, which begins at the Feeder Dam intersection with the Hudson River in Queensbury, New York, and runs to the confluence of the Old Champlain Canal in Kingsbury, New York. (53)A feasibility study for the rehabilitation of the tainter gates and guard gate, Caughdenoy Dam, New York, including an evaluation of the rehabilitation work necessary to extend the service life of those structures, such as—(A)improvements to the hydraulic efficiency of the gate systems;(B)improvements to the concrete foundation and gate support structures; and(C)any other improvements the Secretary determines to be necessary. (54)Modification of the Upper Mississippi River Restoration program authorized by section 1103 of the Water Resources Development Act of 1986 (33 U.S.C. 652). (55)The project for flood protection, Bloomington, Indiana. (56)The project for flood protection, Gary, Indiana. (57)Modification of the environmental infrastructure project, Athens, Tennessee, authorized by section 219(f)(254) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (58)Modification of the environmental infrastructure project, Blaine, Tennessee, authorized by section 219(f)(255) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (59)Modification of the environmental infrastructure project, Claiborne County, Tennessee, authorized by section 219(f)(256) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).(60)Modification of the environmental infrastructure project, Giles County, Tennessee, authorized by section 219(f)(257) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (61)Modification of the environmental infrastructure project, Grainger County, Tennessee, authorized by section 219(f)(258) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (62)Modification of the environmental infrastructure project, Hamilton County, Tennessee, authorized by section 219(f)(259) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (63)Modification of the environmental infrastructure project, Harrogate, Tennessee, authorized by section 219(f)(260) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (64)Modification of the environmental infrastructure project, Johnson County, Tennessee, authorized by section 219(f)(261) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (65)Modification of the environmental infrastructure project, Knoxville, Tennessee, authorized by section 219(f)(262) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (66)Modification of the environmental infrastructure project, Nashville, Tennessee, authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267). (67)Modification of the environmental infrastructure project, Lewis, Lawrence, and Wayne Counties, Tennessee, authorized by section 219(f)(264) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (68)Modification of the environmental infrastructure project, Oak Ridge, Tennessee, authorized by section 219(f)(265) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (69)Modification of the environmental infrastructure project, Plateau Utility District, Morgan County, Tennessee, authorized by section 219(f)(266) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1268). (70)Extension of existing authority to the City of Sheffield, Alabama, for the Nashville District of the Corps of Engineers to replace a sewer pipe that floods when the Corps of Engineers mitigates flooding upstream as authorized by section 219(f)(263) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335; 121 Stat. 1267).(71)A research study to examine the causes of harmful algal blooms, such as agricultural runoff, sewer discharge, and commercial or industrial flows, and possible mitigation strategies for algal blooms in the Allegheny Reservoir Watershed, New York. (72)Modification of the environmental assistance project authorized by section 542 of the Water Resources Development Act of 2000 (114 Stat. 2671; 121 Stat. 1150), for sanitary sewer system upgrades in the Village of Whitehall, New York.1205.Rahway flood risk management feasibility study, New JerseyThe Secretary shall—(1)nullify the determination of the North Atlantic Division of the Corps of Engineers that further study of the feasibility study for flood risk management, Rahway, New Jersey, is not warranted; (2)identify an acceptable alternative to the project described in paragraph (1) that could receive Federal support; and(3)expedite the completion of a feasibility study for the acceptable alternative identified under paragraph (2). 1206.Arctic deep draft port(a)FindingsCongress finds the following:(1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the economic and military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions.(2)On January 19, 2018, Secretary of Defense James Mattis released the 2018 National Defense Strategy of the United States of America in which the Secretary outlined the reemergence of long-term, strategic competition by countries such as China and Russia.(3)Russia and China have conducted military exercises together in the Arctic, have agreed to connect the Northern Sea Route, claimed by Russia, with the Maritime Silk Road of China, and are working together in developing natural gas resources in the Arctic.(4)The Government of the Russian Federation has prioritized the development of Arctic capabilities and has made significant investments in military infrastructure in the Arctic, including the creation of a new Arctic Command and the construction or refurbishment of 16 deepwater ports and 14 airfields in the region.(5)The Government of the People’s Republic of China—(A)released, in January 2018, its new Arctic Strategy, the Polar Silk Road, in which it declares itself as a near-Arctic state; and(B)has publicly stated that it seeks to expand its Belt and Road Initiative to the Arctic region, including current investment in the natural gas fields in the Yamal Peninsula in Russia, rare-earth element mines in Greenland, and the real estate, alternative energy, and fisheries in Iceland.(6)The significance of the Arctic continues to grow as countries around the globe begin to understand the magnitude of the natural resources in the Arctic, including, at a minimum, oil, natural gas, rare earth minerals, gold, diamonds, and abundant fisheries.(7)The Bering Strait is experiencing significant increases in international traffic from vessels transiting the Northern Sea Route, increases that are projected to continue if decreases in sea ice coverage continue.(8)Increases in human, maritime, and resource development activity in the Arctic region create additional mission requirements for Federal agencies, given—(A)the strategic focus of the Government of the Russian Federation and the Government of the People’s Republic of China on the Arctic;(B)overlapping territorial claims; and(C)the potential for maritime accidents, oil spills, and illegal fishing near the exclusive economic zone of the United States.(9)The increasing role of the United States in the Arctic has been highlighted in each of the last 4 National Defense Authorization Acts.(10)The United States Coast Guard Arctic Strategic Outlook released in April 2019 states that [d]emonstrating commitment to operational presence, Canada, Denmark, and Norway have made strategic investments in ice-capable patrol ships charged with national or homeland security missions. [The United States] is the only country with an Arctic presence that has not made similar investments in ice-capable surface maritime security assets. This limits the ability of the Coast Guard, and the Nation, to credibly uphold sovereignty or respond to contingencies in the Arctic.(11)On December 6, 2018, Secretary of the Navy Richard Spencer stated that [w]e need to have a strategic Arctic port up in Alaska.(12)Meanwhile, the 2 closest strategic seaports, as designated by the Department of Defense, to the Arctic Circle are the Port of Anchorage and the Port of Tacoma, located approximately 1,500 nautical miles and 2,400 nautical miles away, respectively, and approximately 1,900 nautical miles and 2,800 nautical miles, respectively, from Barrow, Alaska.(b)Definition of ArcticIn this section, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).(c)Sense of CongressIt is the sense of Congress that—(1)the Arctic is a region of strategic importance to the national security interests of the United States;(2)there is a compelling national, regional, Alaska Native, and private sector need for permanent maritime and other infrastructure development and for a presence in the Arctic region by the United States to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of subsistence and commercial fishing, port of refuge, Arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean; and(3)it is in the national interest to enhance existing and develop maritime and other infrastructure in the Arctic that would allow the Coast Guard and the Navy each to perform their respective statutory duties and functions on a more permanent basis with minimal mission interruption.(d)United States Arctic deep draft portThe Secretary shall expedite the completion of the applicable decision document for the project for navigation, Arctic Deep Draft Port, Nome, Alaska. 1207.Nassau County Back Bays coastal storm risk managementSection 1001(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)) shall not apply to the Nassau County Back Bays Costal Storm Risk Management feasibility study, authorized by the first section of the Act of June 15, 1955 (69 Stat. 132, chapter 140). CDeauthorizations, modifications, and related provisions1301.Deauthorization of Watch Hill Cove, Rhode Island and ConnecticutThe portion of the project for navigation, Pawcatuck River, Rhode Island and Connecticut, authorized by section 2 of the Act of March 2, 1945 (commonly known as the River and Harbor Act of 1945) (59 Stat. 13), consisting of a 10-foot deep, 16-acre anchorage area in Watch Hill Cove is no longer authorized beginning on the date of enactment of this Act.1302.Rush River and Lower Rush River, North Dakota(a)In generalThe portion of the comprehensive plan for flood control and other purposes in the Red River of the North drainage basin, North Dakota, South Dakota, and Minnesota, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1177) and modified by section 204 of the Flood Control Act of 1950 (64 Stat. 176), consisting of clearing and rectification of the channel from mile 28.3 near Amenia to the mouth of the Rush River, known as Cass County Drain No. 12, is no longer authorized beginning on the date of enactment of this Act.(b)Lower Branch Rush RiverThe project for flood control, Lower Branch Rush River, North Dakota, carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), known as Cass County Drain No. 2, is no longer authorized beginning on the date of enactment of this Act. 1303.Willamette Falls Locks, Willamette River, Oregon(a)In generalThe Secretary is authorized to dispose of the project for navigation, Willamette Falls Locks, Willamette River, Oregon, authorized by the Act of June 25, 1910 (36 Stat. 664, chapter 382) (referred to in this section as the Willamette Falls Locks project), subject to the conditions described in this section and in accordance with the report of the Director of Civil Works entitled Willamette Falls Locks, Willamette River, Oregon, Section 216 Disposition Study with Integrated Environmental Assessment (Study) and dated July 11, 2019.(b)RepairsBefore the disposal under subsection (a), the Secretary shall carry out repairs to address primary seismic and safety risks in accordance with the recommendations approved in the report referred to in that subsection(c)DeauthorizationOn the completion of the repairs under subsection (b) and the requirements under subsection (d)(5), Willamette Falls Locks project shall no longer be authorized as a Federal project.(d)Conveyance(1)In generalSubject to the requirements of this subsection, the Secretary is authorized to convey to an entity to be named by the Willamette Falls Locks Commission or the State of Oregon, all right, title, and interest of the United States in and to any land in which the Federal Government has a property interest for the Willamette Falls Locks project, together with any improvements on the land.(2)Quitclaim deedThe Secretary shall convey the property and improvements described in paragraph (1) by quitclaim deed to the transferee identified under that paragraph under such terms and conditions as the Secretary determines to be appropriate to protect the interests of the United States, in accordance with applicable Federal and State law.(3)Applicability of real property screening requirementsSection 2696 of title 10, United States Code, shall not apply to the conveyance under paragraph (1).(4)Subject to existing easements and other interestsThe conveyance of property and improvements under paragraph (1) shall be subject to all existing deed reservations, easements, rights-of-way, and leases that are in effect as of the date of the conveyance. (5)Requirements before conveyance(A)Perpetual road easementBefore a conveyance under paragraph (1), the Secretary shall acquire a perpetual road easement from the adjacent property owner for use of the access road.(B)Environmental complianceBefore a conveyance under paragraph (1)—(i)in accordance with the real estate report in Appendix A of the report referred to in subsection (a), the Secretary shall complete a Phase 1 Environmental Site Assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and(ii)the Secretary shall satisfy all conditions set forth in the Phase 1 Site Assessment for the Willamette Falls Locks project, including a Phase 2 Site Assessment, and any needed property restoration.(C)Historic preservationBefore a conveyance under paragraph (1), the Secretary shall comply with obligations of the Secretary under the Memorandum of Agreement with the Oregon State Historic Preservation Office and the Advisory Council on Historic Preservation and dated September 2016. (e)Savings clauseIf the transferee under subsection (d)(1) does not accept the conveyance under that subsection, the Secretary may dispose of the land and improvements in which the Federal Government has a property interest for the Willamette Falls Locks project under subchapter III of chapter 5 of title 40, United States Code. 1304.Camden Harbor, Maine(a)In generalThe portions of the project for navigation, Camden Harbor, Maine, described in subsection (b) are no longer authorized beginning on the date of enactment of this Act.(b)Portions describedThe portions referred to in subsection (a) are the following:(1)The portion of the 10-foot deep inner harbor area, authorized by the first section of the Act of March 3, 1873 (17 Stat. 565, chapter 233), and the first section of the Act of August 11, 1888 (25 Stat. 400, chapter 860), approximately 50,621.75 square feet in area—(A)starting at a point with coordinates N197,640.07, E837,851.71;(B)thence running S84°43' 23.94"W about 381.51 feet to a point with coordinates N197,604.98, E837,471.82;(C)thence running N43°47'51.43"W about 270.26 feet to a point with coordinates N197,800.05, E837,284.77;(D)thence running S59°02' 26.62"E about 219.18 feet to a point with coordinates N197,687.30, E837,472.72;(E)thence running S81°50' 09.76"E about 144.70 feet to a point with coordinates N197,666.75, E837,615.96;(F)thence running N57°27' 07.42"E about 317.32 feet to a point with coordinates N197,866.52, E837,928.96; and(G)thence running S18°50' 04.48"W about 239.27 feet to the point described in subparagraph (A).(2)The portion of the 14-foot deep outer harbor area, authorized by the first section of the Act of August 11, 1888 (25 Stat. 400, chapter 860), and the first section of the Act of June 13, 1902 (32 Stat. 331, chapter 1079), approximately 222,015.94 square feet in area—(A)starting at a point with coordinates N197,640.07, E837,851.71;(B)thence running N18°50'04.48"E about 239.27 feet to a point with coordinates N197,866.53, E837,928.96;(C)thence running N58°28' 51.05"E about 308.48 feet to a point with coordinates N198,027.79, E838,191.93;(D)thence running N84°20' 01.88"E about 370.06 feet to a point with coordinates N198,064.33, E838,560.18;(E)thence running S05°32' 03.42"E about 357.31 feet to a point with coordinates N197,708.68, E838,594.64; and(F)thence running S84°43' 23.94"W about 746.08 feet to the point described in subparagraph (A). 1305.Deauthorization of flood control project for Taylor Creek Reservoir and Levee L–73, Upper St. Johns River Basin, Central and Southern FloridaThe portions of the project for flood control and other purposes, Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1176), consisting of the Taylor Creek Reservoir and Levee L–73 within the Upper St. Johns River Basin, Florida, are no longer authorized beginning on the date of enactment of this Act.1306.New London Harbor Waterfront Channel, Connecticut(a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, 23-foot Waterfront Channel, authorized by the first section of the Act of June 13, 1902 (32 Stat. 333, chapter 1079), described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.(b)Area describedThe area referred to in subsection (a) is generally the portion between and around the 2 piers at State Pier New London, specifically the area—(1)beginning at a point N691263.78, E1181259.26;(2)running N 35°01'50.75" W about 955.59 feet to a point N692046.26, E1180710.74;(3)running N 54°58'06.78" E about 100.00 feet to a point N692103.66, E1180792.62;(4)running S 35°01'50.75" E about 989.8 feet to a point N691293.17, E1181360.78; and(5)running S 73°51'15.45" W about 105.69 feet to the point described in paragraph (1). 1307.No deauthorization of certain projectsNotwithstanding any other provision of law, during the period ending on September 30, 2024, an environmental infrastructure assistance project or program of the Corps of Engineers shall not be deauthorized. 1308.Comprehensive Everglades Restoration PlanNotwithstanding any other provision of law, a project or separable element of a project under the Comprehensive Everglades Restoration Plan authorized by section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680) shall not be deauthorized prior to December 31, 2030. 1309.Cape Porpoise Harbor, Maine, Anchorage Area designation(a)In generalThe project for navigation, Cape Porpoise Harbor, Kennebunkport, Maine, authorized by section 101 of the River and Harbor Act of 1948 (62 Stat. 1172, chapter 771), is modified to designate the portion of the project described in subsection (b) as a 6-foot deep anchorage.(b)Portion describedThe portion of the project referred to in subsection (a) is the approximately 192,235.63 square foot area consisting of the 100-foot wide and 6-foot deep channel located within the inner harbor—(1)starting at a point with coordinates N 194,175.13, E 2,882,011.74;(2)thence running N 33°46'08.14"W about 914.57 feet to a point with coordinates N 194,935.40, E 2,881,503.38;(3)thence running N 12°41 '09. 78"W about 1,026.40 feet to a point with coordinates N 195,936.74, E 2,881,277.97;(4)thence running N 77°18'50.22"E£ about 100.00 feet to a point with coordinates N 195,958.70, E 2,881,375.53;(5)thence running S 12°41 '09. 78" E about 1,007.79 feet to a point with coordinates N 194,975.52, E 2,881,596.85;(6)thence running S 33°46'08.14" E about 895.96 feet to a point with coordinates N 194,230.72, E 2,882,094.86;(7)thence running S 56°13'51.86" W about 100.00 feet to the point described in paragraph (1). 1310.Sacramento River, Glenn–Colusa, CaliforniaThe portion of the project for flood control, Sacramento River, California, authorized by section 2 of the Act of March 1, 1917 (39 Stat. 949, chapter 144), and modified by section 102 of the Energy and Water Development Appropriations Act, 1990 (103 Stat. 649), section 301(b)(3) of the Water Resources Development Act of 1996 (110 Stat. 3709), title I of the Energy and Water Development Appropriations Act, 1999 (112 Stat. 1841), and section 305 of the Water Resources Development Act of 1999 (113 Stat. 299), consisting of a riverbed gradient restoration facility at the Glenn–Colusa Irrigation District Intake, is no longer authorized beginning on the date of enactment of this Act. DWater resources infrastructure1401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress on or after June 3, 2019, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section:(1)Ecosystem restorationA. StateB. NameC. Date of Report of Chief of Engineers or Director of Civil WorksD. Estimated Costs1. MDAnacostia River, Prince George's CountyDecember 19, 2018Federal: $23,171,000Non-Federal: $12,476,000Total: $35,647,0002. ILGreat Lakes and Mississippi River Interbasin Study–Brandon Road, Will CountyMay 23, 2019Federal: $647,478,000Non-Federal: $215,826,000Total: $863,304,0003. COSouth Platte River and Tributaries, Adams and Denver CountiesJuly 29, 2019Federal: $334,412,000Non-Federal: $200,406,000Total: $534,818,0004. MOSt. Louis Riverfront—Meramec River BasinNovember 1, 2019Federal: $60,124,000Non-Federal: $32,375,000Total: $92,499,0005. CADelta Islands and LeveesDecember 18, 2018Federal: $16,746,395Non-Federal: $9,016,736Total: $25,763,1316. CAYuba RiverJune 20, 2019Federal: $65,014,326Non-Federal: $35,008,268Total: $100,022,5947. NMSandia Pueblo to Isleta PuebloAugust 5, 2019Federal: $16,163,000Non-Federal: $8,703,000Total: $24,866,0008. TXJefferson CountySeptember 12, 2019Federal: $37,615,000Non-Federal: $20,254,000Total: $57,869,0009. FLLoxahatchee River WatershedApril 8, 2020Federal: $372,232,000Non-Federal: $368,528,000Total: $740,760,000(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NDSouris River Basin, Bottineau, McHenry, Renville, and Ward CountiesApril 16, 2019Federal: $58,041,750Non-Federal: $31,253,250Total: $89,295,0002. AZLittle Colorado River at Winslow, Navajo CountyDecember 14, 2018Federal: $52,462,000Non-Federal: $28,249,000Total: $80,711,0003. NMMiddle Rio Grande floor protection, Bernalillo to Belen, New Mexico, at Albuquerque, New MexicoMarch 13, 2020Federal: $190,538,000Non-Federal: $102,598,000Total: $293,136,0004. OKTulsa and West Tulsa Levee SystemApril 23, 2020Federal: $86,780,000Non-Federal: $46,728,000Total: $133,508,0005. NJPeckman River BasinApril 29, 2020Federal: $95,022,000Non-Federal: $51,166,000Total: $146,188,000(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NYEast Rockaway Inlet to Rockaway Inlet and Jamaica Bay Reformulation, Atlantic CoastAugust 22, 2019Federal: $793,966,000Non-Federal: $189,763,000 Total: $983,729,000 2. RIPawcatuck RiverDecember 19, 2018Federal: $37,848,000Non-Federal: $20,379,000 Total: $58,227,0003. VANorfolk Coastal Storm Risk ManagementFebruary 5, 2019Federal: $909,040,000Non-Federal: $489,480,000 Total: $1,398,520,0004. NYHashamomuck CoveDecember 9, 2019 Initial Federal: $11,549,000Initial Non-Federal: $6,218,000 Initial Total: $17,767,000Renourishment Federal: $23,481,500Renourishment Non-Federal: $23,481,500Renourishment Total: $46,963,0005. DEDelaware River Dredged Material UtilizationMarch 6, 2020Initial Federal: $53,220,000Initial Non-Federal: $28,660,000 Initial Total: $81,880,000Renourishment Federal: $116,380,000Renourishment Non-Federal: $116,380,000Renourishment Total: $232,760,000(4)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. AKUnalaska, Dutch Harbor ChannelsFebruary 7, 2020Federal: $26,202,750Non-Federal: $8,734,000Total: $34,937,0002. TXGulf Intracoastal Waterway, Brazos River Floodgates and Colorado River LocksOctober 23, 2019Total: $409,777,000 (to be derived 65 percent from the general fund of the Treasury and 35 percent from the Inland Waterways Trust Fund)3. TXMatagorda Ship Channel Improvement Project, Port LavacaNovember 15, 2019Federal: $138,660,000Non-Federal: $79,664,000Total: $218,324,0004. TX Houston Ship Channel Expansion Improvement ProjectApril 23, 2020Federal: $462,803,000Non-Federal: $414,045,000Total: $876,848,0005. NY, NJNew York and New Jersey Harbor AnchoragesApril 23, 2020Federal: $18,940,000Non-Federal: $6,310,000Total: $25,250,000(5)Coastal storm risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NJ, PANew Jersey Dredged Material Utilization, Delaware RiverApril 8, 2020Federal: $162,920,000Non-Federal: $125,640,000 Total: $288,560,000(6)Navigation and ecosystem restorationA. StateB. NameC. Date of Decision Document D. Estimated Costs1. TXCorpus Christi Ship ChannelMay 4, 2020Federal: $403,000,000Non-Federal: $273,010,000Total: $676,010,0001402.Expedited completion of certain projectsThe Secretary shall provide priority funding for and expedite the completion of the following projects:(1)The project for ecosystem restoration, Caño Martín Peña, Puerto Rico, as authorized by section 5127 of the Water Resources Development Act of 2007 (121 Stat. 1242). (2)The project for navigation for Portsmouth Harbor and the Piscataqua River, Maine and New Hampshire, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173). (3)The project for flood risk management, Rio de Flag, Arizona. (4)The project for flood risk management, East Hartford Levee System, Connecticut.(5)The project for flood risk management, Hartford Levee System, Connecticut.(6)The project for navigation, Guilford Harbor and Sluice Channel, Connecticut.(7)Phase 5 of the Bluestone Dam Project Remediation, West Virginia.(8)The project for water supply and ecosystem restoration, Howard Hanson Dam, Washington, authorized by section 101(b)(15) of the Water Resources Development Act of 1999 (113 Stat. 281).(9)The project for ecosystem restoration, Puget Sound, Washington, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197).(10)The project for navigation, Tacoma Harbor, Washington. (11)The project for water storage, Halligan Dam, Colorado. (12)The project for construction of tribal housing authorized by title IV of Public Law 100–581 (102 Stat. 2944). (13)The replacement of the Bourne and Sagamore Bridges, Cape Cod, Massachusetts. (14)The project for coastal storm damage reduction, San Diego County shoreline, California.1403.Additional project authorizationsThe following projects for water resources development and conservation and other purposes are authorized to be carried out by the Secretary as recommended in the respective reports, designated in this section, that were prepared by non-Federal interests under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231), with such modifications as the Secretary determines advisable, subject to preparation of a report by the Secretary to address the concerns, recommendations, and conditions, if any, identified by the Secretary in the review assessments designated in this section: (1)Coastal storm risk managementA. StateB. NameC. Date of Report D. Date of Review Assessment1. FLSt. Lucie County, Fort Pierce Shore ProtectionJune 2018July 2018(2)NavigationA. StateB. NameC. Date of Report D. Date of Review Assessment1. LAHouma Navigation Canal DeepeningJune 2018July 20182. LABaptiste–Collette Bayou Navigation Channel DeepeningJanuary 2017, amended April 2018June 2018(3)Flood risk managementA. StateB. NameC. Date of Report D. Date of Review Assessment1. TXChacon CreekAugust 2018September 20181404.Treatment of project In the case of the project listed in item 4 in the table under section 1401(2), the non-Federal contribution for the project shall be financed over a period of 30 years from the date of completion of the project, in accordance with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(k)).EWater supply and storage1501.Small water storage projects(a)In generalThe Secretary shall carry out a program to study and construct new, or enlarge existing, small water storage projects in rural States, in partnership with a non-Federal interest.(b)RequirementsTo be eligible to participate in the program under this section, a water storage project shall—(1)be located in a State with a population of less than 1,000,000;(2)(A)in the case of a new water storage project, have a water storage capacity of not less than 2,000 acre-feet and not more than 30,000 acre-feet; and(B)in the case of an enlargement of an existing water storage project, be for an enlargement of not less than 1,000 acre-feet and not more than 30,000 acre-feet;(3)provide—(A)flood risk management benefits; or(B)ecological benefits; and(4)be economically justified, environmentally acceptable, and technically feasible.(c)Expedited projectsFor the 10-year period beginning on the date of enactment of this Act, the Secretary shall expedite projects under this section for which applicable Federal permitting requirements have been completed.(d)Use of data(1)In generalIn conducting a study under this section, to the maximum extent practicable, the Secretary shall use any applicable hydrologic, economic, or environmental data from State water plans or other State planning documents relating to water resources management.(2)Use of existing materials(A)StudiesOn the agreement of the Secretary and the non-Federal interest, the Secretary may use any applicable existing studies of the non-Federal interest.(B)Federal permittingThe Secretary may use Federal permitting that has been completed by other Federal agencies for the purpose of determining project eligibility with respect to the requirements described in subsection (b)(4).(e)Cost-share(1)StudyThe Federal share of the cost of a study conducted under this section shall be 75 percent.(2)ConstructionThe Federal share of the cost of a project constructed under this section shall be 80 percent.(f)OMRRR responsibilityThe costs of operation, maintenance, repair, replacement, and rehabilitation for a project constructed under this section shall be the responsibility of the non-Federal interest.(g)Individual project limitNot more than $65,000,000 in Federal funds may be made available to a project under this section.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $130,000,000 for each fiscal year.1502.Missouri River reservoir sediment managementSection 1179(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675; 132 Stat. 3782) is amended—(1)in paragraph (3)—(A)in subparagraph (B), by inserting project purposes, including before storage capacity; and(B)in subparagraph (C), by striking preliminary;(2)by striking paragraph (9);(3)by redesignating paragraphs (4) through (8) as paragraphs (6) through (10), respectively; and(4)by inserting after paragraph (3) the following:(4)JustificationIn determining the economic justification of a sediment management plan under paragraph (2), the Secretary shall—(A)measure and include flooding, erosion, and accretion damages both upstream and downstream of the reservoir that are likely to occur as a result of sediment management within the reservoir compared to the damages that are likely to occur if the sediment management plan is not implemented; and(B)include lifecycle costs and a 100-year period of analysis. (5)ImplementationAs part of a sediment management plan under paragraph (2), the Secretary may carry out sediment removal activities at reservoirs owned and operated by the Secretary in the Upper Missouri River Basin, or at reservoirs for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709), in the Upper Missouri River Basin, in accordance with section 602 of the Water Resources Development Act of 1986 (100 Stat. 4148; 121 Stat. 1076) as if those reservoirs were listed in subsection (a) of that section..1503.Planning Assistance for StatesThe Secretary shall ensure that the planning assistance for States program under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) provides equal priority for all authorized purposes, including water supply and water conservation. 1504.Forecast-informed reservoir operations(a)Working group(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in conjunction with the Commissioner of Reclamation, shall establish a working group to advance the science to support forecast-informed reservoir operations in the Upper Missouri River Basin.(2)MembersThe working group established under paragraph (1) shall be composed of—(A)the Secretary;(B)the Commissioner of Reclamation;(C)the Director of the United States Geological Survey;(D)the Administrator of the National Oceanic and Atmospheric Administration; and(E)representatives of affected State and local agencies.(3)DutiesThe working group established under paragraph (1) shall develop recommendations to implement the use of forecast-informed reservoir operations in the Upper Missouri River Basin and submit to Congress a report on the findings and recommendations of the working group.(b)Viability assessments(1)In generalOn request of a non-Federal interest, the Secretary, the Commissioner of Reclamation, and the non-Federal interest shall jointly conduct a viability assessment on the use of forecast-informed reservoir operations at a reservoir—(A)that is located within the Upper Missouri River Basin; and(B)for which the Secretary has flood control responsibilities under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709).(2)Completion dateTo the maximum extent practicable, a viability assessment under paragraph (1) shall be completed by not later than 1 year after the date on which the viability assessment begins.(3)Federal shareThe Federal share of the cost of a viability assessment under paragraph (1) shall be 100 percent.(c)Plan for temporary deviationIf a viability assessment conducted under subsection (b)(1) indicates that forecast-informed reservoir operations are viable at a reservoir described in that subsection, the Secretary and the Commissioner of Reclamation shall develop and implement a pilot program to carry out forecast-informed reservoir operations at that reservoir.1505.Study on data for water allocation, supply, and demand(a)In generalThe Secretary shall offer to enter into an agreement with the National Academy of Sciences to conduct a study on the ability of Federal agencies to coordinate with other Federal agencies, State and local agencies, Indian tribes, communities, universities, consortiums, councils, and other relevant entities with expertise in water resources to facilitate and coordinate the sharing of water allocation, supply, and demand data, including—(1)any catalogs of data;(2)definitions of any commonly used terms relating to water allocation, supply, and demand; and(3)a description of any common standards used by those entities.(b)ReportIf the National Academy of Sciences enters into the agreement under subsection (a), to the maximum extent practicable, not later than 1 year after the date of enactment of this Act, the National Academy of Sciences shall submit to Congress a report that includes—(1)the results of the study under subsection (a);(2)recommendations for ways to streamline and make cost-effective methods for Federal agencies to coordinate interstate sharing of data, including recommendations for the development of a publicly accessible, internet-based platform that can allow entities described in subsection (a) to communicate and coordinate ongoing data collection efforts relating to water allocation, supply, and demand, and share best practices relating to those efforts; and(3)a recommendation as to an appropriate Federal entity that should—(A)serve as the lead coordinator for data relating to water allocation, supply, and demand; and(B)host and manage the internet-based platform described in paragraph (2).(c)FundingOut of funds made available to the Secretary for operations and maintenance activities of the Corps of Engineers that are not otherwise obligated, the Secretary may use to carry out this section $3,900,000.1506.GAO report on certain Federal dams and reservoirsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes—(1)with respect to each Federal dam and reservoir in the United States located west of the 100th meridian—(A)an identification of the water control manuals that were changed or updated by the Corps of Engineers during the previous 10 years; and(B)an identification of any water storage reallocations approved by the Corps of Engineers during the previous 10 years;(2)a summary of the process and policies used by the Corps of Engineers to establish and update flood control curves within water control manuals at the Federal dams and reservoirs described in paragraph (1); and(3)recommendations for changes to the process and policies referred to in paragraph (2) to allow for increased water storage at the Federal dams and reservoirs described in paragraph (1).1507.Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)PriorityFor the period of fiscal years 2021 through 2024, in carrying out this section, the Secretary shall give priority to a project that—(1)is located in the South Platte River Basin;(2)is on a body of water that is identified by the applicable State under section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)) as being impaired;(3)has the potential to provide flood risk management and recreational benefits in addition to ecosystem restoration benefits; and(4)is located in a city with a population of 80,000 or less.. 1508.Improving reviews for non-Federal hydropower at existing Corps of Engineers projects(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Energy Regulatory Commission.(2)Environmental review processThe term environmental review process means the process of preparing an environmental impact statement or environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(3)Licensing application(A)In generalThe term licensing application means the process of seeking a license from the Commission to construct or operate a hydropower facility at a qualifying facility.(B)InclusionThe term licensing application includes any prelicensing coordination conducted with the Commission prior to submission of a formal application.(4)Memorandum of UnderstandingThe term Memorandum of Understanding means the Memorandum of Understanding between the Corps of Engineers and the Commission on Non-Federal Hydropower Projects, signed in July 2016.(5)Qualifying facilityThe term qualifying facility means any dam, dike, embankment, or other barrier—(A)the construction of which was completed on or before the date of enactment of this section; and(B)that is operated, owned, or constructed by the Corps of Engineers.(b)ApplicabilityThis section shall apply to each licensing application for a qualifying facility—(1)for which prelicensing coordination described in subsection (a)(3)(B) is initiated on or after the date of enactment of this section; or(2)that is submitted on or after the date of enactment of this section.(c)Environmental review process(1)In generalExcept as provided under paragraph (2) and consistent with the Memorandum of Understanding, the Commission and the Secretary shall develop and implement an environmental review process for a licensing application at a qualifying facility, which shall include conducting the Commission prelicensing process concurrently with the process of preparing an environmental impact statement or environmental assessment under the jurisdiction of the Secretary that may be required to construct or operate a hydropower facility at a qualifying facility.(2)ExceptionThe environmental review process shall not include a licensing application in which the proposed activity qualifies for a general permit under section 10 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1151, chapter 425; 33 U.S.C. 403) or section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or categorical permission under section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Act of 1899) (30 Stat. 1152, chapter 425; 33 U.S.C. 408).(3)Length of processTo the maximum extent practicable, and without affecting the obligations or requirements of any Federal environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Commission and the Secretary shall ensure that the environmental review process described in paragraph (1) is completed in a timely manner so that the Commission is able to make a final decision on an application for a license by not later than 2 years after the date on which the Commission receives a completed licensing application.(4)Purpose and needNotwithstanding the authority of the Secretary in determining overall project purposes under part 230 of title 33, Code of Federal Regulations (or successor regulations), the Secretary, consistent with the Memorandum of Understanding, shall coordinate with the Commission to define the purpose and need for an environmental impact statement or environmental assessment as part of the environmental review process described in paragraph (1).(d)CertificationNo hydropower facility planned under this section shall be approved by the Commission or the Secretary unless the Secretary certifies in writing that the proposed hydropower facility will not adversely affect or undermine—(1)the structural integrity of the qualifying facility; and(2)the ability of the qualifying facility—(A)to achieve the congressionally authorized purposes of the facility; and (B)to comply with applicable laws and policies, including the national water resources planning policy under section 2031(a) of the Water Resources Development Act of 2007 (42 U.S.C. 1962–3(a)).(e)Savings clauseNothing in this section waives or affects the obligations or requirements of any Federal environmental laws, including—(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 1509.Surplus water contracts and water storage agreementsSection 1046(c) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1254; 132 Stat. 3784) is amended—(1)by striking paragraph (3); and(2)by redesignating paragraph (4) as paragraph (3). 1510.Reduced pricing for certain water supply storageSection 322 of the Water Resources Development Act of 1990 (33 U.S.C. 2324) is amended—(1)in subsection (b), by striking 2,000,000 and inserting 3,000,000; and(2)in subsection (g)—(A)by striking the period at the end and inserting ; or;(B)by striking means a community and inserting the following: “means—(1)a community; and(C)by adding at the end the following:(2)a regional water system that serves a population of less than 100,000, for which the per capita income is less than the per capita income of not less than 50 percent of the counties in the United States.. FInvasive Species1601.Definition of invasive speciesIn this subtitle, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).1602.Invasive species in impaired waters(a)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) may provide technical assistance to support efforts for the early detection of and rapid response to aquatic invasive species, including eradication and control measures, in waterways of the United States to—(1)States;(2)Indian Tribes; and(3)units of local government.(b)No costThe technical assistance under subsection (a) shall be provided at no cost to the entities described in that subsection.(c)PrioritizationIn selecting efforts to which to provide technical assistance under subsection (a), the Administrator shall give priority to those efforts that target an invasive species in a waterway that is identified by the applicable State under subparagraph (A) or (B) of section 303(d)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)(1)).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended.1603.Aquatic invasive species researchSection 1108 of the America's Water Infrastructure Act of 2018 (33 U.S.C. 2263a) is amended—(1)in subsection (a)—(A)by striking management and inserting prevention, management,; and(B)by inserting , elodea, quagga mussels, after Asian carp; and(2)in subsection (b)—(A)by inserting or could be impacted in the future after impacted; and(B)by inserting Arctic, after Pacific,.1604.Invasive species mitigation and reductionSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking this section $110,000,000 and inserting this section (except for subsections (f) and (g)) $120,000,000;(ii)in subparagraph (B), by striking and at the end;(iii)in subparagraph (C), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(D)$10,000,000 shall be made available to carry out subsection (d)(1)(A)(iv).;(B)by redesignating paragraph (2) as paragraph (3);(C)by inserting after paragraph (1) the following:(2)Other programs(A)In generalThere are authorized to be appropriated—(i)$10,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (f); and(ii)$50,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (g)(2).(B)Invasive plant species pilot programThere is authorized to be appropriated to the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, $10,000,000 to carry out subsection (g)(3).; and(D)in paragraph (3) (as so redesignated), by inserting or (2)(A) after paragraph (1);(2)in subsection (d)—(A)in the subsection heading, by inserting and decontamination after inspection;(B)in paragraph (1)—(i)in subparagraph (A)—(I)in the subparagraph heading, by inserting and decontamination after inspection;(II)in clause (ii), by striking and at the end;(III)in clause (iii), by striking the period at the end and inserting ; and; and(IV)by adding at the end the following:(iv)to protect basins and watersheds that adjoin an international border between the United States and Canada.; and(ii)by striking subparagraph (B) and inserting the following:(B)LocationsThe Secretary shall place watercraft inspection and decontamination stations under subparagraph (A) at locations with the highest likelihood of preventing the spread of aquatic invasive species into and out of waters of the United States, as determined by the Secretary in consultation with the Governors and entities described in paragraph (3).;(C)in paragraph (3)(A), by striking (iii) and inserting (iv); and(D)by striking watercraft inspection stations each place it appears and inserting watercraft inspection and decontamination stations; and(3)by adding at the end the following:(f)Invasive species management pilot program(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).(2)Development of plansThe Secretary, in coordination with the Aquatic Nuisance Species Task Force, shall carry out a pilot program under which the Secretary shall collaborate with States in the Upper Missouri River Basin in developing voluntary aquatic invasive species management plans to mitigate the effects of invasive species on public infrastructure facilities located on reservoirs of the Corps of Engineers in those States.(3)Management plan(A)In generalThe Secretary, in consultation with the Governor of each State in the Upper Missouri River Basin that elects to participate in the pilot program, shall prepare a management plan, or update or expand an existing plan, for each participating State that identifies public infrastructure facilities located on reservoirs of the Corps of Engineers in those States that—(i)are affected by aquatic invasive species; and (ii)need financial and technical assistance in order to maintain operations.(B)Use of existing plansIn developing a management plan under subparagraph (A), the Secretary shall consider a management plan submitted by a participating State under section 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)). (4)Termination of authorityThe authority provided under this subsection shall terminate on September 30, 2024.(g)Invasive species prevention, control, and eradication(1)Definition of invasive speciesIn this subsection, the term invasive species has the meaning given the term in section 1 of Executive Order 13112 (64 Fed. Reg. 6183; relating to invasive species (February 8, 1999)) (as amended by section 2 of Executive Order 13751 (81 Fed. Reg. 88609; relating to safeguarding the Nation from the impacts of invasive species (December 5, 2016))).(2)Invasive species partnerships(A)In generalThe Secretary may enter into partnerships with applicable States and other Federal agencies to carry out actions to prevent the introduction of, control, or eradicate, to the maximum extent practicable, invasive species that adversely impact water quantity or water quality in the Platte River Basin, the Upper Colorado River Basin, the Upper Snake River Basin, and the Upper Missouri River Basin.(B)PrioritizationIn selecting actions to carry out under a partnership under subparagraph (A), the Secretary shall give priority to projects that are intended to control or eradicate the Russian olive (Elaeagnus angustfolia) or saltcedar (of the genus Tamarix). (3)Invasive plant species pilot program(A)DefinitionsIn this paragraph:(i)Eligible entityThe term eligible entity means a partnership between or among 2 or more entities that—(I)includes—(aa)at least 1 flood control district; and(bb)at least 1 city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and(II)may include any other entity (such as a nonprofit organization or institution of higher education), as determined by the Secretary.(ii)Invasive plant speciesThe term invasive plant species means a plant that is nonnative to the ecosystem under consideration, the introduction of which causes or is likely to cause economic harm or harm to human health.(iii)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.(B)Pilot programThe Secretary shall establish a pilot program under which the Secretary shall work with eligible entities to carry out activities—(i)to remove invasive plant species in riparian areas that contribute to drought conditions in—(I)the Lower Colorado River Basin;(II)the Rio Grande River Basin;(III)the Texas Gulf Coast Basin; and(IV)the Arkansas-White-Red Basin;(ii)where appropriate, to replace the invasive plant species described in clause (i) with ecologically suitable native species; and(iii)to maintain and monitor riparian areas in which activities are carried out under clauses (i) and (ii).(C)Report to CongressNot later than 18 months after the date of enactment of this subsection, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the implementation of the pilot program.(D)Termination of authorityThe authority provided under this paragraph shall terminate on September 30, 2024.(4)Cost-shareThe Federal share of an action carried out under a partnership under paragraph (2) or the pilot program under paragraph (3) shall not exceed 80 percent of the total cost of the action..1605.Terrestrial noxious weed control pilot program(a)In generalThe Secretary shall carry out a pilot program, in consultation with the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, to identify and develop new and improved strategies for terrestrial noxious weed control on Federal land under the jurisdiction of the Secretary.(b)PartnershipsIn carrying out the pilot program under subsection (a), the Secretary shall act in partnership with such other individuals and entities as the Secretary determines to be appropriate.(c)Cooperative agreementsThe Secretary may utilize cooperative agreements with county and State agencies for the implementation of the pilot program under subsection (a). (d)Report to congressNot later than 2 years after the date of enactment of this Act, the Secretary shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the new and improved strategies developed through the pilot program under subsection (a). 1606.Invasive species risk assessment, prioritization, and managementSection 528(f)(2) of the Water Resources Development Act of 1996 (110 Stat. 3771) is amended—(1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively;(2)by inserting after subparagraph (H) the following:(I)shall, using existing amounts appropriated to the Task Force, develop and update, as appropriate, a priority list of invasive species that—(i)reflects an assessment of ecological risk that the listed invasive species represent;(ii)includes populations of invasive plants and animals that—(I)are significantly impacting the structure and function of ecological communities, native species, or habitat within the South Florida ecosystem; or (II)demonstrate a strong potential to reduce, obscure, or otherwise alter key indicators used to measure Everglades restoration progress; and (iii)shall be used by the Task Force and agencies and entities represented on the Task Force to focus cooperative and collaborative efforts—(I)to guide applied research;(II)to develop innovative strategies and tools to facilitate improved management, control, or eradication of listed invasive species; (III)to implement specific management, control, or eradication activities at the appropriate periodicity and intensity necessary to reduce or neutralize the impacts of listed invasive species, including the use of qualified skilled volunteers when appropriate; and(IV)to develop innovative strategies and tools to prevent future introductions of nonnative species;;(3)in subparagraph (J) (as so redesignated), by striking ecosystem and inserting ecosystem, including the activities described in subparagraph (I); and(4)in clause (i) of subparagraph (K) (as so redesignated), by inserting , including the priority list under subparagraph (I) and the activities described in that subparagraph after Task Force. 1607.Asian carp prevention and control pilot program(a)In generalThe Secretary shall carry out an Asian carp prevention and control pilot program (referred to in this section as the pilot program) to carry out projects to manage and prevent the spread of, reduce the population of, or eradicate Asian carp using innovative technologies, methods, and measures.(b)Project selection(1)LocationEach project under the pilot program shall be carried out in a river system or reservoir in which Asian carp populations are expanding or have been documented.(2)Limitations(A)In generalNot later than September 30, 2024, the Secretary shall carry out and complete not more than 20 projects under the pilot program.(B)RequirementNot fewer than 5 of the projects under subparagraph (A) shall be carried out at reservoirs of the Corps of Engineers or the Tennessee Valley Authority that are located in—(i)the Cumberland River watershed; or(ii)the Tennessee River watershed.(3)ConsultationIn selecting projects to carry out under the pilot program, the Secretary shall consult with—(A)the Director of the U.S. Army Engineer Research and Development Center;(B)the Director of the United States Fish and Wildlife Service;(C)the Director of the United States Geological Survey;(D)other applicable Federal, State, and local agencies;(E)the Mississippi Interstate Cooperative Resource Association and associated sub-basin partnerships of the Mississippi River;(F)institutions of higher education; and(G)relevant private organizations, including nonprofit organizations.(c)Treatment of unsuccessful projectsIf the Secretary determines that a project carried out under this section does not achieve the goals of the pilot program described in subsection (a), the Secretary shall remove the project. (d)Cost-share(1)In generalSubject to paragraphs (2) and (3), the Federal share of the costs of a project carried out under the pilot program shall be 80 percent.(2)Operation, maintenance, rehabilitation, and repairAfter the completion of a project under the pilot program, the Federal share of the costs for operation, maintenance, rehabilitation, and repair of the project shall be 100 percent.(3)Federal responsibilityThe Federal share of the costs of the removal of a project under subsection (c) shall be 100 percent.(e)ReportNot later than 2 years after the date of enactment of this Act, and 2 years thereafter, the Secretary shall submit to Congress a report describing the results of the pilot program, including an analysis of the effectiveness of the innovative technologies, methods, and measures used in projects of the pilot program at preventing the spread of, managing the spread of, reducing the population of, or eradicating Asian carp.(f)TransferThe Secretary may transfer projects carried out under the pilot program at reservoirs of the Tennessee Valley Authority to the Tennessee Valley Authority. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $35,000,000, to remain available until expended.(h)Termination of authority(1)In generalExcept as provided in paragraph (2), the authority provided under the pilot program shall terminate on September 30, 2024.(2)ExceptionThe authority under subsection (f) does not terminate on the date described in paragraph (1). 1608.Aquatic invasive species preventionSection 1039(b) of the Water Resources Reform and Development Act of 2014 (16 U.S.C. 4701 note; Public Law 113–121) is amended—(1)in paragraph (1)—(A)in the paragraph heading, by striking upper mississippi and ohio river basins and tributaries and inserting mississippi river and tributaries, including sub-basins;(B)in subparagraph (A), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and(C)in subparagraph (B), by striking and the document prepared and all that follows through February 2012. and inserting the Mississippi River Basin Asian Carp Control Strategy Frameworks, and the Asian Carp Regional Coordinating Committee’s Asian Carp Action Plan.; and (2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking December 31 of each year and inserting December 31, 2020, and biennially thereafter; and(ii)by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River; and(B)in subparagraph (B)—(i)in clause (i), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River,; and(ii)in clause (ii), by striking Upper Mississippi and Ohio River basins and tributaries and inserting Mississippi River and tributaries, including the 6 sub-basins of the River. 1609.Invasive species in alpine lakes pilot program(a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Secretary), shall establish a pilot program (referred to in this section as the pilot program) to develop and carry out effective measures necessary to prevent, control, or eradicate aquatic invasive species in alpine lakes that are not located within a unit of the National Park System.(b)PartnershipsThe Secretary shall offer to enter into a partnership to carry out the pilot program with—(1)any relevant partnering Federal agency; and(2)any relevant compact agency organized with the consent of Congress under the Interstate Compact Clause of section 10 of article I of the Constitution of the United States.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $25,000,000 for the period of fiscal years 2022 through 2024.1610.Invasive species in noncontiguous States and territories pilot program(a)EstablishmentThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall establish a pilot program to carry out measures necessary to prevent, control, or eradicate invasive species in culturally significant forested watersheds in noncontiguous States and territories of the United States in which the Secretary is carrying out flood risk reduction projects.(b)ImplementationThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, is encouraged to carry out the measures described in subsection (a) in consultation with—(1)States and units of local government, including Indian tribes and Native Hawaiian organizations (as those terms are defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)); and(2)nonprofit organizations with knowledge and experience in forested watershed management.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under subsection (a) $25,000,000 for the period of fiscal years 2022 through 2024. IIClean water2001.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Clean water infrastructure resiliency and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an intermunicipal, interstate, or State agency.(2)Natural hazardThe term natural hazard means a hazard caused by natural forces, including extreme weather events, sea-level rise, and extreme drought conditions.(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard.(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural hazard through—(1)the conservation of water;(2)the enhancement of water use efficiency;(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of—(A)natural and engineered green infrastructure; and(B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;(4)the modification or relocation of an existing publicly owned treatment works that is at risk of being significantly impaired or damaged by a natural hazard;(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard; or(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater.(d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be planned, designed, or constructed using funds under the program;(2)an identification of the natural hazard risk to be addressed by the proposed project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located;(4)a description of any recent natural hazard events that have affected the publicly owned treatment works;(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard; and(6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to an anticipated natural hazard.(e)Grant amount and other federal requirements(1)Cost shareExcept as provided in paragraph (2), a grant under the program shall not exceed 75 percent of the total cost of the proposed project.(2)Exception(A)In generalExcept as provided in subparagraph (B), a grant under the program shall not exceed 90 percent of the total cost of the proposed project if the project serves a community that—(i)has a population of fewer than 10,000 individuals; or(ii)meets the affordability criteria established by the State in which the community is located under section 603(i)(2).(B)WaiverAt the discretion of the Administrator, a grant for a project described in subparagraph (A) may cover 100 percent of the total cost of the proposed project.(3)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2021 through 2024.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2002.Increased funding for technical assistanceSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (7) and inserting (7); and(2)in paragraph (7)—(A)by striking 2023 and inserting 2020; and(B)by striking the period at the end and inserting ; and (8) not to exceed $75,000,000 for each of fiscal years 2021 through 2024 for carrying out subsections (b)(3), (b)(8), and (g), of which not less than $50,000,000 each year shall be used to carry out subsection (b)(8)..2003.Small and medium publicly owned treatment works circuit rider programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2001) is amended by adding at the end the following:223.Small and medium publicly owned treatment works circuit rider program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish a circuit rider program (referred to in this section as the circuit rider program) under which the Administrator shall award grants to qualified nonprofit entities, as determined by the Administrator, to provide assistance to owners and operators of small and medium publicly owned treatment works to carry out the activities described in section 602(b)(13).(b)LimitationA grant provided under the circuit rider program shall be in an amount that is not more than $75,000.(c)ReportNot later than 180 days after the date on which the Administrator establishes the circuit rider program, and every 180 days thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the circuit rider program; and(2)a summary of the activities carried out under the circuit rider program.(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2021 through 2024.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2004.Small publicly owned treatment works efficiency grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2003) is amended by adding at the end the following:224.Small publicly owned treatment works efficiency grant program(a)EstablishmentSubject to the availability of appropriations, not later than 180 days after the date of enactment of this section, the Administrator shall establish an efficiency grant program (referred to in this section as the efficiency grant program) under which the Administrator shall award grants to eligible entities for the replacement or repair of equipment that improves water or energy efficiency of small publicly owned treatment works, as identified in an efficiency audit.(b)Eligible entitiesThe Administrator may award a grant under the efficiency grant program to an owner or operator of a small publicly owned treatment works that serves—(1)a population of not more than 10,000 people; or(2)a disadvantaged community.(c)ReportNot later than 180 days after the date on which the Administrator establishes the efficiency grant program, and every 180 days thereafter, the Administrator shall submit to Congress a report describing—(1)each recipient of a grant under the efficiency grant program; and(2)a summary of the activities carried out under the efficiency grant program.(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2024, to remain available until expended.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. .2005.Wastewater efficiency grant pilot program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Pilot programThe term pilot program means the wastewater efficiency grant pilot program established under subsection (b).(3)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a wastewater efficiency grant pilot program to award grants to owners or operators of publicly owned treatment works to carry out projects that create or improve waste-to-energy systems.(c)Selection(1)ApplicationsTo be eligible to receive a grant under the pilot program, an owner or operator of a treatment works shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(2)Number of recipientsThe Administrator shall select not more than 15 recipients of grants under the pilot program from applications submitted under paragraph (1).(d)Use of funds(1)In generalSubject to paragraph (2), a recipient of a grant under the pilot program may use grant funds for—(A)sludge collection;(B)installation of anaerobic digesters;(C)methane capture;(D)methane transfer;(E)facility upgrades and retrofits necessary to create or improve waste-to-energy systems; and(F)other new and emerging, but proven, technologies that transform waste to energy.(2)LimitationA grant to a recipient under the pilot program shall be not more than $4,000,000.(e)Reports(1)Report to the AdministratorNot later than 1 year after receiving a grant under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (f), the recipient of the grant shall submit to the Administrator a report describing the impact of that project on the communities within 3 miles of the treatment works.(2)Report to CongressNot later than 1 year after first awarding grants under the pilot program and each year thereafter for which amounts are made available for the pilot program under subsection (f), the Administrator shall submit to Congress a report describing—(A)the applications received by the Administrator for grants under the pilot program; and(B)the projects for which grants were awarded under the pilot program.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the pilot program $17,500,000 for each of fiscal years 2021 and 2022, to remain available until expended.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. 2006.Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended—(1)in subsection (b), in the heading, by striking In General and inserting Establishment;(2)in subsection (d)—(A)by striking paragraph (2); and(B)by redesignating paragraph (3) as paragraph (2);(3)by striking subsection (e);(4)in subsection (i)—(A)in the matter preceding paragraph (1), by striking , the following definitions apply; and(B)in paragraph (1), in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater or by treating wastewater or stormwater;(5)in subsection (j)—(A)in the first sentence, by striking There is and inserting the following:(1)In generalThere is;(B)in paragraph (1) (as so designated), by striking a total of $75,000,000 for fiscal years 2002 through 2004. Such sums shall and inserting $25,000,000 for each of fiscal years 2022 through 2024, to; and(C)by adding at the end the following:(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator.; and(6)by redesignating subsections (b), (c), (d), (i), and (j) as subsections (c), (d), (e), (b), and (i), respectively, and moving those subsections so as to appear in alphabetical order. 2007.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (a)(1) —(A)in subparagraph (A), by striking and at the end;(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following:(B)notification systems to inform the public of combined sewer or sanitary overflows that result in sewage being released into rivers and other waters; and; and(2)in subsection (f)—(A)in paragraph (1)—(i)by striking There is and inserting There are;(ii)by striking the period at the end and inserting ; and;(iii)by striking this section $225,000,000 and inserting the following: this section—(A)$225,000,000; and(iv)by adding at the end the following:(B)$250,000,000 for each of fiscal years 2021 and 2022.; and(B)in paragraph (2)—(i)by striking To the extent and inserting the following:(A)Green infrastructureTo the extent; and(ii)by adding at the end the following:(B)Rural allocation(i)Definition of rural areaIn this subparagraph, the term rural area means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.(ii)AllocationTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 15 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects in rural areas for the purpose of planning, design, and construction of—(I)treatment works to intercept, transport, control, treat, or reuse municipal sewer overflows, sanitary sewer overflows, or stormwater; or(II)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c)..2008.Water infrastructure and workforce investmentSection 4304 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended—(1)in subsection (a)(3)(B), by inserting and public works departments and agencies after organizations;(2)in subsection (b)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking institutions— and inserting institutions, or public works departments and agencies—; and(ii)in subparagraph (A)(ii), by inserting for entities that are not public works departments and agencies, before working; and(B)in paragraph (4), by striking $1,000,000 for each of fiscal years 2019 and 2020 and inserting $2,000,000 for each of fiscal years 2021 through 2024;(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and(4)by inserting before subsection (b) (as so redesignated) the following:(a)Definition of public works department or agencyIn this section, the term public works department or agency means a political subdivision of a local, county, or regional government that designs, builds, operates, and maintains water infrastructure, sewage and refuse disposal systems, and other public water systems and facilities..2009.Water Resources Research Act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (c) and inserting the following:(c)Grants(1)In generalFrom the sums appropriated pursuant to subsection (f) of this section, the Secretary shall make grants to each institute to be matched on a basis of no less than 1 non-Federal dollar for every 1 Federal dollar.(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..(c)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $8,250,000 for each of fiscal years 2021 through 2024.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,750,000 for each of fiscal years 2021 through 2024. 2010.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
 systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2004) is amended by adding at the end the following:225.Grants for construction, refurbishing, and servicing of individual household decentralized
			 wastewater
 systems for individuals with low or moderate income(a)Definition of eligible individualIn this section, the term eligible individual means a member of a household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census.(b)Grant program(1)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of providing assistance to eligible individuals—(A)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system;(B)if the eligible individual resides in a household that could be cost-effectively connected to an available publicly owned treatment works, for the connection of the household of the eligible individual to the publicly owned treatment works; or(C)for the installation of a larger decentralized wastewater system designed to provide treatment for 2 or more households in which eligible individuals reside, if—(i)site conditions at the households are unsuitable for the installation of an individually owned decentralized wastewater system;(ii)multiple examples of unsuitable site conditions exist in close geographic proximity to each other; and(iii)a larger decentralized wastewater system could be cost-effectively installed. (2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.(3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems.(4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of the services described in paragraph (1), as the Administrator determines to be appropriate.(c)Assistance(1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) for the services described in paragraph (1) of that subsection.(2)ApplicationTo be eligible to receive the services described in subsection (b)(1), an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate.(3)PriorityIn awarding assistance under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system.(d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants under the program under this section and the results of the program under this section.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2021 and 2022.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2011.Connection to publicly owned treatment worksTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 2010) is amended by adding at the end the following:226.Connection to publicly owned treatment works(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an owner or operator of a publicly owned treatment works that assists or is seeking to assist individuals with connecting the household of the individual to the publicly owned treatment works; or(B)a nonprofit entity that assists individuals with the costs associated with connecting the household of the individual to a publicly owned treatment works.(2)ProgramThe term program means the competitive grant program established under subsection (b).(3)Qualified individualThe term qualified individual has the meaning given the term eligible individual in section 603(j).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program under which the Administrator awards grants to eligible entities to provide funds to assist qualified individuals in covering the costs incurred by the qualified individual in connecting the household of the qualified individual to a publicly owned treatment works.(c)Application(1)In generalAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may by regulation require.(2)RequirementNot later than 90 days after the date on which the Administrator receives an application from an eligible entity under paragraph (1), the Administrator shall notify the eligible entity of whether the Administrator will award a grant to the eligible entity under the program.(d)Selection criteriaIn selecting recipients of grants under the program, the Administrator shall use the following criteria:(1)Whether the eligible entity seeking a grant provides services to, or works directly with, qualified individuals.(2)Whether the eligible entity seeking a grant—(A)has an existing program to assist in covering the costs incurred in connecting a household to a publicly owned treatment works; or(B)seeks to create a program described in subparagraph (A). (e)Requirements(1)Voluntary connectionBefore providing funds to a qualified individual for the costs described in subsection (b), an eligible entity shall ensure that—(A)the qualified individual has connected to the publicly owned treatment works voluntarily; and(B)if the eligible entity is not the owner or operator of the publicly owned treatment works to which the qualified individual has connected, the publicly owned treatment works to which the qualified individual has connected has agreed to the connection.(2)Reimbursements from publicly owned treatment worksAn eligible entity that is an owner or operator of a publicly owned treatment works may reimburse a qualified individual that has already incurred the costs described in subsection (b) by—(A)reducing the amount otherwise owed by the qualified individual to the owner or operator for wastewater or other services provided by the owner or operator; or(B)providing a direct payment to the qualified individual.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the program $40,000,000 for each of fiscal years 2021 and 2022.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..2012.Use of clean water State revolving loan funds(a)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (d), in the matter preceding paragraph (1), by inserting and provided in subsection (l) after State law; and(2)by adding at the end the following:(k)Required subsidies(1)In generalNotwithstanding any other provision of this title, to the extent that there are sufficient applications from eligible recipients, and subject to paragraph (3), a State shall use not less than 10 percent of a capitalization grant to the State under this title to provide the additional subsidies described in paragraph (2) to eligible recipients under subsection (d) if the additional subsidies described in that paragraph are used—(A)as initial financing for the eligible recipient; or(B)to buy, refinance, restructure, or forgive the debt obligations of the eligible recipient, if the debt obligation was incurred on or after the date of enactment of this subsection.(2)Additional subsidies describedThe additional subsidies referred to in paragraph (1) are—(A)forgiveness of principal of loans owed to the State water pollution control revolving fund of the State;(B)negative interest loans;(C)grants; or(D)a combination of the subsidies described in subparagraphs (A) through (C).(3)ApplicabilityThe authority of a State to provide additional subsidization under this subsection shall apply to amounts received by the State in capitalization grants under this title for fiscal years beginning after September 30, 2020.(l)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to each State under this section for nonprofit organizations (as defined in section 104(w)) to provide technical assistance to rural, small, and tribal publicly owned treatment works (within the meaning of section 104(b)(8)(B)) in the State..(b)Technical amendmentSection 104(w) of the Federal Water Pollution Control Act (33 U.S.C. 1254(w)) is amended by striking treatments works and inserting treatment works.2013.Water data sharing pilot program(a)Establishment(1)In generalSubject to the availability of appropriations, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a competitive grant pilot program (referred to in this section as the pilot program) under which the Administrator may award grants to eligible entities under subsection (b) to establish systems that improve the sharing of information concerning water quality, water infrastructure needs, and water technology between States or among counties and other units of local government within a State, which may include—(A)establishing a website or data hub to exchange water data, including data on water quality or water technology, including new and emerging, but proven, water technology; and(B)intercounty communications initiatives related to water data. (2)Requirements(A)Data sharingThe Internet of Water principles developed by the Nicholas Institute for Environmental Policy Solutions shall, to the extent practicable, guide any water data sharing efforts under the pilot program.(B)Use of existing dataThe recipient of a grant under the pilot program to establish a website or data hub described in paragraph (1)(A) shall, to the extent practicable, leverage existing data sharing infrastructure.(b)Eligible entitiesAn entity eligible for a grant under the pilot program is—(1)a State, county, or other unit of local government that—(A)has a coastal watershed with significant pollution levels;(B)has a water system with significant pollution levels; or(C)has significant individual water infrastructure deficits; or(2)a regional consortium established under subsection (d).(c)ApplicationsTo be eligible to receive a grant under the pilot program, an eligible entity under subsection (b) shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(d)Regional consortia(1)EstablishmentStates may establish regional consortia in accordance with this subsection.(2)RequirementsA regional consortium established under paragraph (1) shall—(A)include not fewer than 2 States that have entered into a memorandum of understanding—(i)to exchange water data, including data on water quality; or (ii)to share information, protocols, and procedures with respect to projects that evaluate, demonstrate, or install new and emerging, but proven, water technology;(B)carry out projects—(i)to exchange water data, including data on water quality; or(ii)that evaluate, demonstrate, or install new and emerging, but proven, water technology; and(C)develop a regional intended use plan, in accordance with paragraph (3), to identify projects to carry out, including projects using grants received under this section.(3)Regional intended use planA regional intended use plan of a regional consortium established under paragraph (1)—(A)shall identify projects that the regional consortium intends to carry out, including projects that meet the requirements of paragraph (2)(B); and (B)may include—(i)projects included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium; and(ii)projects not included in an intended use plan of a State prepared under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)) within the regional consortium. (e)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $15,000,000 for each of fiscal years 2022 through 2024, to remain available until expended.(2)RequirementOf the funds made available under paragraph (1), not more than 35 percent may be used to provide grants to regional consortia established under subsection (d). 2014.Water infrastructure financing reauthorization(a)ApplicationsSection 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902) is amended by adding at the end the following:(c)Budgetary treatmentIf the recipient of financial assistance under this subtitle is an eligible entity other than a Federal entity, agency, or instrumentality and the dedicated sources of repayment of that financial assistance are non-Federal revenue sources, the project or asset for which financial assistance is being provided shall, for purposes of budgetary treatment under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.)—(1)be deemed to be non-Federal; and(2)be treated as a direct loan or loan guarantee..(b)FundingSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended— (1)in subsection (a), by adding at the end the following:(3)Fiscal years 2022 through 2024There is authorized to be appropriated to the Administrator to carry out this subtitle $50,000,000 for each of fiscal years 2022 through 2024, to remain available until expended.;(2)in subsection (b)(2)—(A)in the paragraph heading, by striking 2020 and 2021 and inserting after 2019; and(B)by striking 2020 and 2021 and inserting 2022 through 2024; and(3)in subsection (e)(1), by striking 2020 and 2021 and inserting 2022 through 2024.2015.Final rating opinion lettersSection 5028(a)(1)(D)(ii) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)(1)(D)(ii)) is amended by striking final rating opinion letters from at least 2 rating agencies and inserting a final rating opinion letter from at least 1 rating agency. 2016.Reauthorization of clean water State revolving fundsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended— (1)in the matter preceding paragraph (1), by striking There is and inserting There are; and(2)by striking paragraphs (1) through (5) and inserting the following:(1)$2,000,000,000 for fiscal year 2022;(2)$2,500,000,000 for fiscal year 2023; and(3)$3,000,000,000 for fiscal year 2024..2017.Wastewater infrastructure discretionary grant program(a)EstablishmentSubject to the availability of appropriations, not later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a wastewater discretionary grant program (referred to in this section as the program) to provide grants, on a competitive basis, to eligible entities described in subsection (b) for investments in wastewater infrastructure projects.(b)Eligible entitiesAn entity eligible to receive a grant under the program is—(1)a Federal, State, interstate, intermunicipal, or local governmental entity, agency, or instrumentality;(2)a Tribal government or consortium of Tribal governments;(3)a State infrastructure financing authority; and(4)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).(c)Eligible projects(1)In generalA project eligible to be carried out with funds under the program includes—(A)subject to paragraph (3), 1 or more activities described in section 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)); and(B)any other wastewater infrastructure project that the Administrator determines to appropriate.(2)Other Federal fundsNotwithstanding any other provision of law, a project otherwise eligible under paragraph (1) shall not be ineligible for funding because the project also received prior assistance—(A)from a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(B)from a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or(C)under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(3)No increased bonding authorityAmounts made available under the program may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.(d)Application(1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application in such manner and containing such information as the Administrator may require.(2)Bundling of projectsAn eligible entity may include more than 1 project in a single application.(3)DeadlineAn application shall be submitted to the Administrator not later than 180 days after the date on which the notice of funding opportunity and the selection criteria are issued under subsection (e)(1)(B).(e)Selection(1)Criteria(A)In generalThe Administrator shall establish criteria in accordance with this subsection to use in selecting projects to receive a grant under the program.(B)PublicationNot later than 90 days after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall—(i)issue a notice of funding opportunity for the program; and(ii)include in the notice the selection criteria established under subparagraph (A).(2)PriorityIn selecting projects to receive a grant under the program, the Administrator shall give priority to projects—(A)for which a Federal grant would assist in completing an overall financing package for the project; and(B)that would help bring publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) into compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(3)Geographical distributionFor each fiscal year, in providing grants under the program, the Administrator shall ensure that the funds are distributed—(A)on an equitable geographical basis; and(B)in a manner that balances the needs of urban, suburban, and rural communities.(4)DeadlineNot later than 18 months after the date on which funds are made available to carry out the program for each fiscal year, the Administrator shall select projects to receive grants under the program.(f)Requirements(1)Total State limitFor each fiscal year, the total amount provided under the program for projects in a single State shall not exceed 20 percent of the total amount made available to carry out the program.(2)Federal share(A)In generalSubject to subparagraph (B), the Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent.(B)WaiverThe Administrator may waive the requirement of subparagraph (A).(g)RegulationsThe Administrator may promulgate such regulations as may be necessary to carry out this section.(h)Labor standardsNotwithstanding any other provision of law, the Administrator may not provide a grant under the program for a project unless the project meets the requirements described in section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372).(i)ReportsNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available a report on the implementation of the program.(j)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2024.(2)AvailabilityFunds made available to carry out this section shall be available until expended.(3)Administrative costsNot more than 2 percent of the amount made available for a fiscal year under paragraph (1) may be used by the Administrator for the administrative costs of carrying out the program.2018.Small and disadvantaged community analysis(a)AnalysisNot later than 1 year after the date of enactment of this Act, using environmental justice data of the Environmental Protection Agency, including data from the environmental justice mapping and screen tool of the Environmental Protection Agency, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall carry out an analysis under which the Administrator shall assess the programs under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to identify historical distributions of funds to small and disadvantaged communities and new opportunities and methods to improve on the distribution of funds under those programs to low-income communities, rural communities, minority communities, and communities of indigenous peoples, in accordance with Executive Order 12898 (42 U.S.C. 4321 note; 60 Fed. Reg. 6381; relating to Federal actions to address environmental justice in minority populations and low-income populations)).(b)ReportOn completion of the analysis under subsection (a), the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing—(1)the results of the analysis; and(2)the criteria the Administrator used in carrying out the analysis. 2019.Stormwater infrastructure technology(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)CenterThe term center means a center of excellence for stormwater control infrastructure established under subsection (b)(1).(3)Eligible entityThe term eligible entity means—(A)a State, Tribal, or local government; or(B)a local, regional, or other public entity that manages stormwater or wastewater resources or other related water infrastructure.(4)Eligible institutionThe term eligible institution means an institution of higher education, a research institution, or a nonprofit organization that has demonstrated excellence in researching and developing new and emerging stormwater control infrastructure.(b)Centers of Excellence for
 stormwater control infrastructure(1)Establishment of centers(A)In generalSubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for new and emerging stormwater control infrastructure, to be located in various regions throughout the United States.(B)General operationEach center shall—(i)conduct research on new and emerging stormwater control infrastructure that is relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, alternative funding approaches, and other environmental, economic, and social benefits, with the goal of improving the effectiveness, cost efficiency, and protection of public safety and water quality;(ii)maintain a listing of—(I)stormwater control infrastructure needs; and(II)an analysis of new and emerging stormwater control infrastructure that is available;(iii)analyze whether additional financial programs for the implementation of new and emerging, but proven, stormwater control infrastructure would be useful; (iv)provide information regarding research conducted under clause (i) to the national electronic clearinghouse center for publication on the Internet website established under paragraph (3)(B)(i) to provide to the Federal Government and State, Tribal, and local governments and the private sector information regarding new and emerging, but proven, stormwater control infrastructure;(v)provide technical assistance to State, Tribal, and local governments to assist with the construction, operation, and maintenance of stormwater control infrastructure projects;(vi)collaborate with institutions of higher education and private and public organizations, including community-based public-private partnerships and other stakeholders, in the geographical region in which the center is located; and(vii)coordinate with the other centers to avoid duplication of efforts.(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible institution shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.(3)National electronic clearinghouse
 centerOf the centers established under paragraph (1)(A), 1 shall—(A)be designated as the national electronic clearinghouse center; and(B)in addition to the other functions of that center—(i)develop, operate, and maintain an Internet website and a public database that contains information relating to new and emerging, but proven, stormwater control infrastructure; and(ii)post to the website information from all centers.(4)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 and 2023.(B)Limitation on use of fundsOf the amounts made available for grants under subparagraph (A), not more than 2 percent may be used to pay the administrative costs of the Administrator. (c)Stormwater control infrastructure project grants(1)Grant authoritySubject to the availability of appropriations, the Administrator shall provide grants, on a competitive basis, to eligible entities to carry out stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technology in accordance with this subsection.(2)Stormwater control
			 infrastructure projects(A)Planning and development
 grantsThe Administrator may make planning and development grants under this subsection for the following projects:(i)Planning and designing stormwater control infrastructure projects that incorporate new and emerging, but proven, stormwater control technology, including engineering surveys, landscape plans, maps, and implementation plans.(ii)Identifying and developing standards necessary to accommodate stormwater control infrastructure projects, including those projects that incorporate new and emerging, but proven, stormwater control technology.(iii)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of stormwater control infrastructure, including new and emerging, but proven, stormwater control infrastructure.(iv)Developing approaches for community-based public-private partnerships for the financing and construction of stormwater control infrastructure, including feasibility studies, stakeholder outreach, and needs assessments.(v)Developing and delivering training and educational materials regarding new and emerging, but proven, stormwater control infrastructure for distribution to—(I)individuals and entities with applicable technical knowledge; and(II)the public.(B)Implementation grantsThe Administrator may make implementation grants under this subsection for the following projects:(i)Installing new and emerging, but proven, stormwater control infrastructure.(ii)Protecting or restoring interconnected networks of natural areas that protect water quality.(iii)Monitoring and evaluating the environmental, economic, or social benefits of stormwater control infrastructure that incorporate new and emerging, but proven, stormwater control technology.(iv)Implementing a best practices standard for stormwater control infrastructure programs.(3)ApplicationExcept as otherwise provided in this section, to be eligible to receive a grant under this subsection, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable—(A)a description of the stormwater control infrastructure project that incorporates new and emerging, but proven, technology;(B)a plan for monitoring the impacts of the stormwater control infrastructure project on the water quality and quantity;(C)an evaluation of other environmental, economic, and social benefits of the stormwater control infrastructure project; and(D)a plan for the long-term operation and maintenance of the stormwater control infrastructure project and a tracking system, such as asset management practices.(4)PriorityIn making grants under this subsection, the Administrator shall give priority to applications submitted on behalf of—(A)a community that—(i)has combined storm and sanitary sewers in the collection system of the community; or(ii)is a small, rural, or disadvantaged community, as determined by the Administrator; or(B)an eligible entity that will use not less than 15 percent of the grant to provide service to a small, rural, or disadvantaged community, as determined by the Administrator.(5)Maximum amounts(A)Planning and development grants(i)Single grantThe amount of a single planning and development grant provided under this subsection shall be not more than $200,000.(ii)Aggregate amountThe total amount of all planning and development grants provided under this subsection for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this subsection.(B)Implementation grants(i)Single grantThe amount of a single implementation grant provided under this subsection shall be not more than $2,000,000.(ii)Aggregate amountThe total amount of all implementation grants provided under this subsection for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this subsection.(6)Federal share(A)In generalExcept as provided in subparagraph (C), the Federal share of a grant provided under this subsection shall not exceed 80 percent of the total project cost.(B)Credit for implementation
 grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this subsection the cost of planning, design, and construction work completed for the project using funds other than funds provided under this section.(C)ExceptionThe Administrator may waive the Federal share limitation under subparagraph (A) for an eligible entity that has adequately demonstrated financial need.(d)Report to CongressNot later than 1 year after the date on which the Administrator first awards a grant under this section, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report—(1)a description of all grants provided under this section;(2)a detailed description of—(A)the projects supported by those grants; and(B)the outcomes of those projects;(3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this section;(4)recommendations for improvements to promote and support new and emerging, but proven, stormwater control infrastructure, including research into new and emerging technologies, for the centers, grants, and activities under this section; and(5)a description of existing challenges concerning the use of new and emerging, but proven, stormwater control infrastructure.(e)Authorization of
 appropriations(1)In generalThere is authorized to be appropriated to carry out this section (except for subsection (b)) $10,000,000 for each of fiscal years 2022 and 2023. (2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator. 2020.Grants to Alaska to improve sanitation in rural and native villagesSection 303(e) of the Safe Drinking Water Act Amendments of 1996 (33 U.S.C. 1263a(e)) is amended—(1)by striking There are and inserting There is; and (2)by striking fiscal years 2001 through 2005 and inserting fiscal years 2021 and 2022.2021.Wastewater infrastructure grants(a)In generalThe Administrator of the Environmental Protection Agency may provide grants to units of local government, including units of local government that own treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)), Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), as applicable, to support improvements in reducing and removing plastic waste and post-consumer materials, including microplastics and microfibers, from wastewater.(b)ApplicationsTo be eligible to receive a grant under subsection (a), an applicant shall submit to the Administrator of the Environmental Protection Agency an application at such time, in such manner, and containing such information as the Administrator of the Environmental Protection Agency may require. (c)Authorization of appropriations(1)In generalSubject to paragraph (2), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.(2)No impact on other Federal funds(A)In generalNo funds shall be made available under paragraph (1) to carry out this section in a fiscal year if the total amount made available to carry out the programs described in subparagraph (B) for that fiscal year is less than the total amount made available to carry out the programs described in subparagraph (B) for fiscal year 2019.(B)Programs describedThe programs referred to in subparagraph (A) are—(i)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);(ii)programs for assistance for small and disadvantaged communities under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); and(iii)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.). 2022.Water reuse interagency working group(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator), shall establish a Water Reuse Interagency Working Group (referred to in this section as the Working Group).(b)PurposeThe purpose of the Working Group is to develop and coordinate actions, tools, and resources to advance water reuse across the United States, including through the implementation of a National Water Reuse Action Plan that creates opportunities for water reuse in the mission areas of each of the Federal agencies included in the Working Group under subsection (c) (referred to in this section as the Action Plan).(c)Chairperson; membershipThe Working Group shall be—(1)chaired by the Administrator; and(2)comprised of senior representatives from such Federal agencies as the Administrator determines to be appropriate.(d)Duties of the Working GroupIn carrying out this section, the Working Group shall—(1)with respect to water reuse, leverage the expertise of industry, the research community, nongovernmental organizations, and government;(2)seek to foster water reuse as an important component of integrated water resources management;(3)conduct an assessment of new opportunities to advance water reuse and annually update the Action Plan with new actions, as necessary, to pursue those opportunities;(4)seek to coordinate Federal programs and policies to support the adoption of water reuse;(5)consider how each Federal agency can explore and identify opportunities to support water reuse through the programs and activities of that Federal agency; and(6)consult, on a regular basis, with representatives of relevant industries, the research community, and nongovernmental organizations.(e)ReportNot less frequently than once every 2 years, the Administrator shall submit to Congress a report on the activities and findings of the Working Group.(f)Sunset(1)In generalSubject to paragraph (2), the Working Group shall terminate on the date that is 6 years after the date of enactment of this Act.(2)ExtensionThe Administrator may extend the date of termination of the Working Group under paragraph (1). IIITribal and other matters3001.Tribal partnership programSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269(b)(4)) is amended by striking $12,500,000 each place it appears and inserting $22,500,000.3002.Cost sharing provisions for territories and Indian tribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended—(1)by inserting on an annual basis after inflation; and(2)by striking the date of enactment of the Water Resources Development Act of 2018 and inserting December 31, 2024. 3003.Inclusion of Tribal interests in project consultations(a)Report requiredNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the report required under section 1120(a)(3) of the Water Resources Development Act of 2016 (130 Stat. 1643).(b)ConsultationThe Secretary shall ensure—(1)that all existing Tribal consultation policies, regulations, and guidance continue to be implemented; and(2)that consultations with Federal and State agencies and Indian Tribes required for a water resources development project are carried out. 3004.Indian Irrigation Fund reauthorization(a)Deposits to fundsSection 3212(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended by striking 2028 and inserting 2030.(b)Expenditures from fundSection 3213(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(c)TerminationSection 3216 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.3005.Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects(a)In generalSection 3221(b) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1751; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(b)Status report on certain projectsSection 3224(d) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753; 132 Stat. 3892) is amended, in the matter preceding paragraph (1), by striking 2028 and inserting 2030.(c)Allocation among projectsSection 3226 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753; 132 Stat. 3892) is amended—(1)in subsection (a), by striking 2028 and inserting 2030; and(2)in subsection (b), by striking the day before the date of enactment of America’s Water Infrastructure Act of 2018 and inserting the day before the date of enactment of the America's Water Infrastructure Act of 2020. 3006.Grants to ports to reduce emissions from waterborne vessels(a)In generalThe Administrator of the Environmental Protection Agency shall establish a grant program under which the Administrator shall award grants for the purpose of reducing emissions at ports that result from waterborne vessels.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 and 2022.3007.Mapping and screening toolThe Administrator of the Environmental Protection Agency shall continue to update, on an annual basis, and make available to the public EJSCREEN or an equivalent environmental justice mapping and screening tool.3008.Assessment of coastal water infrastructure vulnerabilitiesNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report that includes—(1)an assessment of coastal water infrastructure vulnerabilities to sea level rise, storm surge, extreme weather, and other flood risks, including an identification of States and communities with the most immediate and severe risks; and(2)recommendations for investments and other improvements to that infrastructure to ensure long-term survivability. 3009.Report on potential for blue energy at coastal wastewater treatment plantsNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Energy, shall submit to Congress a report that evaluates the potential for using energy generation technologies based on harnessing the salinity differential between freshwater and saltwater at coastal wastewater treatment plants and other facilities.3010.Great Lakes Restoration InitiativeSection 118(c)(7)(J)(i) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)(i)) is amended—(1)by striking There is and inserting There are;(2)by striking the period at the end and inserting ; and;(3)by striking this paragraph $300,000,000 and inserting the following: this paragraph—(I)$300,000,000; and(4)by adding at the end the following: (II)$375,000,000 for fiscal year 2022..3011.San Francisco Bay restorationTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.San Francisco Bay restoration(a)DefinitionsIn this section:(1)Estuary partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership, designated as the management conference for the San Francisco Bay under section 320.(2)San Francisco Bay PlanThe term San Francisco Bay Plan means—(A)until the date of the completion of the plan developed by the Director under subsection (d), the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and(B)on and after the date of the completion of the plan developed by the Director under subsection (d), the plan developed by the Director under subsection (d). (b)Program office(1)Establishment(A)In generalSubject to the availability of appropriations, the Administrator shall establish in the Environmental Protection Agency a San Francisco Bay Program Office (referred to in this section as the Office).(B)LocationThe Office shall be located at the headquarters of Region 9 of the Environmental Protection Agency.(2)Appointment of DirectorThe Administrator shall appoint a Director of the Office (referred to in this section as the Director), who shall have management experience and technical expertise relating to the San Francisco Bay and be highly qualified to direct the development and implementation of projects, activities, and studies necessary to implement the San Francisco Bay Plan.(3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(c)Annual priority list(1)In generalAfter providing public notice, the Director shall annually compile a priority list, consistent with the San Francisco Bay Plan, identifying and prioritizing the projects, activities, and studies to be carried out with amounts made available under subsection (e).(2)InclusionsThe annual priority list compiled under paragraph (1) shall include the following: (A)Projects, activities, and studies, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the San Francisco Bay Plan, for—(i)water quality improvement, including the reduction of marine litter;(ii)wetland, riverine, and estuary restoration and protection;(iii)nearshore and endangered species recovery; and(iv)adaptation to extreme weather events.(B)Information on the projects, activities, and studies specified under subparagraph (A), including—(i)the identity of each entity receiving assistance pursuant to subsection (e); and(ii)a description of the communities to be served.(C)The criteria and methods established by the Director for identification of projects, activities, and studies to be included on the annual priority list.(3)ConsultationIn compiling the annual priority list under paragraph (1), the Director shall consult with, and consider the recommendations of—(A)the Estuary Partnership;(B)the State of California and affected local governments in the San Francisco Bay estuary watershed;(C)the San Francisco Bay Restoration Authority; and(D)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Director determines to be appropriate.(d)San Francisco Bay Plan(1)In generalNot later than 5 years after the date of enactment of this section, the Director, in conjunction with the Estuary Partnership, shall review and revise the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary to develop a plan to guide the projects, activities, and studies of the Office to address the restoration and protection of the San Francisco Bay.(2)Revision of San Francisco Bay PlanNot less often than once every 5 years after the date of the completion of the plan described in paragraph (1), the Director shall review, and revise as appropriate, the San Francisco Bay Plan.(3)OutreachIn carrying out this subsection, the Director shall consult with the Estuary Partnership and Indian tribes and solicit input from other non-Federal stakeholders.(e)Grant program(1)In generalThe Director may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for projects, activities, and studies identified on the annual priority list compiled under subsection (c).(2)Maximum amount of grants; non-Federal share(A)Maximum amount of grantsAmounts provided to any entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any projects, activities, and studies that are to be carried out using those amounts.(B)Non-Federal shareNot less than 25 percent of the cost of any project, activity, or study carried out using amounts provided under this section shall be provided from non-Federal sources.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 and 2023.(2)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Director may not use more than 5 percent to pay administrative expenses incurred in carrying out this section.(3)ProhibitionNo amounts made available under this section may be used for the administration of a management conference under section 320..3012.Lake Tahoe restoration programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (as amended by section 3011) is amended by adding at the end the following:125.Lake Tahoe restoration program(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Office appointed under subsection (b)(2).(2)Environmental Improvement ProgramThe term Environmental Improvement Program means the Environmental Improvement Program adopted by the Tahoe Regional Planning Agency, including any amendments to the Environmental Improvement Program.(3)OfficeThe term Office means the Lake Tahoe Program Office established under subsection (b)(1)(A).(b)Lake Tahoe Program(1)Establishment(A)In generalSubject to the availability of appropriations, the Administrator shall establish within the Environmental Protection Agency a Lake Tahoe Program Office.(B)LocationThe Office shall be located at—(i)the headquarters of region 9 of the Environmental Protection Agency; or(ii)another location geographically suitable for the purposes of carrying out the grant program under subsection (c).(2)Director(A)In generalThe Administrator shall appoint an employee of the Environmental Protection Agency who, by reason of management experience and technical expertise relating to Lake Tahoe, shall be highly qualified to support the development and implementation of projects, programs, and studies necessary to carry out the goals of the Environmental Improvement Program as Director of the Office.(B)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such resources as may be necessary to carry out this section.(c)Grant program(1)In generalThe Director may provide funding through cooperative agreements, contracts, interagency agreements, grants, or other means to Federal, State, and regional agencies, public and nonprofit agencies, institutions, and organizations for activities, studies, or projects identified in the Environmental Improvement Program.(2)Federal share(A)In generalThe Federal share of the total cost of an eligible activity, study, or project carried out using amounts provided under this section shall be not greater than 75 percent.(B)Source of non-Federal shareThe non-Federal share of the total cost of an eligible activity, study, or project carried out under the program shall be provided from non-Federal sources.(d)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Director to carry out this section $6,000,000 for each of fiscal years 2021 through 2024.(2)Administrative expensesOf the amounts made available to carry out this section for a fiscal year under paragraph (1), the Director may use not more than 5 percent to pay the administrative expenses incurred in carrying out this section.(3)Relationship to other fundingNothing in this section limits the eligibility of projects identified in the Environmental Improvement Program to receive funding under section 319.(4)ProhibitionNo amounts made available under paragraph (1) may be used for the administration of a management conference under section 320..3013.Puget Sound coordinated recoveryTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (as amended by section 3012) is amended by adding at the end the following:126.Puget Sound coordinated recovery(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Program Office appointed under subsection (b)(2)(A).(2)Federal Action PlanThe term Federal Action Plan means the interim draft report of the Puget Sound Federal Task Force entitled The Puget Sound Federal Task Force Action Plan FY 2017-2021 and accepted by the Puget Sound Federal Task Force on January 18, 2017.(3)International Joint CommissionThe term International Joint Commission means the International Joint Commission established by the Treaty Relating to the Boundary Waters and Questions Arising Along the Boundary Between the United States and Canada, signed at Washington January 11, 1909 (36 Stat. 2448; TS 548) (commonly known as the Boundary Waters Treaty of 1909).(4)Pacific Salmon CommissionThe term Pacific Salmon Commission means the Pacific Salmon Commission established by the United States and Canada under the Treaty between the Government of the United States of America and the Government of Canada Concerning Pacific Salmon, signed at Ottawa, January 28, 1985 (TIAS 11091) (commonly known as the Pacific Salmon Treaty). (5)Program OfficeThe term Program Office means the Puget Sound Recovery National Program Office established by subsection (b)(1).(6)Puget Sound Action Agenda; Action AgendaThe terms Puget Sound Action Agenda and Action Agenda mean the most recent plan developed by the Puget Sound National Estuary Program Management Conference, in consultation with the Puget Sound Tribal Management Conference, and approved by the Administrator as the comprehensive conservation and management plan for Puget Sound under section 320 (including a plan developed after the date of enactment of this section).(7)Puget Sound Federal Task ForceThe term Puget Sound Federal Task Force means the Puget Sound Federal Task Force established in 2016 under a memorandum of understanding among 9 Federal agencies.(8)Puget Sound National Estuary Program Management ConferenceThe term Puget Sound National Estuary Program Management Conference means the management conference for Puget Sound convened pursuant to section 320.(9)Puget Sound Tribal Management ConferenceThe term Puget Sound Tribal Management Conference means the 20 treaty Indian tribes of western Washington and the Northwest Indian Fisheries Commission.(10)Salish SeaThe term Salish Sea means the network of coastal waterways on the west coast of North America that includes the Puget Sound, the Strait of Georgia, and the Strait of Juan de Fuca.(b)Puget Sound Recovery National Program Office(1)EstablishmentThere is established in the Environmental Protection Agency an office, to be known as the Puget Sound Recovery National Program Office, which shall be located in the State of Washington.(2)Director(A)In generalThe Director of the Program Office shall be—(i)appointed by the Administrator; and(ii)a career reserved position (as defined in section 3132(a) of title 5, United States Code).(B)QualificationsThe Director shall have leadership and project management experience and shall be highly qualified—(i)to direct the integration of multiple project planning efforts and programs from different agencies and jurisdictions; and(ii)to align needs toward implementing a shared Action Agenda with visible and measurable outcomes.(3)Delegation of authority; staffingUsing amounts made available under subsection (d), the Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.(4)DutiesThe Director shall—(A)coordinate and manage the timely execution of the requirements of this section;(B)coordinate activities related to the restoration and protection of Puget Sound across the Environmental Protection Agency;(C)coordinate and align the activities of the Administrator with the Action Agenda and the Federal Action Plan;(D)promote the efficient use of resources of the Environmental Protection Agency in pursuit of Puget Sound restoration and protection;(E)serve on the Puget Sound Federal Task Force and collaborate with, help coordinate, and carry out activities with other Federal agencies that have responsibilities involving Puget Sound restoration and protection;(F)provide or procure such other advice, technical assistance, research, assessments, monitoring, or other support as is determined by the Director to be necessary or prudent—(i)to most efficiently and effectively fulfill the objectives and priorities of the Action Agenda and the Federal Action Plan, consistent with the best available science; and(ii)to ensure the health of the Puget Sound ecosystem;(G)track the progress of the Environmental Protection Agency towards meeting the specified objectives and priorities of the Environmental Protection Agency within the Action Agenda and the Federal Action Plan;(H)carry out the recommendations of the Comptroller General of the United States, as set forth in the report entitled Puget Sound Restoration: Additional Actions Could Improve Assessments of Progress and dated July 19, 2018;(I)serve as liaison and coordinate activities for the restoration and protection of the Salish Sea with Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission; and(J)carry out such additional duties as the Administrator determines to be necessary and appropriate.(c)Crosscut budget report(1)Financial reportNot later than 1 year after the date of enactment of this section, and every 5 years thereafter, the Director of the Office of Management and Budget, in consultation with the Puget Sound Federal Task Force, shall, in conjunction with the annual budget submission of the President to Congress for the year under section 1105(a) of title 31, United States Code, submit to Congress and make available to the public, including on the internet, a financial report that is certified by the head of each agency represented on the Puget Sound Federal Task Force (referred to in this subsection as the report).(2)ContentsThe report shall contain an interagency crosscut budget relating to Puget Sound restoration and protection activities that includes—(A)the proposed funding for any Federal restoration and protection activity to be carried out in the succeeding fiscal year, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carry out restoration and protection activities;(B)the estimated expenditures for Federal restoration and protection activities from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year; and(C)the estimated expenditures for Federal environmental research and monitoring programs from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year.(3)Included recovery activitiesWith respect to activities described in the report, the report shall only describe activities that have funding amounts of greater than $100,000.(4)Submission to CongressThe Director of the Office of Management and Budget shall submit the report to—(A)the Committee on Appropriations, the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)the Committee on Appropriations, the Committee on Environment and Public Works, and the Committee on Commerce, Science, and Transportation of the Senate.(d)Authorization of appropriationsIn addition to any other funds authorized to be appropriated for activities related to Puget Sound, there is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2021 through 2025.(e)Preservation of treaty obligations and existing federal status(1)Tribal treaty rightsNothing in this section affects, or is intended to affect, any right reserved by treaty between the United States and 1 or more Indian tribes.(2)Other Federal lawNothing in this section affects the requirements and procedures of other Federal law.(f)ConsistencyActions authorized or carried out under this section shall be consistent with other applicable Federal requirements..3014.Reauthorization of the Denali CommissionSection 312(a) of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended by striking 2017 through 2021 and inserting 2021 through 2024.3015.Municipal ombudsmanSection 4 of the Water Infrastructure Improvement Act (42 U.S.C. 4370j) is amended—(1)in subsection (b)(1), by inserting (33 U.S.C. 1251 et seq.) after Control Act;(2)in subsection (c)—(A)in paragraph (2), by striking Act; and and inserting Act (33 U.S.C. 1251 et seq.);(B)in paragraph (3), by striking Act. and inserting Act (33 U.S.C. 1342(s)); and; and(C)by adding at the end the following:(4)establishing local funding sources, organization analyses, and developing innovative funding strategies, fee structures, and funding mechanisms.; and(3)in subsection (d)(1)(D), by inserting (33 U.S.C. 1342(s)) after Control Act.3016.National Estuary ProgramSection 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended—(1)in subsection (a)(2)(B), by striking and Peconic Bay, New York and inserting Peconic Bay, New York; Casco Bay, Maine; Tampa Bay, Florida; Coastal Bend, Texas; San Juan Bay, Puerto Rico; Tillamook Bay, Oregon; Piscataqua Region, New Hampshire; Barnegat Bay, New Jersey; Maryland Coastal Bays, Maryland; Charlotte Harbor, Florida; Mobile Bay, Alabama; Morro Bay, California; and Lower Columbia River, Oregon and Washington;(2)in subsection (b)(4)—(A)by striking management plan that recommends and inserting “management plan that—(A)recommends; and(B)by adding at the end the following:(B)addresses the effects of recurring extreme weather events on the estuary, including the identification and assessment of vulnerabilities in the estuary and the development and implementation of adaptation strategies; and(C)increases public education and awareness of the ecological health and water quality conditions of the estuary;;(3)in subsection (c)(5), by inserting nonprofit organizations, after educational institutions,;(4)in subsection (g)(4)—(A)in subparagraph (A), by striking subsection (i)(2)(B) and inserting subsection (i)(3)(B); and(B)in subparagraph (C)—(i)in the matter preceding clause (i), in the first sentence—(I)by inserting , emerging, after urgent;(II)by striking coastal areas and inserting estuaries of national significance;(ii)in clause (vi), by inserting , extreme weather, after sea level rise;(iii)by redesignating clauses (vi) and (vii) as clauses (ix) and (x), respectively; and(iv)by inserting after clause (v) the following:(vi)stormwater runoff;(vii)accelerated land loss;(viii)problems resulting from urbanization and population growth, including—(I)increased demand for sewage treatment;(II)loss of forests and natural soil; and(III)increased amounts of impervious surfaces that affect water quality;; and(5)in subsection (i)—(A)by redesignating paragraph (2) as paragraph (3); and(B)in paragraph (1), in the matter preceding subparagraph (A), by striking There is authorized to be appropriated to the Administrator $26,500,000 for each of fiscal years 2017 through 2021 for— and inserting the following:There are authorized to be appropriated to the Administrator for the purposes described in paragraph (2)—(A)$26,500,000 for each of fiscal years 2017 through 2020; and(B)$50,000,000 for each of fiscal years 2021 and 2022.(2)Purposes describedThe purposes referred to in paragraph (1) are—.May 11, 2020Reported with an amendment